
	
		II
		Calendar No. 81
		112th CONGRESS
		1st Session
		S. 1254
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Levin, from the
			 Committee on Armed
			 Services, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2012 for
		  military activities of the Department of Defense, to prescribe military
		  personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Defense
			 Authorization Act for Fiscal Year 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				
					Sec. 1. Short title.
					Sec. 2. Table of contents.
					Sec. 3. Congressional defense
				committees.
					Sec. 4. Scoring of budgetary
				effects.
					DIVISION A—Department of Defense
				Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Authorization of
				appropriations.
					Subtitle B—Navy Programs
					Sec. 121. Multiyear procurement authority
				for mission avionics and common cockpits for Navy MH–60R/S
				helicopters.
					Subtitle C—Air Force Programs
					Sec. 131. Procurement of advanced
				extremely high frequency satellites.
					Sec. 132. Availability of fiscal year 2011
				funds for research and development relating to the B–2 bomber
				aircraft.
					Sec. 133. Availability of fiscal year 2011
				funds to support alternative options for extremely high frequency terminal
				Increment 1 program of record.
					Sec. 134. Limitations on use of funds to
				retire B–1 bomber aircraft.
					Sec. 135. Limitation on retirement of U–2
				aircraft.
					Subtitle D—Joint and Multiservice
				Matters
					Sec. 151. Inclusion of information on
				approved Combat Mission Requirements in quarterly reports on use of Combat
				Mission Requirement funds.
					Sec. 152. F–35 Joint Strike Fighter
				aircraft.
					Sec. 153. Report on plan to implement
				Weapon Systems Acquisition Reform Act of 2009 measures within the Joint Strike
				Fighter aircraft program.
					Sec. 154. Multiyear procurement authority
				for airframes for Army UH–60M/HH–60M helicopters and Navy MH–60R/MH–60S
				helicopters.
					Sec. 155. Designation of undersea mobility
				acquisition program of the United States Special Operations Command as a major
				defense acquisition program.
					Sec. 156. Transfer of Air Force C–12
				Liberty Intelligence, Surveillance, and Reconnaissance aircraft to the
				Army.
					Sec. 157. Joint Surveillance Target Attack
				Radar System aircraft re-engining program.
					TITLE II—Research, Development, Test, and
				Evaluation
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Subtitle B—Program Requirements,
				Restrictions, and Limitations
					Sec. 211. Prohibitions relating to use of
				funds for research, development, test, and evaluation on the F136
				engine.
					Sec. 212. Limitation on use of funds for
				Increment 2 of B–2 bomber aircraft extremely high frequency satellite
				communications program.
					Sec. 213. Unmanned Carrier Launched
				Airborne Surveillance and Strike.
					Sec. 214. Marine Corps ground combat
				vehicles.
					Subtitle C—Missile Defense
				Matters
					Sec. 231. Enhanced oversight of missile
				defense acquisition programs.
					Sec. 232. Ground-based Midcourse Defense
				Program.
					Sec. 233. Missile defense cooperation with
				Russia.
					Subtitle D—Reports
					Sec. 251. Extension of requirements for
				biennial roadmap and annual review and certification on funding for development
				of hypersonics.
					Subtitle E—Other Matters
					Sec. 261. Contractor cost-sharing in pilot
				program to include technology protection features during research and
				development of certain defense systems.
					TITLE III—Operation and
				Maintenance
					Subtitle A—Authorization of
				Appropriations
					Sec. 301. Operation and maintenance
				funding.
					Subtitle B—Energy and Environmental
				Provisions
					Sec. 311. Modification of energy
				performance goals.
					Sec. 312. Streamlined annual report on
				Defense Environmental Programs.
					Sec. 313. Payment to Environmental
				Protection Agency of stipulated penalties in connection with Jackson Park
				Housing Complex, Washington.
					Sec. 314. Requirements relating to Agency
				for Toxic Substances and Disease Registry investigation of exposure to drinking
				water contamination at Camp Lejeune, North Carolina.
					Sec. 315. Discharge of wastes at sea
				generated by ships of the Armed Forces.
					Subtitle C—Workplace and Depot
				Issues
					Sec. 321. Minimum capital investment for
				certain depots.
					Sec. 322. Limitation on revising the
				definition of depot-level maintenance.
					Sec. 323. Designation of military
				industrial facilities as Centers of Industrial and Technical
				Excellence.
					Sec. 324. Report on depot-level
				maintenance and recapitalization of certain parts and equipment.
					Subtitle D—Reports
					Sec. 331. Study on Air Force test and
				training range infrastructure.
					Sec. 332. Study on training range
				infrastructure for special operations forces.
					Sec. 333. Guidance to establish
				non-tactical wheeled vehicle and equipment service life extension programs to
				achieve cost savings.
					Sec. 334. Modified deadline for annual
				report on budget shortfalls for implementation of operational energy
				strategy.
					Subtitle E—Other Matters
					Sec. 341. Extension of authority for Army
				industrial facilities to enter into cooperative agreements with non-Army
				entities.
					Sec. 342. Working-capital fund
				accounting.
					Sec. 343. Commercial sale of small arms
				ammunition and small arms ammunition components in excess of military
				requirements, and fired cartridge cases.
					Sec. 344. Authority to accept
				contributions of funds to study options for mitigating adverse effects of
				proposed obstructions on military installations.
					Sec. 345. Utility disruptions to military
				installations.
					TITLE IV—Military Personnel
				Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active
				forces.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected
				Reserve.
					Sec. 412. End strengths for Reserves on
				active duty in support of the Reserves.
					Sec. 413. End strengths for military
				technicians (dual status).
					Sec. 414. Fiscal year 2012 limitation on
				number of non-dual status technicians.
					Sec. 415. Maximum number of reserve
				personnel authorized to be on active duty for operational support.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military personnel.
					TITLE V—Military Personnel
				Policy
					Subtitle A—Officer Personnel Policy
				Generally
					Sec. 501. Increase in authorized strengths
				for Marine Corps officers on active duty.
					Sec. 502. Voluntary retirement
				incentive.
					Sec. 503. National Defense University
				outplacement waiver.
					Sec. 504. Modification of definition of
				joint duty assignment to include all instructor assignments for
				joint training and education.
					Subtitle B—Reserve Component
				Management
					Sec. 511. Authority for order to active
				duty of members of the Selected Reserve and certain members of the Individual
				Ready Reserve for preplanned missions.
					Sec. 512. Modification of eligibility for
				consideration for promotion for certain reserve officers employed as military
				technicians (dual status).
					Sec. 513. Modification of time in which
				preseparation counseling must be provided to reserve component members being
				demobilized.
					Sec. 514. Report on termination of
				military technician as a distinct personnel management category.
					Subtitle C—General Service
				Authorities
					Sec. 521. Repeal of mandatory
				high-deployment allowance.
					Sec. 522. Prohibition on denial of
				reenlistment of members for unsuitability based on the same medical condition
				for which they were determined to be fit for duty.
					Sec. 523. Expansion of regular enlisted
				members covered by early discharge authority.
					Sec. 524. Extension of voluntary
				separation pay and benefits.
					Sec. 525. Employment skills training for
				members of the Armed Forces on active duty who are transitioning to civilian
				life.
					Sec. 526. Policy on military recruitment
				and enlistment of graduates of secondary schools.
					Subtitle D—Education and
				Training
					Sec. 541. Enhancement of authorities on
				joint professional military education.
					Sec. 542. Grade of commissioned officers
				in uniformed medical accession programs.
					Sec. 543. Reserve component mental health
				student stipend.
					Sec. 544. Enrollment of certain seriously
				wounded, ill, or injured former or retired enlisted members of the Armed Forces
				in associate degree programs of the Community College of the Air Force in order
				to complete degree program.
					Sec. 545. Consolidation of military
				department authority to issue arms, tentage, and equipment to educational
				institutions not maintaining units of Junior ROTC.
					Sec. 546. Temporary authority to waive
				maximum age limitation on admission to the military service
				academies.
					Subtitle E—Military Justice and Legal
				Matters Generally
					Sec. 551. Reform of offenses relating to
				rape, sexual assault, and other sexual misconduct under the Uniform Code of
				Military Justice.
					Sec. 552. Authority to compel production
				of documentary evidence.
					Sec. 553. Procedures for judicial review
				of certain military personnel decisions.
					Sec. 554. Department of Defense support
				for programs on pro bono legal representation for members of the Armed
				Forces.
					Subtitle F—Sexual Assault Prevention and
				Response
					Sec. 561. Director of the Sexual Assault
				Prevention and Response Office.
					Sec. 562. Sexual Assault Response
				Coordinators and Sexual Assault Victim Advocates.
					Sec. 563. Access of sexual assault victims
				to legal assistance and services of Sexual Assault Response Coordinators and
				Sexual Assault Victim Advocates.
					Sec. 564. Requirement for privilege in
				cases arising under Uniform Code of Military Justice against disclosure of
				communications between sexual assault victims and Sexual Assault Response
				Coordinators, Sexual Assault Victim Advocates, and certain other
				persons.
					Sec. 565. Expedited consideration and
				decision-making on requests for permanent change of station or unit transfer of
				victims of sexual assault.
					Sec. 566. Department of Defense policy and
				procedures on retention and access to evidence and records relating to sexual
				assaults involving members of the Armed Forces.
					Subtitle G—Defense Dependents'
				Education
					Sec. 571. Continuation of authority to
				assist local educational agencies that benefit dependents of members of the
				Armed Forces and Department of Defense civilian employees.
					Sec. 572. Impact aid for children with
				severe disabilities.
					Sec. 573. Three-year extension and
				enhancement of authorities on transition of military dependent students among
				local educational agencies.
					Subtitle H—Military Family
				Readiness
					Sec. 576. Modification of membership of
				Department of Defense Military Family Readiness Council.
					Subtitle I—Other Matters
					Sec. 581. Cold War Service
				Medal.
					Sec. 582. Enhancement and improvement of
				Yellow Ribbon Reintegration Program.
					Sec. 583. Report on process for expedited
				determination of disability of members of the Armed Forces with certain
				disabling conditions.
					Sec. 584. Report on the achievement of
				diversity goals for the leadership of the Armed Forces.
					Sec. 585. Specification of period in which
				application for voter registration or absentee ballot from an overseas voter is
				valid.
					TITLE VI—Compensation and Other Personnel
				Benefits
					Subtitle A—Bonuses and Special and
				Incentive Pays
					Sec. 611. One-year extension of certain
				expiring bonus and special pay authorities.
					Sec. 612. Modification of qualifying
				period for payment of hostile fire and imminent danger special pay and
				hazardous duty special pay.
					Subtitle B—Consolidation and Reform of
				Travel and Transportation Authorities
					Sec. 621. Consolidation and reform of
				travel and transportation authorities of the uniformed services.
					Sec. 622. Transition
				provisions.
					Subtitle C—Disability, Retired Pay, and
				Survivor Benefits
					Sec. 631. Repeal of automatic enrollment
				in Family Servicemembers' Group Life Insurance for members of the Armed Forces
				married to other members.
					Sec. 632. Limitation on availability of
				certain funds pending report on provision of special compensation for members
				of the uniformed services with injury or illness requiring assistance in
				everyday living.
					Sec. 633. Repeal of sense of Congress on
				age and service requirements for retired pay for non-regular
				service.
					TITLE VII—Health Care Provisions
					Subtitle A—TRICARE Program
					Sec. 701. Annual cost-of-living adjustment
				in enrollment fees in TRICARE Prime.
					Sec. 702. Maintenance of the adequacy of
				provider networks under the TRICARE program.
					Sec. 703. Transition enrollment of
				uniformed services family health plan Medicare-eligible retirees to TRICARE for
				Life.
					Sec. 704. Modification of authorities on
				surveys on continued viability of TRICARE Standard and TRICARE
				Extra.
					Subtitle B—Other Health Care
				Benefits
					Sec. 711. Travel for anesthesia services
				for childbirth for command-sponsored dependents of members assigned to remote
				locations outside the continental United States.
					Sec. 712. Transitional health benefits for
				certain members with extension of active duty following active duty in support
				of a contingency operation.
					Sec. 713. Codification and improvement of
				procedures for mental health evaluations for members of the Armed
				Forces.
					Subtitle C—Health Care
				Administration
					Sec. 721. Expansion of State licensure
				exceptions for certain mental health-care professionals.
					Sec. 722. Clarification on confidentiality
				of medical quality assurance records.
					TITLE VIII—Acquisition Policy, Acquisition
				Management, and Related Matters
					Subtitle A—Provisions Relating to Major
				Defense Acquisition Programs
					Sec. 801. Waiver of requirements relating
				to new Milestone approval for certain major defense acquisition programs
				experiencing critical cost growth due to change in quantity
				purchased.
					Sec. 802. Modification of certain
				requirements of the Weapon Systems Acquisition Reform Act of 2009.
					Sec. 803. Assessment, management, and
				control of operating and support costs for major weapon systems.
					Sec. 804. Clarification of responsibility
				for cost analyses and targets for contract negotiation purposes.
					Sec. 805. Modification of requirements for
				guidance on management of manufacturing risk in major defense acquisition
				programs.
					Sec. 806. Management of developmental test
				and evaluation for major defense acquisition programs.
					Sec. 807. Assessment of risk associated
				with development of major weapon systems to be procured under cooperative
				projects with friendly foreign countries.
					Subtitle B—Acquisition Policy and
				Management
					Sec. 821. Inclusion of data on contractor
				performance in past performance databases for source selection
				decisions.
					Sec. 822. Implementation of
				recommendations of Defense Science Board Task Force on Service
				Contracting.
					Sec. 823. Temporary limitation on
				aggregate annual amount available for contract services.
					Sec. 824. Annual report on single-award
				task and delivery order contracts.
					Sec. 825. Incorporation of corrosion
				prevention and control into requirements applicable to development and
				acquisition of weapon systems.
					Sec. 826. Prohibition on use of funds for
				certain programs.
					Subtitle C—Amendments Relating to General
				Contracting Authorities, Procedures, and Limitations
					Sec. 841. Treatment for technical data
				purposes of independent research and development and bid and proposal
				costs.
					Sec. 842. Extension to all management
				employees of applicability of the senior executive benchmark compensation
				amount for purposes of allowable cost limitations under Government
				contracts.
					Sec. 843. Covered contracts for purposes
				of requirements on contractor business systems.
					Sec. 844. Compliance with defense
				procurement requirements for purposes of internal controls of non-defense
				agencies for procurements on behalf of the Department of Defense.
					Sec. 845. Prohibition on collection of
				political information.
					Sec. 846. Waiver of Buy
				American requirement for procurement of components otherwise producible
				overseas with specialty metal not produced in the United States.
					Sec. 847. Comptroller General of the
				United States reports on noncompetitive and one-offer contracts awarded by the
				Department of Defense.
					Subtitle D—Provisions Relating to Wartime
				Contracting
					Sec. 861. Prohibition on contracting with
				the enemy in the United States Central Command theater of
				operations.
					Sec. 862. Additional access to contractor
				and subcontractor records in the United States Central Command theater of
				operations.
					Sec. 863. Joint Urgent Operational Needs
				Fund to rapidly meet urgent operational needs.
					Sec. 864. Inclusion of associated support
				services in rapid acquisition and deployment procedures for
				supplies.
					Sec. 865. Reach-back contracting authority
				for Operation Enduring Freedom and Operation New Dawn.
					Sec. 866. Inclusion of contractor support
				requirements in Department of Defense planning documents.
					Subtitle E—Other Matters
					Sec. 881. Extension of availability of
				funds in the Defense Acquisition Workforce Development Fund.
					Sec. 882. Modification of delegation of
				authority to make determinations on entry into cooperative research and
				development agreements with NATO and other friendly organizations and
				countries.
					Sec. 883. Rate of payment for airlift
				services under the Civil Reserve Air Fleet program.
					Sec. 884. Clarification of Department of
				Defense authority to purchase right-hand drive passenger sedan vehicles and
				adjustment of threshold for inflation.
					Sec. 885. Extension and expansion of small
				business programs of the Department of Defense.
					Sec. 886. Three-year extension of test
				program for negotiation of comprehensive small business subcontracting
				plans.
					Sec. 887. Five-year extension of
				Department of Defense Mentor-Protege Program.
					Sec. 888. Report on alternatives for the
				procurement of fire-resistant and fire-retardant fiber and materials for the
				production of military products.
					TITLE IX—Department of Defense Organization
				and Management
					Subtitle A—Department of Defense
				Management
					Sec. 901. Qualifications for appointments
				to the position of Deputy Secretary of Defense.
					Sec. 902. Designation of Department of
				Defense senior official with principal responsibility for airship
				programs.
					Sec. 903. Memoranda of agreement on
				synchronization of enabling capabilities of general purpose forces with the
				requirements of special operations forces.
					Sec. 904. Enhancement of administration of
				the United States Air Force Institute of Technology.
					Sec. 905. Defense laboratory
				matters.
					Sec. 906. Assessment of Department of
				Defense access to non-United States citizens with scientific and technical
				expertise vital to the national security interests.
					Subtitle B—Space Activities
					Sec. 911. Commercial space launch
				cooperation.
					Sec. 912. Authority to designate
				increments or blocks of space vehicles as major subprograms subject to
				acquisition reporting requirements.
					Sec. 913. Review to identify interference
				with national security Global Positioning System receivers by commercial
				communications services.
					Subtitle C—Intelligence
				Matters
					Sec. 921. Expansion of authority for
				exchanges of mapping, charting, and geodetic data to include nongovernmental
				organizations and academic institutions.
					Sec. 922. Facilities for intelligence
				collection or special operations activities abroad.
					Sec. 923. Ozone Widget
				Framework.
					Sec. 924. Plan for incorporation of
				enterprise query and correlation capability into the Defense Intelligence
				Information Enterprise.
					Subtitle D—Cybersecurity
				Matters
					Sec. 931. Strategy to acquire capabilities
				to detect previously unknown cyber attacks.
					Sec. 932. Program in support of Department
				of Defense policy on sustaining and expanding information sharing.
					TITLE X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. Defense business
				systems.
					Sec. 1003. Modification of authorities on
				certification and credential standards for financial management positions in
				the Department of Defense.
					Sec. 1004. Deposit of reimbursed funds
				under reciprocal fire protection agreements.
					Subtitle B—Counter-Drug
				Activities
					Sec. 1011. Five-year extension and
				modification of authority of Department of Defense to provide additional
				support for counterdrug activities of other governmental agencies.
					Sec. 1012. Five-year extension and
				expansion of authority to provide additional support for counter-drug
				activities of certain foreign governments.
					Sec. 1013. Reporting requirement on
				expenditures to support foreign counter-drug activities.
					Sec. 1014. Extension of authority for
				joint task forces to provide support to law enforcement agencies conducting
				counter-terrorism activities.
					Sec. 1015. Extension of authority to
				support unified counterdrug and counterterrorism campaign in
				Colombia.
					Subtitle C—Naval Vessels and
				Shipyards
					Sec. 1021. Limitation on availability of
				funds for placing Maritime Prepositioning Ship squadrons on reduced operating
				status.
					Sec. 1022. Modification of conditions on
				status of retired aircraft carrier ex-John F. Kennedy.
					Sec. 1023. Authority to provide
				information for maritime safety of forces and hydrographic support.
					Subtitle D—Detainee Matters
					Sec. 1031. Authority to detain
				unprivileged enemy belligerents captured pursuant to the Authorization for Use
				of Military Force.
					Sec. 1032. Required military custody for
				members of al-Qaeda and affiliated entities.
					Sec. 1033. Permanent requirements for
				certifications relating to the transfer of detainees at United States Naval
				Station, Guantanamo Bay, Cuba, to foreign countries and other foreign
				entities.
					Sec. 1034. Prohibition on use of funds to
				construct or modify facilities in the United States to house detainees
				transferred from United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1035. Procedures for annual detention
				review of individuals detained at United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 1036. Procedures for status
				determination of unprivileged enemy belligerents.
					Sec. 1037. Clarification of right to plead
				guilty in trial of capital offense by military commission.
					Subtitle E—Miscellaneous Authorities and
				Limitations
					Sec. 1041. Management of Department of
				Defense installations.
					Sec. 1042. Amendments relating to the
				Military Commissions Act of 2009.
					Sec. 1043. Department of Defense authority
				to carry out personnel recovery reintegration and post-isolation support
				activities.
					Sec. 1044. Treatment under Freedom of
				Information Act of certain sensitive national security information.
					Sec. 1045. Clarification of airlift
				service definitions relating to the Civil Reserve Air Fleet.
					Sec. 1046. Authority for assignment of
				civilian employees of the Department of Defense as advisors to foreign
				ministries of defense and international peace and security
				organizations.
					Sec. 1047. Net assessment of nuclear force
				levels required with respect to certain proposals to reduce the nuclear weapons
				stockpile of the United States.
					Sec. 1048. Fiscal year 2012 administration
				and report on the Troops-to-Teachers Program.
					Subtitle F—Repeal and Modification of
				Reporting Requirements
					PART I—Repeal of Reporting
				Requirements
					Sec. 1061. Repeal of reporting
				requirements under title 10, United States Code.
					Sec. 1062. Repeal of reporting
				requirements under annual defense authorization acts.
					Sec. 1063. Repeal of reporting
				requirements under other laws.
					PART II—Modification of Existing Reporting
				Requirements
					Sec. 1066. Modification of reporting
				requirements under title 10, United States Code.
					Sec. 1067. Modification of reporting
				requirements under other titles of the United States Code.
					Sec. 1068. Modification of reporting
				requirements under annual defense authorization acts.
					Sec. 1069. Modification of reporting
				requirements under other laws.
					Subtitle G—Other Study and Report
				Matters
					Sec. 1071. Modification of dates of
				Comptroller General of the United States review of executive agreement on joint
				medical facility demonstration project, North Chicago and Great Lakes,
				Illinois.
					Sec. 1072. Report on plan to implement
				organizational goals recommended in the National Security
				Strategy–2010.
					Sec. 1073. Biennial assessment of and
				report on delivery platforms for nuclear weapons and the nuclear command and
				control system.
					Sec. 1074. Annual report on the nuclear
				weapons stockpile of the United States.
					Sec. 1075. Nuclear employment strategy of
				the United States.
					Sec. 1076. Study on the recruitment,
				retention, and development of cyberspace experts.
					Sec. 1077. Reports on resolution
				restrictions on the commercial sale or dissemination of eletro-optical imagery
				collected by satellites.
					Sec. 1078. Report on integration of
				unmanned aerial systems into the national airspace system.
					Sec. 1079. Study on United States force
				posture in East Asia and the Pacific region.
					Subtitle H—Other Matters
					Sec. 1081. Redesignation of psychological
				operations as military information support operations in title 10, United
				States Code, to conform to Department of Defense usage.
					Sec. 1082. Termination of requirement for
				appointment of civilian members of National Security Education Board by and
				with the advice and consent of the Senate.
					Sec. 1083. Redesignation of Industrial
				College of the Armed Forces as the Dwight D. Eisenhower School for National
				Security and Resource Strategy.
					Sec. 1084. Designation of Fisher House for
				the Families of the Fallen and Meditation Pavilion, Dover Air Force Base,
				Delaware, as a Fisher House.
					Sec. 1085. Sense of Senate on application
				of moratorium on earmarks to this Act.
					Sec. 1086. Technical amendment relating to
				responsibilities of Deputy Assistant Secretary of Defense for Manufacturing and
				Industrial Base Policy.
					Sec. 1087. Technical
				amendment.
					TITLE XI—Civilian Personnel
				Matters
					Sec. 1101. Authority of the Secretaries of
				the military departments to employ up to 10 persons without pay.
					Sec. 1102. Extension of eligibility to
				continue Federal employee health benefits for certain employees of the
				Department of Defense.
					Sec. 1103. Authority for waiver of
				recovery of certain payments previously made under civilian employees voluntary
				separation incentive program.
					Sec. 1104. Permanent extension and
				expansion of experimental personnel program for scientific and technical
				personnel.
					Sec. 1105. Modification of beneficiary
				designation authorities for death gratuity payable upon death of a United
				States Government employee in service with the Armed Forces.
					Sec. 1106. Two-year extension of
				discretionary authority to grant allowances, benefits, and gratuities to
				personnel on official duty in a combat zone.
					Sec. 1107. One-year extension of authority
				to waive annual limitation on premium pay and aggregate limitation on pay for
				Federal civilian employees working overseas.
					TITLE XII—Matters Relating to Foreign
				Nations
					Subtitle A—Assistance and
				Training
					Sec. 1201. Expansion of scope of
				humanitarian demining assistance authority to include stockpiled conventional
				munitions.
					Sec. 1202. One-year extension and
				modification of authorities applicable to Commanders' Emergency Response
				Program.
					Sec. 1203. Three-year extension of
				temporary authority to use acquisition and cross-servicing agreements to lend
				military equipment for personnel protection and survivability.
					Sec. 1204. Conditional extension and
				modification of authority to build the capacity of counter terrorism forces of
				Yemen.
					Sec. 1205. Extension of authority for
				support of special operations to combat terrorism.
					Sec. 1206. Limitation on availability of
				funds for authorities relating to program to build the capacity of foreign
				military forces.
					Sec. 1207. Global Security Contingency
				Fund.
					Sec. 1208. Authority to build the capacity
				of certain counterterrorism forces of East African countries.
					Sec. 1209. Support of forces participating
				in operations to disarm the Lord’s Resistance Army.
					Subtitle B—Matters Relating to Iraq,
				Afghanistan, and Pakistan
					Sec. 1221. Extension and modification of
				logistical support for coalition forces supporting operations in Iraq and
				Afghanistan.
					Sec. 1222. One-year extension of authority
				to transfer defense articles and provide defense services to the military and
				security forces of Iraq and Afghanistan.
					Sec. 1223. One-year extension of
				authorities applicable to the Pakistan Counterinsurgency Fund.
					Sec. 1224. One-year extension of authority
				to use funds for reintegration activities in Afghanistan.
					Sec. 1225. Modification of authority on
				program to develop and carry out infrastructure projects in
				Afghanistan.
					Sec. 1226. One-year extension of authority
				for reimbursement of certain coalition nations for support provided to United
				States military operations.
					Sec. 1227. Two-year extension of certain
				reports on Afghanistan.
					Sec. 1228. Authority to support operations
				and activities of the Office of Security Cooperation in Iraq.
					Sec. 1229. Benchmarks to evaluate the
				progress being made toward the transition of security responsibilities for
				Afghanistan to the Government of Afghanistan.
					Subtitle C—Reports and Other
				Matters
					Sec. 1241. Report on progress of the
				African Union in operationalizing the African Standby Force.
					Sec. 1242. Comptroller General of the
				United States report on the National Guard State Partnership
				Program.
					TITLE XIII—COOPERATIVE THREAT
				REDUCTION
					Sec. 1301. Specification of Cooperative
				Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					Sec. 1303. Limitation on use of funds for
				establishment of centers of excellence in countries outside of the former
				Soviet Union.
					TITLE XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense Sealift
				Fund.
					Sec. 1403. Defense Health
				Program.
					Sec. 1404. Chemical Agents and Munitions
				Destruction, Defense.
					Sec. 1405. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
					Sec. 1406. Defense Inspector
				General.
					Subtitle B—National Defense
				Stockpile
					Sec. 1411. Authorized uses of National
				Defense Stockpile Funds.
					Sec. 1412. Revision to required receipt
				objectives for previously authorized disposals from the National Defense
				Stockpile.
					Subtitle C—Armed Forces Retirement
				Home
					PART I—Authorization of
				Appropriations
					Sec. 1421. Authorization of
				appropriations.
					PART II—Armed Forces Retirement Home
				Authorities
					Sec. 1422. Amendment of Armed Forces
				Retirement Home Act of 1991.
					Sec. 1423. Annual validation of multiyear
				accreditation.
					Sec. 1424. Clarification of duties of
				Senior Medical Advisor.
					Sec. 1425. Replacement of Local Boards of
				Trustees for each facility with single Advisory Council.
					Sec. 1426. Administrators and ombudsmen of
				facilities.
					Sec. 1427. Inspection
				requirements.
					Sec. 1428. Repeal of obsolete
				provisions.
					Sec. 1429. Technical, conforming, and
				clerical amendments.
					Subtitle D—Other Matters
					Sec. 1431. Authority for transfer of funds
				to Joint Department of Defense–Department of Veterans Affairs Medical Facility
				Demonstration Fund for Captain James A. Lovell Health Care Center,
				Illinois.
					TITLE XV—Authorization of Appropriations for
				Overseas Contingency Operations
					Subtitle A—Authorization of
				Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Procurement.
					Sec. 1503. Research, development, test,
				and evaluation.
					Sec. 1504. Operation and
				maintenance.
					Sec. 1505. Military personnel.
					Sec. 1506. Working capital
				funds.
					Sec. 1507. Defense Health
				Program.
					Sec. 1508. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
					Sec. 1509. Defense Inspector
				General.
					Subtitle B—Financial Matters
					Sec. 1521. Treatment as additional
				authorizations.
					Sec. 1522. Special transfer
				authority.
					Subtitle C—Other Matters
					Sec. 1531. One-year extension and
				modification of authority for Task Force for Business and Stability Operations
				in Afghanistan.
					Sec. 1532. Modification of availability of
				funds in Afghanistan Security Forces Fund.
					Sec. 1533. Limitation on availability of
				funds for Trans Regional Web Initiative.
					Sec. 1534. Report on lessons learned from
				Department of Defense participation on interagency teams for counterterrorism
				operations in Afghanistan and Iraq.
				
			3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		4.Scoring of budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		ADepartment of
			 Defense Authorizations
			IProcurement
				AAuthorization of
			 Appropriations
					101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for procurement for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities, as specified in the funding table in section 4101.
					BNavy
			 Programs
					121.Multiyear
			 procurement authority for mission avionics and common cockpits for Navy
			 MH–60R/S helicopters
						(a)Authority for
			 multiyear procurementSubject
			 to section 2306b of title 10, United States Code, the Secretary of the Navy may
			 enter into a multiyear contract or contracts, beginning with the fiscal year
			 2012 program year, for the procurement of mission avionics and common cockpits
			 for MH–60R/S helicopters.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2012 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						CAir Force
			 Programs
					131.Procurement of
			 advanced extremely high frequency satellites
						(a)Contract
			 authority
							(1)In
			 generalThe Secretary of the
			 Air Force may procure two advanced extremely high frequency satellites by
			 entering into a fixed-price contract for such procurement.
							(2)Cost
			 reductionThe Secretary may
			 include in a contract entered into under paragraph (1) the following:
								(A)The procurement of material and equipment
			 in economic order quantities if the procurement of such material and equipment
			 in such quantities will result in cost savings.
								(B)Cost reduction initiatives.
								(3)Use of
			 incremental fundingThe
			 Secretary may use incremental funding for a contract entered into under
			 paragraph (1) for a period not to exceed six fiscal years.
							(4)LiabilityA contract entered into under paragraph (1)
			 shall provide that—
								(A)any obligation of the United States to make
			 a payment under the contract is subject to the availability of appropriations
			 for that purpose; and
								(B)the total liability of the Federal
			 Government for the termination of the contract shall be limited to the total
			 amount of funding obligated at the time of the termination of the
			 contract.
								(b)Limitation of
			 costs
							(1)LimitationExcept as provided in subsection (c), and
			 excluding amounts described in paragraph (2), the total amount obligated or
			 expended for the procurement of two advanced extremely high frequency
			 satellites authorized by subsection (a) may not exceed $3,100,000,000.
							(2)ExclusionThe
			 amounts described in this paragraph are amounts associated with the
			 following:
								(A)Plans.
								(B)Technical data
			 packages.
								(C)Post-delivery and
			 program-related support costs.
								(D)Technical support
			 for obsolescence studies.
								(c)Adjustment to
			 limitation amount
							(1)In
			 generalThe Secretary may
			 increase the limitation set forth in subsection (b)(1) by the amount of an
			 increase described in paragraph (2) if the Secretary submits to the
			 congressional defense committees written notification of the increase made to
			 that limitation.
							(2)Increase
			 describedAn increase described in this paragraph is one of the
			 following:
								(A)An increase in costs that is attributable
			 to economic inflation after September 30, 2011.
								(B)An increase in costs that is attributable
			 to compliance with changes in Federal, State, or local laws enacted after
			 September 30, 2011.
								(C)An increase in the cost of an advanced
			 extremely high frequency satellite that is attributable to the insertion of a
			 new technology into the satellite that was not built into such satellites
			 procured before fiscal year 2012, if the Secretary determines, and certifies to
			 the congressional defense committees, that insertion of the new technology into
			 the satellite is—
									(i)expected to decrease the life-cycle cost of
			 the satellite; or
									(ii)required to meet an emerging threat that
			 poses grave harm to the national security of the United States.
									(d)Reports
							(1)Report on
			 contractsNot later than 30 days after the date on which the
			 Secretary enters into a contract under subsection (a), the Secretary shall
			 submit to the congressional defense committees a report on the contract that
			 includes the following:
								(A)The total cost
			 savings resulting from the authority provided by subsection (a).
								(B)The type and
			 duration of the contract.
								(C)The total value of
			 the contract.
								(D)The funding profile under the contract by
			 year.
								(E)The terms of the
			 contract regarding the treatment of changes by the Federal Government to the
			 requirements of the contract, including how any such changes may affect the
			 success of the contract.
								(2)Plan for using
			 cost savingsNot later than
			 90 days after the date on which the Secretary enters into a contract under
			 subsection (a), the Secretary shall submit to the congressional defense
			 committees a plan for using the cost savings described in paragraph (1)(A) to
			 improve the capability of military satellite communications that includes a
			 description of the following:
								(A)The available funds, by year, resulting
			 from such cost savings.
								(B)The specific activities or subprograms to
			 be funded using such cost savings and the funds, by year, allocated to each
			 such activity or subprogram.
								(C)The objectives for each such activity or
			 subprogram.
								(D)The criteria used by the Secretary to
			 determine which such activities or subprograms to fund.
								(E)The method by
			 which the Secretary will determine which such activities or subprograms to
			 fund, including whether that determination will be on a competitive
			 basis.
								(F)The plan for
			 encouraging participation in such activities and subprograms by small
			 businesses.
								(G)The process for determining how and when
			 such activities and subprograms would transition to an existing program or be
			 established as a new program of record.
								(e)Use of funds
			 available for space vehicle number 5 for space vehicle number
			 6The Secretary may obligate and expend amounts authorized to be
			 appropriated for fiscal year 2012 by section 101 for procurement for the Air
			 Force as specified in the funding table in section 4101 and available for the
			 advanced procurement of long-lead parts and the replacement of obsolete parts
			 for advanced extremely high frequency satellite space vehicle number 5 for the
			 advanced procurement of long-lead parts and the replacement of obsolete parts
			 for advanced extremely high frequency satellite space vehicle number 6.
						(f)Sense of
			 CongressIt is the sense of Congress that the Secretary should
			 not enter into a fixed-price contract under subsection (a) for the procurement
			 of two advanced extremely high frequency satellites unless the Secretary
			 determines that entering into such a contract will save the Air Force not less
			 than 20 percent over the cost of procuring two such satellites
			 separately.
						132.Availability
			 of fiscal year 2011 funds for research and development relating to the B–2
			 bomber aircraftOf the
			 unobligated balance of amounts appropriated for fiscal year 2011 for the Air
			 Force and available for procurement of B–2 bomber aircraft aircraft
			 modifications, post-production support, and other charges, $20,000,000 shall be
			 available for fiscal year 2012 for research, development, test, and evaluation
			 with respect to a conventional mixed load capability for the B–2 bomber
			 aircraft.
					133.Availability
			 of fiscal year 2011 funds to support alternative options for extremely high
			 frequency terminal Increment 1 program of record
						(a)In
			 generalOf the unobligated balance of amounts appropriated for
			 fiscal year 2011 for the Air Force and available for procurement of B–2 bomber
			 aircraft aircraft modifications, post-production support, and other charges,
			 $15,000,000 shall be available to support alternative options for the extremely
			 high frequency terminal Increment 1 program of record.
						(b)Plan to secure
			 protected communicationsNot later than February 1, 2012, the
			 Secretary of the Air Force shall submit to the congressional defense committees
			 a plan to provide an extremely high frequency terminal for secure protected
			 communications for the B–2 bomber aircraft and other aircraft.
						134.Limitations on
			 use of funds to retire B–1 bomber aircraft
						(a)In
			 generalNone of the funds authorized to be appropriated by this
			 Act for fiscal year 2012 for the Department of Defense may be obligated or
			 expended—
							(1)on or before the
			 date on which the Secretary of the Air Force submits to the congressional
			 defense committees the plan described in subsection (b), to retire any B–1
			 bomber aircraft; or
							(2)after that date,
			 to retire more than six B–1 bomber aircraft.
							(b)Plan
			 describedThe plan described in this subsection is a plan for
			 retiring B–1 bomber aircraft that includes the following:
							(1)An identification
			 of each B–1 bomber aircraft that will be retired and the disposition plan for
			 such aircraft.
							(2)An estimate of
			 the savings that will result from the proposed retirement of six B–1 bomber
			 aircraft in each calendar year through calendar year 2022.
							(3)An estimate of
			 the amount of the savings described in paragraph (2) that will be reinvested in
			 the modernization of B–1 bomber aircraft still in service in each calendar year
			 through calendar year 2022.
							(4)A modernization
			 plan for sustaining the remaining B–1 bomber aircraft through at least calendar
			 year 2022.
							(5)An estimate of
			 the amount of funding required to fully fund the modernization plan described
			 in paragraph (4) for each calendar year through calendar year 2022.
							(c)Sense of
			 CongressIt is the sense of Congress that—
							(1)an amount that is
			 not less than 60 percent of the savings achieved in each calendar year through
			 calendar year 2022 resulting from the retirement of B–1 bomber aircraft should
			 be reinvested in modernizing and sustaining bomber aircraft; and
							(2)an amount that is
			 not less than 35 percent of the amount described in paragraph (1) should be
			 reinvested in modernizing and sustaining the remaining B–1 bomber aircraft
			 through at least calendar year 2022.
							135.Limitation on
			 retirement of U–2 aircraft
						(a)LimitationThe Secretary of the Air Force may take no
			 action that would prevent the Air Force from maintaining the U–2 aircraft fleet
			 in its current configuration and capability beyond fiscal year 2016 until the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics certifies
			 in writing to the appropriate committees of Congress that the operating and
			 sustainment (O&S) costs for the Global Hawk unmanned aerial vehicle (UAV)
			 are less than the operating and sustainment costs for the U–2 aircraft on a
			 comparable flight-hour cost basis.
						(b)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							DJoint and
			 Multiservice Matters
					151.Inclusion of
			 information on approved Combat Mission Requirements in quarterly reports on use
			 of Combat Mission Requirement fundsSection 123(b) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4159; 10 U.S.C. 167 note) is amended by adding at the end the following new
			 paragraphs:
						
							(6)A table setting
				forth the Combat Mission Requirements approved during the fiscal year in which
				such report is submitted and the two preceding fiscal years, including for each
				such Requirement—
								(A)the title of such
				Requirement;
								(B)the date of
				approval of such Requirement; and
								(C)the amount of
				funding approved for such Requirement, and the source of such approved
				funds.
								(7)A statement of
				the amount of any unspent Combat Mission Requirements funds from the fiscal
				year in which such report is submitted and the two preceding fiscal
				years.
							.
					152.F–35 Joint
			 Strike Fighter aircraftIn
			 entering into a contract for the procurement of aircraft for the fifth low-rate
			 initial production contract lot (LRIP-5) for the F–35 Lightning II Joint Strike
			 Fighter aircraft, the Secretary of Defense shall ensure each of the
			 following:
						(1)That the contract
			 is a fixed price contract.
						(2)That the contract
			 requires the contractor to assume full responsibility for costs under the
			 contract above the target cost specified in the contract.
						153.Report on plan
			 to implement Weapon Systems Acquisition Reform Act of 2009 measures within the
			 Joint Strike Fighter aircraft programAt the same time the budget of the President
			 for fiscal year 2013 is submitted to Congress pursuant to section 1105 of title
			 31, United States Code, the Under Secretary for Acquisition, Technology, and
			 Logistics shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on the plans of the Department of Defense
			 to implement the requirements of the Weapon Systems Acquisition Reform Act of
			 2009 (Public Law 111–23), and the amendments made by that Act, within the Joint
			 Strike Fighter (JSF) aircraft program. The report shall set forth the
			 following:
						(1)Specific goals
			 for implementing the requirements of the Weapon Systems Acquisition Reform Act
			 of 2009, and the amendments made by that Act, within the Joint Strike Fighter
			 aircraft program.
						(2)A schedule for
			 achieving each goal set forth under paragraph (1) for the Joint Strike Fighter
			 aircraft program.
						154.Multiyear
			 procurement authority for airframes for Army UH–60M/HH–60M helicopters and Navy
			 MH–60R/MH–60S helicopters
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Army may enter into one or more
			 multiyear contracts, beginning with the fiscal year 2012 program year, for the
			 procurement of airframes for UH–60M/HH–60M helicopters and, acting as the
			 executive agent for the Department of the Navy, for the procurement of
			 airframes for MH–60R/MH–60S helicopters.
						(b)Condition for
			 out-year paymentsA contract entered into under subsection (a)
			 shall provide that any obligation of the United States to make a payment under
			 the contract for a fiscal year after fiscal year 2012 is subject to the
			 availability of appropriations for that purpose for such later fiscal
			 year.
						155.Designation of
			 undersea mobility acquisition program of the United States Special Operations
			 Command as a major defense acquisition program
						(a)DesignationThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall designate the undersea mobility
			 acquisition program of the United States Special Operations Command as a major
			 defense acquisition program (MDAP).
						(b)ElementsThe
			 major defense acquisition program designated under subsection (a) shall consist
			 of the elements as follows:
							(1)The Dry Combat
			 Submersible-Light program.
							(2)The Dry Combat
			 Submersible-Medium program.
							(3)The Shallow Water
			 Combat Submersible program.
							(4)The
			 Next-Generation Submarine Shelter program.
							156.Transfer of
			 Air Force C–12 Liberty Intelligence, Surveillance, and Reconnaissance aircraft
			 to the Army
						(a)Plan for
			 transferThe Secretary of Defense shall develop and carry out a
			 plan for the orderly transfer of the Air Force C–12 Liberty Intelligence,
			 Surveillance, and Reconnaissance (ISR) aircraft to the Army to avoid the need
			 for the Army to procure additional C–12 aircraft for the replacement of the
			 Guardrail aircraft fleet under the Enhanced Medium Altitude Reconnaissance and
			 Surveillance System (EMARSS) program.
						(b)ElementsThe
			 plan required by subsection (a) shall—
							(1)take into account
			 the ability of Army personnel now operating the Guardrail aircraft to take over
			 operation of C–12 Liberty aircraft as Guardrail aircraft are retired, freeing
			 up Air Force personnel for reallocation to meet the expanding orbit
			 requirements for Unmanned Aerial Systems;
							(2)take into account
			 the need to sustain intelligence, surveillance, and reconnaissance support for
			 forces deployed to Afghanistan and elsewhere; and
							(3)provide for the
			 modification of the Liberty C–12 aircraft transferred under the plan to meet
			 the long-term needs of the Army for the Enhanced Medium Altitude Reconnaissance
			 and Surveillance System configuration to replace the Guardrail system.
							(c)ReportNot
			 later than the date on which the budget for fiscal year 2013 is submitted to
			 Congress pursuant to section 1105 of title 31, United States Code, the
			 Secretary shall submit to the congressional defense and intelligence committees
			 a report on the plan required by subsection (a). The report shall include a
			 description of the plan and an estimate of the costs to be avoided through
			 cancellation of aircraft procurement under the Enhanced Medium Altitude
			 Reconnaissance and Surveillance System program by reason of the transfer of
			 aircraft under the plan.
						157.Joint
			 Surveillance Target Attack Radar System aircraft re-engining program
						(a)Report on audit
			 of funds for program
							(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Air Force Audit Agency shall submit to the congressional defense
			 committees the results of a financial audit of the funds previously authorized
			 and appropriated for the Joint Surveillance Target Attack Radar System (JSTARS)
			 aircraft re-engining program.
							(2)ElementsThe
			 report on the audit required by paragraph (1) shall include the
			 following:
								(A)A description of
			 how the funds described in that paragraph were expended, including—
									(i)an
			 assessment of the existence, completeness, and cost of the assets acquired with
			 such funds; and
									(ii)an
			 assessment of the costs that were capitalized as military equipment and
			 inventory and the cost characterized as operating expenses (including payroll,
			 freight and shipment, inspection, and other operating costs).
									(B)A statement of
			 the amount of such funds that remain available for obligation and expenditure,
			 and in which accounts.
								(b)Use of
			 remaining fundsThe Secretary of the Air Force shall take
			 appropriate actions to ensure that any funds described by subsection (a)(2)(B)
			 are obligated and expended for the purpose for which originally authorized and
			 appropriated, including, but not limited to, the installation of two engine
			 shipsets on two operational Joint Surveillance Target Attack Radar System
			 aircraft and the purchase of two spare engines.
						IIResearch,
			 Development, Test, and Evaluation
				AAuthorization of
			 Appropriations
					201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 specified in the funding table in section 4201.
					BProgram
			 Requirements, Restrictions, and Limitations
					211.Prohibitions
			 relating to use of funds for research, development, test, and evaluation on the
			 F136 engine
						(a)Prohibition on
			 use of funds for rDT&ENone of the amounts authorized to be
			 appropriated by this Act may be obligated or expended for research,
			 development, test, or evaluation on the F136 engine.
						(b)Prohibition on
			 treatment of certain expenditures as allowable chargesNo
			 research, development, test, or evaluation on the F136 engine that is conducted
			 and funded by the contractor may be considered an allowable charge on any
			 future government contract, whether as a direct or indirect cost.
						212.Limitation on
			 use of funds for Increment 2 of B–2 bomber aircraft extremely high frequency
			 satellite communications programNone of the funds authorized to be
			 appropriated by section 201 for research, development, test, and evaluation for
			 the Air Force as specified in the funding table in section 4201 and available
			 for Increment 2 of the B–2 bomber aircraft extremely high frequency satellite
			 communications program may be obligated or expended until the date that is 15
			 days after the date on which the Secretary of the Air Force submits to the
			 congressional defense committees the following:
						(1)The certification
			 of the Secretary that—
							(A)the United States
			 Government will own the data rights to any extremely high frequency active
			 electronically steered array antenna developed for use as part of a system to
			 support extremely high frequency protected satellite communications for the B–2
			 bomber aircraft; and
							(B)the use of an
			 extremely high frequency active electronically steered array antenna is the
			 most cost effective and lowest risk option available to support extremely high
			 frequency satellite communications for the B–2 bomber aircraft.
							(2)A detailed plan
			 setting forth the projected cost and schedule for research, development, and
			 testing on the extremely high frequency active electronically steered array
			 antenna.
						213.Unmanned
			 Carrier Launched Airborne Surveillance and StrikeOf the amounts authorized to be appropriated
			 for fiscal year 2012 for the Navy for research, development, test, and
			 evaluation and available for purposes of the Unmanned Carrier Launched Airborne
			 Surveillance and Strike (UCLASS) program (PE 64404N) as specified in the
			 funding table in section 4201, not more than 50 percent may be obligated or
			 expended for such purposes until the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics certifies to the congressional defense
			 committees that the Under Secretary has approved an acquisition plan for that
			 program at Milestone A approval that requires implementation of open
			 architecture standards for that program.
					214.Marine Corps
			 ground combat vehicles
						(a)Limitation on
			 Milestone B approval for Marine Personnel Carrier pending analysis of
			 alternatives for Amphibious Combat Vehicle
							(1)LimitationMilestone
			 B approval may not be granted for the Marine Personnel Carrier (MPC) until 30
			 days after the date of the submittal to the congressional defense committees of
			 an Analysis of Alternatives (AoA) for the Amphibious Combat Vehicle
			 (ACV).
							(2)Requirements
			 for analysis of alternativesThe Analysis of Alternatives for the
			 Amphibious Combat Vehicle required by paragraph (1) shall include each of the
			 following:
								(A)An assessment of
			 the ability of the Navy to defend its vessels against attacks at distances from
			 shore ranging from 10-to-30 nautical miles during amphibious assault operations
			 in multiple potential future conflict scenarios, based on existing and planned
			 and budgeted defense capabilities. The assessment shall identify the key issues
			 and variables that determine survivability in each of the scenarios
			 assessed.
								(B)An assessment of
			 the amount of time Marines can be expected to ride in a non-planing amphibious
			 assault vehicle without suffering a significant degradation in combat
			 effectiveness. The Marine Corps shall conduct tests to support such assessment
			 using existing Amphibious Assault Vehicles and Expeditionary Fighting Vehicle
			 SDD–2 prototypes.
								(C)An assessment of
			 the armor protection levels the Amphibious Combat Vehicle would require to
			 satisfy the requirements for the Marine Personnel Carrier program, and an
			 assessment whether a non-planing Amphibious Combat Vehicle could practically
			 achieve that armor protection level while meeting other objectives for mobility
			 and cost.
								(D)An assessment of
			 whether an Amphibious Combat Vehicle system could perform the range of
			 amphibious assault and land warfare missions for the Marine Corps at a
			 life-cycle cost approximately equal to or less than the combined cost of the
			 Amphibious Combat Vehicle and Marine Personnel Carrier programs, and an
			 assessment of the extent to which a ground combat vehicle fleet composed
			 entirely of Amphibious Combat Vehicles would enhance the amphibious assault
			 capabilities of the Marine Corps when compared with a fleet composed of a
			 mixture of Amphibious Combat Vehicles and Marine Personnel Carriers.
								(3)Support of
			 analysis of alternativesThe Marine Corps may conduct such
			 technology development and demonstration, and such other pre-acquisition
			 activities, tests, exercises, and modeling, as the Marine Corps considers
			 necessary to support the Analysis of Alternatives required by paragraph (1) and
			 the establishment of requirements for the Amphibious Combat Vehicle.
							(b)Limitation on
			 Milestone B approval for various vehicles pending life-cycle cost
			 assessment
							(1)LimitationMilestone
			 B approval may not be granted for any Marine Corps ground combat vehicle
			 specified in paragraph (2) until 30 days after the date of the submittal to the
			 congressional defense committees of a life-cycle cost assessment of the
			 portfolio of Marine Corps ground vehicles performed by the Director of Cost
			 Assessment and Program Evaluation of the Department of Defense.
							(2)Covered
			 vehiclesThe Marine Corps ground combat vehicles specified in
			 this paragraph are the following:
								(A)The Marine
			 Personnel Carrier.
								(B)The Amphibious
			 Combat Vehicle.
								(C)The Joint Light
			 Tactical Vehicle (JLTV).
								(D)Any other ground
			 combat vehicle of the Marine Corps under development as of the date of the
			 enactment of this Act for which Milestone B approval has not been granted as of
			 that date.
								(c)Availability of
			 fundsOf the amounts authorized to be appropriated for fiscal
			 year 2012 by section 201 and available for research, development, test, and
			 evaluation for the Navy as specified in the funding tables in section 4201 for
			 Program Elements 0603611M and 0206623M for the Amphibious Combat Vehicle, the
			 Assault Amphibious Vehicle 7A1, and the Marine Personnel Carrier, $30,000,000
			 is available for pre-acquisition activities in support of the Analysis of
			 Alternatives and requirements definition for the Amphibious Combat
			 Vehicle.
						(d)Milestone B
			 approval definedIn this section, the term Milestone B
			 approval has the meaning given that term in section 2366(e)(7) of title
			 10, United States Code.
						CMissile Defense
			 Matters
					231.Enhanced
			 oversight of missile defense acquisition programs
						(a)In
			 generalSection 225 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4170; 10
			 U.S.C. 233 note) is amended—
							(1)in subsection
			 (d), by striking each report and inserting each of the
			 first three reports; and
							(2)by adding at the
			 end the following new subsection:
								
									(e)Comptroller
				General assessment(1)At the end of each of
				fiscal years 2012 through 2015, the Comptroller General of the United States
				shall review the annual reports on acquisition baselines and variances required
				under subsection (c) and assess the extent to which the Missile Defense Agency
				has achieved its acquisition goals and objectives.
										(2)Not later than February 15, 2013, and
				each year thereafter through 2016, the Comptroller General shall submit to the
				congressional defense committees a report on the assessment under paragraph (1)
				with respect to the acquisition baselines for the preceding fiscal year. Each
				report shall include any findings and recommendations on missile defense
				acquisition programs and accountability therefore that the Comptroller General
				considers
				appropriate.
										.
							(b)Repeal of
			 superseded reporting authoritySection 232 of the National
			 Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note) is amended
			 by striking subsection (g).
						232.Ground-based
			 Midcourse Defense Program
						(a)FindingsCongress
			 makes the following findings:
							(1)The Ground-based
			 Midcourse Defense (GMD) element of the Ballistic Missile Defense System was
			 deployed initially in 2004 as a contingency capability to provide initial
			 protection of the United States homeland against potential limited long-range
			 missile attacks by nations such as North Korea and Iran.
							(2)As the Director
			 of Operational Test and Evaluation has reported, prior to the decision in
			 December 2002 to deploy the system, an operationally representative variant of
			 the Ground-Based Interceptor had not been flight-tested.
							(3)As the Department
			 of Defense and the Government Accountability Office have acknowledged, the
			 Ground-based Midcourse Defense system experienced high levels of concurrency in
			 development and deployment, which led to a number of problems. In April 2011,
			 the Missile Defense Agency acknowledged that the system is still
			 evolving and has not attained a stable configuration between missiles. It is
			 still an ‘operational prototype’ system.
							(4)The Director of
			 Operational Test and Evaluation reported in December 2010 that there have not
			 been enough flight tests of the Ground-based Midcourse Defense system to permit
			 an objective assessment of its operational effectiveness, suitability data
			 remain insufficient, evaluation of survivability remains limited, and a
			 full end-to end performance assessment is still a minimum of 6 years
			 away.
							(5)As is to be
			 expected from a developmental system, the Ground-based Midcourse Defense system
			 has experienced a number of technical problems in flight tests. Many of these
			 problems have been resolved with further development, as demonstrated in
			 successful flight tests. The system has been under continuous improvement since
			 it was first deployed, but has not yet obtained desired levels of
			 effectiveness, suitability, or reliability.
							(6)In 2009, the
			 Secretary of Defense announced that the Department of Defense would refocus
			 efforts on improving the operational capability, reliability, and availability
			 of the Ground-based Midcourse Defense system in order to maintain its ability
			 to stay ahead of projected threats from North Korea and Iran for the
			 foreseeable future.
							(7)In February 2010
			 the Ballistic Missile Defense Review stated the United States is currently
			 protected against limited intercontinental ballistic missile attacks as a
			 result of investments made over the past decade in the Ground-based Midcourse
			 Defense system and reiterated the commitment to improving the operational
			 capability, reliability, and availability of the Ground-based Midcourse Defense
			 System.
							(8)The two most
			 recent flight tests of the Ground-based Midcourse Defense system, using the
			 newest Capability Enhancement-2 Exo-atmospheric Kill Vehicle (EKV) design, each
			 failed to achieve the intended interception of a target.
							(9)The two most
			 recent flight tests are not indicative of the functionality of the Capability
			 Enhancement-1 Exo-atmospheric Kill Vehicle design, which continues to provide
			 the United States protection against a limited intercontinental ballistic
			 missile attack.
							(10)The Missile
			 Defense Agency established a Failure Review Board to determine the root cause
			 of the December 2010 flight-test failure of the Ground-based Midcourse Defense
			 system. Its analysis will inform the proposed correction of the problem causing
			 the flight-test failure.
							(11)The Missile
			 Defense Agency plans to design a correction of the problem causing the December
			 2010 flight-test failure and to verify the correction through extensive
			 modeling and simulation, ground testing, and two flight tests, the first of
			 which will not be an interception test.
							(12)Until completing
			 the verification of its corrective action, the Missile Defense Agency has
			 suspended further production of Exo-atmospheric Kill Vehicles to ensure that
			 potential flaws are not incorporated into them, and to permit any corrective
			 action that may be needed to Exo-atmospheric Kill Vehicles at minimal cost and
			 schedule risk.
							(13)The Director of
			 the Missile Defense Agency has testified that the Missile Defense Agency has
			 sufficient funding available and planned for fiscal years 2011 and 2012,
			 respectively, to implement the planned correction of the problem causing the
			 December 2010 flight-test failure.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)it is essential
			 for the Ground-based Midcourse Defense element of the Ballistic Missile Defense
			 System to achieve the levels of reliability, availability, sustainability, and
			 operational performance that will allow it to continue providing protection of
			 the United States homeland, throughout its operational service life, against
			 limited future missile attacks from nations such as North Korea and
			 Iran;
							(2)the Missile
			 Defense Agency should, as its highest priority, determine the root cause of the
			 December 2010 flight-test failure of the Ground-based Midcourse Defense system,
			 design a correction of the problem causing the flight-test failure, and verify
			 through extensive testing that such correction is effective and will allow the
			 Ground-based Midcourse Defense system to reach levels described in paragraph
			 (1);
							(3)before verifying
			 the success of the correction of the problem causing the December 2010
			 flight-test failure, the Missile Defense Agency should suspend further
			 production of Exo-atmospheric Kill Vehicles to ensure that they will not be
			 deployed with any component or design flaws that may have caused the
			 flight-test failure;
							(4)after the Missile
			 Defense Agency has verified the correction of the problem causing the December
			 2010 flight-test failure, including through the two previously unplanned
			 verification flight tests, the Agency should assess the need for any additional
			 Ground-Based Interceptors and any additional steps needed for the Ground-based
			 Midcourse Defense testing and sustainment program; and
							(5)the Department of
			 Defense should plan for and budget sufficient future funds for the Ground-based
			 Midcourse Defense program to ensure the ability to complete and verify an
			 effective correction of the problem causing the December 2010 flight-test
			 failure, and to mitigate the effects of corrective actions on previously
			 planned program work that is deferred as a result of such corrective
			 actions.
							(c)Reports
							(1)Reports
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, and one year thereafter, the Secretary of Defense shall submit to
			 the congressional defense committees a report describing the plan of the
			 Department of Defense to correct the problem causing the December 2010
			 flight-test failure of the Ground-based Midcourse Defense system, and any
			 progress toward the achievement of that plan.
							(2)ElementsEach
			 report required by paragraph (1) shall include the following:
								(A)A detailed
			 discussion of the plan to correct the problem described in that paragraph,
			 including plans for diagnostic, design, testing, and manufacturing
			 actions.
								(B)A detailed
			 discussion of any results obtained from the plan described in subparagraph (A)
			 as of the date of such report, including diagnostic, design, testing, or
			 manufacturing results.
								(C)A description of
			 any cost or schedule impact of the plan on the Ground-based Midcourse Defense
			 program, including on testing, production, refurbishment, or deferred
			 work.
								(D)A description of
			 any planned adjustments to the Ground-based Midcourse Defense program as a
			 result of the implementation of the plan, including future programmatic,
			 schedule, testing, or funding adjustments.
								(E)A description of
			 any enhancements to the capability of the Ground-based Midcourse Defense system
			 achieved or planned since the submittal of the budget for fiscal year 2010
			 pursuant to section 1105 of title 31, United States Code.
								(3)FormEach
			 report required by paragraph (1) shall be in unclassified form, but may include
			 a classified annex.
							233.Missile
			 defense cooperation with Russia
						(a)FindingsCongress
			 makes the following findings:
							(1)For more than a
			 decade, the United States and Russia have discussed a variety of options for
			 cooperation on shared early warning and ballistic missile defense. For example,
			 on May 1, 2001, President George W. Bush spoke of a new cooperative
			 relationship with Russia and said it should be premised on
			 openness, mutual confidence and real opportunities for cooperation, including
			 the area of missile defense. It should allow us to share information so that
			 each nation can improve its early warning capability, and its capability to
			 defend its people and territory. And perhaps one day, we can even cooperate in
			 a joint defense.
							(2)Section 1231 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 1654A–329) authorized the Department of
			 Defense to establish in Russia a joint center for the exchange of data
			 from systems to provide early warning of launches of ballistic missiles and for
			 notification of launches of such missiles, also known as the Joint Data
			 Exchange Center (JDEC).
							(3)On March 31,
			 2008, Deputy Secretary of Defense Gordon England stated that “we have offered
			 Russia a wide-ranging proposal to cooperate on missile defense—everything from
			 modeling and simulation, to data sharing, to joint development of a regional
			 missile defense architecture—all designed to defend the United States, Europe,
			 and Russia from the growing threat of Iranian ballistic missiles. An
			 extraordinary series of transparency measures have also been offered to
			 reassure Russia. Despite some Russian reluctance to sign up to these
			 cooperative missile defense activities, we continue to work toward this
			 goal”.
							(4)On July 6, 2009,
			 President Barack Obama and Russian President Dmitry Medvedev issued a joint
			 statement on missile defense issues, which stated that “Russia and the United
			 States plan to continue the discussion concerning the establishment of
			 cooperation in responding to the challenge of ballistic missile proliferation…
			 We have instructed our experts to work together to analyze the ballistic
			 missile challenges of the 21st century and to prepare appropriate
			 recommendations”.
							(5)The February 2010
			 report of the Ballistic Missile Defense Review established as one of its
			 central policy pillars that increased international missile defense cooperation
			 is in the national security interest of the United States and, with regard to
			 cooperation with Russia, the United States is pursuing a broad agenda
			 focused on shared early warning of missile launches, possible technical
			 cooperation, and even operational cooperation.
							(6)at the November
			 2010 Lisbon Summit, the North Atlantic Treaty Organization (NATO) decided to
			 develop a missile defense system to protect NATO European populations,
			 territory and forces and also to seek cooperation with Russia on
			 missile defense. In its Lisbon Summit Declaration, the North Atlantic Treaty
			 Organization reaffirmed its readiness to invite Russia to explore
			 jointly the potential for linking current and planned missile defence systems
			 at an appropriate time in mutually beneficial ways. The new NATO
			 Strategic Concept adopted at the Lisbon Summit states that we will
			 actively seek cooperation on missile defence with Russia, that
			 NATO-Russia cooperation is of strategic importance, and that
			 the security of the North Atlantic Treaty Organization and Russia is
			 intertwined.
							(7)In a December 18,
			 2010, letter to the leadership of the Senate, President Obama wrote that the
			 North Atlantic Treaty Organization invited Russia to cooperate on
			 missile defense, which could lead to adding Russian capabilities to those
			 deployed by NATO to enhance our common security against common threats. The
			 Lisbon Summit thus demonstrated that the Alliance’s missile defenses can be
			 strengthened by improving NATO-Russian relations. This comes even as we have
			 made clear that the system we intend to pursue with Russia will not be a joint
			 system, and it will not in any way limit United States’ or NATO’s missile
			 defense capabilities. Effective cooperation with Russia could enhance the
			 overall efficiency of our combined territorial missile defenses, and at the
			 same time provide Russia with greater security.
							(8)Section 221(a)(3)
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4167) states that it is the sense of Congress
			 to support the efforts of the United States Government and the North
			 Atlantic Treaty Organization to pursue cooperation with the Russian Federation
			 on ballistic missile defense relative to Iranian missile
			 threats.
							(9)In a speech in
			 Russia on March 21, 2011, Secretary of Defense Robert Gates cited the
			 NATO-Russian decision to cooperate on defense against ballistic missiles. We’ve
			 disagreed before, and Russia still has uncertainties about the European Phased
			 Adaptive Approach, a limited system that poses no challenges to the large
			 Russian nuclear arsenal. However, we’ve mutually committed to resolving these
			 difficulties in order to develop a roadmap toward truly effective
			 anti-ballistic missile collaboration. This collaboration may include exchanging
			 launch information, setting up a joint data fusion center, allowing greater
			 transparency with respect to our missile defense plans and exercises, and
			 conducting a joint analysis to determine areas of future
			 cooperation.
							(10)In testimony to
			 the Committee on Armed Services of the Senate on April 13, 2011, Deputy
			 Assistant Secretary of Defense for Nuclear and Missile Defense Policy Bradley
			 H. Roberts stated that the United States has been pursuing a Defense Technology
			 Cooperation Agreement with Russia since 2004, and that such an agreement is
			 necessary for the safeguarding of sensitive information in support of
			 cooperation on missile defense, and to provide the legal
			 framework for undertaking cooperative efforts. Further, Dr. Roberts
			 stated that the United States would not provide any classified information to
			 Russia without first conducting a National Disclosure Policy review. He also
			 stated that the United States is not considering sharing
			 hit-to-kill technology with Russia.
							(11)The United
			 States and Russia already engage in substantial cooperation on a number of
			 international security efforts, including nuclear nonproliferation,
			 anti-piracy, counter-narcotics, nuclear security, counter-terrorism, and
			 logistics resupply through Russia of coalition forces in Afghanistan. These
			 areas of cooperation require each side to share and protect sensitive
			 information, which they have both done successfully.
							(12)The United
			 States currently has shared early warning agreements and programs of
			 cooperation with eight nations in addition to the North Atlantic Treaty
			 Organization. The United States has developed procedures and mechanisms for
			 sharing early warning information with partner nations while ensuring the
			 protection of sensitive United States information.
							(13)Russia and the
			 United States each have missile launch early warning and detection and tracking
			 sensors that could contribute to and enhance each others’ ability to detect,
			 track, an defend against ballistic missile threats from Iran.
							(14)The Obama
			 Administration has provided regular briefings to Congress on its discussions
			 with Russia on possible missile defense cooperation.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)it is in the
			 national security interest of the United States to pursue efforts at missile
			 defense cooperation with Russia that would enhance the security of the United
			 States, its North Atlantic Treaty Organization allies, and Russia, particularly
			 against missile threats from Iran;
							(2)the United States
			 should pursue ballistic missile defense cooperation with Russia on both a
			 bilateral basis and a multilateral basis with its North Atlantic Treaty
			 Organization allies, particularly through the NATO-Russia Council;
							(3)missile defense
			 cooperation with Russia should not in any way limit United States' or
			 NATO's missile defense capabilities, as acknowledged in the December
			 18, 2010, letter from President Obama to the leadership of the Senate, and
			 should be mutually beneficial and reciprocal in nature; and
							(4)the United States
			 should pursue missile defense cooperation with Russia in a manner that ensures
			 that—
								(A)United States
			 classified information is appropriately safeguarded and protected from
			 unauthorized disclosure;
								(B)prior to sharing
			 classified information with Russia, the United States conducts a National
			 Disclosure Policy review and determines the types and levels of information
			 that may be shared and whether any additional procedures are necessary to
			 protect such information;
								(C)prior to entering
			 into missile defense technology cooperation projects, the United States enters
			 into a Defense Technology Cooperation Agreement with Russia that establishes
			 the legal framework for a broad spectrum of potential cooperative defense
			 projects; and
								(D)such cooperation
			 does not limit the missile defense capabilities of the United States or its
			 North Atlantic Treaty Organization allies.
								(c)Report
							(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate committees of
			 Congress a report on the status of efforts to reach agreement with Russia on
			 missile defense cooperation.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)A summary of the
			 status of discussions between the United States and Russia, and between the
			 North Atlantic Treaty Organization and Russia, on efforts to agree on missile
			 defense cooperation.
								(B)A description of
			 any agreements reached pursuant to such discussions, and any specific
			 cooperative measures agreed, implemented, or planned.
								(C)A discussion of
			 the manner in which such cooperative measures would enhance the security of the
			 United States, and the manner in which such cooperative measures fit within the
			 larger context of United States-Russian cooperation on international
			 security.
								(D)A description of
			 the status of efforts to conclude a bilateral Defense Technology Cooperation
			 Agreement with Russia.
								(E)A description of
			 the status of any National Disclosure Policy Review relative to the possible
			 sharing of classified information with Russia concerning missile defense
			 cooperation.
								(F)A discussion of
			 the actions that are being taken or are planned to be taken to safeguard United
			 States classified information in any agreement or discussions with Russia
			 concerning missile defense cooperation.
								(3)Form of
			 reportThe report required by paragraph (1) shall be submitted in
			 unclassified form, but may include a classified annex.
							(4)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committees on
			 Armed Services, Foreign Relations, and Appropriations of the Senate; and
								(B)the Committees on
			 Armed Services, Foreign Affairs, and Appropriations of the House of
			 Representatives.
								DReports
					251.Extension of
			 requirements for biennial roadmap and annual review and certification on
			 funding for development of hypersonicsSection 218(e)(3) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2126; 10 U.S.C. 2358 note) is amended by striking 2012
			 and inserting 2020.
					EOther
			 Matters
					261.Contractor
			 cost-sharing in pilot program to include technology protection features during
			 research and development of certain defense systemsSection 243 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4178; 10 U.S.C. 2358 note) is amended—
						(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
						(2)by inserting
			 after subsection (a) the following new subsection (b):
							
								(b)Cost-sharingAny
				contract for the design or development of a system resulting from activities
				under subsection (a) for the purpose of enhancing or enabling the exportability
				of the system either (1) for the development of program protection strategies
				for the system, or (2) for the design and incorporation of exportability
				features into the system shall include a cost-sharing provision that requires
				the contractor to bear at least one half of the cost of such
				activities.
								.
						IIIOperation and
			 Maintenance
				AAuthorization of
			 Appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					BEnergy and
			 Environmental Provisions
					311.Modification
			 of energy performance goals
						(a)Modification of
			 goalsSection 2911(e) of
			 title 10, United States Code, is amended—
							(1)in the subsection heading, by striking
			 Goal and inserting Goals; and
							(2)in paragraph
			 (1)—
								(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (D) and (E), respectively;
			 and
								(B)by inserting
			 before subparagraph (D), as redesignated by subparagraph (A) of this paragraph,
			 the following new subparagraphs:
									
										(A)to produce or procure not less than 12
				percent of the total quantity of facility energy it consumes within its
				facilities during each of fiscal years 2015 through 2017 from renewable energy
				sources;
										(B)to produce or procure not less than 16
				percent of the total quantity of facility energy it consumes within its
				facilities during each of fiscal years 2018 through 2020 from renewable energy
				sources;
										(C)to produce or procure not less than 20
				percent of the total quantity of facility energy it consumes within its
				facilities during each of fiscal years 2021 through 2024 from renewable energy
				sources;
										.
								(b)Inclusion of
			 direct solar as energy efficient productSection 2915(e)(2)(A) of
			 such title is amended by inserting direct solar, after
			 Roof-top solar thermal,.
						312.Streamlined
			 annual report on defense environmental programs
						(a)In
			 generalChapter 160 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2711.Annual report
				on defense environmental programs
									(a)Report
				requiredThe Secretary of Defense shall submit to Congress each
				year, not later than 45 days after the date on which the President submits to
				Congress the budget for a fiscal year, a report on defense environmental
				programs. Each report shall include:
										(1)With respect to
				environmental restoration activities of the Department of Defense, and for each
				of the military departments, the following elements:
											(A)Information on
				the Installation Restoration Program, including the following:
												(i)The total number
				of sites in the IRP.
												(ii)The number of
				sites in the IRP that have reached the Remedy in Place Stage and the Response
				Complete Stage, and the change in such numbers in the preceding calendar
				year.
												(iii)A statement of
				the amount of funds allocated by the Secretary for, and the anticipated
				progress in implementing, the environmental restoration program during the
				fiscal year for which the budget is submitted.
												(iv)The Secretary's
				assessment of the overall progress of the IRP.
												(B)Information on
				the Military Munitions Restoration Program (MMRP), including the
				following:
												(i)The total number
				of sites in the MMRP.
												(ii)The number of
				sites that have reached the Remedy in Place Stage and the Response Complete
				Stage, and the change in such numbers in the preceding calendar year.
												(iii)A statement of
				the amount of funds allocated by the Secretary for, and the anticipated
				progress in implementing, the MMRP during the fiscal year for which the budget
				is submitted.
												(iv)The Secretary's
				assessment of the overall progress of the MMRP.
												(2)With respect to
				each of the major activities under the environmental quality program of the
				Department of Defense and for each of the military departments—
											(A)a statement of
				the amount expended, or proposed to be expended, during the period consisting
				of the four fiscal years preceding the fiscal year in which the report is
				submitted, the fiscal year for which the budget is submitted, and the fiscal
				year following the fiscal year for which the budget is submitted; and
											(B)an explanation
				for any significant change in such amounts during the period covered.
											(3)With respect to
				the environmental technology program of the Department of Defense—
											(A)a report on the
				progress made by in achieving the objectives and goals of its environmental
				technology program during the preceding fiscal year and an overall trend
				analysis for the program covering the previous four fiscal years; and
											(B)a statement of
				the amount expended, or proposed to be expended, during the period consisting
				of the four fiscal years preceding the fiscal year in which the report is
				submitted, the fiscal year for which the budget is submitted, and the fiscal
				year following the fiscal year for which the budget is submitted.
											(b)DefinitionsFor
				purposes of this section—
										(1)the term
				environmental quality program means a program of activities
				relating to environmental compliance, conservation, pollution prevention, and
				other activities relating to environmental quality as the Secretary may
				designate; and
										(2)the term
				major activities with respect to an environmental program
				means—
											(A)environmental
				compliance activities;
											(B)conservation
				activities; and
											(C)pollution
				prevention
				activities.
											.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2710 the following
			 new item:
							
								
									2711. Annual report on defense
				environmental
				programs.
								
								.
						313.Payment to
			 Environmental Protection Agency of stipulated penalties in connection with
			 Jackson Park Housing Complex, Washington
						(a)Authority to
			 transfer funds
							(1)Transfer
			 amountUsing funds described in subsection (b) and
			 notwithstanding section 2215 of title 10, United States Code, the Secretary of
			 the Navy may transfer not more than $45,000 to the Hazardous Substance
			 Superfund Jackson Park Housing Complex, Washington, special account.
							(2)Purpose of
			 transferThe payment under paragraph (1) is to pay a stipulated
			 penalty assessed by the Environmental Protection Agency on October 7, 2009,
			 against the Jackson Park Housing Complex, Washington, for the failure by the
			 Navy to submit a draft Final Remedial Investigation/Feasibility Study for the
			 Jackson Park Housing Complex Operable Unit (OU-3T-JPHC) in accordance with the
			 requirements of the Interagency Agreement (Administrative Docket No.
			 CERCLA-10-2005-0023).
							(b)Source of
			 fundsAny payment under subsection (a) shall be made using funds
			 authorized to be appropriated by section 301 for operation and maintenance for
			 Environmental Restoration, Navy.
						(c)Use of
			 fundsThe amount transferred under subsection (a) shall be used
			 by the Environmental Protection Agency to pay the penalty described under
			 paragraph (2) of such subsection.
						314.Requirements
			 relating to Agency for Toxic Substances and Disease Registry investigation of
			 exposure to drinking water contamination at Camp Lejeune, North
			 Carolina
						(a)Limitation on
			 use of fundsNone of the funds authorized to be appropriated by
			 this Act may be used to make a final decision on or final adjudication of any
			 claim filed regarding water contamination at Marine Corps Base Camp Lejeune
			 unless the Agency for Toxic Substances and Disease Registry completes all
			 epidemiological and water modeling studies relevant to such contamination that
			 are ongoing as of June 1, 2011, and certifies the completion of all such
			 studies in writing to the Committees on Armed Services for the Senate and the
			 House of Representatives. This provision does not prevent the use of funds for
			 routine administrative tasks required to maintain such claims nor does it
			 prohibit the use of funds for matters pending in Federal court.
						(b)Resolution of
			 certain disputesThe Secretary of the Navy shall make every
			 effort to resolve any dispute arising between the Department of the Navy and
			 the Agency for Toxic Substances and Disease Registry that is covered by the
			 Interagency Agreement between the Department of Health and Human Services
			 Agency for Toxic Substances and Disease Registry and the Department of the Navy
			 or any successor memorandum of understanding and signed agreements not later
			 than 60 days after the date on which the dispute first arises. In the event the
			 Secretary is unable to resolve such a dispute within 60 days, the Secretary
			 shall submit to the congressional defense committees a report on the reasons
			 why an agreement has not yet been reached, the actions that the Secretary plans
			 to take to reach agreement, and the schedule for taking such actions.
						(c)Coordination
			 prior to releasing information to the publicThe Secretary of the
			 Navy shall make every effort to coordinate with the Agency for Toxic Substances
			 and Disease Registry on all issues pertaining to water contamination at Marine
			 Corps Base Camp Lejeune, and other exposed pathways before releasing anything
			 to the public.
						315.Discharge of
			 wastes at sea generated by ships of the Armed Forces
						(a)Discharge
			 restrictions for ships of the Armed ForcesSubsection (b) of section 3 of the Act to
			 Prevent Pollution from Ships (33 U.S.C. 1902(b)) is amended to read as
			 follows:
							
								(b)(1)Except as provided in
				paragraph (3), this Act shall not apply to—
										(A)a ship of the Armed Forces described
				in paragraph (2); or
										(B)any other ship specifically excluded by the
				MARPOL Protocol or the Antarctic Protocol.
										(2)A ship described in this paragraph is
				a ship that is owned or operated by the Secretary, with respect to the Coast
				Guard, or by the Secretary of a military department, and that, as determined by
				the Secretary concerned—
										(A)has unique military design,
				construction, manning, or operating requirements; and
										(B)cannot fully comply with the discharge
				requirements of Annex V to the Convention because compliance is not
				technologically feasible or would impair the operations or operational
				capability of the ship.
										(3)(A)Notwithstanding any provision of the MARPOL
				Protocol, the requirements of Annex V to the Convention shall apply to all
				ships referred to in subsection (a) other than those described in paragraph
				(2).
										(B)A ship that is described in paragraph
				(2) shall limit the discharge into the sea of garbage as follows:
											(i)The discharge into the sea of
				plastics, including synthetic ropes, synthetic fishing nets, plastic garbage
				bags, and incinerator ashes from plastic products that may contain toxic
				chemicals or heavy metals, or the residues thereof, is prohibited.
											(ii)Garbage consisting of the following
				material may be discharged into the sea, subject to subparagraph (C):
												(I)A non-floating slurry of seawater,
				paper, cardboard, or food waste that is capable of passing through a screen
				with openings no larger than 12 millimeters in diameter.
												(II)Metal and glass that have been
				shredded and bagged (in compliance with clause (i)) so as to ensure negative
				buoyancy.
												(III)With regard to a submersible,
				nonplastic garbage that has been compacted and weighted to ensure negative
				buoyancy.
												(IV)Ash from incinerators or other
				thermal destruction systems not containing toxic chemicals, heavy metals, or
				incompletely burned plastics.
												(C)(i)Garbage described in
				subparagraph (B)(ii)(I) may not be discharged within 3 nautical miles of
				land.
											(ii)Garbage described in subclauses
				(II), (III), and (IV) of subparagraph (B)(ii) may not be discharged within 12
				nautical miles of land.
											(D)Notwithstanding subparagraph (C), a
				ship described in paragraph (2) that is not equipped with garbage-processing
				equipment sufficient to meet the requirements of subparagraph (B)(ii) may
				discharge garbage that has not been processed in accordance with subparagraph
				(B)(ii) if such discharge occurs as far as practicable from the nearest land,
				but in any case not less than—
											(i)12 nautical miles from the nearest
				land, in the case of food wastes and non-floating garbage, including paper
				products, cloth, glass, metal, bottles, crockery, and similar refuse;
				and
											(ii)25 nautical miles from the nearest
				land, in the case of all other garbage.
											(E)This paragraph shall not apply when
				discharge of any garbage is necessary for the purpose of securing the safety of
				the ship, the health of the ship’s personnel, or saving life at sea.
										(F)This paragraph shall not apply during
				time of war or a national emergency declared by the President or
				Congress.
										.
						(b)Conforming
			 amendmentsSection 3(f) of
			 the Act to Prevent Pollution from Ships (33 U.S.C. 1902(f)) is amended—
							(1)in paragraph (1),
			 by striking Annex V to the Convention on or before the dates referred to
			 in subsections (b)(2)(A) and (c)(1) and inserting subsection
			 (b); and
							(2)in paragraph (2),
			 by inserting and subsection (b)(3)(B)(i) of this section after
			 Annex V to the Convention.
							CWorkplace and
			 Depot Issues
					321.Minimum
			 capital investment for certain depotsSection 2476 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (a), by striking Each fiscal year, the Secretary of a military
			 department shall invest and inserting Each fiscal year, it shall
			 be the objective of the Secretary of a military department to
			 invest;
						(2)in subsection
			 (b)—
							(A)by striking
			 includes investment funds spent on depot infrastructure, equipment, and
			 process improvement in direct support and inserting includes
			 investment funds spent to modernize or improve the efficiency of depot
			 facilities, equipment, work environment, or processes in direct
			 support; and
							(B)by adding at the
			 end the following: It does not include funds spent for any other repair
			 or activity to maintain or sustain existing facilities, infrastructure, or
			 equipment.;
							(3)in subsection
			 (d)—
							(A)by striking
			 (1) Not later than and inserting Not later
			 than;
							(B)by striking
			 summarizing the level of capital investment for each military
			 department and inserting summarizing the level of capital
			 investment in the military departments; and
							(C)by striking
			 paragraph (2); and
							(4)in subsection
			 (e)(1), by adding at the end the following new subparagraphs:
							
								(I)Crane Ammunition
				Activity, Indiana.
								(J)McAlester
				Ammunition Plant, Oklahoma.
								(K)Radford
				Ammunition Plant, Virginia.
								(L)Lake City
				Ammunition Plant, Missouri.
								(M)Holsten
				Ammunition Plant, Tennessee.
								(N)Scranton
				Ammunition Plant, Pennsylvania.
								(O)Iowa Ammunition
				Plant, Iowa.
								(P)Milan Ammunition
				Plant, Tennessee.
								(Q)Joint System
				Manufacturing Center, Lima
				Ohio.
								.
						322.Limitation on
			 revising the definition of depot-level maintenance
						(a)LimitationThe
			 Secretary of Defense or any of the Secretaries of the military departments may
			 not issue guidance, regulations, policy, or revisions to any Department of
			 Defense or service instructions containing a revision to the definition of
			 depot-level maintenance unless the Secretary submits to the congressional
			 defense committees the report described in subsection (b).
						(b)ReportThe
			 report referred to in subsection (a) is a report prepared by the Defense
			 Business Board regarding the advisability of establishing a single definition
			 of depot-level maintenance, taking into consideration—
							(1)the total
			 industrial capacity, both in the private sector industry and in the
			 depots;
							(2)the importance of
			 establishing requirements and allocating workload on the basis of sound
			 business case analyses; and
							(3)establishing
			 transparency and accountability in the development of the core workload
			 requirements and in the allocation of workload under the requirements in
			 section 2466 of title 10, United States Code.
							323.Designation of
			 military industrial facilities as Centers of Industrial and Technical
			 ExcellenceSection 2474(a)(1)
			 of title 10, United States Code, is amended by inserting and may
			 designate any military industrial facility after shall designate
			 each depot-level activity.
					324.Report on
			 depot-level maintenance and recapitalization of certain parts and
			 equipment
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Director of the Defense Logistics Agency (DLA), in
			 consultation with the military departments, shall submit to the congressional
			 defense committees a report on the status of the DLA Joint Logistics Operations
			 Center’s Drawdown, Retrograde and Reset Program for the equipment from Iraq and
			 Afghanistan and the status of the overall supply chain management for
			 depot-level activities.
						(b)ElementsThe
			 report required under subsection (a) shall include the following
			 elements:
							(1)An assessment of
			 the number of backlogged parts for critical warfighter needs, an explanation of
			 why those parts became backlogged, and an estimate of when the backlog is
			 likely to be fully addressed.
							(2)A review of
			 critical warfighter requirements that are being impacted by a lack of supplies
			 and parts and an explanation of steps that the Director plans to take to meet
			 the demand requirements of the military departments.
							(3)An assessment of
			 the feasibility and advisability of working with outside commercial partners to
			 utilize flexible and efficient turn-key rapid production systems to meet
			 rapidly emerging warfighter requirements.
							(4)A review of plans
			 to further consolidate the ordering and stocking of parts and supplies from the
			 military departments at depots under the control of the Defense Logistics
			 Agency.
							(c)Flexible and
			 efficient turn-key rapid production systems definedFor the
			 purposes of this section, flexible and efficient turn-key rapid production
			 systems are systems that have demonstrated the capability to reduce the costs
			 of parts, improve manufacturing efficiency, and have the following unique
			 features:
							(1)Virtual and
			 flexibleSystems that provide for flexibility to rapidly respond
			 to requests for low-volume or high-volume machined parts and surge demand by
			 accessing the full capacity of small- and medium-sized manufacturing
			 communities in the United States.
							(2)Speed to
			 marketSystems that provide for flexibility that allows rapid
			 introduction of subassemblies for new parts and weapons systems to the
			 warfighter.
							(3)Risk
			 managementSystems that provide for the electronic archiving and
			 updating of turn-key rapid production packages to provide insurance to the
			 Department of Defense that parts will be available if there is a supply chain
			 disruption.
							DReports
					331.Study on Air
			 Force test and training range infrastructure
						(a)Study
							(1)In
			 generalThe Secretary of the Air Force shall conduct a study on
			 the ability of the major air test and training range infrastructure, including
			 major military operating area airspace and special use airspace, to support the
			 full spectrum of Air Force operations. The Secretary shall incorporate the
			 results of the study into a master plan for requirements and proposed
			 investments to meet Air Force training and test needs through 2025. The study
			 and the master plan shall be known as the 2025 Air Test and Training
			 Range Enhancement Plan.
							(2)ConsultationThe
			 Secretary of the Air Force shall, in conducting the study required under
			 paragraph (1), consult with the Secretaries of the other military departments
			 to determine opportunities for joint use and training of the ranges, and to
			 assess the requirements needed to support combined arms training on the ranges.
			 The Secretary shall also consult with the Department of the Interior, the
			 Department of Agriculture, the Federal Aviation Administration, the Federal
			 Energy Regulation Commission, and the Department of Energy to assess the need
			 for transfers of administrative control of certain parcels of airspace and land
			 to the Department of Defense to protect the missions and control of the
			 ranges.
							(3)Continuation of
			 range infrastructure improvementsThe Secretary of the Air Force
			 may proceed with all ongoing and scheduled range infrastructure improvements
			 while conducting the study required under paragraph (1).
							(b)Reports
							(1)In
			 generalThe Secretary of the Air Force shall submit to the
			 congressional defense committees an interim report and a final report on the
			 plan to meet the requirements under subsection (a) not later than one year and
			 two years, respectively, after the date of the enactment of this Act.
							(2)ContentThe
			 plan submitted under paragraph (1) shall—
								(A)document the
			 current condition and adequacy of the major Air Force test and training range
			 infrastructure in the United States to meet test and training
			 requirements;
								(B)identify
			 potential areas of concern for maintaining the physical safety, security, and
			 current operating environment of such infrastructure;
								(C)identify
			 potential issues and threats related to the sustainability of the test and
			 training infrastructure, including electromagnetic spectrum encroachment,
			 overall bandwidth availability, and protection of classified
			 information;
								(D)assess
			 coordination among ranges and local, state, regional, and Federal entities
			 involved in land use planning, and develop recommendations on how to improve
			 communication and coordination of such entities;
								(E)propose remedies
			 and actions to manage economic development on private lands on or surrounding
			 the test and training infrastructure to preserve current capabilities;
								(F)identify critical
			 parcels of land not currently under the control of the Air Force for
			 acquisition of deed or restrictive easements in order to protect current
			 operations, access and egress corridors, and range boundaries, or to expand the
			 capability of the air test and training ranges;
								(G)identify which
			 parcels identified pursuant to subparagraph (F) could, through the acquisition
			 of conservation easements, serve military interests while also preserving
			 recreational access to public and private lands, protecting wildlife habitat,
			 or preserving opportunities for energy development and energy
			 transmission;
								(H)prioritize
			 improvements and modernization of the facilities, equipment, and technology
			 supporting the infrastructure in order to provide a test and training
			 environment that accurately simulates and or portrays the full spectrum of
			 threats and targets of likely United States adversaries in 2025;
								(I)incorporate
			 emerging requirements generated by requirements for virtual training and new
			 weapon systems, including the F–22, the F–35, space and cyber systems, and
			 Remotely Piloted Aircraft;
								(J)assess the value
			 of State and local legislative initiatives to protect Air Force test and
			 training range infrastructure;
								(K)identify parcels
			 with no value to future military operations; and
								(L)propose a list of
			 prioritized projects, easements, acquisitions, or other actions, including
			 estimated costs required to upgrade the test and training range infrastructure,
			 taking into consideration the criteria set forth in this paragraph.
								(3)FormEach
			 report required under this subsection shall be submitted in unclassified form,
			 but may include a classified annex as necessary.
							(4)Rule of
			 constructionThe reports submitted under this section shall not
			 be construed as meeting the requirements of section 2815(d) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113
			 Stat. 852).
							332.Study on
			 training range infrastructure for special operations forces
						(a)Study
							(1)In
			 generalThe Commander of the United States Special Operations
			 Command shall conduct a study on the ability of existing training ranges used
			 by special operations forces, including military operating area airspace and
			 special use airspace, to support the full spectrum of missions and operations
			 assigned to special operations forces.
							(2)ConsultationThe
			 Commander shall, in conducting the study required under paragraph (1), consult
			 with the Secretaries of the military departments, the Office of the Secretary
			 of Defense, and the Joint Staff on—
								(A)procedures and
			 priorities for joint use and training on ranges operated by the military
			 services, and to assess the requirements needed to support combined arms
			 training on the ranges; and
								(B)requirements and
			 proposed investments to meet special operations training requirements through
			 2025.
								(b)Reports
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Commander shall submit to the congressional defense committees
			 a report on the plan to meet the requirements under subsection (a).
							(2)ContentThe
			 study submitted under paragraph (1) shall—
								(A)assess the
			 current condition and adequacy of, and access to, all existing training ranges
			 in the United States used by special operations forces;
								(B)identify
			 potential areas of concern for maintaining the physical safety, security, and
			 current operating environment of ranges used by special operations
			 forces;
								(C)identify issues
			 and challenges related to the availability and sustainability of the existing
			 training ranges used by special operations forces, including support of a full
			 spectrum of operations and protection of classified missions and
			 tactics;
								(D)assess
			 coordination among ranges and local, State, regional, and Federal entities
			 involved in land use planning and the protection of ranges from
			 encroachment;
								(E)propose remedies
			 and actions to ensure consistent and prioritized access to existing
			 ranges;
								(F)prioritize
			 improvements and modernization of the facilities, equipment, and technology
			 supporting the ranges in order to adequately simulate the full spectrum of
			 threats and contingencies for special operations forces; and
								(G)propose a list of
			 prioritized projects, easements, acquisitions, or other actions, including
			 estimated costs required to upgrade training range infrastructure.
								(3)FormEach
			 report required under this subsection shall be submitted in unclassified form,
			 but may include a classified annex as necessary.
							333.Guidance to
			 establish non-tactical wheeled vehicle and equipment service life extension
			 programs to achieve cost savingsNot later than 270 days after the date of
			 the enactment of this Act, the Secretary of Defense shall conduct a survey of
			 the quantity and condition of each class of non-tactical wheeled vehicles and
			 base-level commercial equipment in the fleets of the military departments and
			 report to the congressional defense committees on the advisability of
			 establishing service life extension programs for such classes of
			 vehicles.
					334.Modified
			 deadline for annual report on budget shortfalls for implementation of
			 operational energy strategySection 138c(e)(4) of title 10, United
			 States Code, as transferred and redesignated by section 901(b)(7) of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4320), is amended—
						(1)by striking 10 days after the date
			 on which the budget for a fiscal year is submitted pursuant to section 1105 of
			 title 31 and inserting March 31 each year, beginning March 31,
			 2012; and
						(2)by striking
			 for that fiscal year and inserting for the fiscal year
			 beginning in that calendar year.
						EOther
			 Matters
					341.Extension of
			 authority for Army industrial facilities to enter into cooperative agreements
			 with non-Army entities
						(a)Extension of
			 authoritySection 4544 of
			 title 10, United States Code, is amended—
							(1)in subsection
			 (a), by striking enter into not more than eight contracts or cooperative
			 agreements and all that follows through the period at the end and
			 inserting enter into not more than 15 contracts or cooperative
			 agreements in any fiscal year.; and
							(2)in subsection
			 (k), by striking September 30, 2014 and inserting
			 September 30, 2025.
							(b)Approval
			 authoritySubsection (f) of such section is amended by striking
			 exercised at the level of the commander of the major subordinate
			 command and all that follows through The commander may
			 approve and inserting exercised at the level of the Commander of
			 Army Materiel Command. The Commander may approve.
						342.Working-capital
			 fund accountingSection
			 2208(k) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(3)All capital assets financed by a
				working-capital fund and subject to paragraph (2) shall be capitalized and
				depreciated for budgeting, rate setting, and financial accounting purposes.
				Procurements not subject to paragraph (2) shall be immediately expensed and
				shall not be capitalized or depreciated in financial accounting records or
				reported on financial statements as an
				asset.
							.
					343.Commercial
			 sale of small arms ammunition and small arms ammunition components in excess of
			 military requirements, and fired cartridge casesSection 346 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4191; 10 U.S.C. 2576 note) is amended to read as follows:
						
							346.Commercial
				sale of small arms ammunition and small arms ammunition components in excess of
				military requirements, and fired cartridge cases
								(a)Commercial sale
				of small arms ammunition, small ammunition components, and fired cartridge
				casesSmall arms ammunition and small ammunition components which
				are in excess of military requirements, and intact fired small arms cartridge
				cases shall be made available for commercial sale. Such small arms ammunition,
				small arms ammunition components, and intact fired cartridge cases shall not be
				demilitarized, destroyed, or disposed of, unless in excess of commercial
				demands or certified by the Secretary of Defense as unserviceable or unsafe.
				This provision shall not apply to ammunition, ammunition components, or fired
				cartridge cases stored or expended outside the continental United States
				(OCONUS).
								(b)Deadline for
				guidanceNot later than 90 days after the date of the enactment
				of the National Defense Authorization Act for Fiscal Year 2012, the Secretary
				of Defense shall issue guidance to ensure compliance with subsection (a). Not
				later than 15 days after issuing such guidance, the Secretary shall submit to
				the congressional defense committees a letter of compliance providing notice of
				such guidance.
								(c)PreferenceNo
				small arms ammunition or small arms ammunition components in excess of military
				requirements, or fired small arms cartridge cases may be made available for
				commercial sale under this section before such ammunition and ammunition
				components are offered for transfer or purchase, as authorized by law, to
				another Federal department or agency or for sale to State and local law
				enforcement, firefighting, homeland security, and emergency management agencies
				pursuant to section 2576 of title 10, United States Code, as amended by this
				Act.
								(d)Sales
				controlsAll small arms ammunition and small arms ammunition
				components, and fired small arms cartridge cases made available for commercial
				sale under this section shall be subject to all explosives safety and trade
				security controls in effect at the time of sale.
								(e)DefinitionsIn
				this section:
									(1)Small arms
				ammunitionThe term small arms ammunition means
				ammunition or ordnance for firearms up to and including .50 caliber and for
				shotguns.
									(2)Small arms
				ammunition componentsThe term small arms ammunition
				components means components, parts, accessories, and attachments
				associated with small arms ammunition.
									(3)Fired cartridge
				casesThe term fired cartridge cases means expended
				small arms cartridge cases
				(ESACC).
									.
					344.Authority to
			 accept contributions of funds to study options for mitigating adverse effects
			 of proposed obstructions on military installationsSection
			 358(g) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383; 124 Stat. 4201; 10 U.S.C. 44718 note) is amended by
			 amending the second sentence to read as follows: Amounts so accepted
			 shall be and will remain available until expended for the purpose of offsetting
			 the cost of measures undertaken by the Secretary of Defense to mitigate adverse
			 impacts of such project on military operations and readiness and the cost of
			 studying options for mitigating such adverse impacts..
					345.Utility
			 disruptions to military installations
						(a)PolicyNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall develop guidance for commanders of military installations
			 inside the United States on planning measures to minimize the effects in the
			 event of a disruption of services by a utility that sells natural gas, water,
			 or electric energy to a military installation in the United States.
						(b)Installation
			 plansThe guidance developed pursuant to subsection (a) shall
			 require that, subject to such exceptions as the Secretary may determine to be
			 appropriate, commanders of military installations inside the United States
			 develop appropriate action plans to minimize the effects of events described in
			 subsection (a).
						(c)Comptroller
			 General reportNot later than 2 years after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 review the actions taken pursuant to this section and submit to Congress a
			 report on the guidance developed pursuant to subsection (a), the plans
			 developed pursuant to subsection (b), and any additional measures that may be
			 needed to minimize the effects of an unplanned disruption of services by
			 utilities as described in subsection (a).
						IVMilitary
			 Personnel Authorizations
				AActive
			 Forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2012, as follows:
						(1)The Army,
			 562,000.
						(2)The Navy,
			 325,700.
						(3)The Marine Corps,
			 202,100.
						(4)The Air Force,
			 332,800.
						BReserve
			 Forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2012, as
			 follows:
							(1)The Army National
			 Guard of the United States, 358,200.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 66,200.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 106,700.
							(6)The Air Force
			 Reserve, 71,400.
							(7)The Coast Guard
			 Reserve, 10,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve of any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2012, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 32,060.
						(2)The Army Reserve,
			 16,261.
						(3)The Navy Reserve,
			 10,688.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,584.
						(6)The Air Force
			 Reserve, 2,992.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2012 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 Reserve, 8,395.
						(2)For the Army
			 National Guard of the United States, 27,210.
						(3)For the Air Force
			 Reserve, 10,720.
						(4)For the Air
			 National Guard of the United States, 22,394.
						414.Fiscal year
			 2012 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2012, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2012, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2012, may not exceed 90.
							(b)Non-dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2012, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military
			 personnel
						(a)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for military personnel for fiscal year 2012 a total of $142,448,228,000.
						(b)Construction of
			 authorizationThe authorization of appropriations in subsection
			 (a) supersedes any other authorization of appropriations (definite or
			 indefinite) for such purpose for fiscal year 2012.
						VMilitary
			 Personnel Policy
				AOfficer Personnel
			 Policy Generally
					501.Increase in
			 authorized strengths for Marine Corps officers on active dutySection 523(a)(1) of title 10, United States
			 Code, is amended by striking those parts of the table pertaining to the Marine
			 Corps and inserting the following:
						
							
								
									
										Marine
						Corps:
										
										 10,0002,8021,615633
										
										 12,5003,2471,768658
										
										 15,0003,6911,922684
										
										 17,5004,1352,076710
										
										 20,0004,5792,230736
										
										 22,5005,0242,383762
										
										 25,0005,4682,537787
										
									
								
							.
					502.Voluntary
			 retirement incentive
						(a)In
			 generalChapter 36 of title 10, United States Code, is amended by
			 inserting after section 638a the following new section:
							
								638b.Voluntary
				retirement incentive
									(a)Incentive for
				voluntary retirement for certain officersThe Secretary of Defense may authorize the
				Secretary of a military department to provide a voluntary retirement incentive
				payment in accordance with this section to an officer of the armed forces under
				that Secretary’s jurisdiction who is specified in subsection (b) as being
				eligible for such a payment. Any such authority provided the Secretary of a
				military department under the preceding sentence shall expire as specified by
				the Secretary of Defense, but not later than December 31, 2018.
									(b)Eligible
				officers(1)Except as provided in
				paragraph (2), an officer of the armed forces is eligible for a voluntary
				retirement incentive payment under this section if the officer—
											(A)has served on active duty for more
				than 20 years, but not more than 29 years, on the approved date of
				retirement;
											(B)meets the minimum length of
				commissioned service requirement for voluntary retirement as a commissioned
				officer in accordance with section 3911, 6323, or 8911 of this title, as
				applicable to that officer;
											(C)on the approved date of retirement,
				has 12 months or more remaining on active-duty service before reaching the
				maximum retirement years of active service for the member’s grade as specified
				in section 633 or 634 of this title;
											(D)on the approved date of retirement,
				has 12 months or more remaining on active-duty service before reaching the
				maximum retirement age under any other provision of law; and
											(E)meets any additional requirements for
				such eligibility as is specified by the Secretary concerned, including any
				requirement relating to years of service, skill rating, military specialty or
				competitive category, grade, any remaining period of obligated service, or any
				combination thereof.
											(2)The following officers are not
				eligible for a voluntary retirement incentive payment under this
				section:
											(A)An officer being evaluated for
				disability under chapter 61 of this title.
											(B)An officer projected to be retired
				under section 1201 or 1204 of this title.
											(C)An officer projected to be discharged
				with disability severance pay under section 1212 of this title.
											(D)A member transferred to the temporary
				disability retired list under section 1202 or 1205 of this title.
											(E)An officer subject to pending
				disciplinary action or subject to administrative separation or mandatory
				discharge under any other provision of law or regulation.
											(c)Amount of
				paymentThe amount of the voluntary retirement incentive payment
				paid an officer under this section shall be an amount determined by the
				Secretary concerned, but not to exceed an amount equal to 12 times the amount
				of the officer’s monthly basic pay at the time of the officer’s retirement. The
				amount may be paid in a lump sum at the time of retirement.
									(d)Repayment for
				members who return to active duty(1)Except as provided in
				paragraph (2), a member of the armed forces who, after having received all or
				part of a voluntary retirement incentive under this section, returns to active
				duty shall have deducted from each payment of basic pay, in such schedule of
				monthly installments as the Secretary concerned shall specify, until the total
				amount deducted from such basic pay equals the total amount of voluntary
				retirement incentive received.
										(2)Members who are involuntarily
				recalled to active duty or full-time National Guard duty under any provision of
				law shall not be subject to this subsection.
										(3)The Secretary of Defense may waive,
				in whole or in part, repayment required under paragraph (1) if the Secretary
				determines that recovery would be against equity and good conscience or would
				be contrary to the best interest of the United States. The authority in this
				paragraph may be delegated only to the Under Secretary of Defense for Personnel
				and Readiness and the Principal Deputy Under Secretary of Defense of Personnel
				and
				Readiness.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter IV
			 of chapter 36 of such title is amended by inserting after the item relating to
			 section 638a the following new item:
							
								
									638b. Voluntary retirement
				incentive.
								
								.
						503.National
			 Defense University outplacement waiver
						(a)Waiver
			 authority for officers not designated as joint qualified
			 officersSubsection (b) of section 663 of title 10, United States
			 Code, is amended—
							(1)in paragraph (1),
			 by inserting after to a joint duty assignment the following:
			 “(or, as authorized by the Secretary in an individual case, to a joint
			 assignment other than a joint duty assignment)”; and
							(2)in paragraph
			 (2)—
								(A)by striking
			 the joint duty assignment and inserting the
			 assignment; and
								(B)by striking
			 a joint duty assignment and inserting such an
			 assignment.
								(b)ExceptionSuch
			 section is further amended by adding at the end the following new
			 subsection:
							
								(d)Exception for
				officers graduating from other-than-in-residence programs(1)Subsection (a) does not
				apply to an officer graduating from a school within the National Defense
				University specified in subsection (c) following pursuit of a program on an
				other-than-in-residence basis.
									(2)Subsection (b) does not apply with
				respect to any group of officers graduating from a school within the National
				Defense University specified in subsection (c) following pursuit of a program
				on an other-than-in-residence
				basis.
									.
						504.Modification
			 of definition of joint duty assignment to include all instructor
			 assignments for joint training and educationSection 668(b)(1)(B) of title 10, United
			 States Code, is amended by striking assignments for joint and
			 all that follows through Phase II and inserting student
			 assignments for joint training and education.
					BReserve Component
			 Management
					511.Authority for
			 order to active duty of members of the Selected Reserve and certain members of
			 the Individual Ready Reserve for preplanned missions
						(a)Authority
							(1)In
			 generalChapter 1209 of title 10, United States Code, is amended
			 by inserting after section 12304 the following new section:
								
									12304a.Selected
				Reserve and certain Individual Ready Reserve members: order to active duty for
				preplanned missions
										(a)AuthorityWhen
				the Secretary of a military department determines that it is necessary to
				augment the active forces for a preplanned mission, the Secretary may, subject
				to subsection (b), order any unit, and any member not assigned to a unit
				organized to serve as a unit, of the Selected Reserve (as defined in section
				10143(a) of this title), or any member in the Individual Ready Reserve
				mobilization category and designated as essential under regulations prescribed
				by the Secretary, under the jurisdiction of the Secretary, without the consent
				of the members, to active duty for not more than 365 consecutive days.
										(b)Limitations(1)Units or members may be
				ordered to active duty under this section only if—
												(A)the manpower and associated costs of
				such active duty are specifically included and identified in the defense budget
				materials for the fiscal year or years in which such units or members are
				anticipated to be ordered to active duty; and
												(B)the budget information on such costs
				includes a description of the mission for which such units or members are
				anticipated to be ordered to active duty and the anticipated length of time of
				the order of such units or members to active duty on an involuntary
				basis.
												(2)Not more than 60,000 members of the
				reserve components of the armed forces may be on active duty under this section
				at any one time.
											(c)Exclusion from
				strength limitationsMembers ordered to active duty under this
				section shall not be counted in computing authorized strength in members on
				active duty or total number of members in grade under this title or any other
				law.
										(d)Notice to
				CongressWhenever the Secretary of a military department orders
				any unit or member of the Selected Reserve or Individual Ready Reserve to
				active duty under subsection (a), such Secretary shall submit to Congress a
				report, in writing, setting forth the circumstances necessitating the action
				taken under this section and describing the anticipated use of such units or
				members.
										(e)Termination of
				dutyWhenever any unit of the Selected Reserve or any member of
				the Selected Reserve not assigned to a unit organized to serve as a unit, or
				any member of the Individual Ready Reserve, is ordered to active duty under
				subsection (a), the service of all units or members so ordered to active duty
				may be terminated by—
											(1)order of the
				Secretary of the military department concerned, or
											(2)law.
											(f)Relationship to
				War Powers ResolutionNothing contained in this section shall be
				construed as amending or limiting the application of the provisions of the War
				Powers Resolution (50 U.S.C. 1541 et seq.).
										(g)Considerations
				for involuntary order to active dutyIn determining which members
				of the Selected Reserve and the Individual Ready Reserve will be ordered to
				duty without their consent under this section, appropriate consideration shall
				be given to—
											(1)the length and
				nature of previous service, to assure such sharing of exposure to hazards as
				the national security and military requirements will reasonably allow;
											(2)the frequency of
				assignments during service career;
											(3)family
				responsibilities; and
											(4)employment
				necessary to maintain the national health, safety, or interest.
											(h)Policies and
				proceduresThe Secretaries of the military departments shall
				prescribe policies and procedures to carry out this section, including on
				determinations of orders to active duty under subsection (g). Such policies and
				procedures shall not go into effect until approved by the Secretary of
				Defense.
										(i)DefinitionsIn
				this section:
											(1)The term
				defense budget materials has the meaning given that term in
				section 231(d)(2) of this title.
											(2)The term
				Individual Ready Reserve mobilization category means, in the case
				of any reserve component, the category of the Individual Ready Reserve
				described in section 10144(b) of this
				title.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1209
			 of such title is amended by inserting after the item relating to section 12304
			 the following new item:
								
									
										12304a. Selected Reserve and certain Individual Ready Reserve
				members: order to active duty for preplanned
				missions.
									
									.
							(b)Clarifying
			 amendments relating to authority To order active duty other than during war or
			 national emergencySection 12304(a) of such title is
			 amended—
							(1)by inserting
			 named before operational mission; and
							(2)by striking
			 365 days and inserting 365 consecutive
			 days.
							512.Modification
			 of eligibility for consideration for promotion for certain reserve officers
			 employed as military technicians (dual status)Section 14301 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(i)Certain reserve
				officersA reserve officer
				who is employed as military technician (dual status) under section 10216 of
				this title, and who has been retained beyond the mandatory removal date for
				years of service under section 10216(f) or 14702(a)(2) of this title, is not
				eligible for consideration for promotion by a mandatory promotion board
				convened under section 14101(a) of this
				title.
							.
					513.Modification
			 of time in which preseparation counseling must be provided to reserve component
			 members being demobilizedSection 1142(a)(3)(B) of title 10, United
			 States Code, is amended by inserting or in the event a member of a
			 reserve component is being demobilized under circumstances in which (as
			 determined by the Secretary concerned) operational requirements make the 90-day
			 requirement under subparagraph (A) unfeasible, after or
			 separation date,.
					514.Report on
			 termination of military technician as a distinct personnel management
			 category
						(a)Independent
			 study requiredThe Secretary of Defense shall conduct an
			 independent study of the feasibility and advisability of terminating the
			 military technician as a distinct personnel management category of the
			 Department of Defense.
						(b)ElementsIn
			 conducting the study required by subsection (a), the Secretary shall—
							(1)identify various
			 options for deploying units of the Selected Reserve of the Ready Reserve that
			 otherwise use military technicians through use of a combination of active duty
			 personnel, reserve component personnel, State civilian employees, and Federal
			 civilian employees in a manner that meets mission requirements without harming
			 unit readiness;
							(2)identify various
			 means for the management by the Department of the transition of military
			 technicians to a system that relies on traditional personnel categories of
			 active duty personnel, reserve component personnel, and civilian personnel, and
			 for the management of any effects of that transition on the pay and benefits of
			 current military technicians (including means for mitigating or avoiding such
			 effects in the course of such transition);
							(3)determine whether
			 military technicians who are employed at the commencement of the transition
			 described in paragraph (2) should remain as technicians, whether with or
			 without a military status, until separation or retirement, rather than
			 transitioned to such a traditional personnel category;
							(4)identify and take
			 into account the unique needs of the National Guard in the management and use
			 of military technicians;
							(5)determine
			 potential cost savings, if any, to be achieved as a result of the transition
			 described in paragraph (2), including savings in long-term mandatory
			 entitlement costs associated with military and civil service retirement
			 obligations;
							(6)develop a
			 recommendation on the feasibility and advisability of terminating the military
			 technician as a distinct personnel management category, and, if the termination
			 is determined to be feasible and advisable, develop recommendations for
			 appropriate legislative and administrative action to implement the termination;
			 and
							(7)address any other
			 matter relating to the management and long-term viability of the military
			 technician as a distinct personnel management category that the Secretary shall
			 specify for purposes of the study.
							(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a report on the study
			 required by subsection (a). The report shall set forth the results of the
			 study, including the matters specified in subsection (b), and include such
			 comments and recommendations on the results of the study as the Secretary
			 considers appropriate.
						CGeneral Service
			 Authorities
					521.Repeal of
			 mandatory high-deployment allowance
						(a)RepealSection
			 436 of title 37, United States Code, is repealed.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by striking the item relating to section 436.
						522.Prohibition on
			 denial of reenlistment of members for unsuitability based on the same medical
			 condition for which they were determined to be fit for duty
						(a)ProhibitionSubsection
			 (a) of section 1214a of title 10, United States Code, is amended by inserting
			 , or deny reenlistment of the member, after a member
			 described in subsection (b).
						(b)Conforming
			 amendmentSubsection (c)(3) of such section is amended by
			 inserting or denial of reenlistment after to warrant
			 administrative separation.
						(c)Clerical
			 amendments
							(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
								
									1214a.Members
				determined fit for duty in Physical Evaluation Board: prohibition on
				involuntary administrative separation or denial of reenlistment due to
				unsuitability based on medical conditions considered in
				evaluation
									.
							(2)Table of
			 sectionsThe table of sections at the beginning of chapter 61 of
			 such title is amended by striking the item relating to section 1214a and
			 inserting the following new item:
								
									
										1214a. Members determined fit for duty in Physical Evaluation
				Board: prohibition on involuntary administrative separation or denial of
				reenlistment due to unsuitability based on medical conditions considered in
				evaluation.
									
									.
							523.Expansion of
			 regular enlisted members covered by early discharge authoritySection 1171 of title 10, United States
			 Code, is amended by striking within three months and inserting
			 within one year.
					524.Extension of
			 voluntary separation pay and benefitsSection 1175a(k)(1) of title 10, United
			 States Code, is amended by striking December 31, 2012 and
			 inserting December 31, 2018.
					525.Employment
			 skills training for members of the Armed Forces on active duty who are
			 transitioning to civilian lifeSection 1143 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(e)Employment
				skills training(1)The Secretary of a
				military department may carry out one or more programs to provide eligible
				members of the armed forces under the jurisdiction of the Secretary with job
				training and employment skills training to help prepare such members for
				employment in the civilian sector.
								(2)A member of the armed forces is an
				eligible member for purposes of a program under this subsection if the
				member—
									(A)has completed at least 180 days on
				active duty in the armed forces; and
									(B)is expected to be discharged or
				released from active duty in the armed forces within 180 days of the date of
				commencement of participation in such a program.
									(3)Any program under this subsection
				shall be carried out in accordance with regulations prescribed by the Secretary
				of
				Defense.
								.
					526.Policy on
			 military recruitment and enlistment of graduates of secondary schools
						(a)Equal treatment
			 for secondary school graduates
							(1)Equal
			 treatmentFor the purposes of recruitment and enlistment in the
			 Armed Forces, the Secretary of a military department shall treat a graduate
			 described in paragraph (2) in the same manner as a graduate of a secondary
			 school (as defined in section 9101(38) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(38)).
							(2)Covered
			 graduatesParagraph (1) applies with respect to a person
			 who—
								(A)receives a
			 diploma from a secondary school that is legally operating; or
								(B)otherwise
			 completes a program of secondary education in compliance with the education
			 laws of the State in which the person resides.
								(b)Policy on
			 recruitment and enlistmentNot later than 180 days after the date
			 of the enactment of this Act, the Secretary of Defense shall prescribe a policy
			 on recruitment and enlistment that incorporates the following:
							(1)Means for
			 identifying persons described in subsection (a)(2) who are qualified for
			 recruitment and enlistment in the Armed Forces, which may include the use of a
			 noncognitive aptitude test, adaptive personality assessment, or other
			 operational attrition screening tool to predict performance, behaviors, and
			 attitudes of potential recruits that influence attrition and the ability to
			 adapt to a regimented life in the Armed Forces.
							(2)Means for
			 assessing how qualified persons fulfill their enlistment obligation.
							(3)Means for
			 maintaining data, by each diploma source, which can be used to analyze
			 attrition rates among qualified persons.
							(c)Recruitment
			 planAs part of the policy required by subsection (b), the
			 Secretary of each of the military departments shall develop a recruitment plan
			 that includes a marketing strategy for targeting various segments of potential
			 recruits with all types of secondary education credentials.
						(d)Communication
			 planThe Secretary of each of the military departments shall
			 develop a communication plan to ensure that the policy and recruitment plan are
			 understood by military recruiters.
						DEducation and
			 Training
					541.Enhancement of
			 authorities on joint professional military education
						(a)Authority To
			 credit military graduates of the National Defense Intelligence College with
			 completion of joint professional military education Phase I
							(1)Joint
			 professional military education Phase ISection 2154(a)(1) of
			 title 10, United States Code, is amended by inserting or at a joint
			 intermediate level school before the period at the end.
							(2)Joint
			 intermediate level school definedSection 2151(b) of such title
			 is amended by adding at the end the following new paragraph:
								
									(3)The term
				joint intermediate level school includes the National Defense
				Intelligence
				College.
									.
							(b)Authority for
			 other-than-in residence program taught through Joint Forces Staff
			 College
							(1)In
			 generalSection 2154(a)(2) of such title is amended—
								(A)in the matter
			 preceding subparagraph (A), by striking “in residence at”;
								(B)in subparagraph
			 (A), by inserting by after (A); and
								(C)in subparagraph
			 (B), by inserting in residence at after
			 (B).
								(2)Conforming
			 amendmentSection 2156(b) of such title is amended by inserting
			 in residence after course of instruction
			 offered.
							542.Grade of
			 commissioned officers in uniformed medical accession programs
						(a)Medical
			 students of USUHSSection 2114(b) of title 10, United States
			 Code, is amended—
							(1)in paragraph (1),
			 by striking the second sentence and inserting the following new sentences:
			 Each medical student shall be appointed as a regular officer in the
			 grade of second lieutenant or ensign. An officer so appointed may, upon meeting
			 such criteria for promotion as may be prescribed by the Secretary concerned, be
			 appointed in the regular grade of first lieutenant or lieutenant (junior
			 grade). Medical students commissioned under this section shall serve on active
			 duty in their respective grades.; and
							(2)in paragraph (2),
			 by striking grade of second lieutenant or ensign and inserting
			 grade in which the member is serving under paragraph (1).
							(b)Participants in
			 health professions scholarship and financial assistance
			 programSection 2121(c) of such title is amended—
							(1)in paragraph (1),
			 by striking the second sentence and inserting the following new sentences:
			 Each person so commissioned shall be appointed as a reserve officer in
			 the grade of second lieutenant or ensign. An officer so appointed may, upon
			 meeting such criteria for promotion as may be prescribed by the Secretary
			 concerned, be appointed in the reserve grade of first lieutenant or lieutenant
			 (junior grade). Medical students commissioned under this section shall serve on
			 active duty in their respective grades for a period of 45 days during each year
			 of participation in the program.; and
							(2)in paragraph (2),
			 by striking grade of second lieutenant or ensign and inserting
			 grade in which the member is serving under paragraph (1).
							(c)Officers
			 detailed as students at medical schoolsSubsection (e) of section
			 2004a of such title is amended—
							(1)in the subsection
			 heading, by striking Appointment and treatment of prior active
			 service and inserting Service on active duty;
			 and
							(2)by striking
			 paragraph (1) and inserting the following new paragraph (1):
								
									(1)A commissioned officer detailed under
				subsection (a) shall serve on active duty, subject to the limitations on grade
				specified in section 2114(b)(1) of this title and with the entitlement to basic
				pay as specified in section 2114(b)(2) of this
				title.
									.
							543.Reserve
			 component mental health student stipend
						(a)Reserve
			 component mental health student stipendSection 16201 of title
			 10, United States Code, is amended—
							(1)by redesignating
			 subsection (f) as subsection (g); and
							(2)by inserting
			 after subsection (e) the following new subsection (f):
								
									(f)Mental health
				professionals in critical wartime specialties(1)Under the stipend
				program under this chapter, the Secretary of the military department concerned
				may enter into an agreement with a person who—
											(A)is eligible to be appointed as an
				officer in a reserve component;
											(B)is enrolled or has been accepted for
				enrollment in an institution in a course of study that results in a degree in
				clinical psychology or social work;
											(C)signs an agreement that, unless sooner
				separated, the person will—
												(i)complete the educational phase of
				the program;
												(ii)accept a reappointment or
				redesignation within the person’s reserve component, if tendered, based upon
				the person’s health profession, following satisfactory completion of the
				educational and intern programs; and
												(iii)participate in a residency
				program if required for clinical licensure; and
												(D)if required by regulations prescribed
				by the Secretary of Defense, agrees to apply for, if eligible, and accept, if
				offered, residency training in a health profession skill that has been
				designated by the Secretary as a critically needed wartime skill.
											(2)Under the agreement—
											(A)the Secretary of the military
				department concerned shall agree to pay the participant a stipend, in the
				amount determined under subsection (g), for the period or the remainder of the
				period that the student is satisfactorily progressing toward a degree in
				clinical psychology or social work while enrolled in a school accredited in the
				designated mental health discipline;
											(B)the participant shall not be eligible
				to receive such stipend before appointment, designation, or assignment as an
				officer for service in the Ready Reserve;
											(C)the participant shall be subject to
				such active duty requirements as may be specified in the agreement and to
				active duty in time of war or national emergency as provided by law for members
				of the Ready Reserve; and
											(D)the participant shall agree to serve,
				upon successful completion of the program, one year in the Ready Reserve for
				each six months, or part thereof, for which the stipend is provided, to be
				served in the Selected Reserve or in the Individual Ready Reserve as specified
				in the
				agreement.
											.
							(b)Conforming
			 amendmentsSuch section is further amended—
							(1)in subsections
			 (b)(2)(A), (c)(2)(A), and (d)(2)(A), by striking subsection (f)
			 and inserting subsection (g); and
							(2)in subsection
			 (g), as redesignated by subsection (a)(1) of this section, by striking
			 subsection (b) or (c) and inserting subsection (b), (c),
			 or (f).
							544.Enrollment of
			 certain seriously wounded, ill, or injured former or retired enlisted members
			 of the Armed Forces in associate degree programs of the Community College of
			 the Air Force in order to complete degree program
						(a)In
			 generalSection 9315 of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting
			 after subsection (b) the following new subsection (c):
								
									(c)Seriously
				wounded, ill, or injured former and retired enlisted members(1)The Secretary of the
				Air Force may authorize participation in a program of higher education under
				subsection (a)(1) by a person who is a former or retired enlisted member of the
				armed forces who at the time of the person’s separation from active
				duty—
											(A)had commenced but had not completed a
				program of higher education under subsection (a)(1); and
											(B)is categorized by the Secretary
				concerned as seriously wounded, ill, or injured.
											(2)A person may not be authorized under
				paragraph (1) to participate in a program of higher education after the end of
				the 10-year period beginning on the date of the person’s separation from active
				duty.
										.
							(b)Conforming
			 amendmentsSubsection (d) of such section, as redesignated by
			 subsection (a)(1), is amended by striking enlisted member both
			 places it appears and inserting person.
						(c)Effective
			 dateSubsection (c) of section 9315 of title 10, United States
			 Code (as added by subsection (a)(2)), shall apply to persons covered by
			 paragraph (1) of such subsection who are categorized by the Secretary concerned
			 as seriously wounded, ill, or injured after September 11, 2001. With respect to
			 any such person who is separated from active duty during the period beginning
			 on September 12, 2001, and ending on the date of the enactment of this Act, the
			 10-year period specified in paragraph (2) of such subsection shall be deemed to
			 commence on the date of the enactment of this Act.
						545.Consolidation
			 of military department authority to issue arms, tentage, and equipment to
			 educational institutions not maintaining units of Junior ROTC
						(a)ConsolidationChapter
			 152 of title 10, United States Code, is amended by inserting after section 2552
			 the following new section:
							
								2552a.Arms,
				tentage, and equipment: educational institutions not maintaining units of
				Junior R.O.T.C.The Secretary
				of a military department may issue arms, tentage, and equipment to an
				educational institution at which no unit of the Junior Reserve Officers’
				Training Corps is maintained if the educational institution—
									(1)offers a course
				in military training prescribed by that Secretary; and
									(2)has a student
				body of at least 100 physically fit students over 14 years of
				age.
									.
						(b)Conforming
			 repealsSections 4651, 7911, and 9651 of such title are
			 repealed.
						(c)Clerical
			 amendments
							(1)The table of
			 sections at the beginning of chapter 152 of such title is amended by inserting
			 after the item relating to section 2552 the following new item:
								
									
										2552a. Arms, tentage, and equipment: educational institutions
				not maintaining units of Junior
				R.O.T.C.
									
									.
							(2)The table of
			 sections at the beginning of chapter 441 of such title is amended by striking
			 the item relating to section 4651.
							(3)The table of
			 sections at the beginning of chapter 667 of such title is amended by striking
			 the item relating to section 7911.
							(4)The table of
			 sections at the beginning of chapter 941 of such title is amended by striking
			 the item relating to section 9651.
							546.Temporary
			 authority to waive maximum age limitation on admission to the military service
			 academies
						(a)Waiver for
			 certain enlisted membersThe Secretary of the military department
			 concerned may waive the maximum age limitation specified in section 4346(a),
			 6958(a)(1), or 9346(a) of title 10, United States Code, for the admission of an
			 enlisted member of the Armed Forces to the United States Military Academy, the
			 United States Naval Academy, or the United States Air Force Academy if the
			 member—
							(1)satisfies the
			 eligibility requirements for admission to that academy (other than the maximum
			 age limitation); and
							(2)was or is
			 prevented from being admitted to a military service academy before the member
			 reached the maximum age specified in such sections as a result of service on
			 active duty in a theater of operations for Operation Iraqi Freedom, Operation
			 Enduring Freedom, or Operation New Dawn.
							(b)Maximum age for
			 receipt of waiverA waiver may not be granted under this section
			 if the candidate would pass the candidate’s twenty-sixth birthday by July 1 of
			 the year in which the candidate would enter the military service academy
			 pursuant to the waiver.
						(c)Limitation on
			 number admitted using waiverNot more than five candidates may be
			 admitted to each of the military service academies for an academic year
			 pursuant to a waiver granted under this section.
						(d)Record keeping
			 requirementThe Secretary of each military department shall
			 maintain records on the number of graduates of the military service academy
			 under the jurisdiction of the Secretary who are admitted pursuant to a waiver
			 granted under this section and who remain in the Armed Forces beyond the active
			 duty service obligation assumed upon graduation. The Secretary shall compare
			 their retention rate to the retention rate of graduates of that academy
			 generally.
						(e)ReportsNot
			 later than April 1, 2016, the Secretary of each military department shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report specifying—
							(1)the number of
			 applications for waivers received by the Secretary under this section;
							(2)the number of
			 waivers granted by the Secretary under this section;
							(3)the number of
			 candidates actually admitted to the military service academy under the
			 jurisdiction of the Secretary pursuant to a waiver granted by the Secretary
			 under this section; and
							(4)beginning with
			 the class of 2009, the number of graduates of the military service academy
			 under the jurisdiction of the Secretary who, before admission to that academy,
			 were enlisted members of the Armed Forces and who remain in the Armed Forces
			 beyond the active duty service obligation assumed upon graduation.
							(f)Duration of
			 waiver authorityThe authority to grant a waiver under this
			 section expires on September 30, 2016.
						EMilitary Justice
			 and Legal Matters Generally
					551.Reform of
			 offenses relating to rape, sexual assault, and other sexual misconduct under
			 the Uniform Code of Military Justice
						(a)Rape and sexual
			 assault generallySection 920 of title 10, United States Code
			 (article 120 of the Uniform Code of Military Justice), is amended as
			 follows:
							(1)Revised offense
			 of rapeSubsection (a) is amended to read as follows:
								
									(a)RapeAny person subject to this chapter who
				commits a sexual act upon another person by—
										(1)using unlawful
				force against that other person;
										(2)using force
				causing or likely to cause death or grievous bodily harm to any person;
										(3)threatening or
				placing that other person in fear that any person will be subjected to death,
				grievous bodily harm, or kidnapping;
										(4)first rendering
				that other person unconscious; or
										(5)administering to
				that other person by force or threat of force, or without the knowledge or
				consent of that person, a drug, intoxicant, or other similar substance and
				thereby substantially impairing the ability of that other person to appraise or
				control conduct;
										is guilty
				of rape and shall be punished as a court-martial may
				direct..
							(2)Repeal of
			 provisions relating to offenses replaced by new article
			 120bSubsections (b), (d), (f),
			 (g), (i), (j), and (o) are repealed.
							(3)Revised offense
			 of sexual assaultSubsection (c) is redesignated as subsection
			 (b) and is amended to read as follows:
								
									(b)Sexual
				assaultAny person subject to this chapter who—
										(1)commits a sexual
				act upon another person by—
											(A)threatening or
				placing that other person in fear;
											(B)causing bodily
				harm to that other person;
											(C)making a
				fraudulent representation that the sexual act serves a professional purpose;
				or
											(D)inducing a belief
				by any artifice, pretense, or concealment that the person is another
				person;
											(2)commits a sexual
				act upon another person when the person knows or reasonably should know that
				the other person is asleep, unconscious, or otherwise unaware that the sexual
				act is occurring; or
										(3)commits a sexual
				act upon another person when the other person is incapable of consenting to the
				sexual act due to—
											(A)impairment by any
				drug, intoxicant, or other similar substance, and that condition is known or
				reasonably should be known by the person; or
											(B)a mental disease
				or defect, or physical disability, and that condition is known or reasonably
				should be known by the person;
											is guilty
				of sexual assault and shall be punished as a court-martial may
				direct..
							(4)Aggravated
			 sexual contactSubsection (e) is redesignated as subsection (c)
			 and is amended—
								(A)by striking
			 engages in and inserting commits; and
								(B)by striking
			 with and inserting upon.
								(5)Abusive sexual
			 contactSubsection (h) is redesignated as subsection (d) and is
			 amended—
								(A)by striking
			 engages in and inserting commits;
								(B)by striking
			 with and inserting upon; and
								(C)by striking
			 subsection (c) (aggravated sexual assault) and inserting
			 subsection (b) (sexual assault).
								(6)Repeal of
			 provisions relating to offenses replaced by new article
			 120cSubsections (k), (l), (m),
			 and (n) are repealed.
							(7)Proof of
			 threatSubsection (p) is redesignated as subsection (e) and is
			 amended—
								(A)by striking
			 the accused made and inserting a person
			 made;
								(B)by striking
			 the accused actually and inserting the person
			 actually; and
								(C)by inserting
			 before the period at the end the following: or had the ability to carry
			 out the threat.
								(8)DefensesSubsection
			 (q) is redesignated as subsection (f) and is amended to read as follows:
								
									(f)DefensesAn
				accused may raise any applicable defenses available under this chapter or the
				Rules for Court-Martial. Marriage is not a defense for any conduct in issue in
				any prosecution under this
				section.
									.
							(9)Provisions
			 relating to affirmative defensesSubsections (r) and (s) are
			 repealed.
							(10)DefinitionsSubsection
			 (t) is redesignated as subsection (g) and is amended—
								(A)in paragraph
			 (1)—
									(i)in
			 subparagraph (A), by inserting or anus or mouth after
			 vulva; and
									(ii)in
			 subparagraph (B)—
										(I)by striking
			 genital opening and inserting vulva or anus or
			 mouth,; and
										(II)by striking
			 a hand or finger and inserting any part of the
			 body;
										(B)by striking
			 paragraph (2) and inserting the following:
									
										(2)Sexual
				contactThe term sexual contact means—
											(A)touching, or
				causing another person to touch, either directly or through the clothing, the
				genitalia, anus, groin, breast, inner thigh, or buttocks of any person, with an
				intent to abuse, humiliate, or degrade any person; or
											(B)any touching, or
				causing another person to touch, either directly or through the clothing, any
				body part of any person, if done with an intent to arouse or gratify the sexual
				desire of any person.
											Touching
				may be accomplished by any part of the
				body..
								(C)by striking
			 paragraph (4) and redesignating paragraph (3) as paragraph (4);
								(D)by redesignating
			 paragraph (8) as paragraph (3), transferring that paragraph so as to appear
			 after paragraph (2), and amending that paragraph by inserting before the period
			 at the end the following: “, including any nonconsensual sexual act or
			 nonconsensual sexual contact”;
								(E)in paragraph (4),
			 as redesignated by subparagraph (C), by striking the last sentence;
								(F)by striking
			 paragraphs (5) and (7);
								(G)by redesignating
			 paragraph (6) as paragraph (7);
								(H)by inserting
			 after paragraph (4), as redesignated by subparagraph (C), the following new
			 paragraphs (5) and (6):
									
										(5)ForceThe
				term force means—
											(A)the use of a
				weapon;
											(B)the use of such
				physical strength or violence as is sufficient to overcome, restrain, or injure
				a person; or
											(C)inflicting
				physical harm sufficient to coerce or compel submission by the victim.
											(6)Unlawful
				forceThe term unlawful force means an act of force
				done without legal justification or
				excuse.
										;
								(I)in paragraph (7),
			 as redesignated by subparagraph (G)—
									(i)by
			 striking under paragraph (3) and all that follows through
			 contact),; and
									(ii)by
			 striking death, grievous bodily harm, or kidnapping and
			 inserting the wrongful action contemplated by the communication or
			 action.;
									(J)by striking
			 paragraphs (9) through (13);
								(K)by redesignating
			 paragraph (14) as paragraph (8) and in that paragraph—
									(i)by
			 inserting (A) before The term;
									(ii)by
			 striking words or overt acts indicating and
			 sexual in the first sentence;
									(iii)by striking
			 accused’s in the third sentence;
									(iv)by
			 inserting or social or sexual before relationship
			 in the fourth sentence;
									(v)by
			 striking sexual before conduct in the fourth
			 sentence;
									(vi)by
			 striking A person cannot consent and all that follows through
			 the period; and
									(vii)by adding at
			 the end the following new subparagraphs:
										
											(B)A sleeping,
				unconscious, or incompetent person cannot consent. A person cannot consent to
				force causing or likely to cause death or grievous bodily harm or to being
				rendered unconscious. A person cannot consent while under threat or in fear or
				under the circumstances described in subparagraph (C) or (D) of subsection
				(b)(1).
											(C)Lack of consent
				may be inferred based on the circumstances of the offense. All the surrounding
				circumstances are to be considered in determining whether a person gave
				consent, or whether a person did not resist or ceased to resist only because of
				another person’s actions.
											;
				and
									(L)by striking
			 paragraphs (15) and (16).
								(11)Section
			 headingThe heading of such section (article) is amended to read
			 as follows:
								
									920. Art.
				120.Rape and sexual assault
				generally
									.
							(b)Rape and sexual
			 assault of a childChapter 47 of such title (the Uniform Code of
			 Military Justice) is amended by inserting after section 920a (article 120a), as
			 amended by subsection (a), the following new section (article):
							
								920b. Art.
				120b.Rape and sexual assault of a child
									(a)Rape of a
				childAny person subject to this chapter who—
										(1)commits a sexual
				act upon a child who has not attained the age of 12 years; or
										(2)commits a sexual
				act upon a child who has attained the age of 12 years by—
											(A)using force
				against any person;
											(B)threatening or
				placing that child in fear;
											(C)rendering that
				child unconscious; or
											(D)administering to
				that child a drug, intoxicant, or other similar substance;
											is guilty
				of rape of a child and shall be punished as a court-martial may direct.(b)Sexual assault
				of a childAny person subject to this chapter who commits a
				sexual act upon a child who has attained the age of 12 years is guilty of
				sexual assault of a child and shall be punished as a court-martial may
				direct.
									(c)Sexual abuse of
				a childAny person subject to this chapter who commits a lewd act
				upon a child is guilty of sexual abuse of a child and shall be punished as a
				court-martial may direct.
									(d)Age of
				child
										(1)Under 12
				yearsIn a prosecution under this section, it need not be proven
				that the accused knew the age of the other person engaging in the sexual act or
				lewd act. It is not a defense that the accused reasonably believed that the
				child had attained the age of 12 years.
										(2)Under 16
				yearsIn a prosecution under this section, it need not be proven
				that the accused knew that the other person engaging in the sexual act or lewd
				act had not attained the age of 16 years, but it is a defense in a prosecution
				under subsection (b) (sexual assault of a child) or subsection (c) (sexual
				abuse of a child), which the accused must prove by a preponderance of the
				evidence, that the accused reasonably believed that the child had attained the
				age of 16 years, if the child had in fact attained at least the age of 12
				years.
										(e)Proof of
				threatIn a prosecution under this section, in proving that a
				person made a threat, it need not be proven that the person actually intended
				to carry out the threat or had the ability to carry out the threat.
									(f)MarriageIn
				a prosecution under subsection (b) (sexual assault of a child) or subsection
				(c) (sexual abuse of a child), it is a defense, which the accused must prove by
				a preponderance of the evidence, that the persons engaging in the sexual act or
				lewd act were at that time married to each other, except where the accused
				commits a sexual act upon the person when the accused knows or reasonably
				should know that the other person is asleep, unconscious, or otherwise unaware
				that the sexual act is occurring or when the other person is incapable of
				consenting to the sexual act due to impairment by any drug, intoxicant, or
				other similar substance, and that condition was known or reasonably should have
				been known by the accused.
									(g)ConsentLack
				of consent is not an element and need not be proven in any prosecution under
				this section. A child not legally married to the person committing the sexual
				act, lewd act, or use of force cannot consent to any sexual act, lewd act, or
				use of force.
									(h)DefinitionsIn
				this section:
										(1)Sexual Act and
				sexual contactThe terms sexual act and sexual
				contact have the meanings given those terms in section 920(g) of this
				title (article 120(g)).
										(2)ForceThe
				term force means—
											(A)the use of a
				weapon;
											(B)the use of such
				physical strength or violence as is sufficient to overcome, restrain, or injure
				a child; or
											(C)inflicting
				physical harm.
											In the
				case of a parent-child or similar relationship, the use or abuse of parental or
				similar authority is sufficient to constitute the use of force.(3)Threatening or
				placing that child in fearThe term threatening or placing
				that child in fear means a communication or action that is of sufficient
				consequence to cause the child to fear that non-compliance will result in the
				child or another person being subjected to the action contemplated by the
				communication or action.
										(4)ChildThe
				term child means any person who has not attained the age of 16
				years.
										(5)Lewd
				ActThe term lewd act means—
											(A)any sexual
				contact with a child;
											(B)intentionally
				exposing one’s genitalia, anus, buttocks, or female areola or nipple to a child
				by any means, including via any communication technology, with an intent to
				abuse, humiliate, or degrade any person, or to arouse or gratify the sexual
				desire of any person;
											(C)intentionally
				communicating indecent language to a child by any means, including via any
				communication technology, with an intent to abuse, humiliate, or degrade any
				person, or to arouse or gratify the sexual desire of any person; or
											(D)any indecent
				conduct, intentionally done with or in the presence of a child, including via
				any communication technology, that amounts to a form of immorality relating to
				sexual impurity which is grossly vulgar, obscene, and repugnant to common
				propriety, and tends to excite sexual desire or deprave morals with respect to
				sexual
				relations.
											.
						(c)Other sexual
			 misconductSuch chapter (the Uniform Code of Military Justice) is
			 further amended by inserting after section 920b (article 120b), as added by
			 subsection (b), the following new section:
							
								920c. Art. 120c.
				Other sexual misconduct
									(a)Indecent
				viewing, visual recording, or broadcastingAny person subject to
				this chapter who, without legal justification or lawful authorization—
										(1)knowingly and
				wrongfully views the private area of another person, without that other
				person’s consent and under circumstances in which that other person has a
				reasonable expectation of privacy;
										(2)knowingly
				photographs, videotapes, films, or records by any means the private area of
				another person, without that other person’s consent and under circumstances in
				which that other person has a reasonable expectation of privacy; or
										(3)knowingly
				broadcasts or distributes any such recording that the person knew or reasonably
				should have known was made under the circumstances proscribed in paragraphs (1)
				and (2);
										is guilty
				of an offense under this section and shall be punished as a court-martial may
				direct.(b)Forcible
				panderingAny person subject to this chapter who compels another
				person to engage in an act of prostitution with any person is guilty of
				forcible pandering and shall be punished as a court-martial may direct.
									(c)Indecent
				exposureAny person subject to this chapter who intentionally
				exposes, in an indecent manner, the genitalia, anus, buttocks, or female areola
				or nipple is guilty of indecent exposure and shall by punished as a
				court-martial may direct.
									(d)DefinitionsIn
				this section:
										(1)Act of
				prostitutionThe term act of prostitution means a
				sexual act or sexual contact (as defined in section 920(g) of this title
				(article 120(g))) on account of which anything of value is given to, or
				received by, any person.
										(2)Private
				areaThe term private area means the naked or
				underwear-clad genitalia, anus, buttocks, or female areola or nipple.
										(3)Reasonable
				expectation of privacyThe term under circumstances in
				which that other person has a reasonable expectation of privacy
				means—
											(A)circumstances in
				which a reasonable person would believe that he or she could disrobe in
				privacy, without being concerned that an image of a private area of the person
				was being captured; or
											(B)circumstances in
				which a reasonable person would believe that a private area of the person would
				not be visible to the public.
											(4)BroadcastThe
				term broadcast means to electronically transmit a visual image
				with the intent that it be viewed by a person or persons.
										(5)DistributeThe
				term distribute means delivering to the actual or constructive
				possession of another, including transmission by electronic means.
										(6)Indecent
				mannerThe term indecent manner means conduct that
				amounts to a form of immorality relating to sexual impurity which is grossly
				vulgar, obscene, and repugnant to common propriety, and tends to excite sexual
				desire or deprave morals with respect to sexual
				relations.
										.
						(d)Repeal of
			 sodomy articleSection 925 of such title (article 125 of the
			 Uniform Code of Military Justice) is repealed.
						(e)Conforming
			 amendmentsChapter 47 of such title (the Uniform Code of Military
			 Justice) is further amended as follows:
							(1)Statute of
			 limitationsSubparagraph (B) of section 843(b)(2) (article
			 43(b)(2)) is amended—
								(A)in clause (i), by
			 striking section 920 of this title (article 120) and inserting
			 section 920, 920a, 920b, or 920c of this title (article 120, 120a, 120b,
			 or 120c);
								(B)by striking
			 clause (iii); and
								(C)in clause
			 (v)—
									(i)by
			 striking indecent assault;
									(ii)by
			 striking rape, or sodomy, and inserting or rape,;
			 and
									(iii)by striking
			 or liberties with a child.
									(2)MurderParagraph
			 (4) of section 918 (article 118) is amended—
								(A)by striking
			 sodomy,; and
								(B)by striking
			 aggravated sexual assault, and all that follows through
			 with a child, and inserting sexual assault, sexual
			 assault of a child, aggravated sexual contact, sexual abuse of a
			 child,.
								(f)Clerical
			 amendmentsThe table of sections at the beginning of subchapter X
			 of such chapter (the Uniform Code of Military Justice) is amended—
							(1)by striking the
			 items relating to sections 920 and 920a (articles 120 and 120a) and inserting
			 the following new items:
								
									
										920. 120. Rape and sexual assault generally.
										920a. 120a.
				Stalking.
										920b. 120b. Rape and sexual assault of a child.
										920c. 120c. Other sexual
				misconduct.
									
									;
								and(2)by striking the
			 item relating to section 925 (article 125).
							(g)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply with respect to offenses
			 committed on or after such date.
						552.Authority to
			 compel production of documentary evidence
						(a)Subpoena duces
			 tecumSection 847 of title 10, United States Code (article 47 of
			 the Uniform Code of Military Justice), is amended—
							(1)in subsection
			 (a)(1), by striking board; and inserting board, or has
			 been duly issued a subpoena duces tecum for an investigation, including an
			 investigation pursuant to section 832(b) of this title (article 32(b));
			 and; and
							(2)in subsection
			 (c), by striking or board and inserting board, trial
			 counsel, or convening authority.
							(b)Repeal of
			 obsolete provisions relating to fees and mileage payable to
			 witnessesSuch section is further amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 paragraph (2); and
								(B)by redesignating
			 paragraph (3) as paragraph (2); and
								(2)by striking
			 subsection (d).
							(c)Technical
			 amendmentsSubsection (a) of such section is further amended by
			 striking subpenaed in paragraphs (1) and (2), as redesignated by
			 subsection (b)(1)(B), and inserting subpoenaed.
						(d)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to subpoenas issued after the date of the enactment of this Act.
						553.Procedures for
			 judicial review of certain military personnel decisions
						(a)Prohibited
			 personnel actionsSection 1034 of title 10, United States Code,
			 is amended—
							(1)in subsection
			 (f), by adding at the end the following new paragraph:
								
									(7)In any case in which the final
				decision of the Secretary concerned results in denial, in whole or in part, of
				any requested correction of the member or former member’s record, the member or
				former member shall be provided a concise written statement of the factual and
				legal basis for the decision, together with a statement of the procedure and
				time for obtaining review of the decision pursuant to section 1560 of this
				title.
									;
							(2)in subsection
			 (g)—
								(A)by inserting
			 (1) before Upon the completion of all; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)A submittal to the Secretary of
				Defense under paragraph (1) must be made within 90 days of the receipt of the
				final decision of the Secretary of the military department concerned in the
				matter. In any case in which the final decision of the Secretary of Defense
				results in denial, in whole or in part, of any requested correction of the
				member or former member’s record, the member or former member shall be provided
				a concise written statement of the basis for the decision, together with a
				statement of the procedure and time for obtaining review of the decision
				pursuant to section 1560 of this
				title.
										;
								(3)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
							(4)by inserting
			 after subsection (g) the following new subsection (h):
								
									(h)Judicial
				reviewA decision of the Secretary of Defense under subsection
				(g) or, in a case in which review by the Secretary of Defense under subsection
				(g) was not sought or in a case arising out of the Coast Guard when the Coast
				Guard is not operating as a service in the Navy, a decision of the Secretary of
				a military department or the Secretary of Homeland Security under subsection
				(f) shall be subject to judicial review only as provided in section 1560 of
				this
				title.
									.
							(b)Correction of
			 military recordsSection 1552 of such title is amended—
							(1)by redesignating
			 subsection (g) as subsection (j); and
							(2)by inserting
			 after subsection (f) the following new subsections:
								
									(g)In any case in
				which the final decision of the Secretary concerned results in denial, in whole
				or in part, of any requested correction, the claimant shall be provided a
				concise written statement of the factual and legal basis for the decision,
				together with a statement of the procedure and time for obtaining review of the
				decision pursuant to section 1560 of this title.
									(h)If an application
				for correction of military records involves a historically significant military
				event (as defined by the Secretary concerned), or would, if the application is
				approved, substantially modify the results of any disciplinary action or
				promotion decision regarding a general or flag officer which includes in the
				remedy a promotion by and with the advice and consent of the Senate, the
				Secretary concerned shall ensure that an advisory opinion is included in the
				record of the decision that includes a detailed chronology of the events in
				question and, at a minimum, considers the following information:
										(1)A thorough
				compilation of the information available in the historical record, including
				testimony, contemporary written statements, and all available records which
				formed the basis for the military records in question.
										(2)The testimony or
				written views of contemporary decision makers, if available, regarding the
				matters raised in the application for relief regarding the military records in
				question.
										(3)A summary of the
				available evidence for and against the position taken by the applicant.
										(i)A decision by the
				Secretary concerned under this section shall be subject to judicial review only
				as provided in section 1560 of this
				title.
									.
							(c)Judicial
			 review
							(1)In
			 generalChapter 79 of such title is amended by adding at the end
			 the following new section:
								
									1560.Judicial
				review of decisions
										(a)After a final
				decision is issued pursuant to section 1552 of this title, or is issued by the
				Secretary of a military department or the Secretary of Homeland Security
				pursuant to section 1034(f) of this title or the Secretary of Defense pursuant
				to section 1034(g) of this title, any person aggrieved by the decision may
				obtain judicial review.
										(b)In exercising its
				authority under this section, the reviewing court shall review the record and
				may hold unlawful and set aside any decision demonstrated by the petitioner in
				the record to be—
											(1)arbitrary or
				capricious;
											(2)not based on
				substantial evidence;
											(3)a result of
				material error of fact or material administrative error, but only if the
				petitioner identified to the correction board how the failure to follow
				procedures substantially prejudiced the petitioner’s right to relief, and shows
				to the reviewing court by a preponderance of the evidence that the error was
				harmful; or
											(4)otherwise
				contrary to law.
											(c)Upon review under
				this section, the reviewing court shall affirm, modify, vacate, or reverse the
				decision, or remand the matter, as appropriate.
										(d)No judicial
				review may be made under this section unless the petitioner shall first have
				requested a correction under section 1552 of this title, and the Secretary
				concerned shall have rendered a final decision denying that correction in whole
				or in part. In a case in which the final decision of the Secretary concerned is
				subject to review by the Secretary of Defense under section 1034(g) of this
				title, the petitioner is not required to seek such review by the Secretary of
				Defense before obtaining judicial review under this section. If the petitioner
				seeks review by the Secretary of Defense under section 1034(g) of this title,
				no judicial review may be made until the Secretary of Defense shall have
				rendered a final decision denying that request in whole or in part.
										(e)In the case of a
				final decision described in subsection (a) made on or after the date of the
				enactment of the National Defense Authorization Act for Fiscal Year 2012, a
				petition for judicial review under this section must be filed within three
				years of the date on which the final decision was actually received by the
				petitioner.
										(f)Notwithstanding
				subsections (a), (b), and (c), a reviewing court does not have jurisdiction to
				entertain any matter or issue raised in a petition of review under this section
				that is not justiciable.
										(g)(1)In the case of a cause
				of action arising after the date of the enactment of the National Defense
				Authorization Act for Fiscal Year 2012, no court shall have jurisdiction to
				entertain any request for correction of records cognizable under section 1552
				of this title, except as provided in this section.
											(2)In the case of a cause of action
				arising after the date of the enactment of the National Defense Authorization
				Act for Fiscal Year 2012, except as provided by chapter 153 of title 28 and
				this chapter, no court shall have jurisdiction over any civil action or claim
				seeking, in whole or in part, to challenge any decision for which
				administrative review is available under section 1552 of this
				title.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 such title is amended by adding at the end the following new item:
								
									
										1560. Judicial review of
				decisions.
									
									.
							(d)Effective
			 dateThe amendments made by this section shall take effect one
			 year after the date of the enactment of this Act. Such amendments shall apply
			 to all final decisions of the Secretary of Defense under section 1034(g) of
			 title 10, United States Code, and of the Secretary of a military department or
			 the Secretary of Homeland Security under section 1034(f) or 1552 of title 10,
			 United States Code, whether rendered before or after the date of the enactment
			 of this Act. During the period between the date of the enactment of this Act
			 and the date on which the amendments made by this section take effect, in any
			 case in which the final decision of the Secretary of Defense under section 1034
			 of title 10, United States Code, or the Secretary concerned under section 1552
			 of title 10, United States Code, results in denial, in whole or in part, of any
			 requested correction of a record of a member, former member, or claimant, the
			 individual shall be informed in writing of the time for obtaining review of the
			 decision pursuant to section 1560 of title 10, United States Code, as provided
			 therein.
						(e)ImplementationThe
			 Secretaries concerned may prescribe appropriate regulations, and interim
			 guidance before prescribing such regulations, to implement the amendments made
			 by this section. In the case of the Secretary of a military department, such
			 regulations may not take effect until approved by the Secretary of
			 Defense.
						(f)ConstructionThis
			 section does not affect the authority of any court to exercise jurisdiction
			 over any case which was properly before it before the effective date specified
			 in subsection (d).
						(g)Secretary
			 concerned definedIn this section, the term Secretary
			 concerned has the meaning given that term in section 101(a)(9) of title
			 10, United States Code.
						554.Department of
			 Defense support for programs on pro bono legal representation for members of
			 the Armed Forces
						(a)Support
			 authorizedThe Secretary of Defense may provide support to one or
			 more public or private programs designed to facilitate representation by
			 attorneys who provide pro bono legal assistance of members of the Armed Forces
			 who are in need of such representation.
						(b)Financial
			 support
							(1)In
			 generalThe support provided a program under subsection (a) may
			 include financial support of the program.
							(2)Limitation on
			 amountThe total amount of financial support provided under
			 subsection (a) in any fiscal year may not exceed $500,000.
							(3)DeterminationThe
			 Secretary may not provide financial support under subsection (a) unless the
			 Secretary determines that services available at no cost to the Department of
			 Defense or individual members of the Armed Forces that facilitate
			 representation by attorneys who provide pro bono legal assistance to members of
			 the Armed Forces who are in need of such assistance are not available.
							(4)FundingAmounts
			 for financial support under this section shall be derived from amounts
			 authorized to be appropriated for the Department of Defense for operation and
			 maintenance.
							FSexual Assault
			 Prevention and Response
					561.Director of
			 the Sexual Assault Prevention and Response OfficeSection 1611(a) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4431; 10 U.S.C. 1561 note) is amended by adding before the period at the end of
			 the first sentence the following: , who shall be appointed from among
			 general or flag officers of the Armed Forces or employees of the Department of
			 Defense in a comparable Senior Executive Service position.
					562.Sexual Assault
			 Response Coordinators and Sexual Assault Victim Advocates
						(a)Guidance
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance to implement the
			 appropriate recommendations of the Report of the Defense Task Force on Sexual
			 Assault in the Military Services (December 2009). Such guidance shall—
							(1)require the
			 Secretary of each military department to determine (which determination shall
			 be based on the unique mission, military population, and force structure of the
			 applicable Armed Force) the appropriate number of Sexual Assault Response
			 Coordinators and Sexual Assault Victim Advocates to be assigned to deployed and
			 non-deployed military units under the jurisdiction of such Secretary;
							(2)require that each
			 installation or similar organizational level have at least one Sexual Assault
			 Response Coordinator;
							(3)establish, or
			 require the Secretary of each military department to establish, credentialing
			 programs for Sexual Assault Response Coordinators and for Sexual Assault Victim
			 Advocates; and
							(4)ensure that,
			 after October 1, 2013, only members of the Armed Forces on active duty or
			 full-time civilian employees of the Department of Defense who have obtained the
			 appropriate credentials under a program under paragraph (3) may be assigned to
			 duty as a Sexual Assault Response Coordinator or a Sexual Assault Victim
			 Advocate.
							(b)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit Congress a report on the
			 status of the implementation of the recommendations of the Defense Task Force
			 on Sexual Assault in the Military Services. The report shall set forth the
			 anticipated date of the completion of the implementation by each military
			 department of the guidance issued under subsection (a).
						563.Access of
			 sexual assault victims to legal assistance and services of Sexual Assault
			 Response Coordinators and Sexual Assault Victim Advocates
						(a)Legal
			 assistance for victims of sexual assaultNot later than 60 days
			 after the date of the enactment of this Act, the Secretaries of the military
			 departments shall prescribe regulations on the provision of legal assistance to
			 victims of sexual assault. Such regulations shall require that legal assistance
			 be provided by military or civilian legal assistance counsel pursuant to
			 section 1044 of title 10, United States Code.
						(b)Assistance and
			 reporting
							(1)In
			 generalChapter 80 of title 10, United States Code, is amended by
			 inserting after section 1565a the following new section:
								
									1565b.Victims of
				sexual assault: access to legal assistance and services of Sexual Assault
				Response Coordinators and Sexual Assault Victim Advocates
										(a)Availability of
				legal assistance and victim advocate services(1)A member of the armed
				forces who is the victim of a sexual assault may be provided the
				following:
												(A)Legal assistance provided by military
				or civilian legal assistance counsel pursuant to section 1044 of this
				title.
												(B)Assistance provided by a Sexual
				Assault Response Coordinator.
												(C)Assistance provided by a Sexual
				Assault Victim Advocate.
												(2)A member of the armed forces who is
				the victim of sexual assault shall be informed of the availability of
				assistance under paragraph (1) as soon as the member seeks assistance from a
				Sexual Assault Response Coordinator, a Sexual Assault Victim Advocate, a
				military criminal investigator, a victim/witness liaison, or a trial counsel.
				The member shall also be informed that the legal assistance and the services of
				a Sexual Assault Response Coordinator or a Sexual Assault Victim Advocate under
				paragraph (1) are optional and may be declined, in whole or in part, at any
				time.
											(3)Legal assistance and the services of
				Sexual Assault Response Coordinators and Sexual Assault Victim Advocates under
				paragraph (1) shall be available to a member regardless of whether the member
				elects unrestricted or restricted (confidential) reporting of the sexual
				assault.
											(b)Restricted
				reporting(1)Under regulations
				prescribed by the Secretary of Defense, a member of the armed forces who is the
				victim of a sexual assault may elect to confidentially disclose the details of
				the assault to an individual specified in paragraph (2) and receive medical
				treatment, legal assistance under section 1044 of this title, or counseling,
				without initiating an official investigation of the allegations.
											(2)The individuals specified in this
				paragraph are the following:
												(A)A military legal assistance
				counsel.
												(B)A Sexual Assault Response
				Coordinator.
												(C)A Sexual Assault Victim
				Advocate.
												(D)Healthcare personnel specifically
				identified in the regulations required by paragraph (1).
												(E)A
				chaplain.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 80 of
			 such title is amended by inserting after the item relating to section 1565a the
			 following new item:
								
									
										1565b. Victims of sexual assault: access to legal assistance
				and services of Sexual Assault Response Coordinators and Sexual Assault Victim
				Advocates.
									
									.
							564.Requirement
			 for privilege in cases arising under Uniform Code of Military Justice against
			 disclosure of communications between sexual assault victims and Sexual Assault
			 Response Coordinators, Sexual Assault Victim Advocates, and certain other
			 personsNot later than 60 days
			 after the date of the enactment of this Act, the President shall establish in
			 the Manual for Courts-Martial an evidentiary privilege against disclosure of
			 certain communications by victims of sexual assault with Sexual Assault
			 Response Coordinators, Sexual Assault Victim Advocates, and such other persons
			 as the President shall specify for purposes of the privilege.
					565.Expedited
			 consideration and decision-making on requests for permanent change of station
			 or unit transfer of victims of sexual assault
						(a)Expedited
			 consideration and priority for decisionmakingThe Secretaries of
			 the military departments shall provide guidance on expedited consideration and
			 decision-making, to the maximum extent practicable, on requests for a permanent
			 change of station or unit transfer submitted by a member of the Armed Forces
			 serving on active duty who was a victim of a sexual assault.
						(b)RegulationsThe
			 Secretaries of the military departments shall prescribe regulations to carry
			 out this section.
						566.Department of
			 Defense policy and procedures on retention and access to evidence and records
			 relating to sexual assaults involving members of the Armed Forces
						(a)Comprehensive
			 policy on retention and access to recordsNot later than February
			 1, 2013, the Secretary of Defense shall, in consultation with the Secretary of
			 Veterans Affairs, develop a comprehensive policy for the Department of Defense
			 on the retention of and access to evidence and records relating to sexual
			 assaults involving members of the Armed Forces.
						(b)ObjectivesThe
			 comprehensive policy required by subsection (a) shall include policies and
			 procedures (including systems of records) necessary to ensure preservation of
			 records and evidence for periods of time that ensure that members of the Armed
			 Forces and veterans of military service who were the victims of sexual assault
			 during military service are able to substantiate claims for veterans benefits,
			 to support criminal or civil prosecutions by military or civil authorities, and
			 for such purposes relating to the documentation of the incidence of sexual
			 assault in the Armed Forces as the Secretary of Defense considers
			 appropriate.
						(c)ElementsIn
			 developing the comprehensive policy required by subsection (a), the Secretary
			 of Defense shall consider, at a minimum, the following matters:
							(1)Identification of
			 records, including non-Department of Defense records, relating to an incident
			 of sexual assault, that must be retained.
							(2)Criteria for
			 collection and retention of records.
							(3)Identification of
			 physical evidence and non-documentary forms of evidence relating to sexual
			 assaults that must be retained.
							(4)Length of time
			 records and evidence must be retained, except that the length of time
			 documentary evidence, physical evidence and forensic evidence must be retained
			 shall be not less than five years.
							(5)Locations where
			 records must be stored.
							(6)Media which may
			 be used to preserve records and assure access, including an electronic systems
			 of records.
							(7)Protection of
			 privacy of individuals named in records and status of records under section 552
			 of title 5, United States Code (commonly referred to as the Freedom of
			 Information Act), section 552a of title 5, United States Code (commonly
			 referred to as the Privacy Act), and laws related to
			 privilege.
							(8)Access to records
			 by victims of sexual assault, the Department of Veterans Affairs, and others,
			 including alleged assailants and law enforcement authorities.
							(9)Responsibilities
			 for record retention by the military departments.
							(10)Education and
			 training on record retention requirements.
							(11)Uniform
			 collection of data on the incidence of sexual assaults and on disciplinary
			 actions taken in substantiated cases of sexual assault.
							(d)Uniform
			 application to military departmentsThe Secretary of Defense
			 shall ensure that, to the maximum extent practicable, the policy developed
			 under subsection (a) is implemented uniformly by the military
			 departments.
						GDefense
			 Dependents' Education
					571.Continuation
			 of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian
			 employees
						(a)Assistance to
			 schools with significant numbers of military dependent
			 studentsOf the amount authorized to be appropriated for fiscal
			 year 2012 by section 301 and available for operation and maintenance for
			 Defense-wide activities as specified in the funding table in section 4301,
			 $25,000,000 shall be available only for the purpose of providing assistance to
			 local educational agencies under subsection (a) of section 572 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C.
			 7703b).
						(b)Local
			 educational agency definedIn this section, the term
			 ‘local educational agency’ has the meaning given that term in
			 section 8013(9) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7713(9)).
						572.Impact aid for
			 children with severe disabilitiesOf the amount authorized to be appropriated
			 for fiscal year 2012 pursuant to section 301 and available for operation and
			 maintenance for Defense-wide activities as specified in the funding table in
			 section 4301, $5,000,000 shall be available for payments under section 363 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C.
			 7703a).
					573.Three-year
			 extension and enhancement of authorities on transition of military dependent
			 students among local educational agencies
						(a)Additional
			 authoritiesParagraph (2)(B) of section 574(d) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C. 7703b note)
			 is amended—
							(1)by inserting
			 grant assistance after To provide; and
							(2)by striking
			 “including—“ and all that follows and inserting “including programs on the
			 following:
								
									(i)Access to virtual and distance
				learning capabilities and related applications.
									(ii)Training for teachers.
									(iii)Academic strategies to increase
				academic achievement.
									(iv)Curriculum development.
									(v)Support for practices that minimize
				the impact of transition and deployment.
									(vi)Other appropriate services to
				improve the academic achievement of such
				students.
									.
							(b)Three-year
			 extensionParagraph (3) of such section is amended by striking
			 September 30, 2013 and inserting September 30,
			 2016.
						HMilitary Family
			 Readiness
					576.Modification
			 of membership of Department of Defense Military Family Readiness
			 CouncilSubsection (b) of
			 section 1781a of title 10, United States Code, is amended to read as
			 follows:
						
							(b)Members(1)The Council shall
				consist of the following members:
									(A)The Under Secretary of Defense for
				Personnel and Readiness, who shall serve as chair of the Council and who may
				designate a representative to chair the council in the Under Secretary’s
				absence.
									(B)The following, who shall be appointed
				or designated by the Secretary of Defense:
										(i)One representative of each of the
				Army, Navy, Marine Corps, and Air Force, each of whom may be a member of the
				armed force to be represented, the spouse of such a member, or the parent of
				such a member, and may represent either the regular component or a reserve
				component of that armed force.
										(ii)One representative of the Army
				National Guard or Air National Guard, who may be a member of the National
				Guard, the spouse of such a member, or the parent of such a member.
										(iii)One spouse of a member of each of
				the Army, Navy, Marine Corps, and Air Force, two of whom shall be the spouse of
				a regular component member and two of whom shall be the spouse of a reserve
				component member.
										(iv)Three individuals appointed by the
				Secretary of Defense from among representatives of military family
				organizations, including military family organizations of families of members
				of the regular components and of families of members of the reserve
				components.
										(v)The senior enlisted advisor, or the
				spouse of a senior enlisted member, from each of the Army, Navy, Marine Corps,
				and Air Force.
										(C)The Director of the Office of
				Community Support for Military Families with Special Needs.
									(2)(A)The term on the Council
				of the members appointed or designated under clauses (i) and (iii) of paragraph
				(1)(B) shall be two years and may be renewed by the Secretary of Defense.
				Representation on the Council under clause (ii) of that paragraph shall rotate
				between the Army National Guard and Air National Guard every two years on a
				calendar year basis.
									(B)The term on the Council of the
				members appointed under clause (iv) of paragraph (1)(B) shall be three
				years.
									.
					IOther
			 Matters
					581.Cold War
			 Service Medal
						(a)Medal
			 authorizedThe Secretary of Defense may authorize the issuance by
			 the Secretaries concerned of a service medal, to be known as the Cold
			 War Service Medal, to persons eligible to receive the medal under the
			 regulations under subsection (b).
						(b)Regulations
							(1)In
			 generalThe issuance of a Cold War Service Medal under this
			 section shall be subject to regulations prescribed by Secretary of
			 Defense.
							(2)ElementsThe
			 regulations shall—
								(A)provide for an
			 appropriate design for the Cold War Service Medal; and
								(B)specify the
			 persons eligible to receive the medal.
								(c)Secretaries
			 concerned definedIn this section, the term Secretaries
			 concerned has the meaning given that term in section 101(a)(9) of title
			 10, United States Code.
						582.Enhancement and
			 improvement of Yellow Ribbon Reintegration Program
						(a)Inclusion of
			 programs of outreach in ProgramSubsection (b) of section 582 of the
			 National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note)
			 is amended by inserting (including programs of outreach) after
			 informational events and activities.
						(b)Restatement of
			 functions of Center for Excellence in Reintegration and inclusion in functions
			 of identification of best practices in programs of
			 outreachSubsection (d)(2) of such section is amended by striking
			 the second, third, and fourth sentences and inserting the following: “The
			 Center shall have the following functions:
							
								(A)To collect and
				analyze lessons learned and suggestions from State National
				Guard and Reserve organizations with existing or developing reintegration
				programs.
								(B)To assist in
				developing training aids and briefing materials and training representatives
				from State National Guard and Reserve organizations.
								(C)To develop and
				implement a process for evaluating the effectiveness of the Yellow Ribbon
				Reintegration Program in supporting the health and well-being of members of the
				Armed Forces and their families throughout the deployment cycle described in
				subsection (g).
								(D)To develop and
				implement a process for identifying best practices in the delivery of
				information and services in programs of outreach as described in subsection
				(j).
								.
						(c)State-led
			 programs of outreachSuch section is further amended by adding at
			 the end the following new subsection:
							
								(j)State-led
				programs of outreachThe Office for Reintegration Programs may
				work with the States, whether acting through or in coordination with their
				National Guard and Reserve organizations, to assist the States and such
				organizations in developing and carrying out programs of outreach for members
				of the Armed Forces and their families to inform and educate them on the
				assistance and services available to them under the Yellow Ribbon Reintegration
				Program, including the assistance and services described in subsection
				(h).
								.
						(d)Scope of
			 activities under programs of outreachSuch section is further
			 amended by adding at the end the following new subsection:
							
								(k)Scope of
				activities under programs of outreachFor purposes of this
				section, the activities and services provided under programs of outreach may
				include personalized and substantive care coordination services targeted
				specifically to individual members of the Armed Forces and their
				families.
								.
						583.Report on
			 process for expedited determination of disability of members of the Armed
			 Forces with certain disabling conditions
						(a)In
			 generalNot later than September 1, 2012, the Secretary of
			 Defense shall submit to Congress a report setting forth an assessment of the
			 feasibility and advisability of the establishment by the military departments
			 of a process to expedite the determination of disability with respect members
			 of the Armed Forces, including regular members and members of the reserve
			 components, who suffer from certain disabling diseases or conditions. If the
			 establishment of such a process is considered feasible and advisable, the
			 report shall set forth such recommendations for legislative and administrative
			 action as the Secretary consider appropriate for the establishment of such
			 process.
						(b)Requirements
			 for study for report
							(1)Evaluation of
			 appropriate elements of similar Federal programsIn conducting
			 the study required for purposes of the preparation of the report required by
			 subsection (a), the Secretary of Defense shall evaluate elements of programs
			 for expedited determinations of disability that are currently carried out by
			 other departments and agencies of the Federal Government, including the Quick
			 Disability Determination program and the Compassionate Allowances program of
			 the Social Security Administration.
							(2)ConsultationThe
			 Secretary of Defense shall conduct the study in consultation with the Secretary
			 of Veterans Affairs.
							584.Report on the
			 achievement of diversity goals for the leadership of the Armed Forces
						(a)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report on the
			 achievement of diversity goals for the leadership of the Armed Forces.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)An assessment by
			 each Secretary of a military department of progress towards the achievement of
			 diversity goals for the leadership within each Armed Force under the
			 jurisdiction of such Secretary, including the reserve components of such Armed
			 Force.
							(2)A discussion of
			 the findings and recommendations included in the final report of the Military
			 Leadership Diversity Commission entitled From Representation to
			 Inclusion: Diversity Leadership for the 21st Century Military, and in
			 other relevant policies, studies, reports, evaluations, and assessments.
							585.Specification
			 of period in which application for voter registration or absentee ballot from
			 an overseas voter is validSection 104 of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—
						(1)by inserting or overseas
			 voter after absent uniformed services voter; and
						(2)by striking
			 members of the uniformed services and inserting uniformed
			 services voters or overseas voters.
						VICompensation and
			 Other Personnel Benefits
				ABonuses and
			 Special and Incentive Pays
					611.One-year
			 extension of certain expiring bonus and special pay authorities
						(a)Authorities
			 relating to reserve forcesThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2011
			 and inserting December 31, 2012:
							(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
							(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
							(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
							(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
							(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
							(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
							(7)Section 910(g),
			 relating to income replacement payments for reserve component members
			 experiencing extended and frequent mobilization for active duty service.
							(b)Title 10
			 authorities relating to health care professionalsThe following
			 sections of title 10, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(c)Title 37
			 authorities relating to health care professionalsThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section
			 302c-1(f), relating to accession and retention bonuses for
			 psychologists.
							(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							(9)Section 335(k),
			 relating to bonus and incentive pay authorities for officers in health
			 professions.
							(d)Authorities
			 relating to nuclear officersThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2011
			 and inserting December 31, 2012:
							(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
							(2)Section 312b(c),
			 relating to nuclear career accession bonus.
							(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
							(4)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
							(e)Authorities
			 relating to title 37 consolidated special pay, incentive pay, and bonus
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2011 and inserting
			 December 31, 2012:
							(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
							(2)Section 332(g),
			 relating to general bonus authority for officers.
							(3)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
							(4)Section 351(h),
			 relating to hazardous duty pay.
							(5)Section 352(g),
			 relating to assignment pay or special duty pay.
							(6)Section 353(i),
			 relating to skill incentive pay or proficiency bonus.
							(7)Section 355(h),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
							(f)Other title 37
			 bonus and special pay authoritiesThe following sections of title
			 37, United States Code, are amended by striking December 31,
			 2011 and inserting December 31, 2012:
							(1)Section 301b(a),
			 relating to aviation officer retention bonus.
							(2)Section 307a(g),
			 relating to assignment incentive pay.
							(3)Section 308(g),
			 relating to reenlistment bonus for active members.
							(4)Section 309(e),
			 relating to enlistment bonus.
							(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
							(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
							(7)Section 327(h),
			 relating to incentive bonus for transfer between the Armed Forces.
							(8)Section 330(f),
			 relating to accession bonus for officer candidates.
							(g)Increased BAH
			 for areas experiencing disasters or sudden increases in
			 personnelSection 403(b)(7)(E) of title 37, United States Code,
			 is amended by inserting before the period at the end the following: “, except
			 that such an increase may be prescribed for the period beginning on January 1,
			 2012, and ending on December 31, 2012”.
						612.Modification
			 of qualifying period for payment of hostile fire and imminent danger special
			 pay and hazardous duty special pay
						(a)Hostile fire
			 and imminent danger paySection 310 of title 37, United States
			 Code, is amended—
							(1)in subsection
			 (a), by striking for any month or portion of a month and
			 inserting for any day or portion of a day;
							(2)by striking
			 subsection (b) and inserting the following new subsection (b):
								
									(b)Special pay
				amountThe amount of special pay authorized by subsection (a) for
				a day or portion of a day may not exceed an amount equal to $225 divided by the
				number of days of the month in which such day
				falls.
									;
							(3)in subsection
			 (c)(1), by inserting for any day (or portion of a day) of before
			 not more than three additional months; and
							(4)in subsection
			 (d)(2), by striking any month and inserting any
			 day.
							(b)Hazardous duty
			 paySection 351(c)(2) of such title is amended by striking
			 receipt of hazardous duty pay, and all that follows and
			 inserting “receipt of hazardous duty pay—
							
								(A)in the case of
				hazardous duty pay payable under paragraph (1) of subsection (a), the Secretary
				concerned shall prorate the payment amount to reflect the duration of the
				member's actual qualifying service during the month; and
								(B)in the case of
				hazardous duty pay payable under paragraph (2) or (3) of subsection (a), the
				Secretary concerned may prorate the payment amount to reflect the duration of
				the member's actual qualifying service during the
				month.
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2011, and shall apply with respect to duty performed on or after
			 that date.
						BConsolidation and
			 Reform of Travel and Transportation Authorities
					621.Consolidation
			 and reform of travel and transportation authorities of the uniformed
			 services
						(a)PurposeThis
			 section establishes general travel and transportation provisions for members of
			 the uniformed services and other travelers authorized to travel under official
			 conditions. Recognizing the complexities and the changing nature of travel, the
			 amendments made by this section provide the Secretary of Defense and the other
			 administering Secretaries with the authority to prescribe and implement travel
			 and transportation policy that is simple, clear, efficient, and flexible, and
			 that meets mission and servicemember needs, while realizing cost savings that
			 should come with a more efficient and less cumbersome system for travel and
			 transportation.
						(b)Consolidated
			 authoritiesTitle 37, United States Code, is amended by inserting
			 after chapter 7 the following new chapter:
							
								8Travel and
				Transportation Allowances
									
										Sec.
										Subchapter I—Travel and
				  Transportation Authorities—New Law
										451. Definitions.
										452. Allowable travel and
				  transportation: general authorities.
										453. Allowable travel and
				  transportation: specific authorities.
										454. Travel and
				  transportation: pilot programs.
										455. Appropriations for
				  travel: may not be used for attendance at certain meetings.
										Subchapter
				  II—Administrative Provisions
										461. Relationship to other
				  travel and transportation authorities.
										462. Travel and
				  transportation allowances paid to members that are unauthorized or in excess of
				  authorized amounts: requirement for repayment.
										463. Program of compliance;
				  electronic processing of travel claims.
										464. Regulations.
										Subchapter III—Travel and
				  Transportation Authorities—Old Law
										471. Travel authorities
				  transition expiration date.
										472. Definitions and other
				  incorporated provisions of chapter 7. 
										474. Travel and
				  transportation allowances: general. 
										474a. Travel and
				  transportation allowances: temporary lodging expenses. 
										474b. Travel and
				  transportation allowances: payment of lodging expenses at temporary duty
				  location during authorized absence of member.
										475. Travel and
				  transportation allowances: per diem while on duty outside the continental
				  United States.
										475a. Travel and
				  transportation allowances: departure allowances.
										476. Travel and
				  transportation allowances: dependents; baggage and household
				  effects.
										476a. Travel and
				  transportation allowances: authorized for travel performed under orders that
				  are canceled, revoked, or modified.
										476b. Travel and
				  transportation allowances: members of the uniformed services attached to a ship
				  overhauling or inactivating.
										476c. Travel and
				  transportation allowances: members assigned to a vessel under
				  construction.
										477. Travel and
				  transportation allowances: dislocation allowance.
										478. Travel and
				  transportation allowances: travel within limits of duty station.
										478a. Travel and
				  transportation allowances: inactive duty training outside of the normal
				  commuting distances.
										479. Travel and
				  transportation allowances: house trailers and mobile homes.
										480. Travel and
				  transportation allowances: miscellaneous categories.
										481. Travel and
				  transportation allowances: administrative provisions.
										481a. Travel and
				  transportation allowances: travel performed in connection with convalescent
				  leave.
										481b. Travel and
				  transportation allowances: travel performed in connection with leave between
				  consecutive overseas tours.
										481c. Travel and
				  transportation allowances: travel performed in connection with rest and
				  recuperative leave from certain stations in foreign countries.
										481d. Travel and
				  transportation allowances: transportation incident to personal emergencies for
				  certain members and dependents.
										481e. Travel and
				  transportation allowances: transportation incident to certain emergencies for
				  members performing temporary duty.
										481f. Travel and
				  transportation allowances: transportation for survivors of deceased member to
				  attend the member’s burial ceremonies.
										481h. Travel and
				  transportation allowances: transportation of designated individuals incident to
				  hospitalization of members for treatment of wounds, illness, or
				  injury.
										481i. Travel and
				  transportation allowances: parking expenses.
										481j. Travel and
				  transportation allowances: transportation of family members incident to the
				  repatriation of members held captive.
										481k. Travel and
				  transportation allowances: non-medical attendants for members determined to be
				  very seriously or seriously wounded, ill, or injured.
										481l. Travel and
				  transportation allowances: attendance of members and others at Yellow Ribbon
				  Reintegration Program events.
										484. Travel and
				  transportation: dependents of members in a missing status; household and
				  personal effects; trailers; additional movements; motor vehicles; sale of bulky
				  items; claims for proceeds; appropriation chargeable.
										488. Allowance for recruiting
				  expenses.
										489. Travel and
				  transportation allowances: minor dependent schooling.
										490. Travel and
				  transportation: dependent children of members stationed overseas.
										491. Benefits for certain
				  members assigned to the Defense Intelligence Agency.
										492. Travel and
				  transportation: members escorting certain dependents.
										494. Subsistence
				  reimbursement relating to escorts of foreign arms control inspection
				  teams.
										495. Funeral honors duty:
				  allowance.
									
									ITravel and
				Transportation Authorities—New Law
										451.Definitions
											(a)Definitions
				relating to personsIn this subchapter and subchapter II:
												(1)The term
				administering Secretary or administering Secretaries
				means the following:
													(A)The Secretary of
				Defense, with respect to the armed forces (including the Coast Guard when it is
				operating as a service in the Navy).
													(B)The Secretary of
				Homeland Security, with respect to the Coast Guard when it is not operating as
				a service in the Navy.
													(C)The Secretary of
				Commerce, with respect to the National Oceanic and Atmospheric
				Administration.
													(D)The Secretary of
				Health and Human Services, with respect to the Public Health Service.
													(2)The term
				authorized traveler means a person who is authorized travel and
				transportation allowances when performing official travel ordered or authorized
				by the administering Secretary. Such term includes the following:
													(A)A member of the
				uniformed services.
													(B)A family member
				of a member of the uniformed services.
													(C)A person acting
				as an escort or attendant for a member or family member who is traveling on
				official travel or is traveling with the remains of a deceased member.
													(D)A person who
				participates in a military funeral honors detail.
													(E)A Senior Reserve
				Officers’ Training Corps cadet or midshipman.
													(F)An applicant or
				rejected applicant for enlistment.
													(G)Any person whose
				employment or service is considered directly related to a Government official
				activity or function under regulations prescribed under section 464 of this
				title.
													(H)Any other person
				not covered by subparagraphs (A) through (G) who is determined by the
				administering Secretary pursuant to regulations prescribed under section 464 of
				this title as warranting the provision of travel benefits for purposes of a
				particular travel incident.
													(3)The term
				family member, with respect to a member of the uniformed services,
				means the following:
													(A)A
				dependent.
													(B)A child, as
				defined in section 401(b)(1) of this title.
													(C)A parent, as
				defined in section 401(b)(2) of this title.
													(D)A sibling of the
				member.
													(E)A former spouse
				of the member.
													(F)Any person not
				covered by subparagraphs (A) through (E) who is in a category specified in
				regulations prescribed under section 464 of this title as having an
				association, connection, or affiliation with a member or the family of a
				member, including any person specifically designated by a member to receive
				travel benefits for a particular purpose.
													(4)The term
				dependent, with respect to a member of the uniformed services, has
				the meaning given that term in section 401(a) of this title.
												(b)Definitions
				relating to travel and transportation allowancesIn this
				subchapter and subchapter II:
												(1)The term
				official travel means the following:
													(A)Military duty or
				official business performed by an authorized traveler away from a duty
				assignment location or other authorized location.
													(B)Travel performed
				by an authorized traveler ordered to relocate from a permanent duty station to
				another permanent duty station.
													(C)Travel performed
				by an authorized traveler ordered to the first permanent duty station, or
				separated or retired from uniformed service.
													(D)Local travel in
				or around the temporary duty or permanent duty station.
													(E)Other travel as
				authorized or ordered by the administering Secretary.
													(2)The term
				actual and necessary expenses means expenses incurred in fact by
				an authorized traveler as a reasonable consequence of official travel.
												(3)The term
				travel allowances means the daily lodging, meals, and other
				related expenses, including relocation expenses, incurred by an authorized
				traveler while on official travel.
												(4)The term
				transportation allowances means the costs of temporarily or
				permanently moving an authorized traveler, the personal property of an
				authorized traveler, or a combination thereof.
												(5)The term
				transportation-, lodging-, or meals-in-kind means transportation,
				lodging, or meals provided by the Government without cost to an authorized
				traveler.
												(6)The term
				miscellaneous expenses means authorized expenses incurred in
				addition to authorized allowances during the performance of official travel by
				an authorized traveler.
												(7)The term
				personal property, with respect to transportation allowances,
				includes baggage, furniture, and other household items, clothing, privately
				owned vehicles, house trailers, mobile homes, and any other personal items that
				would not otherwise be prohibited by any other provision of law or regulation
				prescribed under section 464 of this title.
												(8)The term
				relocation allowances means the costs associated with relocating a
				member of the uniformed services and the member's dependents between an old and
				new temporary or permanent duty assignment location or other authorized
				location.
												(9)The term
				dislocation allowances means the costs associated with relocation
				of the household of a member of the uniformed services and the member's
				dependents in relation to a change in the member’s permanent duty assignment
				location ordered for the convenience of the Government or incident to an
				evacuation.
												452.Allowable
				travel and transportation: general authorities
											(a)In
				generalExcept as otherwise prohibited by law, a member of the
				uniformed services or other authorized traveler may be provided
				transportation-, lodging-, or meals-in-kind, or actual and necessary expenses
				of travel and transportation, for, or in connection with, official travel under
				circumstances as specified in regulations prescribed under section 464 of this
				title.
											(b)Specific
				circumstancesThe authority under subsection (a) includes travel
				under or in connection with, but not limited to, the following circumstances,
				to the extent specified in regulations prescribed under section 464 of this
				title:
												(1)Temporary duty
				that requires travel between a permanent duty assignment location and another
				authorized temporary duty location, and travel in or around the temporary duty
				location.
												(2)Permanent change
				of station that requires travel between an old and new temporary or permanent
				duty assignment location or other authorized location.
												(3)Temporary duty or
				assignment relocation related to consecutive overseas tours or
				in-place-consecutive overseas tours.
												(4)Recruiting duties
				for the armed forces.
												(5)Assignment or
				detail to another Government department or agency.
												(6)Rest and
				recuperative leave.
												(7)Convalescent
				leave.
												(8)Reenlistment
				leave.
												(9)Reserve component
				inactive-duty training performed outside the normal commuting distance of the
				member’s permanent residence.
												(10)Ready Reserve
				muster duty.
												(11)Unusual,
				extraordinary, hardship, or emergency circumstances.
												(12)Presence of
				family members at a military medical facility incident to the illness or injury
				of members.
												(13)Presence of
				family members at the repatriation of members held captive.
												(14)Presence of
				non-medical attendants for very seriously or seriously wounded, ill, or injured
				members.
												(15)Attendance at
				Yellow Ribbon Reintegration Program events.
												(16)Missing status,
				as determined by the Secretary concerned under chapter 10 of this title.
												(17)Attendance at or
				participation in international sports competitions described under section 717
				of title 10.
												(c)Matters
				includedTravel and transportation allowances which may be
				provided under subsection (a) include the following:
												(1)Allowances for
				transportation, lodging, and meals.
												(2)Dislocation or
				relocation allowances paid in connection with a change in a member’s temporary
				or permanent duty assignment location.
												(3)Other related
				miscellaneous expenses.
												(d)Mode of
				providing travel and transportation allowancesAny authorized
				travel and transportation may be provided—
												(1)as an actual
				expense;
												(2)as an authorized
				allowance;
												(3)in-kind;
				or
												(4)using a
				combination of the authorities under paragraphs (1), (2), and (3).
												(e)Travel and
				transportation allowances when travel orders are modified, etcAn
				authorized traveler whose travel and transportation order or authorization is
				canceled, revoked, or modified may be allowed actual and necessary expenses or
				travel and transportation allowances in connection with travel performed
				pursuant to such order or authorization before such order or authorization is
				cancelled, revoked, or modified.
											(f)Advance
				paymentsAn authorized traveler may be allowed advance payments
				for authorized travel and transportation allowances.
											(g)Responsibility
				for unauthorized expensesAny unauthorized travel or
				transportation expense is not the responsibility of the United States.
											(h)Relationship to
				other authoritiesThe administering Secretary may not provide
				payment under this section for an expense for which payment may be provided
				from any other appropriate Government or non-Government entity.
											453.Allowable
				travel and transportation: specific authorities
											(a)In
				generalIn addition to any other authority for the provision of
				travel and transportation allowances, the administering Secretaries may provide
				travel and transportation allowances under this subchapter in accordance with
				this section.
											(b)Authorized
				absence from temporary duty locationAn authorized traveler may
				be paid travel and transportation allowances, or reimbursed for actual and
				necessary expenses of travel, incurred at a temporary duty location during an
				authorized absence from that location.
											(c)Movement of
				personal property(1)A member of a uniformed
				service may be allowed moving expenses and transportation allowances for self
				and dependents associated with the movement of personal property and household
				goods, including such expenses when associated with a self-move.
												(2)The authority in paragraph (1)
				includes the movement and temporary and non-temporary storage of personal
				property, household goods, and privately owned vehicles (but not to exceed one
				privately owned vehicle per member household) in connection with the temporary
				or permanent move between authorized locations.
												(3)For movement of household goods, the
				administering Secretaries shall prescribe weight allowances in regulations
				under section 464 of this title. The prescribed weight allowances may not
				exceed 18,000 pounds (including packing, crating, and household goods in
				temporary storage), except that the administering Secretary may, on a
				case-by-case basis, authorize additional weight allowances as necessary.
												(4)The administering Secretary may
				prescribe the terms, rates, and conditions that authorize a member of the
				uniformed services to ship or store a privately owned vehicle.
												(5)No carrier, port agent, warehouseman,
				freight forwarder, or other person involved in the transportation of property
				may have any lien on, or hold, impound, or otherwise interfere with, the
				movement of baggage and household goods being transported under this
				section.
												(d)Unusual or
				emergency circumstancesAn authorized traveler may be provided
				travel and transportation allowances under this section for unusual,
				extraordinary, hardship, or emergency circumstances, including circumstances
				warranting evacuation from a permanent duty assignment location.
											(e)Particular
				separation provisionsThe administering Secretary may provide
				travel-in-kind and transportation-in-kind for the following persons in
				accordance with regulations prescribed under section 464 of this title:
												(1)A member who is
				retired, or is placed on the temporary disability retired list, under chapter
				61 of title 10.
												(2)A member who is
				retired with pay under any other law or who, immediately following at least
				eight years of continuous active duty with no single break therein of more than
				90 days, is discharged with separation pay or is involuntarily released from
				active duty with separation pay or readjustment pay.
												(3)A member who is
				discharged under section 1173 of title 10.
												(f)Attendance at
				memorial ceremonies and servicesA family member or member of the
				uniformed services who attends a deceased member’s repatriation, burial, or
				memorial ceremony or service may be provided travel and transportation
				allowances to the extent provided in regulations prescribed under section 464
				of this title.
											454.Travel and
				transportation: pilot programs
											(a)Pilot
				programsExcept as otherwise prohibited by law, the Secretary of
				Defense may conduct pilot programs to evaluate alternative travel and
				transportation programs, policies, and processes for Department of Defense
				authorized travelers. Any such pilot program shall be designed to enhance cost
				savings or other efficiencies that accrue to the Government and be conducted so
				as to evaluate one or more of the following:
												(1)Alternative
				methods for performing and reimbursing travel.
												(2)Means for
				limiting the need for travel.
												(3)Means for
				reducing the environmental impact of travel.
												(b)Limitations(1)Not more than three
				pilot programs may be carried out under subsection (a) at any one time.
												(2)The duration of a pilot program may
				not exceed four years.
												(3)The authority to carry out a pilot
				program is subject to the availability of appropriated funds.
												(c)Reports(1)Not later than 30 days
				before the commencement of a pilot program under subsection (a), the Secretary
				shall submit to the congressional defense committees a report on the pilot
				program. The report on a pilot program under this paragraph shall set forth a
				description of the pilot program, including the following:
													(A)The purpose of the pilot
				program.
													(B)The duration of the pilot
				program.
													(C)The cost savings or other efficiencies
				anticipated to accrue to the Government under the pilot program.
													(2)Not later than 60 days after the
				completion of a pilot program, the Secretary shall submit to the congressional
				defense committees a report on the pilot program. The report on a pilot program
				under this paragraph shall set forth the following:
													(A)A description of results of the pilot
				program.
													(B)Such recommendations for legislative
				or administrative action as the Secretary considers appropriate in light of the
				pilot program.
													(d)Congressional
				defense committees definedIn this section, the term
				congressional defense committees has the meaning given that term
				in section 101(a)(16) of title 10.
											IIAdministrative
				Provisions
										461.Relationship
				to other travel and transportation authoritiesAn authorized traveler may not be paid
				travel and transportation allowances or receive travel-in-kind and
				transportation-in-kind, or a combination thereof, under both subchapter I and
				subchapter III for official travel performed under a single or related travel
				and transportation order or authorization by the administering
				Secretary.
										462.Travel and
				transportation allowances paid to members that are unauthorized or in excess of
				authorized amounts: requirement for repayment
											(a)Repayment
				requiredExcept as provided in subsection (b), a member of the
				uniformed services or other person who is paid travel and transportation
				allowances under subchapter I shall repay to the United States any amount of
				such payment that is determined to be unauthorized or in excess of the
				applicable authorized amount.
											(b)ExceptionThe
				regulations prescribed under section 464 of this title shall specify procedures
				for determining the circumstances under which an exception to repayment
				otherwise required by subsection (a) may be granted.
											(c)Effect of
				bankruptcyAn obligation to repay the United States under this
				section is, for all purposes, a debt owed the United States. A discharge in
				bankruptcy under title 11 does not discharge a person from such debt if the
				discharge order is entered less than five years after the date on which the
				debt was incurred.
											463.Programs of
				compliance; electronic processing of travel claims
											(a)Programs of
				complianceThe administering Secretaries shall provide for
				compliance with the requirements of this chapter through programs of compliance
				established and maintained for that purpose.
											(b)ElementsThe
				programs of compliance under subsection (a) shall—
												(1)minimize the
				provision of benefits under this chapter based on inaccurate claims,
				unauthorized claims, overstated or inflated claims, and multiple claims for the
				same benefits through the electronic verification of travel claims on a
				near-time basis and such other means as the administering Secretaries may
				establish for purposes of the programs of compliance; and
												(2)ensure that
				benefits provided under this chapter do not exceed reasonable or actual and
				necessary expenses of travel claimed or reasonable allowances based on
				commercial travel rates.
												(c)Electronic
				processing of travel claims(1)By not later than the
				date that is five years after the date of the enactment of the National Defense
				Authorization Act for Fiscal Year 2012, any travel claim under this chapter
				shall be processed electronically.
												(2)The administering Secretary, or the
				Secretary's designee, may waive the requirement in paragraph (1) with respect
				to a particular claim in the interests of the department concerned.
												(3)The electronic processing of claims
				under this subsection shall be subject to the regulations prescribed by the
				Secretary of Defense under section 464 of this title which shall apply
				uniformly to all members of the uniformed services and, to the extent
				practicable, to all other authorized travelers.
												464.RegulationsThis subchapter and subchapter I shall be
				administered under terms, rates, conditions, and regulations prescribed by the
				Secretary of Defense in consultation with the other administering Secretaries
				for members of the uniformed services. Such regulations shall be uniform for
				the Department of Defense and shall apply as uniformly as practicable to the
				uniformed services under the jurisdiction of the other administering
				Secretaries.
										IIITravel and
				Transportation Authorities—Old Law
										471.Travel
				authorities transition expiration dateIn this subchapter, the term travel
				authorities transition expiration date means the last day of the 10-year
				period beginning on the first day of the first month beginning after the date
				of the enactment of the National Defense Authorization Act for Fiscal Year
				2012.
										472.Definitions
				and other incorporated provisions of chapter 7
											(a)DefinitionsThe
				provisions of section 401 of this title apply to this subchapter.
											(b)Other
				provisionsThe provisions of sections 421 and 423 of this title
				apply to this
				subchapter.
											.
						(c)Repeal of
			 obsolete authoritySection 411g of title 37, United States Code,
			 is repealed.
						(d)Transfer of
			 sections
							(1)Transfer to
			 subchapter ISection 412 of title 37, United States Code, is
			 transferred to chapter 8 of such title, as added by subsection (b), inserted
			 after section 454, and redesignated as section 455.
							(2)Transfer of
			 current chapter 7 authorities to subchapter IIISections 404,
			 404a, 404b, 405, 405a, 406, 406a, 406b, 406c, 407, 408, 408a, 409, 410, 411,
			 411a through 411f, 411h through 411l, 428 through 432, 434, and 435 of such
			 title are transferred (in that order) to chapter 8 of such title, as added by
			 subsection (b), inserted after section 472, and redesignated as follows:
								
									
										
											Section:Redesignated Section:
											
											404474
											
											404a474a
											
											404b474b
											
											405475
											
											405a475a
											
											406476
											
											406a476a
											
											406b476b
											
											406c476c
											
											407477
											
											408478
											
											408a478a
											
											409479
											
											410480
											
											411481
											
											411a481a
											
											411b481b
											
											411c481c
											
											411d481d
											
											411e481e
											
											411f481f
											
											411h481h
											
											411i481i
											
											411j481j
											
											411k481k
											
											411l481l
											
											428488
											
											429489
											
											430490
											
											432492
											
											434494
											
											435495
											
										
									
								
							(3)Transfer of
			 section 554Section 554 of such title is transferred to chapter 8
			 of such title, as added by subsection (b), inserted after section 481l (as
			 transferred and redesignated by paragraph (2)), and redesignated as section
			 484.
							(e)Sunset of
			 old-Law authoritiesProvisions of subchapter III of chapter 8 of
			 title 37, United States Code, as transferred and redesignated by paragraphs (2)
			 and (3) of subsection (c), are amended as follows:
							(1)Section 474 is
			 amended by adding at the end the following new subsection:
								
									(k)No travel and transportation allowance or
				reimbursement may be provided under this section for travel that begins after
				the travel authorities transition expiration
				date.
									.
							(2)Section 474a is
			 amended by adding at the end the following new subsection:
								
									(f)TerminationNo
				payment or reimbursement may be provided under this section with respect to a
				change of permanent station for which orders are issued after the travel
				authorities transition expiration
				date.
									.
							(3)Section 474b is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				payment or reimbursement may be provided under this section with respect to an
				authorized absence that begins after the travel authorities transition
				expiration
				date.
									.
							(4)Section 475 is
			 amended by adding at the end the following new subsection:
								
									(f)TerminationDuring
				and after the travel authorities expiration date, no per diem may be paid under
				this section for any
				period.
									.
							(5)Section 475a is
			 amended by adding at the end the following new subsection:
								
									(c)During and after
				the travel authorities expiration date, no allowance under subsection (a) or
				transportation or reimbursement under subsection (b) may be provided with
				respect to an authority or order to
				depart.
									.
							(6)Section 476 is
			 amended by adding at the end the following new subsection:
								
									(n)No
				transportation, reimbursement, allowance, or per diem may be provided under
				this section—
										(1)with respect to a
				change of temporary or permanent station for which orders are issued after the
				travel authorities transition expiration date; or
										(2)in a case covered
				by this section when such orders are not issued, with respect to a movement of
				baggage or household effects that begins after such
				date.
										.
							(7)Section 476a is
			 amended—
								(A)by inserting
			 (a) Authority.— before Under uniform
			 regulations; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)TerminationNo
				transportation or travel or transportation allowance may be provided under this
				section for travel that begins after the travel authorities transition
				expiration
				date.
										.
								(8)Section 476b is
			 amended by adding at the end the following new subsection:
								
									(e)No transportation
				or allowance may be provided under this section for travel that begins after
				the travel authorities transition expiration
				date.
									.
							(9)Section 476c is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation or allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(10)Section 477 is
			 amended by adding at the end the following new subsection:
								
									(i)TerminationNo
				dislocation allowance may be paid under this section for a move that begins
				after the travel authorities transition expiration
				date.
									.
							(11)Section 478 is
			 amended by adding at the end the following new subsection:
								
									(c)No travel or
				transportation allowance, payment, or reimbursement may be provided under this
				section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(12)Section 478a(e)
			 is amended by striking December 31, 2011 and inserting
			 the travel authorities transition expiration date.
							(13)Section 479 is
			 amended by adding at the end the following new subsection:
								
									(e)No transportation
				of a house trailer or mobile home, or storage or payment in connection
				therewith, may be provided under this section for transportation that begins
				after the travel authorities transition expiration
				date.
									.
							(14)Section 480 is
			 amended by adding at the end the following new subsection:
								
									(c)No travel or
				transportation allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(15)Section 481 is
			 amended by adding at the end the following new subsection:
								
									(e)The regulations
				prescribed under this section shall cease to be in effect as of the travel
				authorities transition expiration
				date.
									.
							(16)Section 481a is
			 amended by adding at the end the following new subsection:
								
									(c)No travel and
				transportation allowance may be provided under this section for travel that is
				authorized after the travel authorities transition expiration
				date.
									.
							(17)Section 481b is
			 amended by adding at the end the following new subsection:
								
									(d)TerminationNo
				travel and transportation allowance may be provided under this section for
				travel that is authorized after the travel authorities transition expiration
				date.
									.
							(18)Section 481c is
			 amended by adding at the end the following new subsection:
								
									(c)No transportation
				may be provided under this section after the travel authorities transition
				expiration date, and no payment may be made under this section for
				transportation that begins after that
				date.
									.
							(19)Section 481d is
			 amended by adding at the end the following new subsection:
								
									(d)No transportation
				may be provided under this section after the travel authorities transition
				expiration
				date.
									.
							(20)Section 481e is
			 amended by adding at the end the following new subsection:
								
									(c)No travel and
				transportation allowance or reimbursement may be provided under this section
				for travel that begins after the travel authorities transition expiration
				date.
									.
							(21)Section 481f is
			 amended by adding at the end the following new subsection:
								
									(h)TerminationNo
				travel and transportation allowance or reimbursement may be provided under this
				section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(22)Section 481h is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(23)Section 481i is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				reimbursement may be provided under this section for expenses incurred after
				the travel authorities transition expiration
				date.
									.
							(24)Section 481j is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(25)Section 481k is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(26)Section 481l is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo transportation, allowance,
				reimbursement, or per diem may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(27)Section 484 is
			 amended by adding at the end the following new subsection:
								
									(k)No
				transportation, allowance, or reimbursement may be provided under this section
				for a move that begins after the travel authorities transition expiration
				date.
									.
							(28)Section 488 is
			 amended—
								(A)by inserting
			 (a) Authority.— before In
			 addition; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)TerminationNo
				reimbursement may be provided under this section for expenses incurred after
				the travel authorities transition expiration
				date.
										.
								(29)Section 489 is
			 amended—
								(A)by inserting
			 (a) Authority.— before In
			 addition; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)TerminationNo
				transportation or allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
										.
								(30)Section 490 is
			 amended by adding at the end the following new subsection:
								
									(g)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(31)Section 492 is
			 amended by adding at the end the following new subsection:
								
									(c)No transportation
				or allowance may be provided under this section for travel that begins after
				the travel authorities transition expiration
				date.
									.
							(32)Section 494 is
			 amended by adding at the end the following new subsection:
								
									(d)TerminationNo
				reimbursement may be provided under this section for expenses incurred after
				the travel authorities transition expiration
				date.
									.
							(33)Section 495 is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				allowance may be paid under this section for any day after the travel
				authorities transition expiration
				date.
									.
							(f)Technical and
			 clerical amendments
							(1)Chapter
			 headingThe heading of chapter 7 of such title is amended to read
			 as follows: Chapter
			 7—Allowances other than travel and transportation
			 allowances.
							(2)Table of
			 chaptersThe table of chapter preceding chapter 1 of such title
			 is amended by striking the item relating to chapter 7 and inserting the
			 following:
								
									
										7.Allowances
				  Other Than Travel and Transportation
				  Allowances401
										
										8.Travel and
				  Transportation
				  Allowances451
									
									.
							(3)Tables of
			 sections
								(A)The table of
			 sections at the beginning of chapter 7 of such title is amended by striking the
			 items relating to sections 404 through 412, 428 through 432, 434, and
			 435.
								(B)The table of
			 sections at the beginning of chapter 9 of such title is amended by striking the
			 item relating to section 554.
								(4)Cross-references
								(A)Any section of
			 title 10 or 37, United States Code, that includes a reference to a section of
			 title 37 that is transferred and redesignated by subsection (c) is amended so
			 as to conform the reference to the section number of the section as so
			 redesignated.
								(B)Any reference in
			 a provision of law other than a section of title 10 or 37, United States Code,
			 to a section of title 37 that is transferred and redesignated by subsection (c)
			 is deemed to refer to the section as so redesignated.
								622.Transition
			 provisions
						(a)Implementation
			 planThe Secretary of Defense shall develop a plan to implement
			 subchapters I and II of chapter 8 of title 37, United States Code (as added by
			 section 621(b) of this Act), and to transition all of the travel and
			 transportation programs for members of the uniformed services under chapter 7
			 of title 37, United States Code, solely to provisions of those subchapters by
			 the end of the transition period.
						(b)Authority for
			 modifications to old-Law authorities during transition
			 periodDuring the transition period, the Secretary of Defense and
			 the Secretaries concerned, in using the authorities under subchapter III of
			 chapter 8 of title 37, United States Code (as so added), may apply those
			 authorities subject to the terms of such provisions and such modifications as
			 the Secretary of Defense may include in the implementation plan required under
			 subsection (a) or in any subsequent modification to that implementation
			 plan.
						(c)CoordinationThe
			 Secretary of Defense shall prepare the implementation plan under subsection (a)
			 and any modification to that plan under subsection (b) in coordination
			 with—
							(1)the Secretary of
			 Homeland Security, with respect to the Coast Guard;
							(2)the Secretary of
			 Health and Human Services, with respect to the commissioned corps of the Public
			 Health Service; and
							(3)the Secretary of
			 Commerce, with respect to the National Oceanic and Atmospheric
			 Administration.
							(d)Program of
			 complianceThe Secretary of Defense and the other administering
			 Secretaries shall commence the operation of the programs of compliance required
			 by section 463 of title 37, United States Code (as so added), by not later than
			 one year after the date of the enactment of this Act.
						(e)Transition
			 periodIn this section, the term transition period
			 means the 10-year period beginning on the first day of the first month
			 beginning after the date of the enactment of this Act.
						CDisability,
			 Retired Pay, and Survivor Benefits
					631.Repeal of
			 automatic enrollment in Family Servicemembers' Group Life Insurance for members
			 of the Armed Forces married to other membersSection 1967(a)(1) of title 38, United
			 States Code, is amended—
						(1)in subparagraph
			 (A)(ii), by inserting after insurable dependent of the member
			 the following: (other than a dependent who is also a member of a
			 uniformed service and, because of such membership, automatically insured under
			 this paragraph); and
						(2)in subparagraph
			 (C)(ii), by inserting after insurable dependent of the member
			 the following: (other than a dependent who is also a member of a
			 uniformed service and, because of such membership, automatically insured under
			 this paragraph) .
						632.Limitation on
			 availability of certain funds pending report on provision of special
			 compensation for members of the uniformed services with injury or illness
			 requiring assistance in everyday living
						(a)Limitation on
			 funds for travel of USD(PR)Of the amount authorized to be
			 appropriated for fiscal year 2012 for the Department of Defense for operation
			 and maintenance for defense-wide activities as specified in the funding table
			 in section 4301 and available for purposes of travel of the Office of the Under
			 Secretary of Defense for Personnel and Readiness, not more than 50 percent of
			 such amount may be obligated or expended for such purposes until the Under
			 Secretary of Defense for Personnel and Readiness submits to the congressional
			 defense committees a report on the implementation by the Department of Defense
			 of the authorities in section 439 of title 37, United States Code, for payment
			 of special compensation for members of the uniformed services with catastrophic
			 injuries or illnesses requiring assistance in everyday living.
						(b)ElementsThe
			 report described in subsection (a) shall include a detailed description of the
			 implementation by the Department of the authorities in section 439 of title 37,
			 United States Code, including the following:
							(1)A description of
			 the criteria established pursuant to such section for the payment of special
			 compensation under that section.
							(2)An assessment of
			 the training needs of caregivers of members paid special compensation under
			 that section, including—
								(A)a description of
			 the types of training currently provided;
								(B)a description of
			 additional types of training that could be provided; and
								(C)an assessment
			 whether current Department programs are adequate to meet such training
			 needs.
								633.Repeal of
			 sense of Congress on age and service requirements for retired pay for
			 non-regular serviceSection
			 635 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4241) is repealed.
					VIIHealth Care
			 Provisions
				ATRICARE
			 Program
					701.Annual
			 cost-of-living adjustment in enrollment fees in TRICARE Prime
						(a)In
			 generalSection 1097a of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively; and
							(2)by inserting
			 after subsection (b) the following new subsection (c):
								
									(c)Cost-of-living
				adjustment in enrollment fee(1)Whenever after
				September 30, 2012, the Secretary of Defense increases the retired pay of
				members and former members of the armed forces pursuant to section 1401a of
				this title, the Secretary shall increase the amount of the fee payable for
				enrollment in TRICARE Prime by an amount equal to the percentage of such fee
				payable on the day before the date of the increase of such fee that is equal to
				the percentage increase in such retired pay. In determining the amount of the
				increase in such retired pay for purposes of this subsection, the Secretary
				shall use the amount computed pursuant to section 1401a(b)(2) of this title.
				The increase in such fee shall be effective as of January 1 following the date
				of the increase in such retired pay.
										(2)The Secretary shall publish in the
				Federal Register the amount of the fee payable for enrollment in TRICARE Prime
				whenever increased pursuant to this
				subsection.
										.
							(b)Conforming and
			 clerical amendments
							(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
								
									1097a.TRICARE
				Prime: automatic enrollment; enrollment fee; payment
				options
									.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by striking the item relating to section 1097a and
			 inserting the following new item:
								
									
										1097a. TRICARE Prime: automatic enrollment; enrollment fee;
				payment
				options.
									
									.
							702.Maintenance of
			 the adequacy of provider networks under the TRICARE programSection 1097b(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(3)In establishing rates and procedures
				for reimbursement of providers and other administrative requirements, including
				those contained in provider network agreements, the Secretary shall to the
				extent practicable maintain adequate networks of providers, including
				institutional, professional, and pharmacy. Network providers under such
				provider network agreements are not considered subcontractors for purposes of
				the Federal Acquisition Regulation or any other
				law.
							.
					703.Transition
			 enrollment of uniformed services family health plan Medicare-eligible retirees
			 to TRICARE for LifeSection
			 724(e) of the National Defense Authorization Act for Fiscal Year 1997 (10
			 U.S.C. 1073 note) is amended—
						(1)by striking
			 If a covered beneficiary and inserting (1) Except as
			 provided in paragraph (2), if a covered beneficiary; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)After September 30, 2011, a covered
				beneficiary (other than a beneficiary under section 1079 of title 10, United
				States Code) who is also entitled to hospital insurance benefits under part A
				of title XVIII of the Social Security Act due to age may not enroll in the
				managed care program of a designated provider unless the beneficiary was
				enrolled in that program on September 30,
				2011.
								.
						704.Modification
			 of authorities on surveys on continued viability of TRICARE Standard and
			 TRICARE Extra
						(a)Scope of
			 certain surveysSubsection
			 (a)(3)(A) of section 711 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 190; 10 U.S.C. 1073 note) by striking
			 2011 and inserting 2015.
						(b)Frequency of
			 submittal of GAO reviewsSubsection (b)(2) of such section is
			 amended by striking bi-annual basis and inserting
			 biennial basis.
						BOther Health Care
			 Benefits
					711.Travel for
			 anesthesia services for childbirth for command-sponsored dependents of members
			 assigned to remote locations outside the continental United
			 StatesSection 1040(a) of
			 title 10, United States Code, is amended—
						(1)by inserting
			 (1) after (a); and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)(A)For purposes of
				paragraph (1), required medical attention of a dependent includes, in the case
				of a dependent authorized to accompany a member at a location described in that
				paragraph, obstetrical anesthesia services for childbirth equivalent to the
				obstetrical anesthesia services for childbirth available in a military
				treatment facility in the United States.
									(B)In the case of a dependent at a
				remote location outside the continental United States who elects services
				described in subparagraph (A) and for whom air transportation would be needed
				to travel under paragraph (1) to the nearest appropriate medical facility in
				which adequate medical care is available, the Secretary may authorize the
				dependent to receive transportation under that paragraph to the continental
				United States and be treated at the military treatment facility that can
				provide appropriate obstetrical services that is nearest to the closest port of
				entry into the continental United States from such remote location.
									(C)The second through sixth sentences of
				paragraph (1) shall apply to a dependent provided transportation by reason of
				this paragraph.
									(D)The total cost incurred by the United
				States for the provision of transportation and expenses (including per diem)
				with respect to a dependent by reason of this paragraph may not exceed the cost
				the United States would otherwise incur for the provision of transportation and
				expenses with respect to that dependent under paragraph (1) if the
				transportation and expenses were provided to that dependent without regard to
				this paragraph.
									(E)The authority under this paragraph
				shall expire on September 30,
				2016.
									.
						712.Transitional
			 health benefits for certain members with extension of active duty following
			 active duty in support of a contingency operationSection 1145(a)(4) of title 10, United
			 States Code, is amended by adding at the end the following new sentence: “For
			 purposes of the preceding sentence, in the case of a member on active duty as
			 described in subparagraph (B), (C), or (D) of paragraph (2) who, without a
			 break in service, is extended on active duty for any reason, the 180-day period
			 shall begin on the date on which the member is separated from such extended
			 active duty.”.
					713.Codification
			 and improvement of procedures for mental health evaluations for members of the
			 Armed Forces
						(a)Codification
			 and improvement of procedures
							(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1090 the following new section:
								
									1090a.Commanding
				officer and supervisor referrals of members for mental health
				evaluations
										(a)RegulationsThe
				Secretary of Defense shall prescribe and maintain regulations relating to
				commanding officer and supervisor referrals of members of the armed forces for
				mental health evaluations. The regulations shall incorporate the requirements
				set forth in subsections (b), (c), and (d) and such other matters as the
				Secretary considers appropriate.
										(b)Reduction of
				perceived stigmaThe regulations required by subsection (a)
				shall, to the greatest extent possible—
											(1)seek to eliminate
				perceived stigma associated with seeking and receiving mental health services,
				promoting the use of mental health services on a basis comparable to the use of
				other medical and health services; and
											(2)clarify the
				appropriate action to be taken by commanders or supervisory personnel who, in
				good faith, believe that a subordinate may require a mental health
				evaluation.
											(c)Procedures for
				inpatient evaluationsThe regulations required by subsection (a)
				shall provide that, when a commander or supervise determines that it is
				necessary to refer a member of the armed forces for a mental health
				evaluation—
											(1)the mental health
				evaluation shall only be conducted on an inpatient basis if and when such an
				evaluation cannot appropriately or reasonably be conducted on an outpatient
				basis, in accordance with the least restrictive alternative principle;
				and
											(2)only a
				psychiatrist, or, in cases in which a psychiatrist is not available, another
				mental health professional or a physician, may admit the member pursuant to the
				referral for a mental health evaluation to be conducted on an inpatient
				basis.
											(d)Prohibition on
				use of referrals for mental health evaluations To retaliate against
				whistleblowers(1)The regulations
				required by subsection (a) shall provide that no person may refer a member of
				the armed forces for a mental health evaluation as a reprisal for making or
				preparing a lawful communication of the type described in section 1034(c)(2) of
				this title, and applicable regulations. For purposes of this subsection, such
				communication also shall include a communication to any appropriate authority
				in the chain of command of the member.
											(2)Such regulations shall provide that a
				referral for a mental health evaluation by a commander or supervisor, when
				taken as a reprisal for a communication referred to in paragraph (1), may be
				the basis for a proceeding under section 892 of this title (article 92 of the
				Uniform Code of Military Justice). Persons not subject to chapter 47 of this
				title (the Uniform Code of Military Justice) who fail to comply with the
				provisions of this section are subject to adverse administrative action.
											(3)(A)No person may restrict
				a member of the armed forces in communicating with an Inspector General,
				attorney, member of Congress, or others about the referral of a member of the
				armed forces for a mental health evaluation.
												(B)Subparagraph (A) does not apply to a
				communication that is unlawful.
												(e)DefinitionsIn
				this section:
											(1)The term
				Inspector General means the following:
												(A)An Inspector
				General appointed under the Inspector General Act of 1978 (5 U.S.C.
				App.).
												(B)An officer of the
				armed forces assigned or detailed under regulations of the Secretary concerned
				to serve as an Inspector General at any command level in one of the armed
				forces.
												(2)The term
				mental health professional means a psychiatrist or clinical
				psychologist, a person with a doctorate in clinical social work, or a
				psychiatric clinical nurse specialist.
											(3)The term
				mental health evaluation means a psychiatric examination or
				evaluation, a psychological examination or evaluation, an examination for
				psychiatric or psychological fitness for duty, or any other means of assessing
				the state of mental health of a member of the armed forces.
											(4)The term
				least restrictive alternative principle means a principle under
				which a member of the armed forces committed for hospitalization and treatment
				shall be placed in the most appropriate and therapeutic available
				setting—
												(A)that is no more
				restrictive than is conducive to the most effective form of treatment;
				and
												(B)in which
				treatment is available and the risks of physical injury or property damage
				posed by such placement are warranted by the proposed plan of
				treatment.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1090 the
			 following new item:
								
									
										1090a. Commanding officer and supervisor referrals of members
				for mental health
				evaluations.
									
									.
							(b)Conforming
			 repealSection 546 of the National Defense Authorization Act for
			 Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2416; 10 U.S.C. 1074 note) is
			 repealed.
						CHealth Care
			 Administration
					721.Expansion of
			 State licensure exceptions for certain mental health-care
			 professionalsSection 1094(d)
			 of title 10, United States Code, is amended—
						(1)in paragraph
			 (1)—
							(A)by inserting
			 (A) after (1); and
							(B)by adding at the
			 end the following new subparagraph:
								
									(B)Notwithstanding any law regarding the
				licensure of health care providers, a health-care professional described in
				paragraph (4) may perform the duties relating to mental health care specified
				in the regulations under subparagraph (B) of that paragraph at any location in
				any State, the District of Columbia, or a Commonwealth, territory or possession
				of the United States, regardless of where such health-care professional or the
				patient are located, so long as the practice is within the scope of the
				authorized Federal duties specified in that
				subparagraph.
									;
				
							(2)in paragraphs (2)
			 and (3), by striking paragraph (1) and inserting
			 paragraph (1)(A); and
						(3)by adding at the
			 end the following new paragraph:
							
								(4)A health-care professional referred
				to in paragraph (1)(B) is a member of the armed forces, civilian employee of
				the Department of Defense, personal services contractor under section 1091 of
				this title, or other health-care professional credentialed and privileged at a
				Federal health care institution or location specially designated by the
				Secretary for purposes of that paragraph who—
									(A)has a current license to practice
				medicine, osteopathic medicine, or another health profession; and
									(B)is performing such authorized duties
				relating to mental health care for the Department of Defense as the Secretary
				shall prescribe in regulations for purposes of this
				paragraph.
									.
						722.Clarification
			 on confidentiality of medical quality assurance records
						(a)In
			 generalSection 1102(j) of title 10, United States Code, is
			 amended—
							(1)in paragraph (1),
			 by striking “any activity carried out” and inserting any peer review
			 activity carried out; and
							(2)by adding at the
			 end the following new paragraph:
								
									(4)The term
				peer review means an assessment of professional performance by
				professionally-equivalent health care
				providers.
									.
							(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2012.
						VIIIAcquisition
			 Policy, Acquisition Management, and Related Matters
				AProvisions
			 Relating to Major Defense Acquisition Programs
					801.Waiver of
			 requirements relating to new Milestone approval for certain major defense
			 acquisition programs experiencing critical cost growth due to change in
			 quantity purchasedSection
			 2433a(c) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(3)(A)The requirements of
				subparagraphs (B) and (C) of paragraph (1) shall not apply to a program or
				subprogram if—
									(i)the Milestone Decision Authority
				determines in writing, on the basis of a cost assessment and root cause
				analysis conducted pursuant to subsection (a), that—
										(I)but for a change in the quantity of
				items to be purchased under the program or subprogram, the program acquisition
				unit cost or procurement unit cost for the program or subprogram would not have
				increased by a percentage equal to or greater than the cost growth thresholds
				for the program or subprogram set forth in subparagraph (B); and
										(II)the change in quantity of items
				described in subclause (I) was not made as a result of an increase in program
				cost, a delay in the program, or a problem meeting program requirements;
										(ii)the Secretary determines in writing
				that the cost to the Department of Defense of complying with such requirements
				is likely to exceed the benefits to the Department of complying with such
				requirements; and
									(iii)the Secretary submits to Congress,
				before the end of the 60-day period beginning on the day the Selected
				Acquisition Report containing the information described in section 2433(g) of
				this title is required to be submitted under section 2432(f) of this
				title—
										(I)a copy of the written determination
				under clause (i) and an explanation of the basis for the determination;
				and
										(II)a copy of the written
				determination under clause (ii) and an explanation of the basis for the
				determination.
										(B)The cost growth thresholds specified
				in this subparagraph are as follows:
									(i)In the case of a major defense
				acquisition program or designated major defense subprogram, a percentage
				increase in the program acquisition unit cost for the program or subprogram
				of—
										(I)5 percent over the program
				acquisition unit cost for the program or subprogram as shown in the current
				Baseline Estimate for the program or subprogram; and
										(II)10 percent over the program
				acquisition unit cost for the program or subprogram as shown in the original
				Baseline Estimate for the program or subprogram.
										(ii)In the case of a major defense
				acquisition program or designated major defense subprogram that is a
				procurement program, a percentage increase in the procurement unit cost for the
				program or subprogram of—
										(I)5 percent over the procurement unit
				cost for the program or subprogram as shown in the current Baseline Estimate
				for the program or subprogram; and
										(II)10 percent over the procurement
				unit cost for the program or subprogram as shown in the original Baseline
				Estimate for the program or
				subprogram.
										.
					802.Modification
			 of certain requirements of the Weapon Systems Acquisition Reform Act of
			 2009
						(a)Repeal of
			 certification of compliance of certain major defense acquisition programs with
			 actions on treatment of systemic problems before milestone
			 approvalSubsection (c) of
			 section 204 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law
			 111–23; 123 Stat. 1723; 10 U.S.C. 2366a note) is repealed.
						(b)Waiver of
			 requirement to review programs receiving waiver or certain certification
			 requirementsSection 2366b(d) of title 10, United States Code, is
			 amended by adding the following new paragraph:
							
								(3)The requirement in paragraph (2)(B)
				shall not apply to a program for which a certification was required pursuant to
				section 2433a(c) of this title if the milestone decision authority—
									(A)determines in writing that—
										(i)the program has reached a stage in
				the acquisition process at which it would not be practicable to meet the
				certification component that was waived; and
										(ii)the milestone decision authority
				has taken appropriate alternative actions to address the underlying purposes of
				such certification component; and
										(B)submits the written determination, and
				an explanation of the basis for the determination, to the congressional defense
				committees.
									.
						803.Assessment,
			 management, and control of operating and support costs for major weapon
			 systems
						(a)Guidance
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance on actions to be
			 taken to assess, manage, and control Department of Defense costs for the
			 operation and support of major weapon systems.
						(b)ElementsThe
			 guidance required by subsection (a) shall, at a minimum—
							(1)require the
			 military departments to retain each estimate of operating and support costs
			 that is developed at any time during the life cycle of a major weapon system,
			 together with supporting documentation used to develop the estimate;
							(2)require the
			 military departments to update estimates of operating and support costs
			 periodically throughout the life cycle of a major weapon system, to determine
			 whether preliminary information and assumptions remain relevant and accurate,
			 and identify and record reasons for variances;
							(3)establish
			 standard requirements for the collection of data on operating and support costs
			 for major weapon systems and require the military departments to revise their
			 Visibility and Management of Operating and Support Costs (VAMOSC) systems to
			 ensure that they collect complete and accurate data in compliance with such
			 requirements and make such data available in a timely manner;
							(4)establish
			 standard requirements for the collection and reporting of data on operating and
			 support costs for major weapon systems by contractors performing weapon system
			 sustainment functions in an appropriate format, and develop contract clauses to
			 ensure that contractors comply with such requirements;
							(5)require the
			 military departments—
								(A)to collect and
			 retain data from operational and developmental testing and evaluation on the
			 reliability and maintainability of major weapon systems; and
								(B)to use such data
			 to inform system design decisions, provide insight into sustainment costs, and
			 inform estimates of operating and support costs for such systems;
								(6)require the
			 military departments to ensure that sustainment factors are fully considered at
			 key life cycle management decision points and that appropriate measures are
			 taken to reduce operating and support costs by influencing system design early
			 in development, developing sound sustainment strategies, and addressing key
			 drivers of costs;
							(7)require the
			 military departments to conduct an independent logistics assessment of each
			 major weapon system prior to key acquisition decision points (including
			 milestone decisions) to identify features that are likely to drive future
			 operating and support costs, changes to system design that could reduce such
			 costs, and effective strategies for managing such costs;
							(8)include—
								(A)reliability
			 metrics for major weapon systems; and
								(B)requirements on
			 the use of metrics under subparagraph (A) as triggers—
									(i)to
			 conduct further investigation and analysis into drivers of those metrics;
			 and
									(ii)to
			 develop strategies for improving reliability, availability, and maintainability
			 of such systems at an affordable cost; and
									(9)require the
			 military departments to conduct periodic reviews of operating and support costs
			 of major weapon systems after such systems achieve initial operational
			 capability to identify and address factors resulting in growth in operating and
			 support costs and adapt support strategies to reduce such costs.
							(c)Retention of
			 data on operating and support costs
							(1)In
			 generalThe Director of Cost Assessment and Program Evaluation
			 shall be responsible for developing and maintaining a database on operating and
			 support estimates, supporting documentation, and actual operating and support
			 costs for major weapon systems.
							(2)SupportThe
			 Secretary of Defense shall ensure that the Director, in carrying out such
			 responsibility—
								(A)promptly receives
			 the results of all cost estimates and cost analyses conducted by the military
			 departments with regard to operating and support costs of major weapon
			 systems;
								(B)has timely access
			 to any records and data of the military departments (including classified and
			 proprietary information) that the Director considers necessary to carry out
			 such responsibility; and
								(C)with the
			 concurrence of the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics, may direct the military departments to collect and retain
			 information necessary to support the database.
								(d)Major weapon
			 system definedIn this section, the term major weapon
			 system has the meaning given that term in section 2379(f) of title 10,
			 United States Code.
						804.Clarification
			 of responsibility for cost analyses and targets for contract negotiation
			 purposesSection 2334(e) of
			 title 10, United States Code, is amended—
						(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
						(2)in paragraph
			 (1)—
							(A)by striking
			 shall provide that— and all that follows through cost
			 estimates and inserting shall provide that cost
			 estimates; and
							(B)by striking
			 ; and and inserting a period;
							(3)by redesignating
			 subparagraph (B) as paragraph (2) and indenting such paragraph two ems from the
			 left margin;
						(4)in paragraph (2)
			 as redesignated by paragraph (3) of this section, by striking cost
			 analyses and targets and inserting The Under Secretary of
			 Defense for Acquisition, Technology, and Logistics shall, in consultation with
			 the Director of Cost Assessment and Program Evaluation, develop policies,
			 procedures, and guidance to ensure that cost analyses and
			 targets;
						(5)in paragraph (3),
			 as redesignated by paragraph (1) of this section, by striking issued by
			 the Director of Cost Assessment and Program Evaluation and inserting
			 issued by the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics under paragraph (2); and
						(6)in paragraph (5),
			 as redesignated by paragraph (1) of this section, by striking paragraph
			 (3) and inserting paragraph (4).
						805.Modification
			 of requirements for guidance on management of manufacturing risk in major
			 defense acquisition programsSection 812(b) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4264; 10 U.S.C. 2430 note) is amended—
						(1)by striking
			 manufacturing readiness levels each place it appears and
			 inserting manufacturing readiness levels or other manufacturing
			 readiness standards;
						(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
						(3)by inserting
			 after paragraph (3) the following new paragraph (4):
							
								(4)provide for the
				tailoring of manufacturing readiness levels or other manufacturing readiness
				standards to address the unique characteristics of specific industry sectors or
				weapon system
				portfolios;
								.
						806.Management of
			 developmental test and evaluation for major defense acquisition
			 programs
						(a)Chief
			 developmental testerSection 820(a) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2330), as amended by section 805(c) of the National Defense Authorization Act
			 for Fiscal Year 2010 (Public Law 110–181; 123 Stat. 2403), is further
			 amended—
							(1)by redesignating
			 paragraph (6) as paragraph (7); and
							(2)by inserting
			 after paragraph (5) the following new paragraph (6):
								
									(6)Chief
				developmental
				tester.
									.
							(b)Responsibilities
			 of chief developmental tester and lead developmental test and evaluation
			 organizationSection 139b of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
							(2)by inserting
			 after subsection (b) the following new subsection (c):
								
									(c)Support of
				mdaps by chief developmental tester and lead developmental test and evaluation
				organization
										(1)SupportThe
				Secretary of Defense shall require that each major defense acquisition program
				be supported by—
											(A)a chief
				developmental tester; and
											(B)a governmental
				test agency, serving as lead developmental test and evaluation organization for
				the program.
											(2)Responsibilities
				of chief developmental testerThe chief developmental tester for
				a major defense acquisition program shall be responsible for—
											(A)coordinating the
				planning, management, and oversight of all developmental test and evaluation
				activities for the program;
											(B)maintaining
				insight into contractor activities under the program and overseeing the test
				and evaluation activities of other participating government activities under
				the program; and
											(C)helping program
				managers make technically informed, objective judgments about contractor
				developmental test and evaluation results under the program.
											(3)Responsibilities
				of lead developmental test and evaluation organizationThe lead
				developmental test and evaluation organization for a major defense acquisition
				program shall be responsible for—
											(A)providing
				technical expertise on testing and evaluation issues to the chief developmental
				tester for the program;
											(B)conducting
				developmental testing and evaluation activities for the program, as directed by
				the chief developmental tester; and
											(C)assisting the
				chief developmental tester in providing oversight of contractors under the
				program and in reaching technically informed, objective judgments about
				contractor developmental test and evaluation results under the
				program.
											.
							807.Assessment of
			 risk associated with development of major weapon systems to be procured under
			 cooperative projects with friendly foreign countries
						(a)Assessment of
			 risk required
							(1)In
			 generalNot later than two days after the President transmits a
			 certification to Congress pursuant to section 27(f) of the Arms Export Control
			 Act (22 U.S.C. 2767(f)) regarding a proposed cooperative project agreement that
			 is expected to result in the award of a Department of Defense contract for the
			 engineering and manufacturing development of a major weapon system, the
			 Secretary of Defense shall submit to the Chairmen of the Committees on Armed
			 Services of the Senate and the House of Representatives a report setting forth
			 a risk assessment of the proposed cooperative project.
							(2)PreparationThe
			 Secretary shall prepare each report required by paragraph (1) in consultation
			 with the Under Secretary of Defense for Acquisition, Technology, and Logistics,
			 the Assistant Secretary of Defense for Research and Engineering, and the
			 Director of Cost Assessment and Program Evaluation of the Department of
			 Defense.
							(b)ElementsThe
			 risk assessment on a cooperative project under subsection (a) shall include the
			 following:
							(1)An assessment of
			 the design, technical, manufacturing, and integration risks associated with
			 developing and procuring the weapon system to be procured under the cooperative
			 project.
							(2)A statement
			 identifying any termination liability that would be incurred under the
			 development contract to be entered into under subsection (a)(1), and a
			 statement of the extent to which such termination liability would not be fully
			 funded by appropriations available or sought in the fiscal year in which the
			 agreement for the cooperative project is signed on behalf of the United
			 States.
							(3)An assessment of
			 the advisability of incurring any unfunded termination liability identified
			 under paragraph (2) given the risks identified in the assessment under
			 paragraph (1).
							(4)A listing of
			 which, if any, requirements associated with the oversight and management of a
			 major defense acquisition program (as prescribed under Department of Defense
			 Instruction 5000.02 or related authorities) will be waived, or in any way
			 modified, in carrying out the development contract to be entered into under
			 (a)(1), and a full explanation why such requirements need to be waived or
			 modified.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 engineering and manufacturing development has the meaning given
			 that term in Department of Defense Instruction 5000.02.
							(2)The term
			 major weapon system has the meaning given that term in section
			 2379(f) of title 10, United States Code.
							BAcquisition
			 Policy and Management
					821.Inclusion of
			 data on contractor performance in past performance databases for source
			 selection decisions
						(a)Strategy on
			 inclusion requiredNot later than 180 days after the date of the
			 enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall develop a strategy for ensuring that timely,
			 accurate, and complete information on contractor performance is included in
			 past performance databases used for making source selection decisions.
						(b)ElementsThe
			 strategy required by subsection (a) shall, at a minimum—
							(1)establish
			 standards for the timeliness and completeness of past performance submissions
			 for purposes of databases described in subsection (a);
							(2)assign
			 responsibility and management accountability for the completeness of past
			 performance submissions for such purposes; and
							(3)ensure that past
			 performance submissions for such purposes are consistent with award fee
			 evaluations in cases where such evaluations have been conducted.
							(c)Contractor
			 commentsNot later than 180 days after the date of the enactment
			 of this Act, the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics shall revise the Defense Supplement to the Federal Acquisition
			 Regulation to require the following:
							(1)That agency
			 evaluations of contractor past performance are included in the relevant past
			 performance database as soon as such evaluations are completed.
							(2)That affected
			 contractors are notified in a timely manner when such agency evaluations are
			 entered into such database.
							(3)That such
			 contractors are afforded a reasonable opportunity to submit comments, rebutting
			 statements, or additional information pertaining to such agency evaluations for
			 inclusion in such database.
							(d)Comptroller
			 General reportNot later than 18 months after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report on the actions taken by
			 the Under Secretary of Defense for Acquisition, Technology, and Logistics
			 pursuant to this section, including an assessment of the extent to which such
			 actions have achieved the objectives of this section.
						822.Implementation
			 of recommendations of Defense Science Board Task Force on Service
			 Contracting
						(a)Plan for
			 implementationNot later than 180 days after the date of the
			 enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall, acting pursuant to the Under Secretary's
			 responsibility under section 2330 of title 10, United States Code, develop a
			 plan for implementing the recommendations of the Defense Science Board Task
			 Force on Improvements to Service Contracting.
						(b)ElementsThe
			 plan developed pursuant to subsection (a) shall include, to the extent
			 determined appropriate by the Under Secretary for Acquisition, Technology, and
			 Logistics, the following:
							(1)A meaningful
			 taxonomy to track services, which can be built into the inventory of contract
			 services required by section 2330a(c) of title 10, United States Code.
							(2)Standards,
			 definitions, and performance measures for each portfolio of contract services
			 which can be used for the purposes of performance assessments conducted
			 pursuant to section 2548 of title 10, United States Code, and independent
			 management reviews conducted pursuant to section 808 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 215; 10
			 U.S.C. 2330 note).
							(3)Meaningful
			 incentives to service contractors for high performance at low cost, consistent
			 with the objectives of the Better Buying Power Initiative established by the
			 Under Secretary.
							(4)Improved means of
			 communication between the Government and the services contracting industry in
			 the process of developing requirements for services contracts.
							(5)Clear guidance
			 for defense acquisition personnel on the use of appropriate contract types for
			 particular categories of services contracts.
							(6)Formal
			 certification and training requirements for services acquisition personnel,
			 consistent with the requirements of sections 1723 and 1724 of title 10, United
			 States Code.
							(7)Appropriate
			 emphasis on the recruiting and training of services acquisition personnel,
			 consistent with the strategic workforce plan developed pursuant to section 115b
			 of title 10, United States Code, and the funds available through the Department
			 of Defense Acquisition Workforce Development Fund established pursuant to
			 section 1705 of title 10, United States Code.
							(8)Policies and
			 guidance on career development for services acquisition personnel, consistent
			 with the requirements of sections 1722a and 1722b of title 10, United States
			 Code.
							(9)Actions to ensure
			 that the military departments dedicate portfolio-specific commodity managers to
			 coordinate the procurement of key categories of contract services, as required
			 by section 2330(b)(3)(C) of title 10, United States Code.
							(10)Actions to
			 ensure that the Department of Defense conducts realistic exercises and training
			 that account for services contracting during contingency operations, as
			 required by section 2333(e) of title 10, United States Code.
							(c)Comptroller
			 General reportNot later than 18 months after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report on the
			 following:
							(1)The actions taken
			 by the Under Secretary of Defense for Acquisition, Technology, and Logistics to
			 carry out the requirements of this section.
							(2)The actions taken
			 by the Under Secretary to carry out the requirements of section 2330 of title
			 10, United States Code.
							(3)The actions taken
			 by the military departments to carry out the requirements of section 2330 of
			 title 10, United States Code.
							(4)The extent to
			 which the actions described in paragraphs (1), (2), and (3) have resulted in
			 the improved acquisition and management of contract services.
							823.Temporary
			 limitation on aggregate annual amount available for contract services
						(a)LimitationExcept
			 as provided in subsection (b), the total amount obligated by the Department of
			 Defense for contract services in fiscal year 2012 or 2013 may not exceed the
			 total amount requested for the Department for contract services in the budget
			 of the President for fiscal year 2010 (as submitted to Congress pursuant to
			 section 1105(b) of title 31, United States Code) adjusted for net transfers
			 from funding for overseas contingency operations.
						(b)ExceptionNotwithstanding
			 the limitation in subsection (a), the total amount obligated by the Department
			 for contract services in fiscal year 2012 or 2013 may exceed the amount
			 otherwise provided pursuant to subsection (a) by an amount elected by the
			 Secretary that is not greater than the cost of any increase in such fiscal year
			 in the number of civilian billets at the Department that has been approved by
			 the Secretary over the number of such billets at the Department in fiscal year
			 2010.
						(c)GuidanceNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall issue guidance to the military departments and the Defense Agencies on
			 implementation of this section during fiscal years 2012 and 2013. The guidance
			 shall, at a minimum—
							(1)establish a
			 negotiation objective that labor rates and overhead rates in any contract or
			 task order for contract services with an estimated value in excess of
			 $10,000,000 awarded to a contractor in fiscal year 2012 or 2013 shall not
			 exceed labor rates and overhead rates paid to the contractor for contract
			 services in fiscal year 2010;
							(2)require the
			 Secretaries of the military departments and the heads of the Defense Agencies
			 to approve in writing any contract or task order for contract services with an
			 estimated value in excess of $10,000,000 awarded to a contractor in fiscal year
			 2012 or 2013 that provides for continuing services at an annual cost that
			 exceeds the annual cost paid by the military department or Defense Agency
			 concerned for the same or similar services in fiscal year 2010;
							(3)require the
			 Secretaries of the military departments and the heads of the Defense Agencies
			 to eliminate any contractor positions identified by the military department or
			 Defense Agency concerned as being responsible for the performance of inherently
			 governmental functions;
							(4)require the
			 Secretaries of the military departments and the heads of the Defense Agencies
			 to reduce by 10 percent per fiscal year in each of fiscal years 2012 and 2013
			 the funding of the military department or Defense Agency concerned for—
								(A)staff
			 augmentation contracts; and
								(B)contracts for the
			 performance of functions closely associated with inherently governmental
			 functions; and
								(5)assign
			 responsibility to the management officials designated pursuant to section 2330
			 of title 10, United States Code, and section 812(b) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3378; 10
			 U.S.C. 2330 note) to provide oversight and ensure the implementation of the
			 requirements of this section during fiscal years 2012 and 2013.
							(d)DefinitionsIn
			 this section:
							(1)The term
			 contract services has the meaning given that term in section 235
			 of title 10, United States Code, except that the term does not include services
			 that are funded out of amounts available for overseas contingency
			 operations.
							(2)The term
			 function closely associated with inherently governmental
			 functions has the meaning given that term in section 2383(b)(3) of
			 title 10, United States Code.
							(3)The term
			 staff augmentation contracts means contracts for personnel who
			 are subject to the direction of a government official other than the
			 contracting officer for the contract, including, but not limited to, contractor
			 personnel who perform personal services contracts (as that term is defined in
			 section 2330a(g)(5) of title 10, United States Code).
							(4)The term
			 transfers from funding for overseas contingency operations means
			 amounts funded out of amounts available for overseas contingency operations in
			 fiscal year 2010 that are funded out of amounts other than amounts so available
			 in fiscal year 2012 or 2013.
							824.Annual report
			 on single-award task and delivery order contracts
						(a)Annual
			 report
							(1)In
			 generalParagraph (2) of section 817(d) of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat.
			 2611; 10 U.S.C. 2306a note) is amended—
								(A)in subparagraph
			 (A), by striking and at the end;
								(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(C)with respect to any determination
				pursuant to section 2304a(d)(3)(D) of title 10, United States Code, that
				because of exceptional circumstances it is necessary in the public interest to
				award a task or delivery order contract with an estimated value in excess of
				$100,000,000 to a single source, an explanation of the basis for the
				determination.
										.
								(2)Conforming
			 amendmentThe heading of such section is amended by striking
			 with price or value
			 greater than $15,000,000.
							(b)Repeal of
			 case-by-Case reporting requirementSection 2304a(d)(3) of title
			 10, United States Code, is amended—
							(1)by striking
			 subparagraph (B);
							(2)by striking
			 (A);
							(3)by redesignating
			 clauses (i), (ii), (iii), and (iv) as subparagraphs (A), (B), (C), and (D),
			 respectively, of paragraph (1); and
							(4)in subparagraph
			 (B), as redesignated by paragraph (3), by redesignating subclauses (I) and (II)
			 as clauses (i) and (ii), respectively.
							825.Incorporation
			 of corrosion prevention and control into requirements applicable to development
			 and acquisition of weapon systems
						(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics, in consultation with the Director of Corrosion Policy and Oversight,
			 shall, for purposes of ensuring that corrosion prevention and control are
			 addressed early in the development and acquisition of weapon systems—
							(1)identify and
			 disseminate throughout the Department of Defense recommendations from the 2010
			 Corrosion Evaluation of the F–22 Raptor and F–35 Lightning II Joint Strike
			 Fighter that are applicable Department-wide;
							(2)commence
			 implementation of any modifications of policies and practices that the Under
			 Secretary considers appropriate in light of such recommendations to improve
			 corrosion prevention and control in new weapon systems; and
							(3)establish a
			 process for monitoring and assessing the effectiveness of the actions taken by
			 the Department pursuant to paragraph (2) to improve corrosion prevention and
			 control in new weapon systems.
							(b)PlanIn
			 carrying out subsection (a), the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall develop a plan to achieve, to the extent and in
			 a manner the Under Secretary determines to be feasible and appropriate, the
			 following:
							(1)Investment in
			 research and development that increases the understanding of corrosion on
			 materials and processes for weapon systems.
							(2)Development and
			 dissemination of expertise on corrosion in the acquisition programs for weapon
			 systems and in the processes for developing requirements for weapon
			 systems.
							(3)Reestablishment
			 of appropriate military specifications and standards regarding corrosion
			 resistance in weapon systems.
							(4)Establishment of
			 new test protocols and methodologies with respect to corrosion in new materials
			 and processes for weapon systems.
							(5)Development of
			 contract language, metrics, and incentives to improve the emphasis on corrosion
			 prevention and control and the effects of corrosion on life cycle costs in
			 weapon systems.
							(6)Development of a
			 corrosion-focused design decision methodology to support acquisition programs
			 for weapon systems when required to evaluate alternative designs and help
			 quantify future operation and sustainment costs.
							(c)Corrosion
			 control in certain fighter aircraft programs
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics shall—
								(A)identify in the
			 Corrosion Evaluation referred to in subsection (a) specific recommendations on
			 corrosion prevention and control that are applicable to the F–22 Raptor
			 aircraft and to the F–35 Lightning II Joint Strike Fighter aircraft;
								(B)commence
			 implementation of appropriate actions to put the recommendations described in
			 subparagraph (A) into effect; and
								(C)establish and
			 implement processes for monitoring and assessing the effectiveness of the
			 actions put into effect under subparagraph (B).
								(2)Actions on F–22
			 Raptor aircraftThe actions implemented under paragraph (1) with
			 respect to the F–22 Raptor aircraft shall include a plan and actions to manage
			 cumulative corrosion damage to F–22 Raptor aircraft in order to mitigate
			 long-term structural risk to such aircraft.
							(3)Actions on F–35
			 Lightning II Joint Strike Fighter aircraftThe actions
			 implemented under paragraph (1) with respect to the F–35 Lightning II Joint
			 Strike Fighter aircraft shall include actions as follows:
								(A)The updating of
			 the F–35 Corrosion Prevention and Control Plan with lessons learned from
			 corrosion prevention and control for the F–22 Raptor aircraft, guidelines for
			 conducting trade studies, and appropriate test and verification methods.
								(B)Planning for a
			 full climatic test earlier in the acquisition schedule, and ensuring
			 that—
									(i)such test
			 robustly addresses the effects of severe wet weather, temperature extremes, and
			 high humidity; and
									(ii)enclosed areas
			 of the aircraft are opened and inspected for water or moisture
			 intrusion.
									(C)Developing an
			 appropriate corrosion risk mitigation follow-on plan, including the management
			 of the corrosion risk of parts qualified by similarity.
								(D)Expanding the
			 involvement of the Naval Air Systems Command (NAVAIR) corrosion testing
			 capability and the Air Force Reserve Laboratory (AFRL) low observable testing
			 capability as a means to independently test and assess materials and
			 components.
								(E)Reconsidering the
			 selection of materials and coating for corrosion risks.
								(F)Specifying
			 responsibility for management of the Autonomic Logistics Information System
			 (ALIS) link with the Aircraft Structural Integrity Program (ASIP).
								(G)Ensuring that the
			 officials covered by subparagraph (F) are involved in the development of the
			 Autonomic Logistics Information System and are capable of receiving and
			 analyzing the information to support the Aircraft Structural Integrity Program
			 sustainment activity.
								(d)Corrosion
			 certification and assessment for major defense acquisition programs
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall revise Department of Defense
			 Instruction 5000.02 to ensure that the Milestone Decision Authority for a major
			 defense acquisition program is required to consider issues of corrosion and
			 materials degradation for the purpose of any certification under sections 2366a
			 and 2366b of title 10, United States Code.
							(2)Test and
			 evaluationIn carrying out section 2399 of title 10, United
			 States Code, the Director of Operational Test and Evaluation shall—
								(A)consider
			 corrosion, environmental severity, and duration in the adequacy of operational
			 test and evaluation plans;
								(B)include in the
			 annual report under subsection (g) of that section an assessment of the
			 adequacy of the consideration of material degradation and corrosion in each
			 major defense acquisition program.
								826.Prohibition on
			 use of funds for certain programsNo amounts authorized to be appropriated by
			 this Act may be obligated or expended to implement or carry out any program
			 that creates a price evaluation adjustment as described in section 2323(e)(3)
			 of title 10, United States Code, or any other authority, that is inconsistent
			 with the holdings in the following:
						(1)Adarand
			 Constructors, Inc. v. Peña, 515 U.S. 200 (1995).
						(2)Rothe Development
			 Corporation. v. Department of Defense, 545 F.3d 1023 (2008).
						CAmendments
			 Relating to General Contracting Authorities, Procedures, and
			 Limitations
					841.Treatment for
			 technical data purposes of independent research and development and bid and
			 proposal costs
						(a)TreatmentSection
			 2320(a) of title 10, United States Code, is amended—
							(1)in paragraph
			 (2)(E), by striking the respective rights and inserting
			 the Government may use, modify, release, reproduce, perform, display, or
			 disclose the data pertaining to such item or process within the Government
			 without restriction, but may release or disclose the data outside the
			 Government only for Government purposes. The respective rights;
							(2)in paragraph (3),
			 by striking and shall specify that amounts spent for independent
			 research and development and bid and proposal costs shall not be considered to
			 be Federal funds for the purposes of paragraph (2)(B), but shall be considered
			 to be Federal funds for the purposes of paragraph (2)(A); and
							(3)by adding at the
			 end the following new paragraph:
								
									(4)(A)Except as provided in
				subparagraph (B), amounts spent for independent research and development and
				bid and proposal costs shall not be treated as Federal funds for the purposes
				of this section.
										(B)An item or process that is developed
				in whole or in part with amounts described in subparagraph (A) shall be treated
				as having been developed in part with Federal funds and in part at private
				expense in the following circumstances:
											(i)In the case of an item or process for
				which the total amount of costs referred to in subparagraph (A) allocable to
				contracts other than Federal contracts and any other contractor funds expended
				is less than 10 percent of the total funds provided for the development of such
				item or process (including all sources of Federal funding).
											(ii)In the case an item or process that
				is integrated into a major system for which the rights in technical data are
				otherwise described under paragraph (2)(A) or (2)(E) and for which—
												(I)the total amount of such costs
				allocable to contracts other than Federal contracts and any other contractor
				funds expended is less than 50 percent of the total funds provided for the
				development of such item or process (including all sources of Federal funding);
				or
												(II)such item or process cannot be
				segregated from other elements of the major system in a practicable manner in
				order to allow the system to be procured using
				competition.
												.
							(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 7, 2011, immediately after the enactment of section 824(b)(2) of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4269), to which such amendments relate.
						842.Extension to
			 all management employees of applicability of the senior executive benchmark
			 compensation amount for purposes of allowable cost limitations under Government
			 contracts
						(a)Covered
			 executives
							(1)Costs not
			 allowableSubsection (e)(1)(P) of section 2324 of title 10,
			 United States Code, is amended by striking senior executives and
			 inserting executives.
							(2)Covered
			 executivesSubsection (l)(5) of such section is amended—
								(A)by striking
			 The term senior executives and inserting
			 The term executives; and
								(B)by striking
			 the five most highly compensated employees and inserting
			 all employees serving.
								(b)Effective
			 dateThe amendments made by this section—
							(1)shall be
			 implemented in the Federal Acquisition Regulation not later than 180 days after
			 the date of the enactment of this Act; and
							(2)shall apply with
			 respect to costs of compensation incurred on or after January 1, 2012, under
			 contracts covered by section 2324 of title 10, United States Code, that are
			 entered into before, on, or after the date of the enactment of this Act.
							843.Covered
			 contracts for purposes of requirements on contractor business
			 systemsParagraph (3) of
			 section 893(f) of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383; 124 Stat. 4312; 10 U.S.C. 2302 note) is amended
			 to read as follows:
						
							(3)The term
				covered contract means a contract that is subject to the cost
				accounting standards promulgated pursuant to section 1502 of title 41, United
				States Code, that could be affected if the data produced by a contractor
				business system has a significant
				deficiency.
							.
					844.Compliance
			 with defense procurement requirements for purposes of internal controls of
			 non-defense agencies for procurements on behalf of the Department of
			 DefenseSection 801(d) of the
			 National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note)
			 is amended by striking with the requirements and all that
			 follows and inserting “with the following:
						
							(1)The Federal
				Acquisition Regulation and other laws and regulations that apply to
				procurements of property and services by Federal agencies.
							(2)Laws and
				regulations (including applicable Department of Defense financial management
				regulations) that apply to procurements of property and services made by the
				Department of Defense through other Federal
				agencies.
							.
					845.Prohibition on
			 collection of political information
						(a)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2335.Prohibition
				on collection of political information
									(a)Prohibition on
				requiring submission of political informationThe head of an agency may not require a
				contractor to submit political information related to the contractor or a
				subcontractor at any tier, or any partner, officer, director, or employee of
				the contractor or subcontractor—
										(1)as part of a
				solicitation, request for bid, request for proposal, or any other form of
				communication designed to solicit offers in connection with the award of a
				contract for procurement of property or services;
										(2)during the course
				of contract performance as part of the process associated with modifying a
				contract or exercising a contract option; or
										(3)any time prior to
				contract completion and final contract closeout.
										(b)ScopeThe
				prohibition under this section applies to the procurement of commercial items,
				the procurement of commercial-off-the-shelf-items, and the non-commercial
				procurement of supplies, property, services, and manufactured items,
				irrespective of contract vehicle, including contracts, purchase orders, task or
				deliver orders under indefinite delivery/indefinite quantity contracts, blanket
				purchase agreements, and basic ordering agreements.
									(c)Rule of
				constructionNothing in this section shall be construed
				as—
										(1)waiving,
				superseding, restricting, or limiting the application of the Federal Election
				Campaign Act of 1971 (2 U.S.C. 431 et seq.) or preventing Federal regulatory or
				law enforcement agencies from collecting or receiving information authorized by
				law; or
										(2)precluding the
				Defense Contract Audit Agency from accessing and reviewing certain information,
				including political information, for the purpose of identifying unallowable
				costs and administering cost principles established pursuant to section 2324 of
				this title.
										(d)DefinitionsIn
				this section:
										(1)ContractorThe
				term contractor includes contractors, bidders, and offerors, and
				individuals and legal entities who would reasonably be expected to submit
				offers or bids for Federal Government contracts.
										(2)Political
				informationThe term political information means
				information relating to political spending, including any payment consisting of
				a contribution, expenditure, independent expenditure, or disbursement for an
				electioneering communication that is made by the contractor, any of its
				partners, officers, directors or employees, or any of its affiliates or
				subsidiaries to a candidate or on behalf of a candidate for election for
				Federal office, to a political committee, to a political party, to a third
				party entity with the intention or reasonable expectation that it would use the
				payment to make independent expenditures or electioneering communications, or
				that is otherwise made with respect to any election for Federal office, party
				affiliation, and voting history. Each of the terms contribution,
				expenditure, independent expenditure,
				candidate, election, electioneering
				communication, and Federal office has the meaning given the
				term in the Federal Campaign Act of 1971 (2 U.S.C. 431 et
				seq.).
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 137
			 of such title is amended by inserting after the item relating to section 2334
			 the following new item:
							
								2335. Prohibition on
				collection of political information..
							
						846.Waiver of
			 Buy American requirement for procurement of components otherwise
			 producible overseas with specialty metal not produced in the United
			 StatesSection 2533b of title
			 10, United States Code, is amended—
						(1)by redesignating
			 subsections (l) and (m) as subsections (m) and (n), respectively; and
						(2)by inserting
			 after subsection (k) the following new subsection (l):
							
								(l)Additional
				waiver authority(1)The Secretary of
				Defense may waive the requirement of subsection (a) with regard to the
				procurement of a component containing specialty metal if the Secretary
				determines that, in the absence of the waiver, the component will be produced
				overseas and will contain specialty metal not melted or produced in the United
				States.
									(2)The Secretary shall establish a
				process to review petitions for waivers under this subsection by interested
				persons. The process shall include an opportunity for comment by persons
				engaged in melting or producing specialty metals in the United States.
									(3)The authority to grant a waiver under
				paragraph (1) may be delegated to any civilian official in the Department of
				Defense or a military department who is appointed by the President, by and with
				the advice and consent of the
				Senate.
									.
						847.Comptroller
			 General of the United States reports on noncompetitive and one-offer contracts
			 awarded by the Department of Defense
						(a)Reports
			 requiredNot later than March 31 of each of 2013, 2014, and 2015,
			 the Comptroller General of the United States shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report setting
			 forth a review and assessment by the Comptroller General of the noncompetitive
			 contracts and one-offer contracts awarded by the Department of Defense during
			 the preceding fiscal year.
						(b)ElementsEach
			 report under subsection (a) shall include the following:
							(1)The number of
			 noncompetitive contracts awarded by the Department of Defense during the fiscal
			 year covered by such report, and the percentage of such number to the total
			 number of contracts awarded by the Department during such fiscal year.
							(2)A description of
			 the competition exceptions that served as the basis for the award of such
			 noncompetitive contracts.
							(3)An assessment of
			 the adequacy of the justification and approvals issued under section 2304(f) of
			 title 10, United States Code, in support of such noncompetitive
			 contracts.
							(4)The number of
			 one-offer contracts awarded by the Department during the fiscal year covered by
			 such report, and the percentage of such number to the total number of contracts
			 awarded by the Department during such fiscal year.
							(5)An assessment of
			 the extent to which such one-offer contracts were awarded in compliance with
			 applicable Department guidance on one-offer contracts.
							(6)An assessment
			 whether the contracting practices of the Department during the fiscal year
			 covered by such report were in keeping with the objective of promoting full and
			 open competition in the award of contracts in excess of the simplified
			 acquisition threshold.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 competitive procedures has the meaning given that term in section
			 2302(2) of title 10, United States Code.
							(2)The term
			 noncompetitive contract means a contract awarded through other
			 than competitive procedures.
							(3)The term
			 one-offer contract means a contract awarded after receiving a bid
			 from only one qualified vendor.
							DProvisions
			 Relating to Wartime Contracting
					861.Prohibition on
			 contracting with the enemy in the United States Central Command theater of
			 operations
						(a)Prohibition
							(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of Defense shall revise the Department of Defense
			 Supplement to the Federal Acquisition Regulation to authorize the head of a
			 contracting activity, pursuant to a request from the Commander of the United
			 States Central Command under subsection (c)(2)—
								(A)to restrict the
			 award of Department of Defense contracts, grants, or cooperative agreements
			 that the head of the contracting activity determines in writing would provide
			 funding directly or indirectly to a person or entity that has been identified
			 by the Commander of the United States Central Command as actively supporting an
			 insurgency or otherwise actively opposing United States or coalition forces in
			 a contingency operation in the United States Central Command theater of
			 operations;
								(B)to terminate for
			 default any Department contract, grant, or cooperative agreement upon a written
			 determination by the head of the contracting activity that the contractor, or
			 the recipient of the grant or cooperative agreement, has failed to exercise due
			 diligence to ensure that none of the funds received under the contract, grant,
			 or cooperative agreement are provided directly or indirectly to a person or
			 entity who is actively supporting an insurgency or otherwise actively opposing
			 United States or coalition forces in a contingency operation in the United
			 States Central Command theater of operations; or
								(C)to void in whole
			 or in part any Department contract, grant, or cooperative agreement upon a
			 written determination by the head of the contracting activity that the
			 contract, grant, or cooperative agreement provides funding directly or
			 indirectly to a person or entity that has been identified by the Commander of
			 the United States Central Command as actively supporting an insurgency or
			 otherwise actively opposing United States or coalition forces in a contingency
			 operation in the United States Central Command theater of operations.
								(2)Treatment as
			 voidFor purposes of this section:
								(A)A contract,
			 grant, or cooperative agreement that is void is unenforceable as contrary to
			 public policy.
								(B)A contract,
			 grant, or cooperative agreement that is void in part is unenforceable as
			 contrary to public policy with regard to a segregable task or effort under the
			 contract, grant, or cooperative agreement.
								(b)Contract
			 clause
							(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary shall revise the Department of Defense Supplement to
			 the Federal Acquisition Regulation to require that—
								(A)the clause
			 described in paragraph (2) shall be included in each covered contract, grant,
			 and cooperative agreement of the Department that is awarded on or after the
			 date of the enactment of this Act; and
								(B)to the maximum
			 extent practicable, each covered contract, grant, and cooperative agreement of
			 the Department that is awarded before the date of the enactment of this Act
			 shall be modified to include the clause described in paragraph (2).
								(2)Clause
			 describedThe clause described in this paragraph is a clause
			 that—
								(A)requires the
			 contractor, or the recipient of the grant or cooperative agreement, to exercise
			 due diligence to ensure that none of the funds received under the contract,
			 grant, or cooperative agreement are provided directly or indirectly to a person
			 or entity who is actively supporting an insurgency or otherwise actively
			 opposing United States or coalition forces in a contingency operation;
			 and
								(B)notifies the
			 contractor, or the recipient of the grant or cooperative agreement, of the
			 authority of the head of the contracting activity to terminate or void the
			 contract, grant, or cooperative agreement, in whole or in part, as provided in
			 subsection (a).
								(3)Covered
			 contract, grant, or cooperative agreementIn this subsection, the
			 term covered contract, grant, or cooperative agreement means a
			 contract, grant, or cooperative agreement with an estimated value in excess of
			 $100,000 that will be performed in the United States Central Command theater of
			 operations.
							(c)Identification
			 of contracts with supporters of the enemy
							(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary, acting through the Commander of the United States
			 Central Command, shall establish a program to use available intelligence to
			 review persons and entities who receive United States funds through contracts,
			 grants, and cooperative agreements performed in the United States Central
			 Command theater of operations and identify any such persons and entities who
			 are actively supporting an insurgency or otherwise actively opposing United
			 States or coalition forces in a contingency operation.
							(2)Notice to
			 contracting activitiesIf the Commander of the United States
			 Central Command, acting pursuant to the program required by paragraph (1),
			 identifies a person or entity as actively supporting an insurgency or otherwise
			 actively opposing United States or coalition forces in a contingency operation,
			 the Commander may notify the head of a contracting activity in writing of such
			 identification and request that the head of the contracting activity exercise
			 the authority provided in subsection (a) with regard to any contracts, grants,
			 or cooperative agreements that provide funding directly or indirectly to the
			 person or entity.
							(3)Protection of
			 classified informationClassified information relied upon by the
			 Commander of the United States Central Command to make an identification in
			 accordance with this subsection may not be disclosed to a contractor or a
			 recipient of a grant or cooperative agreement with respect to which an action
			 is taken pursuant to the authority provided in subsection (a), or to their
			 representatives, in the absence of a protective order issued by a court of
			 competent jurisdiction established under Article III of the Constitution of the
			 United States that specifically addresses the conditions upon which such
			 classified information may be so disclosed.
							(d)Nondelegation
			 of responsibilities
							(1)Contract
			 actionsThe authority provided by subsection (a) to restrict,
			 terminate, or void contracts, grants, and cooperative agreements may not be
			 delegated below the level of the head of a contracting activity.
							(2)Identification
			 of support of enemyThe authority to make an identification under
			 subsection (c)(1) may not be delegated below the level of the Commander of the
			 United States Central Command.
							(e)Contracts,
			 grants, and cooperative agreements of other Federal agenciesThis
			 section shall not be construed to preclude the issuance of a government-wide
			 regulation—
							(1)extending the
			 authority in subsection (a) to the heads of contracting agencies outside the
			 Department; or
							(2)requiring the
			 insertion of a contract clause similar to the clause described by subsection
			 (b)(2) into contracts, grants, and cooperative agreements awarded by Federal
			 agencies other than the Department.
							(f)ReportsNot
			 later than March 1 of each of 2013, 2014, and 2015, the Secretary shall submit
			 to the congressional defense committees a report on the use of the authority
			 provided by this section in the preceding calendar year. Each report shall
			 identify, for the calendar year covered by such report, each instance in which
			 the Department of Defense exercised the authority to restrict, terminate, or
			 void contracts, grants, and cooperative agreements pursuant to subsection (a)
			 and explain the basis for the action taken. Any report under this subsection
			 may be submitted in classified form.
						(g)Other
			 definitionIn this section, the term contingency
			 operation has the meaning given that term in section 101(a)(13) of title
			 10, United States Code.
						(h)SunsetThe
			 authority to restrict, terminate, or void contracts, grants, and cooperative
			 agreements pursuant to subsection (a) shall cease to be effective on the date
			 that is three years after the date of the enactment of this Act.
						862.Additional
			 access to contractor and subcontractor records in the United States Central
			 Command theater of operations
						(a)Department of
			 Defense contracts, grants, and cooperative agreements
							(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of Defense shall revise the Department of Defense
			 Supplement to the Federal Acquisition Regulation to require that—
								(A)the clause
			 described in paragraph (2) shall be included in each covered contract, grant,
			 and cooperative agreement of the Department of Defense that is awarded on or
			 after the date of the enactment of this Act; and
								(B)to the maximum
			 extent practicable, each covered contract, grant, and cooperative agreement of
			 the Department that is awarded before the date of the enactment of this Act
			 shall be modified to include the clause described in paragraph (2).
								(2)ClauseThe
			 clause described in this paragraph is a clause authorizing the Secretary, upon
			 a written determination pursuant to paragraph (3), to examine any records of
			 the contractor, the recipient of a grant or cooperative agreement, or any
			 subcontractor or subgrantee under such contract, grant, or cooperative
			 agreement to the extent necessary to ensure that funds available under the
			 contract, grant, or cooperative agreement—
								(A)are not subject
			 to extortion or corruption; and
								(B)are not provided
			 directly or indirectly to persons or entities that are actively supporting an
			 insurgency or otherwise actively opposing United States or coalition forces in
			 a contingency operation.
								(3)Written
			 determinationThe authority to examine records pursuant to the
			 contract clause described in paragraph (2) may be exercised only upon a written
			 determination by the contracting officer or comparable official responsible for
			 a grant or cooperative agreement, upon a finding by the Commander of the United
			 States Central Command, that there is reason to believe that funds available
			 under the contract, grant, or cooperative agreement concerned may have been
			 subject to extortion or corruption or may have been provided directly or
			 indirectly to persons or entities that are actively supporting an insurgency or
			 otherwise actively opposing United States or coalition forces in a contingency
			 operation.
							(4)FlowdownA
			 clause described in paragraph (2) shall also be required in any subcontract or
			 subgrant under a covered contract, grant, or cooperative agreement if the
			 subcontract or subgrant has an estimated value in excess of $100,000.
							(b)Contracts,
			 grants, and cooperative agreements of other Federal agenciesThis
			 section shall not be construed to preclude the issuance of a government-wide
			 regulation requiring the insertion of a clause similar to the clause described
			 by subsection (a)(2) into contracts, grants, and cooperative agreements awarded
			 by Federal agencies other than the Department of Defense.
						(c)ReportsNot
			 later than March 1 of each of 2013, 2014, and 2015, the Secretary shall submit
			 to the congressional defense committees a report on the use of the authority
			 provided by this section in the preceding calendar year. Each report shall
			 identify, for the calendar year covered by such report, each instance in which
			 the Department of Defense exercised the authority provided under this section
			 to examine records, explain the basis for the action taken, and summarize the
			 results of any examination of records so undertaken, Any report under this
			 subsection may be submitted in classified form.
						(d)DefinitionsIn
			 this section:
							(1)The term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.
							(2)The term
			 covered contract, grant, or cooperative agreement means a
			 contract, grant, or cooperative agreement with an estimated value in excess of
			 $100,000 that will be performed in the United States Central Command theater of
			 operations in support of a contingency operation.
							(e)Sunset
							(1)In
			 generalThe clause described by subsection (a)(2) shall not be
			 required in any contract, grant, or cooperative agreement that is awarded after
			 the date that is three years after the date of the enactment of this
			 Act.
							(2)Continuing
			 effect of clauses included before sunsetAny clause described by
			 subsection (a)(2) that is included in a contract, grant, or cooperative
			 agreement pursuant this section before the date specified in paragraph (1)
			 shall remain in effect in accordance with its terms.
							863.Joint Urgent
			 Operational Needs Fund to rapidly meet urgent operational needs
						(a)Establishment
			 of fund
							(1)In
			 generalChapter 131 of title 10, United States Code, is amended
			 by inserting after section 2216 the following new section:
								
									2216a.Rapidly
				meeting urgent needs: Joint Urgent Operational Needs Fund
										(a)EstablishmentThere
				is established in the Treasury an account to be known as the Joint
				Urgent Operational Needs Fund (in this section referred to as the
				Fund).
										(b)ElementsThe
				Fund shall consist of the following:
											(1)Amounts
				appropriated to the Fund.
											(2)Amounts
				transferred to the Fund.
											(3)Any other amounts
				made available to the Fund by law.
											(c)Use of
				funds(1)Amounts in the Fund
				shall be available to the Secretary of Defense for capabilities that are
				determined by the Secretary, pursuant to the review process required by section
				804(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year
				2011 (10 U.S.C. 2302 note), to be suitable for rapid fielding in response to
				urgent operational needs.
											(2)The Secretary shall establish a
				merit-based process for identifying equipment, supplies, services, training,
				and facilities suitable for funding through the Fund.
											(3)Nothing in this section shall be
				interpreted to require or enable any official of the Department of Defense to
				provide funding under this section pursuant to a congressional earmark, as
				defined in clause 9 of Rule XXI of the Rules of the House of Representatives,
				or a congressionally directed spending item, as defined in paragraph 5 of Rule
				XLIV of the Standing Rules of the Senate.
											(d)Transfer
				authority(1)Amounts in the Fund may
				be transferred by the Secretary of Defense from the Fund to any of the
				following accounts of the Department of Defense to accomplish the purpose
				stated in subsection (c):
												(A)Operation and maintenance
				accounts.
												(B)Procurement accounts.
												(C)Research, development, test, and
				evaluation accounts.
												(2)Upon determination by the Secretary
				that all or part of the amounts transferred from the Fund under paragraph (1)
				are not necessary for the purpose for which transferred, such amounts may be
				transferred back to the Fund.
											(3)The transfer of an amount to an
				account under the authority in paragraph (1) shall be deemed to increase the
				amount authorized for such account by an amount equal to the amount so
				transferred.
											(4)The transfer authority provided by
				paragraphs (1) and (2) is in addition to any other transfer authority available
				to the Department of Defense by law.
											(e)SunsetThe
				authority to make expenditures or transfers from the Fund shall expire on the
				last day of the third fiscal year that begins after the date of the enactment
				of the National Defense Authorization Act for Fiscal Year
				2012.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 131
			 of such title is amended by inserting after the item relating to section 2216
			 the following new item:
								
									
										2216a. Rapidly meeting urgent
				needs: Joint Urgent Operational Needs
				Fund.
									
									.
							(b)Limitation on
			 commencement of expenditures from fundNo expenditure may be made
			 from the Joint Urgent Operational Needs Fund established by section 2216a of
			 title 10, United States Code (as added by subsection (a)), until the Secretary
			 of Defense certifies to the congressional defense committees that the Secretary
			 has developed and implemented an expedited review process in compliance with
			 the requirements of section 804 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4256; 10
			 U.S.C. 2302 note).
						864.Inclusion of
			 associated support services in rapid acquisition and deployment procedures for
			 supplies
						(a)InclusionSection
			 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (10 U.S.C. 2302 note) is amended by striking supplies each place
			 it appears (other than subsections (a)(1)(B) and (f)) and inserting
			 supplies and associated support services.
						(b)DefinitionSuch
			 section is further amended by adding at the end the following new
			 subsection:
							
								(g)Associated
				support services definedIn this section, the term
				associated support services means training, operation,
				maintenance, and support services needed in connection with the deployment of
				supplies to be acquired pursuant to the authority of this section. The term
				does not include functions that are inherently governmental or otherwise
				exempted from private sector
				performance.
								.
						(c)Limitation on
			 availability of authorityThe authority to acquire associated
			 support services pursuant to section 806 of the Bob Stump National Defense
			 Authorization Act for Fiscal Year 2003, as amended by this section, shall not
			 take effect until the Secretary of Defense certifies to the congressional
			 defense committees that the Secretary has developed and implemented an
			 expedited review process in compliance with the requirements of section 804 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4256; 10 U.S.C. 2302 note).
						865.Reach-back
			 contracting authority for Operation Enduring Freedom and Operation New
			 Dawn
						(a)Authority To
			 designate lead contracting activityThe Under Secretary of
			 Defense for Acquisition, Technology, and Logistics may designate a single
			 contracting activity inside the United States to act as the lead contracting
			 activity with authority for use of domestic capabilities in support of overseas
			 contracting for Operation Enduring Freedom and Operation New Dawn. The
			 contracting activity so designated shall be known as the lead reach-back
			 contracting authority for such operations.
						(b)Limited
			 authority for use of outside-the-United-States-thresholdsThe
			 head of the contracting authority designated pursuant to subsection (a) may,
			 when awarding a contract inside the United States for performance in the
			 theater of operations for Operation Enduring Freedom or Operation New Dawn, use
			 the overseas increased micro-purchase threshold and the overseas increased
			 simplified acquisition threshold in the same manner and to the same extent as
			 if the contract were to be awarded and performed outside the United
			 States.
						(c)DefinitionsIn
			 this section:
							(1)The term
			 overseas increased micro-purchase threshold means the amount
			 specified in paragraph (1)(B) of section 1903(b) of title 41, United States
			 Code.
							(2)The term
			 overseas increased simplified acquisition threshold means the
			 amount specified in paragraph (2)(B) of section 1903(b) of title 41, United
			 States Code.
							866.Inclusion of
			 contractor support requirements in Department of Defense planning
			 documents
						(a)Elements in QDR
			 reports to CongressSection 118(d) of title 10, United States
			 Code, is amended—
							(1)in paragraph
			 (4)—
								(A)in subparagraph
			 (D), by striking and at the end;
								(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(F)the roles and
				responsibilities that would be discharged by
				contractors.
										;
								(2)in paragraph (6),
			 by striking manpower and sustainment and inserting
			 manpower, sustainment, and contractor support; and
							(3)in paragraph (8),
			 by inserting , and the scope of contractor support, after
			 Defense Agencies.
							(b)Chairman of
			 Joint Chiefs of Staff assessments of contractor support of Armed
			 Forces
							(1)Assessments
			 under contingency planningParagraph (3) of subsection (a) of
			 section 153 of such title is amended—
								(A)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
								(B)by inserting
			 after subparagraph (B) the following new subparagraph (C):
									
										(C)Identifying the support functions that
				are likely to require contractor performance under those contingency plans, and
				the risks associated with the assignment of such functions to
				contractors.
										.
								(2)Assessments
			 under advice on requirements, programs, and budgetParagraph
			 (4)(E) of such subsection is amended by inserting and contractor
			 support after area of manpower.
							(3)Assessments for
			 biennial review of national military strategySubsection (d) of
			 such section is amended—
								(A)in paragraph (2),
			 by adding at the end the following new subparagraph:
									
										(I)Assessment of the requirements for
				contractor support of the armed forces in conducting peacetime training,
				peacekeeping, overseas contingency operations, and major combat operations, and
				the risks associated with such support.
										;
				and
								(B)in paragraph
			 (3)(B), by striking and the levels of support from allies and other
			 friendly nations and inserting the levels of support from allies
			 and other friendly nations, and the levels of contractor
			 support.
								EOther
			 Matters
					881.Extension of
			 availability of funds in the Defense Acquisition Workforce Development
			 Fund
						(a)Extension of
			 availabilitySection 1705(e)(6) of title 10, United States Code,
			 is amended by striking under subsection (d)(2) and inserting
			 (whether by credit in accordance with subsection (d)(2), by transfer
			 pursuant to subsection (d)(3), by direct appropriation, or by
			 deposit).
						(b)Prospective
			 applicabilityThe amendment made by subsection (a) shall not
			 apply to funds appropriated before the date of the enactment of this
			 Act.
						(c)Nature of
			 availabilitySuch section is further amended by striking
			 expenditure and inserting obligation.
						882.Modification
			 of delegation of authority to make determinations on entry into cooperative
			 research and development agreements with NATO and other friendly organizations
			 and countriesSection
			 2350a(b)(2) of title 10, United States Code, is amended by striking and
			 to one other official of the Department of Defense and inserting
			 , the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics, and the Principal Deputy Under Secretary of Defense for Acquisition,
			 Technology, and Logistics.
					883.Rate of
			 payment for airlift services under the Civil Reserve Air Fleet program
						(a)Rate of
			 payment
							(1)In
			 generalChapter 931 of title 10, United States Code, is amended
			 by inserting after section 9511 the following new section:
								
									9511a.Civil
				Reserve Air Fleet contracts: payment rate
										(a)AuthorityThe
				Secretary of Defense shall determine a fair and reasonable rate of payment for
				airlift services provided to the Department of Defense by air carriers who are
				participants in the Civil Reserve Air Fleet program. Such rate of payment shall
				be determined in accordance with—
											(1)the methodology
				and ratemaking procedures in effect on the date of the enactment of the
				National Defense Authorization Act for Fiscal Year 2012; and
											(2)such other
				procedures as the Secretary may prescribe by regulation.
											(b)RegulationsThe
				Secretary shall prescribe regulations for purposes of subsection (a). Such
				regulations shall include a process for modifying the ratemaking methodology
				referred to in paragraph (1) of that subsection. The Secretary may exclude from
				the applicability of such regulations any airlift services contract made
				through the use of competitive procedures.
										(c)Commitment of
				aircraft as business factorThe Secretary may, in determining the
				quantity of business to be received under an airlift services contract for
				which the rate of payment is determined in accordance with subsection (a), use
				as a factor the relative amount of airlift capability committed by each air
				carrier to the Civil Reserve Air Fleet.
										(d)Inapplicable
				provisions of lawAn airlift services contract for which the rate
				of payment is determined in accordance with subsection (a) shall not be subject
				to the provisions of section 2306a of this title or to the provisions of
				subsections (a) and (b) of section 1502 of title
				41.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 931
			 of such title is amended by inserting after the item relating to section 9511
			 the following new item:
								
									
										9511a. Civil Reserve Air Fleet contracts: payment
				rate.
									
									.
							(b)Initial
			 regulationsRegulations shall be prescribed under section
			 9511a(b) of title 10, United States Code (as added by subsection (a)), not
			 later than 180 days after the date of the enactment of this Act.
						884.Clarification
			 of Department of Defense authority to purchase right-hand drive passenger sedan
			 vehicles and adjustment of threshold for inflation
						(a)Clarification
			 of authoritySection 2253(a)(2) of title 10, United States Code,
			 is amended by striking at a cost of not more than $30,000 each
			 and inserting , but at a cost of not more than $40,000 each for
			 passenger sedans.
						(b)Adjustment for
			 inflationThe Department of Defense representative to the Federal
			 Acquisition Regulatory Council established under section 1302 of title 41,
			 United States Code, shall ensure that the threshold established in section 2253
			 of title 10, United States Code, for the acquisition of right-hand drive
			 passenger sedans is included on the list of dollar thresholds that are subject
			 to adjustment for inflation in accordance with the requirements of section 1908
			 of title 41, United States Code, and is adjusted pursuant to such provision, as
			 appropriate.
						885.Extension and
			 expansion of small business programs of the Department of Defense
						(a)Extension of
			 SBIR ProgramSection 9(m)(2) of the Small Business Act (15 U.S.C.
			 638(m)(2)) is amended by striking September 30, 2010 and
			 inserting September 30, 2018.
						(b)Extension of
			 STTR ProgramSection 9(n)(1)(A)(ii) of the Small Business Act (15
			 U.S.C. 638(n)(1)(A)(ii)) is amended by striking 2010 and
			 inserting 2018.
						(c)Extension and
			 expansion of Commercialization Pilot ProgramSection 9(y) of the
			 Small Business Act (15 U.S.C. 638(y)) is amended—
							(1)in paragraphs
			 (1), (2), and (4), by inserting and the Small Business Technology
			 Transfer Program after Small Business Innovation Research
			 Program; and
							(2)in paragraph (6),
			 by striking 2010 and inserting 2018.
							886.Three-year
			 extension of test program for negotiation of comprehensive small business
			 subcontracting plans
						(a)Three-year
			 extensionSubsection (e) of section 834 of the National Defense
			 Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is
			 amended by striking September 30, 2011 and inserting
			 September 30, 2014.
						(b)Additional
			 reportSubsection (f) of such section is amended by inserting
			 and March 1, 2012, after March 1, 1994,.
						887.Five-year
			 extension of Department of Defense Mentor-Protege ProgramSection 831(j) of the National Defense
			 Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
						(1)in paragraph (1),
			 by striking September 30, 2010 and inserting September
			 30, 2015; and
						(2)in paragraph (2),
			 by striking September 30, 2013 and inserting September
			 30, 2018.
						888.Report on
			 alternatives for the procurement of fire-resistant and fire-retardant fiber and
			 materials for the production of military products
						(a)FindingsCongress
			 makes the following findings:
							(1)Vehicle and
			 aircraft fires remain a significant force protection and safety threat for the
			 members of the Armed Forces, whether deployed in support of ongoing military
			 operations or while training for future deployment.
							(2)Since 2003, the
			 United States Army Institute of Surgical Research, the sole burn center within
			 the Department of Defense, has admitted and treated more than 800 combat
			 casualties with burn injuries. The probability of this type of injury remains
			 extremely high with continued operations in Iraq and the surge of forces into
			 Afghanistan and the associated increase in combat operations.
							(3)Advanced fiber
			 products currently in use to protect first responders such as fire fighters and
			 factory and refinery personnel in the United States steel and fuel refinery
			 industries may provide greater protection against burn injuries to members of
			 the Armed Forces.
							(b)ReportNot
			 later than February 28, 2012, the Secretary of Defense shall submit to the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives a report on fire-resistant and fire-retardant
			 fibers and materials for the production of military products. The report shall
			 include the following:
							(1)An identification
			 of the fire-resistance or fire-retardant properties or capabilities of fibers
			 and materials (whether domestic or foreign) currently used for the production
			 of military products that require such properties or capabilities (including
			 include uniforms, protective equipment, firefighting equipment, lifesaving
			 equipment, and life support equipment), and an assessment of the sufficiency,
			 adequacy, availability, and cost of such fibers and materials for that
			 purpose.
							(2)An identification
			 of the fire-resistance or fire-retardant properties or capabilities of fibers
			 and materials (whether domestic or foreign) otherwise available in the United
			 States that are suitable for use in the production of military products that
			 require such properties or capabilities, and an assessment of the sufficiency,
			 adequacy, availability, and cost of such fibers and materials for that
			 purpose.
							IXDepartment of
			 Defense Organization and Management
				ADepartment of
			 Defense Management
					901.Qualifications
			 for appointments to the position of Deputy Secretary of DefenseSection 132(a) of title 10, United States
			 Code, is amended by inserting after the first sentence the following new
			 sentence: The Deputy Secretary shall be appointed from among persons
			 most highly qualified for the position by reason of background and experience,
			 including persons with appropriate management experience..
					902.Designation of
			 Department of Defense senior official with principal responsibility for airship
			 programsNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall—
						(1)designate a
			 senior official of the Department of Defense as the official with principal
			 responsibility for the airship programs of the Department; and
						(2)set forth the
			 responsibilities of that senior official with respect to such programs.
						903.Memoranda of
			 agreement on synchronization of enabling capabilities of general purpose forces
			 with the requirements of special operations forcesBy
			 not later than 180 days after the date of the enactment of this Act, each
			 Secretary of a military department shall enter into a memorandum of agreement
			 with the Commander of the United States Special Operations Command establishing
			 procedures by which the availability of the enabling capabilities of the
			 general purpose forces of the Armed Forces under the jurisdiction of such
			 Secretary will be synchronized with the training and deployment cycle of
			 special operations forces under the United States Special Operations
			 Command.
					904.Enhancement of
			 administration of the United States Air Force Institute of Technology
						(a)In
			 generalChapter 901 of title 10, United States Code, is amended
			 by inserting after section 9314a the following new section:
							
								9314b.United
				States Air Force Institute of Technology: administration
									(a)Commandant
										(1)SelectionThe
				Commandant of the United States Air Force Institute of Technology shall be
				selected by the Secretary of the Air Force.
										(2)EligibilityThe
				Commandant shall be one of the following:
											(A)An officer of the
				Air Force on active duty in a grade not below the grade of colonel who
				possesses such qualifications as the Secretary considers appropriate and is
				assigned or detailed to such position.
											(B)A member of the
				Senior Executive Service or a civilian individual, including an individual who
				was retired from the Air Force in a grade not below brigadier general, who has
				the qualifications appropriate for the position of Commandant and is selected
				by the Secretary as the best qualified from among candidates for the position
				in accordance with a process and criteria determined by the Secretary.
											(3)Term for
				civilian commandantAn individual selected for the position of
				Commandant under paragraph (2)(B) shall serve in that position for a term of
				not more than five years and may be continued in that position for an
				additional term of up to five years.
										(b)Provost and
				Academic Dean
										(1)In
				generalThere is established at the United States Air Force
				Institute of Technology the civilian position of Provost and Academic Dean who
				shall be appointed by the Secretary.
										(2)TermAn
				individual appointed to the position of Provost and Academic Dean shall serve
				in that position for a term of five years.
										(3)CompensationThe
				individual serving as Provost and Academic Dean is entitled to such
				compensation for such service as the Secretary shall prescribe for purposes of
				this section, but not more than the rate of compensation authorized for level
				IV of the Executive
				Schedule.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 901
			 of such title is amended by inserting after the item relating to section 9314a
			 the following new item:
							
								
									9314b. United States Air Force Institute of Technology:
				administration.
								
								.
						905.Defense
			 laboratory matters
						(a)Repeal of
			 sunset on direct hire authority at personnel demonstration
			 laboratoriesSection 1108 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (10 U.S.C. 1580 prec. note) is amended
			 by striking subsection (e).
						(b)Repeal of
			 sunset on mechanisms to provide funds for laboratories for research and
			 development of technologies for military missionsSection 219 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10
			 U.S.C. 2358 note) is amended by striking subsection (c).
						(c)Repeal of
			 sunset on authority for unspecified minor military construction for laboratory
			 revitalizationSection 2805(d) of title 10, United States Code,
			 is amended by striking paragraph (5).
						(d)Assessment of
			 military construction required for laboratory revitalization and
			 recapitalization
							(1)Assessment
			 requiredThe Secretary of Defense shall conduct an assessment of
			 the current requirements of the defense laboratories for the revitalization and
			 recapitalization of their infrastructure in order to identity required military
			 construction.
							(2)ElementsThe
			 assessment required by paragraph (1) shall—
								(A)identify the
			 military construction requirements of the defense laboratories described in
			 paragraph (1) that cannot be met by current authorities for unspecified minor
			 military construction; and
								(B)establish for
			 each Armed Force a prioritized list of military construction projects to meet
			 the requirements described in subparagraph (A), and identify among the projects
			 so listed each project previously submitted to a military construction review
			 panel and the length of time such project has remained unaddressed.
								(3)Reports
								(A)Status
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report describing the current status of the assessment required by paragraph
			 (1).
								(B)Final
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report on the assessment. The report shall set forth the following:
									(i)The
			 results of the assessment.
									(ii)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate in light of the results of the assessment.
									(4)Defense
			 laboratory definedIn this subsection, the term defense
			 laboratory means a laboratory (as that term is defined in section
			 2805(d)(4) of title 10, United States Code) that is owned by the United States
			 and under the jurisdiction of the Secretary of a military department.
							906.Assessment of
			 Department of Defense access to non-United States citizens with scientific and
			 technical expertise vital to the national security interests
						(a)Assessment
			 requiredThe Secretary of Defense shall conduct an assessment of
			 current and potential mechanisms to permit the Department of Defense to employ
			 non-United States citizens with critical scientific and technical skills that
			 are vital to the national security interests of the United States.
						(b)ElementsThe
			 assessment required by subsection (a) shall include the following:
							(1)An identification
			 of the critical scientific and technical skills that are vital to the national
			 security interests of the United States and are anticipated to be in short
			 supply over the next 10 years, and an identification of the military positions
			 and civilian positions of the Department of Defense that require such
			 skills.
							(2)An identification
			 of mechanisms and incentives for attracting persons who are non-United States
			 citizens with such skills to such positions, including the expedited extension
			 of United States citizenship.
							(3)An identification
			 and assessment of any concerns associated with the provision of security
			 clearances to such persons.
							(4)An identification
			 and assessment of any concerns associated with the employment of such persons
			 in civilian positions in the United States defense industrial base, including
			 in positions in which United States citizenship, a security clearance, or both
			 are a condition of employment.
							(c)Reports
							(1)Status
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report describing the current status of the assessment required by subsection
			 (a).
							(2)Final
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report on the assessment. The report shall set forth the following:
								(A)The results of
			 the assessment.
								(B)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate in light of the results of the assessment.
								BSpace
			 Activities
					911.Commercial
			 space launch cooperation
						(a)In
			 generalChapter 135 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2275.Commercial
				space launch cooperation
									(a)AuthorityThe
				Secretary of Defense may, to assist the Secretary of Transportation in carrying
				out responsibilities set forth in titles 49 and 51 with respect to private
				sector involvement in commercial space activities and public-private
				partnerships pertaining to space transportation infrastructure, take such
				actions as the Secretary considers to be in the best interests of the Federal
				Government to do the following:
										(1)Maximize the use
				of the capacity of the space transportation infrastructure of the Department of
				Defense by the private sector in the United States.
										(2)Maximize the
				effectiveness and efficiency of the space transportation infrastructure of the
				Department of Defense.
										(3)Reduce the cost
				of services provided by the Department of Defense related to space
				transportation infrastructure at launch support facilities and space recovery
				support facilities.
										(4)Encourage
				commercial space activities by enabling investment in the space transportation
				infrastructure of the Department of Defense by covered entities.
										(5)Foster
				cooperation between the Department of Defense and covered entities.
										(b)Authority for
				contracts and other agreements relating to space transportation
				infrastructureThe Secretary of Defense—
										(1)may enter into a
				contract or other agreement with a covered entity to provide to the covered
				entity support and services related to the space transportation infrastructure
				of the Department of Defense; and
										(2)upon the request
				of that covered entity, may include such support and services in the space
				launch and reentry range support requirements of the Department of Defense
				if—
											(A)the Secretary
				determines that the inclusion of such support and services in such
				requirements—
												(i)is in the best
				interests of the Federal Government;
												(ii)does not
				interfere with the requirements of the Department of Defense; and
												(iii)does not
				compete with the commercial space activities of other covered entities, unless
				that competition is in the national security interests of the United States;
				and
												(B)any commercial
				requirement included in a contract or other agreement entered into under this
				subsection has full non-Federal funding before the execution of the contract or
				other agreement.
											(c)Contributions
										(1)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with covered entities on a cooperative and voluntary basis to
				accept contributions of funds, services, and equipment to carry out this
				section.
										(2)Use of
				contributionsAny funds, services, or equipment accepted by the
				Secretary under this subsection—
											(A)may be used only
				for the objectives specified in this section in accordance with terms of use
				set forth in the contract or other agreement entered into under this
				subsection; and
											(B)shall be managed
				by the Secretary in accordance with regulations of the Department of
				Defense.
											(3)Requirements
				with respect to agreementsA contract or other agreement entered
				into under this subsection shall address terms of use, ownership, and
				disposition of the funds, services, or equipment contributed pursuant to the
				contract or other agreement.
										(d)Defense
				cooperation space launch account
										(1)EstablishmentThere
				is established in the Treasury of the United States a special account to be
				known as the Defense Cooperation Space Launch Account.
										(2)Crediting of
				fundsFunds received by the Secretary of Defense under subsection
				(c) shall be credited to the Defense Cooperation Space Launch Account and shall
				be available until expended without further authorization or appropriation only
				for the objectives specified in this section.
										(e)Annual
				reportNot later than January 31 of each year, the Secretary of
				Defense shall submit to the congressional defense committees a report on the
				funds, services, and equipment accepted and used by the Secretary under this
				section during the previous fiscal year.
									(f)DefinitionsIn
				this section:
										(1)Covered
				entityThe term covered entity means a non-Federal
				entity that—
											(A)is organized
				under the laws of the United States or of any jurisdiction within the United
				States; and
											(B)is engaged in
				commercial space activities.
											(2)Launch support
				facilitiesThe term launch support facilities has
				the meaning given that term in section 50501(7) of title 51.
										(3)Space recovery
				support facilitiesThe term space recovery support
				facilities has the meaning given that term in section 50501(11) of title
				51.
										(4)Space
				transportation infrastructureThe term space transportation
				infrastructure has the meaning given that term in section 50501(12) of
				title
				51.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									2275. Commercial space launch
				cooperation.
								
								.
						(c)RegulationsThe
			 Secretary of Defense shall prescribe regulations relating to the activities of
			 the Department of Defense under section 2275 of title 10, United States Code,
			 as added by subsection (a).
						912.Authority to
			 designate increments or blocks of space vehicles as major subprograms subject
			 to acquisition reporting requirementsSection 2430a(a)(1) of title 10, United
			 States Code, is amended—
						(1)by inserting
			 (A) before If the Secretary of Defense
			 determines; and
						(2)by adding at the
			 end the following new subparagraph:
							
								(B)If the Secretary of Defense
				determines that a major defense acquisition program to purchase space vehicles
				requires the delivery of space vehicles in two or more increments or blocks,
				the Secretary may designate each such increment or block as a major subprogram
				for the purposes of acquisition reporting under this
				chapter.
								.
						913.Review to
			 identify interference with national security Global Positioning System
			 receivers by commercial communications services
						(a)Sense of
			 CongressIt is the sense of Congress that—
							(1)the reliable
			 provision of precision navigation and timing signals by Global Positioning
			 System satellites owned and operated by the Department of Defense is critical
			 to the economy, public health and safety, and the national security of the
			 United States;
							(2)any interference
			 with the signals of the Global Positioning System satellites or the various
			 receivers that use those signals would be extraordinarily disruptive;
			 and
							(3)the Federal
			 Communications Commission should ensure that the signals of Global Positioning
			 System satellites can be received without interruption or interference.
							(b)ReviewNot
			 later than 90 days after the date of the enactment of this Act, and every 90
			 days thereafter until the termination date described in subsection (d), the
			 Secretary of Defense shall conduct a review—
							(1)to assess the
			 ability of national security Global Positioning System receivers to receive the
			 signals of Global Positioning System satellites without interruption or
			 interference; and
							(2)to determine if
			 commercial communications services are causing or will cause widespread or
			 harmful interference with national security Global Positioning System
			 receivers.
							(c)Notification to
			 Congress
							(1)In
			 generalIf the Secretary determines under subsection (b)(2) that
			 commercial communications services are causing or will cause widespread or
			 harmful interference with national security Global Positioning System
			 receivers, the Secretary shall promptly submit to the congressional defense
			 committees a report notifying those committees of the interference.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A list and
			 description of the national security Global Positioning System receivers that
			 are being or are expected to be interfered with by commercial communications
			 services.
								(B)A description of
			 the source of, and the entity causing or expected to cause, the interference
			 with those receivers.
								(C)A description of
			 the manner in which that source or entity is causing or is expected to cause
			 the interference.
								(D)A description of
			 the magnitude of harm caused or expected to be caused by the
			 interference.
								(E)A description of
			 the duration of and the conditions and circumstances under which the
			 interference is occurring or is expected to occur.
								(F)A description of
			 the impact of the interference on the national security interests of the United
			 States.
								(G)A description of
			 the plans of the Secretary to address, alleviate, or mitigate the interference
			 or the harm caused or expected to be caused by the interference.
								(d)Termination
			 date describedThe requirement that the Secretary conduct the
			 review under subsection (b) and submit the report under subsection (c) shall
			 terminate on the earlier of—
							(1)the date that is
			 2 years after the date of the enactment of this Act; or
							(2)the date on which
			 the Secretary—
								(A)determines that
			 there is no widespread or harmful interference with national security Global
			 Positioning System receivers by commercial communication services; and
								(B)notifies the
			 congressional defense committees of that determination.
								CIntelligence
			 Matters
					921.Expansion of
			 authority for exchanges of mapping, charting, and geodetic data to include
			 nongovernmental organizations and academic institutions
						(a)Broadening of
			 authoritySection 454 of title 10, United States Code, is
			 amended—
							(1)by inserting
			 (a) Foreign countries and
			 international organizations.— before The
			 Secretary of Defense; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)Nongovernmental
				organizations and academic institutionsThe Secretary may
				authorize the National Geospatial-Intelligence Agency to exchange or furnish
				mapping, charting, and geodetic data, supplies, and services relating to areas
				outside of the United States to a nongovernmental organization or an academic
				institution engaged in geospatial information research or production of such
				areas pursuant to an agreement for the production or exchange of such
				data.
									.
							(b)Conforming
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									454.Exchange of
				mapping, charting, and geodetic data with foreign countries, international
				organizations, nongovernmental organizations, and academic
				institutions
									.
							(2)Table of
			 sectionsThe table of sections at the beginning of subchapter II
			 of chapter 22 of such title is amended by striking the item relating to section
			 454 and inserting the following new item:
								
									
										454. Exchange of mapping, charting, and geodetic data with
				foreign countries, international organizations, nongovernmental organizations,
				and academic
				institutions.
									
									.
							922.Facilities for
			 intelligence collection or special operations activities abroadSection 2682 of title 10, United States
			 Code, is amended—
						(1)by inserting
			 (a) Maintenance and
			 repair.— before The maintenance and
			 repair;
						(2)by designating
			 the second sentence as subsection (b), realigning such subsection so as to be
			 indented two ems from the left margin, and inserting Jurisdiction.— before
			 A real property facility; and
						(3)by adding at the
			 end the following new subsection:
							
								(c)Facilities for
				intelligence collection or for special operations abroadThe
				Secretary of Defense may maintain and repair, and may exercise jurisdiction
				over, a real property facility if necessary to provide security for authorized
				intelligence collection or special operations activities abroad undertaken by
				the Department of
				Defense.
								.
						923.Ozone Widget
			 Framework
						(a)Mechanism for
			 Internet publication of information for development of analysis tools and
			 applicationsThe Director of the Defense Information Systems
			 Agency shall implement a mechanism to publish and maintain on the public
			 Internet the Application Programming Interface specifications, a developer’s
			 toolkit, source code, and such other information on, and resources for, the
			 Ozone Widget Framework (OWF) as the Director considers necessary to permit
			 individuals and companies to develop, integrate, and test analysis tools and
			 applications for use by the Department of Defense and the elements of the
			 intelligence community.
						(b)Process for
			 voluntary contribution of improvements by private sectorIn
			 addition to the requirement under subsection (a), the Director shall also
			 establish a process by which private individuals and companies may voluntarily
			 contribute the following:
							(1)Improvements to
			 the source code and documentation for the Ozone Widget Framework.
							(2)Alternative or
			 compatible implementations of the published Application Programming Interface
			 specifications for the Framework.
							(c)Encouragement
			 of use and developmentThe Director shall, whenever practicable,
			 encourage and foster the use, support, development, and enhancement of the
			 Ozone Widget Framework by the computer industry and commercial information
			 technology vendors, including the development of tools that are compatible with
			 the Framework.
						924.Plan for
			 incorporation of enterprise query and correlation capability into the Defense
			 Intelligence Information Enterprise
						(a)Plan
			 required
							(1)In
			 generalThe Under Secretary of Defense for Intelligence shall
			 develop a plan for the incorporation of an enterprise query and correlation
			 capability into the Defense Intelligence Information Enterprise (D2IE).
							(2)ElementsThe
			 plan required by paragraph (1) shall—
								(A)include an
			 assessment of all the current and planned advanced query and correlation
			 systems which operate on large centralized databases that are deployed or to be
			 deployed in elements of the Defense Intelligence Information Enterprise;
			 and
								(B)determine where
			 duplication can be eliminated, how use of these systems can be expanded,
			 whether these systems can be operated collaboratively, and whether they can and
			 should be integrated with the enterprisewide query and correlation capability
			 required pursuant to paragraph (1).
								(b)Pilot
			 program
							(1)In
			 generalThe Under Secretary shall conduct a pilot program to
			 demonstrate an enterprisewide query and correlation capability through the
			 Defense Intelligence Information Enterprise program.
							(2)PurposeThe
			 purpose of the pilot program shall be to demonstrate the capability of an
			 enterprisewide query and correlation system to achieve the following:
								(A)To conduct
			 complex, simultaneous queries by a large number of users and analysts across
			 numerous, large distributed data stores with response times measured in
			 seconds.
								(B)To be scaled up
			 to operate effectively on all the data holdings of the Defense Intelligence
			 Information Enterprise.
								(C)To operate across
			 multiple levels of security with data guards.
								(D)To operate
			 effectively on both unstructured data and structured data.
								(E)To extract
			 entities, resolve them, and (as appropriate) mask them to protect sources and
			 methods, privacy, or both.
								(F)To control access
			 to data by means of on-line electronic user credentials, profiles, and
			 authentication.
								(c)ReportNot
			 later than November 1, 2012, the Under Secretary shall submit to the
			 appropriate committees of Congress a report on the actions undertaken by the
			 Under Secretary to carry out this section. The report shall set forth the plan
			 developed under subsection (a) and a description and assessment of the pilot
			 program conducted under subsection (b).
						(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							DCybersecurity
			 Matters
					931.Strategy to
			 acquire capabilities to detect previously unknown cyber attacks
						(a)In
			 generalThe Secretary of Defense shall develop and implement a
			 plan to augment the cybersecurity strategy of the Department of Defense through
			 the acquisition of advanced capabilities to discover and isolate penetrations
			 and attacks that were previously unknown and for which signatures have not been
			 developed for incorporation into computer intrusion detection and prevention
			 systems and anti-virus software systems.
						(b)Capabilities
							(1)Nature of
			 capabilitiesThe capabilities to be acquired under the plan
			 required by subsection (a) shall—
								(A)be adequate to
			 enable well-trained analysts to discover the sophisticated attacks conducted by
			 nation-state adversaries that are categorized as advanced persistent
			 threats;
								(B)be appropriate
			 for—
									(i)endpoints or
			 hosts;
									(ii)network-level
			 gateways operated by the Defense Information Systems Agency where the
			 Department of Defense network connects to the public Internet; and
									(iii)global networks
			 owned and operated by private sector Tier 1 Internet Service Providers;
									(C)at the endpoints
			 or hosts, add new discovery capabilities to the Host-Based Security System of
			 the Department, including capabilities such as—
									(i)automatic
			 blocking of unauthorized software programs and accepting approved and vetted
			 programs;
									(ii)constant
			 monitoring of all key computer attributes, settings, and operations (such as
			 registry keys, operations running in memory, security settings, memory tables,
			 event logs, and files); and
									(iii)automatic
			 baselining and remediation of altered computer settings and files;
									(D)at the
			 network-level gateways and internal network peering points, include the
			 sustainment and enhancement of a system that is based on full-packet capture,
			 session reconstruction, extended storage, and advanced analytic tools,
			 by—
									(i)increasing the
			 number and skill level of the analysts assigned to query stored data, whether
			 by contracting for security services, hiring and training Government personnel,
			 or both; and
									(ii)increasing the
			 capacity of the system to handle the rates for data flow through the gateways
			 and the storage requirements specified by the United States Cyber Command;
			 and
									(E)include the
			 behavior-based threat detection capabilities of Tier 1 Internet Service
			 Providers and other companies that operate on the global Internet.
								(2)Source of
			 capabilitiesThe capabilities to be acquired shall, to the
			 maximum extent practicable, be acquired from commercial sources. In making
			 decisions on the procurement of such capabilities from among competing
			 commercial and Government providers, the Secretary shall take into
			 consideration the needs of other departments and agencies of the Federal
			 Government, State and local governments, and critical infrastructure owned and
			 operated by the private sector for unclassified, affordable, and sustainable
			 commercial solutions.
							(c)Integration and
			 management of discovery capabilitiesThe plan required by
			 subsection (a) shall include mechanisms for improving the standardization,
			 organization, and management of the security information and event management
			 systems that are widely deployed across the Department of Defense to improve
			 the ability of United States Cyber Command to understand and control the status
			 and condition of Department networks, including mechanisms to ensure that the
			 security information and event management systems of the Department receive and
			 correlate data collected and analyses conducted at the host or endpoint, at the
			 network gateways, and by Internet Service Providers in order to discover new
			 attacks reliably and rapidly.
						(d)Provision for
			 capability demonstrationsThe plan required by subsection (a)
			 shall provide for the conduct of demonstrations, pilot projects, and other
			 tests on cyber test ranges and operational networks in order to determine and
			 verify that the capabilities to be acquired pursuant to the plan are effective,
			 practical, and affordable.
						(e)ReportNot
			 later than April 1, 2012, the Secretary shall submit to the congressional
			 defense committees a report on the plan required by subsection (a). The report
			 shall set forth the plan and include a comprehensive description of the actions
			 being undertaken by the Department to implement the plan.
						932.Program in
			 support of Department of Defense policy on sustaining and expanding information
			 sharing
						(a)Program
			 requiredThe Secretary of Defense shall carry out a program to
			 support the policy of the Department of Defense on sustaining and expanding
			 information sharing which program shall provide for the adoption and
			 improvement of technical and procedural capabilities to detect and prevent
			 personnel without authorization from acquiring and exporting information from
			 classified networks.
						(b)CapabilitiesOptions
			 for the technical and procedural capabilities to be adopted and improved under
			 the program required by subsection (a) shall include, but not be limited to,
			 capabilities for the following:
							(1)Disabling the
			 removable media ports of computers, whether physically or
			 electronically.
							(2)In the case of
			 computers authorized to write to removable media, requiring systems
			 administrator approval for transfers of data.
							(3)Electronic
			 monitoring and reporting of compliance with policies on downloading of
			 information to removable media, and of attempts to circumvent such
			 policies.
							(4)Using public-key
			 infrastructure-based identity authentication and user profiles to control
			 information access and use.
							(5)Electronic
			 auditing and reporting of user activities to deter and detect unauthorized
			 activities.
							(6)Using
			 data-loss-prevention and data-rights management technology to prevent the
			 unauthorized export of information from a network or to render the information
			 unusable in the event of unauthorized export.
							(7)Appropriately
			 implementing and integrating such capabilities to enable efficient management
			 and operations, and effective protection of information, without impairing the
			 work of analysts and users of networks.
							(c)Program within
			 broader approach to cybersecurity challengesIn developing the
			 program required by subsection (a), the Secretary—
							(1)shall take into
			 account that the prevention of security breaches from personnel operating from
			 inside Department networks substantially overlaps with the prevention of cyber
			 attacks (including prevention of theft of information and intellectual property
			 and the destruction of information and network functionality); and
							(2)should make
			 decisions about the utility and affordability of capabilities under subsection
			 (b) for purposes of the program in full contemplation of the broad range of
			 cybersecurity challenges facing the Department.
							(d)Budget
			 mattersThe budget justification documents for the budget of the
			 President for each fiscal year after fiscal year 2012, as submitted to Congress
			 pursuant to section 1105 of title 31, United States Code, shall set forth
			 information on the program required by subsection (a), including the
			 following:
							(1)The amount
			 requested for such fiscal year for the program.
							(2)A description of
			 the objectives and scope of the program for such fiscal year, including
			 management objectives and program milestones and performance metrics for such
			 fiscal year.
							XGeneral
			 Provisions
				AFinancial
			 Matters
					1001.General
			 transfer authority
						(a)Authority to
			 transfer authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this division for fiscal year 2012
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationExcept
			 as provided in paragraph (3), the total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $5,000,000,000.
							(3)Exception for
			 transfers between military personnel authorizationsA transfer of
			 funds between military personnel authorizations under title IV shall not be
			 counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe
			 authority provided by this section to transfer authorizations—
							(1)may only be used
			 to provide authority for items that have a higher priority than the items from
			 which authority is transferred; and
							(2)may not be used
			 to provide authority for an item that has been denied authorization by
			 Congress.
							(c)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to increase the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
						(d)Notice to
			 CongressThe Secretary shall promptly notify Congress of each
			 transfer made under subsection (a).
						1002.Defense
			 business systems
						(a)Availability of
			 funds for defense business system programs
							(1)Conditions for
			 obligationSubsection (a) of section 2222 of title 10, United
			 States Code, is amended to read as follows:
								
									(a)Conditions for
				obligation of funds for covered defense business system
				programsAppropriated and nonappropriated funds available to the
				Department of Defense may not be obligated for a covered defense business
				system program unless—
										(1)the appropriate
				chief management officer for the defense business system program has—
											(A)determined
				that—
												(i)the defense
				business system program is in compliance with the enterprise architecture
				developed under subsection (c); and
												(ii)appropriate
				business process reengineering efforts have been undertaken to ensure
				that—
													(I)the business
				process to be supported by the defense business system program will be as
				streamlined and efficient as practicable; and
													(II)the need to
				tailor commercial-off-the-shelf systems to meet unique requirements or
				incorporate unique interfaces has been eliminated or reduced to the maximum
				extent practicable; or
													(B)waived the
				requirement in subparagraph (A) on the basis of a determination by the chief
				management officer that—
												(i)the defense
				business system program is necessary to achieve a critical national security
				capability or address a critical requirement in an area such as safety or
				security; or
												(ii)the defense
				business system program is necessary to prevent a significant adverse effect on
				a project that is needed to achieve an essential capability, taking into
				consideration the alternative solutions for preventing such adverse
				effect;
												(2)the determination
				or waiver of the chief management officer under paragraph (1) has been
				reviewed, approved, and certified by an appropriate investment review board
				established under subsection (g); and
										(3)the certification
				by the investment review board under paragraph (2) has been approved by the
				Defense Business Systems Management
				Committee.
										.
							(2)Treatment of
			 certain obligations of fundsSubsection (b) of such section is
			 amended by striking business system and all that follows through
			 such subsection and inserting covered defense business
			 system program that has not been certified or approved in accordance with
			 subsection (a).
							(b)Enterprise
			 architecture
							(1)In
			 generalSubsection (c) of such section is amended—
								(A)in paragraph (1),
			 by inserting , known as the defense business enterprise
			 architecture, after an enterprise architecture;
			 and
								(B)in paragraph (2),
			 by striking the enterprise architecture for defense business
			 systems and inserting the defense business enterprise
			 architecture.
								(2)CompositionSubsection
			 (d) of such section is amended—
								(A)in paragraph
			 (1)—
									(i)in
			 subparagraph (A), by striking all and inserting
			 applicable law, including; and
									(ii)in
			 subparagraph (B), by inserting business and before
			 financial information;
									(B)in paragraph (2),
			 by inserting performance measures, after data
			 standards,; and
								(C)by adding at the
			 end the following new paragraph:
									
										(3)A target systems
				environment, aligned to the business enterprise architecture, for each of the
				major business processes conducted by the Department of Defense, as determined
				by the Chief Management Officer of the Department of
				Defense.
										.
								(3)Transition
			 planSubsection (e) of such section is amended—
								(A)in paragraph
			 (1)—
									(i)in
			 subparagraph (A), by striking The acquisition strategy for and
			 inserting A listing of the; and
									(ii)in
			 subparagraph (B)—
										(I)by striking
			 defense business systems as of December 2, 2002 and inserting
			 existing defense business systems; and
										(II)by striking the
			 comma before that will; and
										(B)in paragraph (2),
			 by striking Each of the strategies under paragraph (1) and
			 inserting For each system listed under paragraph (1), the transition
			 plan.
								(c)Responsible
			 senior officials and chief management officersSubsection (f) of
			 such section is amended—
							(1)by striking all
			 the matter preceding subparagraph (A) of paragraph (1) and inserting the
			 following:
								
									(f)Designation of
				senior officials and chief management officers(1)For purposes of
				subsection (g), the appropriate senior Department of Defense official for the
				functions and activities supported by a covered defense business system is as
				follows:
										;
				
							(2)in such paragraph
			 (1), as so amended—
								(A)by striking
			 shall be responsible and accountable for each place it appears
			 and inserting , in the case of;
								(B)in subparagraph
			 (D), by striking Assistant Secretary of Defense for Networks and
			 Information Integration and the; and
								(C)in subparagraph
			 (E), by striking Deputy Secretary of Defense and all that
			 follows through responsible for and inserting Deputy
			 Chief Management Officer of the Department of Defense, in the case of;
			 and
								(3)in paragraph
			 (2)—
								(A)in the matter
			 preceding subparagraph (A)—
									(i)by
			 striking subsection (a) and inserting subsections (a) and
			 (g); and
									(ii)by
			 striking modernization and inserting
			 program;
									(B)in subparagraph
			 (D), by inserting the Director of such Defense Agency, unless otherwise
			 approved by before the Deputy Chief Management Officer;
			 and
								(C)in subparagraph
			 (E), by inserting the designee of before the Deputy Chief
			 Management Officer.
								(d)Investment
			 reviewSubsection (g) of such section is amended—
							(1)by striking
			 paragraph (1) and inserting the following new paragraph (1):
								
									(1)The Secretary of Defense, acting
				through the Chief Management Officer of the Department of Defense, shall
				establish, by not later than March 15, 2012, an investment review board and
				investment management process, consistent with section 11312 of title 40, to
				review the planning, design, acquisition, development, deployment, operation,
				maintenance, modernization, and project cost benefits and risks of covered
				defense business system programs. The investment review process so established
				shall specifically address the requirements of subsection
				(a).
									;
				and
							(2)in paragraph
			 (2)—
								(A)in the matter
			 preceding subparagraph (A), by striking systems and inserting
			 system programs;
								(B)in subparagraph
			 (A), by striking defense business system and all that follows
			 through as an investment and inserting covered defense
			 business system program, in accordance with the requirements of subsection
			 (a),;
								(C)in subparagraph
			 (B), by striking every defense business system and all that
			 follows and inserting covered defense business system programs, grouped
			 in portfolios of defense business systems;;
								(D)by striking
			 subparagraph (C) and inserting the following new subparagraph (C):
									
										(C)Representation on each investment
				review board by appropriate officials from among the Office of the Secretary of
				Defense, the armed forces, the combatant commands, the Joint Chiefs of Staff,
				and the Defense Agencies, including representatives of each of the
				following:
											(i)The appropriate chief management
				officer for the defense business system under review.
											(ii)The appropriate senior Department
				of Defense official for the functions and activities supported by the defense
				business system under review.
											(iii)The Chief Information Officer of
				the Department of Defense.
											;
				and
								(E)in subparagraph
			 (D), by striking investments and inserting
			 programs.
								(e)Budget
			 informationSubsection (h) of such section is amended—
							(1)in paragraph (1),
			 by inserting program after defense business
			 system;
							(2)in paragraph
			 (2)—
								(A)in the matter
			 preceding subparagraph (A), by striking such system and
			 inserting such program; and
								(B)in subparagraph
			 (A), by striking the system and inserting the system
			 covered by such program;
								(3)by striking
			 paragraph (3) and inserting the following new paragraph (3):
								
									(3)For each such
				program, an identification of the appropriate chief management officer and
				senior Department of Defense official designated under subsection
				(f).
									;
				and
							(4)in paragraph (4),
			 by striking such system both places it appears and inserting
			 such program.
							(f)Reports to
			 CongressSubsection (i) of such section is amended—
							(1)in the matter
			 preceding paragraph (1)—
								(A)by striking
			 2005 through 2013 and inserting 2012 through
			 2016;
								(B)by striking the
			 second sentence; and
								(C)by striking
			 Subsequent reports and inserting Each
			 report;
								(2)by striking
			 modernizations each place it appears in paragraphs (1) and (2)
			 and inserting programs;
							(3)by striking
			 paragraph (3) and inserting the following new paragraph (3):
								
									(3)identify any
				covered defense business system program for which a waiver was granted under
				subsection (a)(1)(B) during the preceding fiscal year, and set forth the
				reasons for each such waver; and
									;
				and
							(4)in paragraph (4),
			 by striking modernization efforts and inserting
			 programs.
							(g)DefinitionsSubsection
			 (j) of such section is amended—
							(1)by striking
			 paragraphs (1) and (3);
							(2)by redesignating
			 paragraphs (2), (4), (5), and (6) as paragraphs (1), (3), (4), and (5),
			 respectively; and
							(3)by inserting
			 after paragraph (1), as redesignated by paragraph (2) of this subsection, the
			 following new paragraph (2):
								
									(2)The term
				covered defense business system program means any program as
				follows:
										(A)A program for the
				acquisition or development of a new defense business system with a total cost
				in excess of $1,000,000.
										(B)A program for any
				significant modification or enhancement of an existing defense business system
				with a total cost in excess of $1,000,000.
										(C)A program for the
				operation and maintenance of an existing defense business system, if the
				estimated cost of operation and maintenance of such system exceeds $1,000,000
				over the period of the current future-years defense program submitted to
				Congress under section 221 of this
				title.
										.
							1003.Modification
			 of authorities on certification and credential standards for financial
			 management positions in the Department of Defense
						(a)In
			 generalSection 1599d of title 10, United States Code, is amended
			 to read as follows:
							
								1599d.Financial
				management positions: authority to prescribe professional certification and
				credential standards
									(a)Authority To
				prescribe professional certification and credential standardsThe
				Secretary of Defense may prescribe professional certification and credential
				standards for financial management positions within the Department of Defense,
				including requirements for formal education and requirements for certifications
				that individuals have met predetermined qualifications set by an agency of
				Government or by an industry or professional group. Any such professional
				certification or credential standard shall be prescribed as a Department
				regulation.
									(b)WaiverThe
				Secretary may waive any standard prescribed under subsection (a) whenever the
				Secretary determines such a waiver to be appropriate.
									(c)Applicability(1)Except as provided in
				paragraph (2), the Secretary may, in the Secretary's discretion—
											(A)require that a standard prescribed
				under subsection (a) apply immediately to all personnel holding financial
				management positions designated by the Secretary; or
											(B)delay the imposition of such a
				standard for a reasonable period to permit persons holding financial management
				positions so designated time to comply.
											(2)A formal education requirement
				prescribed under subsection (a) shall not apply to any person employed by the
				Department in a financial management position before the standard is
				prescribed.
										(d)Discharge of
				authorityThe Secretary shall prescribe any professional
				certification or credential standards under subsection (a) through the Under
				Secretary of Defense (Comptroller), in consultation with the Under Secretary of
				Defense for Personnel and Readiness.
									(e)ReportsNot
				later than one year after the effective date of any regulations prescribed
				under subsection (a), or any significant modification of such regulations, the
				Secretary shall, in conjunction with the Director of the Office of Personnel
				Management, submit to Congress a report setting forth the plans of the
				Secretary to provide training to appropriate Department personnel to meet any
				new professional certification or credential standard under such regulations or
				modification.
									(f)Financial
				management position definedIn this section, the term
				financial management position means a position or group of
				positions (including civilian and military positions), as designated by the
				Secretary for purposes of this section, that perform, supervise, or manage work
				of a fiscal, financial management, accounting, auditing, cost or budgetary
				nature, or that require the performance of financial management related
				work.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 81 of
			 such title is amended by striking the item relating to section 1599d and
			 inserting the following new item:
							
								
									1599d. Financial management positions: authority to prescribe
				professional certification and credential
				standards.
								
								.
						1004.Deposit of
			 reimbursed funds under reciprocal fire protection agreements
						(a)In
			 generalSection 5(b) of the
			 Act of May 27, 1955 (chapter 105; 69 Stat. 67; 42 U.S.C. 1856d(b)), is amended
			 to read as follows:
							
								(b)Notwithstanding
				subsection (a), all sums received as reimbursements for costs incurred by any
				Department of Defense activity for fire protection rendered pursuant to this
				Act shall be credited to the same appropriation or fund from which the expenses
				were paid or, if the period of availability for obligation for that
				appropriation has expired, to the appropriation or fund that is currently
				available to the activity for the same purpose. Amounts so credited shall be
				subject to the same provisions and restrictions as the appropriation or account
				to which
				credited.
								.
						(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to reimbursements for
			 expenditures of funds appropriated after the date of the enactment of this
			 Act.
						BCounter-Drug
			 Activities
					1011.Five-year
			 extension and modification of authority of Department of Defense to provide
			 additional support for counterdrug activities of other governmental
			 agencies
						(a)Five-year
			 extensionSubsection (a) of section 1004 of the National Defense
			 Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) is amended by
			 striking During fiscal years 2002 through 2011 and inserting
			 Until September 30, 2016.
						(b)Coverage of
			 tribal law enforcement agencies
							(1)In
			 generalSuch section is further amended—
								(A)in subsection
			 (a)—
									(i)in
			 the matter preceding paragraph (1), by inserting tribal, after
			 local,; and
									(ii)in
			 paragraph (2), by striking State or local both places it appears
			 and insert State, local, or tribal; and
									(B)in subsection
			 (b)—
									(i)in
			 paragraph (1), by striking State or local and inserting
			 State, local, or tribal;
									(ii)in
			 paragraph (4), by striking State, or local and inserting
			 State, local, or tribal; and
									(iii)in paragraph
			 (5), by striking State and local and inserting State,
			 local, and tribal.
									(2)Tribal
			 government definedSuch section is further amended by adding at
			 the end the following new subsection:
								
									(i)Definitions
				relating to tribal governmentsIn this section:
										(1)The term
				Indian tribe has the meaning given the term in section 4 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
										(2)The term
				tribal government means the governing body of an Indian
				tribe.
										.
							1012.Five-year
			 extension and expansion of authority to provide additional support for
			 counter-drug activities of certain foreign governments
						(a)In
			 generalSubsection (a)(2) of section 1033 of the National Defense
			 Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as
			 most recently amended by section 1014(a) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4337), is
			 further amended by striking 2012 and inserting
			 2017.
						(b)Maximum amount
			 of supportSection (e)(2) of such section, as so amended, is
			 further amended—
							(1)by striking
			 $75,000,000 and inserting $100,000,000;
			 and
							(2)by striking
			 2012 and inserting 2017 .
							(c)Additional
			 governments eligible To receive supportSubsection (b) of such
			 section, as most recently amended by section 1024(b) of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4587), is further amended by adding at the end the following new
			 paragraphs:
							
								(23)Government of
				Benin.
								(24)Government of
				Cape Verde.
								(25)Government of
				The Gambia.
								(26)Government of
				Ghana.
								(27)Government of
				Guinea.
								(28)Government of
				Ivory Coast.
								(29)Government of
				Jamaica.
								(30)Government of
				Liberia.
								(31)Government of
				Mauritania.
								(32)Government of
				Nicaragua.
								(33)Government of
				Nigeria.
								(34)Government of
				Sierra Leone.
								(35)Government of
				Togo.
								.
						1013.Reporting
			 requirement on expenditures to support foreign counter-drug
			 activitiesSection 1022(a) of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as most recently
			 amended by the section 1013 of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4347), is further
			 amended by striking February 15, 2011 and inserting
			 February 15, 2012.
					1014.Extension of
			 authority for joint task forces to provide support to law enforcement agencies
			 conducting counter-terrorism activities
						(a)ExtensionSection
			 1022(b) of the National Defense Authorization Act for Fiscal Year 2004 (10
			 U.S.C. 371 note) is amended by striking 2011 and inserting
			 2012.
						(b)Limitation on
			 exercise of authorityThe authority in section 1022 of the
			 National Defense Authorization Act for Fiscal Year 2004, as amended by
			 subsection (a), may not be exercised after September 30, 2011, unless the
			 Secretary of Defense certifies to Congress, in writing, that the Department of
			 Defense is in compliance with the provisions of paragraph (2) of subsection (d)
			 of such section, as added by section 1012(b) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4346).
						1015.Extension of
			 authority to support unified counterdrug and counterterrorism campaign in
			 ColombiaSection 1021(a)(1) of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4346), is further amended by striking
			 2011 and inserting 2012.
					CNaval Vessels and
			 Shipyards
					1021.Limitation on
			 availability of funds for placing Maritime Prepositioning Ship squadrons on
			 reduced operating statusNo
			 amounts authorized to be appropriated by this Act may be obligated or expended
			 to place a Maritime Prepositioning Ship squadron, or any component thereof, on
			 reduced operating status until the later of the following:
						(1)The date on which
			 the Commandant of the Marine Corps submits to the congressional defense
			 committees a report setting forth an assessment of the impact on military
			 readiness of the plans of the Navy for placing such Maritime Prepositioning
			 Ship squadron, or component thereof, on reduced operating status.
						(2)The date on which
			 the Chief of Naval Operations submits to the congressional defense committees a
			 report that—
							(A)describes the
			 plans of the Navy for placing such Maritime Prepositioning Ship squadron, or
			 component thereof, on reduced operating status; and
							(B)sets forth
			 comments of the Chief of Naval Operations on the assessment described in
			 paragraph (1).
							(3)The date on which
			 the Secretary of Defense certifies to the congressional defense committees that
			 the risks to readiness of placing such Maritime Prepositioning squadron, or
			 component thereof, on reduced operating status are acceptable.
						1022.Modification
			 of conditions on status of retired aircraft carrier ex-John F.
			 KennedySection 1011(c)(2) of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2374) is amended by striking shall
			 require and all that follows and inserting may, notwithstanding
			 paragraph (1), demilitarize the vessel in preparation for the
			 transfer..
					1023.Authority to
			 provide information for maritime safety of forces and hydrographic
			 support
						(a)AuthorityPart
			 IV of subtitle C of title 10, United States Code, is amended by adding at the
			 end the following new chapter:
							
								669Maritime Safety
				of Forces
									
										Sec.
										7921. Safety and
				  effectiveness information; hydrographic information.
									
									7921.Safety and
				effectiveness information; hydrographic information
										(a)Safety and
				effectiveness information(1)The Secretary of the
				Navy shall maximize the safety and effectiveness of all maritime vessels,
				aircraft, and forces of the armed forces by means of—
												(A)marine data collection;
												(B)numerical weather and ocean
				prediction; and
												(C)forecasting of hazardous weather and
				ocean conditions.
												(2)The Secretary may extend similar
				support to forces of the North Atlantic Treaty Organization, and to coalition
				forces, that are operating with the armed forces.
											(b)Hydrographic
				informationThe Secretary of the Navy shall collect, process, and
				provide to the Director of the National Geospatial-Intelligence Agency
				hydrographic information to support preparation of maps, charts, books, and
				geodetic products by that
				Agency.
										.
						(b)Clerical
			 amendmentThe table of chapters at the beginning of subtitle C of
			 such title, and the table of chapters at the beginning of part IV of such
			 subtitle, are each amended by inserting after the item relating to chapter 667
			 the following new item:
							
								
									669.
				  Maritime Safety of
				  Forces7921
								
								.
						DDetainee
			 Matters
					1031.Authority to
			 detain unprivileged enemy belligerents captured pursuant to the Authorization
			 for Use of Military Force
						(a)In
			 generalThe Armed Forces of the United States are authorized to
			 detain covered persons captured in the course of hostilities authorized by the
			 Authorization for Use of Military Force (Public Law 107–40) as unprivileged
			 enemy belligerents pending disposition under the law of war.
						(b)Covered
			 personsA covered person under this section is any person,
			 including but not limited to persons for whom detention is required under
			 section 1032, as follows:
							(1)A person who
			 planned, authorized, committed, or aided the terrorist attacks that occurred on
			 September 11, 2001, or harbored those responsible for those attacks.
							(2)A person who was
			 a part of or substantially supported al-Qaeda, the Taliban, or associated
			 forces that are engaged in hostilities against the United States or its
			 coalition partners, including any person who has committed a belligerent act or
			 has directly supported such hostilities in aid of such enemy forces.
							(c)Disposition
			 under law of warThe disposition of a person under the law of war
			 as described in subsection (a) may include the following:
							(1)Long-term
			 detention under the law of war without trial until the end of hostilities
			 against the nations, organizations, and persons subject to the Authorization
			 for Use of Military Force.
							(2)Trial under
			 chapter 47A of title 10, United States Code (as amended by the Military
			 Commissions Act of 2009 (title XVIII of Public Law 111–84)).
							(3)Transfer for
			 trial by an alternative court or competent tribunal having lawful
			 jurisdiction.
							(4)Transfer to the
			 custody or control of the person's country of origin, any other foreign
			 country, or any other foreign entity.
							(d)Constitutional
			 limitation on applicability to United States personsThe
			 authority to detain a person under this section does not extend to the
			 detention of citizens or lawful resident aliens of the United States on the
			 basis of conduct taking place within the United States except to the extent
			 permitted by the Constitution of the United States.
						1032.Required
			 military custody for members of al-Qaeda and affiliated entities
						(a)Custody pending
			 disposition under law of war
							(1)In
			 generalExcept as provided in paragraph (4), the Armed Forces of
			 the United States shall hold a person described in paragraph (2) in military
			 custody as an unprivileged enemy belligerent pending disposition under the law
			 of war.
							(2)Applicability
			 to al-Qaeda and affiliated entitiesThe requirement in paragraph
			 (1) shall apply to any covered person under section 1031(b) who is determined
			 to be—
								(A)a member of, or
			 part of, al-Qaeda or an affiliated entity; and
								(B)a participant in
			 the course of planning or carrying out an attack or attempted attack against
			 the United States or its coalition partners.
								(3)Disposition
			 under law of warFor purposes of this subsection, the disposition
			 of a person under the law of war has the meaning given in section 1031(c),
			 except that no transfer otherwise described in paragraph (4) of that section
			 shall be made unless consistent with the requirements of section 1033.
							(4)Waiver for
			 national securityThe Secretary of Defense may, in consultation
			 with the Secretary of State and the Director of National Intelligence, waive
			 the requirement of paragraph (1) if the Secretary submits to Congress a
			 certification in writing that such a waiver is in the national security
			 interests of the United States.
							(b)Requirement
			 inapplicable to United States citizensThe requirement to detain
			 a person in military custody under this section does not extend to citizens of
			 the United States.
						(c)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act, and shall apply with respect to persons described in subsection
			 (a)(2) who are taken into the custody or brought under the control of the
			 United States on or after that date.
						1033.Permanent
			 requirements for certifications relating to the transfer of detainees at United
			 States Naval Station, Guantanamo Bay, Cuba, to foreign countries and other
			 foreign entities
						(a)Certification
			 required prior to transfer
							(1)In
			 generalExcept as provided in paragraph (2) and subsection (d),
			 the Secretary of Defense may not use any amounts authorized to be appropriated
			 or otherwise available to the Department of Defense to transfer any individual
			 detained at Guantanamo to the custody or control of the individual's country of
			 origin, any other foreign country, or any other foreign entity unless the
			 Secretary submits to Congress the certification described in subsection (b) not
			 later than 30 days before the transfer of the individual.
							(2)ExceptionParagraph
			 (1) shall not apply to any action taken by the Secretary to transfer any
			 individual detained at Guantanamo to effectuate—
								(A)an order
			 affecting the disposition of the individual that is issued by a court or
			 competent tribunal of the United States having lawful jurisdiction (which the
			 Secretary shall notify Congress of promptly after issuance); or
								(B)a pre-trial
			 agreement entered in a military commission case prior to the date of the
			 enactment of this Act.
								(b)CertificationA
			 certification described in this subsection is a written certification made by
			 the Secretary of Defense, with the concurrence of the Secretary of State and in
			 consultation with the Director of National Intelligence, that the government of
			 the foreign country or the recognized leadership of the foreign entity to which
			 the individual detained at Guantanamo is to be transferred—
							(1)is not a
			 designated state sponsor of terrorism or a designated foreign terrorist
			 organization;
							(2)maintains control
			 over each detention facility in which the individual is to be detained if the
			 individual is to be housed in a detention facility;
							(3)is not, as of the
			 date of the certification, facing a threat that is likely to substantially
			 affect its ability to exercise control over the individual;
							(4)has taken or
			 agreed to take effective actions to ensure that the individual cannot take
			 action to threaten the United States, its citizens, or its allies in the
			 future;
							(5)has taken or
			 agreed to take such actions as the Secretary of Defense determines are
			 necessary to ensure that the individual cannot engage or reengage in any
			 terrorist activity; and
							(6)has agreed to
			 share with the United States any information that—
								(A)is related to the
			 individual or any associates of the individual; and
								(B)could affect the
			 security of the United States, its citizens, or its allies.
								(c)Prohibition in
			 cases of prior confirmed recidivism
							(1)ProhibitionExcept
			 as provided in paragraph (2) and subsection (d), the Secretary of Defense may
			 not use any amounts authorized to be appropriated or otherwise made available
			 to the Department of Defense to transfer any individual detained at Guantanamo
			 to the custody or control of the individual's country of origin, any other
			 foreign country, or any other foreign entity if there is a confirmed case of
			 any individual who was detained at United States Naval Station, Guantanamo Bay,
			 Cuba, at any time after September 11, 2001, who was transferred to such foreign
			 country or entity and subsequently engaged in any terrorist activity.
							(2)ExceptionParagraph
			 (1) shall not apply to any action taken by the Secretary to transfer any
			 individual detained at Guantanamo to effectuate—
								(A)an order
			 affecting the disposition of the individual that is issued by a court or
			 competent tribunal of the United States having lawful jurisdiction (which the
			 Secretary shall notify Congress of promptly after issuance); or
								(B)a pre-trial
			 agreement entered in a military commission case prior to the date of the
			 enactment of this Act.
								(d)National
			 security waiver
							(1)In
			 generalThe Secretary of Defense may waive the applicability to a
			 detainee transfer of a certification requirement specified in paragraph (4) or
			 (5) of subsection (b) or the prohibition in subsection (c) if the Secretary,
			 with the concurrence of the Secretary of State and in consultation with the
			 Director of National Intelligence, determines that—
								(A)alternative
			 actions will be taken to address the underlying purpose of the requirement or
			 requirements to be waived;
								(B)in the case of a
			 waiver of paragraph (4) or (5) of subsection (b), it is not possible to certify
			 that the risks addressed in the paragraph to be waived have been completely
			 eliminated, but the actions to be taken under subparagraph (A) will
			 substantially mitigate such risks with regard to the individual to be
			 transferred;
								(C)in the case of a
			 waiver of subsection (c), the Secretary has considered any confirmed case in
			 which an individual who was transferred to the country subsequently engaged in
			 terrorist activity, and the actions to be taken under subparagraph (A) will
			 substantially mitigate the risk of recidivism with regard to the individual to
			 be transferred; and
								(D)the transfer is
			 in the national security interests of the United States.
								(2)ReportsWhenever
			 the Secretary makes a determination under paragraph (1), the Secretary shall
			 submit to the congressional defense committees, not later than 30 days before
			 the transfer of the individual concerned the following:
								(A)A copy of the
			 determination and the waiver concerned.
								(B)A statement of
			 the basis for the determination, including—
									(i)an
			 explanation why the transfer is in the national security interests of the
			 United States; and
									(ii)in
			 the case of a waiver of paragraph (4) or (5) of subsection (b), an explanation
			 why it is not possible to certify that the risks addressed in the paragraph to
			 be waived have been completely eliminated.
									(C)A summary of the
			 alternative actions to be taken to address the underlying purpose of, and to
			 mitigate the risks addressed in, the paragraph or subsection to be
			 waived.
								(e)DefinitionsIn
			 this section:
							(1)The term
			 individual detained at Guantanamo means any individual located at
			 United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009,
			 who—
								(A)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
								(B)is—
									(i)in
			 the custody or under the control of the Department of Defense; or
									(ii)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
									(2)The term
			 foreign terrorist organization means any organization so
			 designated by the Secretary of State under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189).
							(f)Repeal of
			 superseded authoritySection 1033 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4351) is repealed.
						1034.Prohibition
			 on use of funds to construct or modify facilities in the United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba
						(a)In
			 generalNo amounts authorized to be appropriated or otherwise
			 made available to the Department of Defense may be used to construct or modify
			 any facility in the United States, its territories, or possessions to house any
			 individual detained at Guantanamo for the purposes of detention or imprisonment
			 in the custody or under the control of the Department of Defense unless
			 authorized by Congress.
						(b)ExceptionThe
			 prohibition in subsection (a) shall not apply to any modification of facilities
			 at United States Naval Station, Guantanamo Bay, Cuba.
						(c)Individual
			 detained at Guantanamo definedIn this section, the term
			 individual detained at Guantanamo has the meaning given that term
			 in section 1033(e)(1).
						(d)Repeal of
			 superseded authoritySection 1034 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4353) is amended by striking subsections (a) and (b).
						1035.Procedures
			 for annual detention review of individuals detained at United States Naval
			 Station, Guantanamo Bay, Cuba
						(a)Procedures
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the appropriate
			 committees of Congress a report setting forth procedures for implementing the
			 periodic review process required by Executive Order No. 13567 for individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba, pursuant to the
			 Authorization for Use of Military Force (Public Law 107–40).
						(b)Covered
			 mattersThe procedures submitted under subsection (a) shall, at a
			 minimum—
							(1)clarify that the
			 purpose of the periodic review process is not to determine the legality of any
			 detainee’s law of war detention, but to make discretionary determinations
			 whether or not a detainee represents a continuing threat to the security of the
			 United States;
							(2)clarify that the
			 Secretary of Defense is responsible for any final decision to release or
			 transfer an individual detained in military custody at United States Naval
			 Station, Guantanamo Bay, Cuba, pursuant to the Executive Order referred to in
			 subsection (a), and that in making such a final decision, the Secretary shall
			 consider the recommendation of a periodic review board or review committee
			 established pursuant to such Executive Order, but shall not be bound by any
			 such recommendation; and
							(3)ensure that
			 appropriate consideration is given to factors addressing the need for continued
			 detention of the detainee, including—
								(A)the likelihood
			 the detainee will resume terrorist activity if transferred or released;
								(B)the likelihood
			 the detainee will reestablish ties with al-Qaeda, the Taliban, or associated
			 forces that are engaged in hostilities against the United States or its
			 coalition partners if transferred or released;
								(C)the likelihood of
			 family, tribal, or government rehabilitation or support for the detainee if
			 transferred or released;
								(D)the likelihood
			 the detainee may be subject to trial by military commission; and
								(E)any law
			 enforcement interest in the detainee.
								(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services and the Select Committee on Intelligence of the Senate;
			 and
							(2)the Committee on
			 Armed Services and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
							1036.Procedures
			 for status determination of unprivileged enemy belligerents
						(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the appropriate committees
			 of Congress a report setting forth the procedures for determining the status of
			 persons captured in the course of hostilities authorized by the Authorization
			 for Use of Military Force (Public Law 107–40) for purposes of section
			 1031.
						(b)Elements of
			 proceduresThe procedures required by this section shall provide
			 for the following in the case of any unprivileged enemy belligerent who will be
			 held in long-term detention under the law of war pursuant to the Authorization
			 for Use of Military Force:
							(1)A military judge
			 shall preside at proceedings for the determination of status of an unprivileged
			 enemy belligerent.
							(2)An unprivileged
			 enemy belligerent may, at the election of the belligerent, be represented by
			 military counsel at proceedings for the determination of status of the
			 belligerent.
							(c)Report on
			 modification of proceduresThe Secretary of Defense shall submit
			 to the appropriate committees of Congress a report on any modification of the
			 procedures submitted under this section. The report on any such modification
			 shall be so submitted not later than 60 days before the date on which such
			 modification goes into effect.
						(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services and the Select Committee on Intelligence of the Senate;
			 and
							(2)the Committee on
			 Armed Services and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
							1037.Clarification
			 of right to plead guilty in trial of capital offense by military
			 commission
						(a)Clarification
			 of rightSection 949m(b)(2) of title 10, United States Code, is
			 amended—
							(1)in subparagraph
			 (C), by inserting before the semicolon the following: , or a guilty plea
			 was accepted and not withdrawn prior to announcement of the sentence in
			 accordance with section 949i(b) of this title; and
							(2)in subparagraph
			 (D), by inserting on the sentence after vote was
			 taken.
							(b)Pre-trial
			 agreementsSection 949i of such title is amended by adding at the
			 end the following new subsection:
							
								(c)Pre-trial
				agreements(1)A plea of guilty made
				by the accused that is accepted by a military judge under subsection (b) and
				not withdrawn prior to announcement of the sentence may form the basis for an
				agreement reducing the maximum sentence approved by the convening authority,
				including the reduction of a sentence of death to a lesser punishment, or that
				the case will be referred to a military commission under this chapter without
				seeking the penalty of death. Such an agreement may provide for terms and
				conditions in addition to a guilty plea by the accused in order to be
				effective.
									(2)A plea agreement under this
				subsection may not provide for a sentence of death imposed by a military judge
				alone. A sentence of death may only be imposed by the votes of all members of a
				military commission concurring in the sentence of death as provided in section
				949m(b)(2)(D) of this
				title.
									.
						EMiscellaneous
			 Authorities and Limitations
					1041.Management of
			 Department of Defense installations
						(a)Secretary of
			 Defense authorityChapter 159 of title 10, United States Code, is
			 amended by inserting after section 2671 the following new section:
							
								2672.Protection of
				property
									(a)In
				generalThe Secretary of Defense shall protect the buildings,
				grounds, and property that are under the jurisdiction, custody, or control of
				the Department of Defense and the persons on that property.
									(b)Officers and
				agents
										(1)Designation(A)The Secretary may
				designate military or civilian personnel of the Department of Defense as
				officers and agents to perform the functions of the Secretary under subsection
				(a), including, with regard to civilian officers and agents, duty in areas
				outside the property specified in that subsection to the extent necessary to
				protect that property and persons on that property.
											(B)A designation under subparagraph (A)
				may be made by individual, by position, by installation, or by such other
				category of personnel as the Secretary determines appropriate.
											(C)In making a designation under
				subparagraph (A) with respect to any category of personnel, the Secretary shall
				specify each of the following:
												(i)The personnel or positions to be
				included in the category.
												(ii)Which authorities provided for in
				paragraph (2) may be exercised by personnel in that category.
												(iii)In the case of civilian personnel
				in that category—
													(I)which authorities provided for in
				paragraph (2), if any, are authorized to be exercised outside the property
				specified in subsection (a); and
													(II)with respect to the exercise of any such
				authorities outside the property specified in subsection (a), the circumstances
				under which coordination with law enforcement officials outside of the
				Department of Defense should be sought in advance.
													(D)The Secretary may make a designation
				under subparagraph (A) only if the Secretary determines, with respect to the
				category of personnel to be covered by that designation, that—
												(i)the exercise of each specific
				authority provided for in paragraph (2) to be delegated to that category of
				personnel is necessary for the performance of the duties of the personnel in
				that category and such duties cannot be performed as effectively without such
				authorities; and
												(ii)the necessary and proper training
				for the authorities to be exercised is available to the personnel in that
				category.
												(2)PowersSubject
				to subsection (h) and to the extent specifically authorized by the Secretary,
				while engaged in the performance of official duties pursuant to this section,
				an officer or agent designated under this subsection may—
											(A)enforce Federal
				laws and regulations for the protection of persons and property;
											(B)carry
				firearms;
											(C)make
				arrests—
												(i)without a warrant
				for any offense against the United States committed in the presence of the
				officer or agent; or
												(ii)for any felony
				cognizable under the laws of the United States if the officer or agent has
				reasonable grounds to believe that the person to be arrested has committed or
				is committing a felony;
												(D)serve warrants
				and subpoenas issued under the authority of the United States; and
											(E)conduct
				investigations, on and off the property in question, of offenses that may have
				been committed against property under the jurisdiction, custody, or control of
				the Department of Defense or persons on such property.
											(c)Regulations
										(1)In
				generalThe Secretary may prescribe regulations, including
				traffic regulations, necessary for the protection and administration of
				property under the jurisdiction, custody, or control of the Department of
				Defense and persons on that property. The regulations may include reasonable
				penalties, within the limits prescribed in paragraph (2), for violations of the
				regulations. The regulations shall be posted and remain posted in a conspicuous
				place on the property to which they apply.
										(2)PenaltiesA
				person violating a regulation prescribed under this subsection shall be fined
				under title 18, imprisoned for not more than 30 days, or both.
										(d)Limitation on
				delegation of authorityThe authority of the Secretary of Defense
				under subsections (b) and (c) may be exercised only by the Secretary or Deputy
				Secretary of Defense.
									(e)Disposition of
				persons arrestedA person who is arrested pursuant to authority
				exercised under subsection (b) may not be held in a military confinement
				facility, other than in the case of a person who is subject to chapter 47 of
				this title (the Uniform Code of Military Justice).
									(f)Facilities and
				services of other agenciesIn implementing this section, when the
				Secretary determines it to be economical and in the public interest, the
				Secretary may utilize the facilities and services of Federal, State, tribal,
				and local law enforcement agencies, with the consent of those agencies, and may
				reimburse those agencies for the use of their facilities and services.
									(g)Authority
				outside Federal propertyFor the protection of property under the
				jurisdiction, custody, or control of the Department of Defense and persons on
				that property, the Secretary may enter into agreements with Federal agencies
				and with State, tribal, and local governments to obtain authority for civilian
				officers and agents designated under this section to enforce Federal laws and
				State, tribal, and local laws concurrently with other Federal law enforcement
				officers and with State, tribal, and local law enforcement officers.
									(h)Attorney
				general approvalThe powers granted pursuant to subsection (b)(2)
				to officers and agents designated under subsection (b)(1) shall be exercised in
				accordance with guidelines approved by the Attorney General.
									(i)Limitation on
				statutory constructionNothing in this section shall be
				construed—
										(1)to preclude or
				limit the authority of any Federal law enforcement agency;
										(2)to restrict the
				authority of the Secretary of Homeland Security or of the Administrator of
				General Services to promulgate regulations affecting property under the custody
				and control of that Secretary or the Administrator, respectively;
										(3)to expand or
				limit section 21 of the Internal Security Act of 1950 (50 U.S.C. 797);
										(4)to affect chapter
				47 of this title; or
										(5)to restrict any
				other authority of the Secretary of Defense or the Secretary of a military
				department.
										.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2671 the following new item:
							
								
									2672. Protection of
				property.
								
								.
						1042.Amendments
			 relating to the Military Commissions Act of 2009
						(a)Reference to
			 how charges are madeSection 949a(b)(2)(C) of title 10, United
			 States Code, is amended by striking preferred in clauses (i) and
			 (ii) and inserting sworn.
						(b)Judges of
			 United States Court of Military Commission ReviewSection 949b(b)
			 of such title is amended—
							(1)in paragraph
			 (1)(A), by striking a military appellate judge or other duly appointed
			 judge under this chapter on and inserting a judge
			 on;
							(2)in paragraph (2),
			 by striking a military appellate judge on and inserting a
			 judge on; and
							(3)in paragraph
			 (3)(B), by striking an appellate military judge or a duly appointed
			 appellate judge on and inserting a judge on.
							(c)Panels of
			 United States Court of Military Commission ReviewSection 950f(a)
			 of such title is amended by striking appellate military judges
			 in the second sentence and inserting judges on the Court.
						(d)Review of final
			 judgments by United States court of appeals for the D.C. circuit
							(1)Clarification
			 of matter subject to reviewSubsection (a) of section 950g of
			 such title is amended by inserting as affirmed or set aside as incorrect
			 in law by after where applicable,.
							(2)Clarification
			 on time for seeking reviewSubsection (c) of such section is
			 amended—
								(A)in the matter
			 preceding paragraph (1), by striking by the accused and all that
			 follows through which— and inserting in the Court of
			 Appeals—;
								(B)in paragraph
			 (1)—
									(i)by
			 inserting not later than 20 days after the date on which after
			 (1); and
									(ii)by
			 striking on the accused or on defense counsel and inserting
			 on the parties; and
									(C)in paragraph
			 (2)—
									(i)by
			 inserting if after (2); and
									(ii)by
			 inserting before the period the following: , not later than 20 days
			 after the date on which such notice is submitted.
									1043.Department of
			 Defense authority to carry out personnel recovery reintegration and
			 post-isolation support activities
						(a)In
			 generalChapter 53 of title 10, United States Code, is amended by
			 inserting after section 1056 the following new section:
							
								1056a.Reintegration
				of recovered Department of Defense personnel; post-isolation support activities
				for other recovered personnel
									(a)Reintegration
				and support authorizedThe Secretary of Defense may carry out the
				following:
										(1)Reintegration
				activities for recovered persons who are Department of Defense
				personnel.
										(2)Post-isolation
				support activities for or on behalf of other recovered persons who are officers
				or employees of the United States Government, military or civilian officers or
				employees of an allied or coalition partner of the United States, or other
				United States or foreign nationals.
										(b)Activities
				authorized(1)The activities
				authorized by subsection (a) for or on behalf of a recovered person may include
				the following:
											(A)The provision of food, clothing,
				necessary medical support, and essential sundry items for the recovered
				person.
											(B)In accordance with regulations
				prescribed by the Secretary of Defense, travel and transportation allowances
				for not more than three family members, or other designated individuals,
				determined by the commander or head of a military medical treatment facility to
				be beneficial for the reintegration of the recovered person and whose presence
				may contribute to improving the physical and mental health of the recovered
				person.
											(C)Transportation or reimbursement for
				transportation in connection with the attendance of the recovered person at
				events or functions determined by the commander or head of a military medical
				treatment facility to contribute to the physical and mental health of the
				recovered person.
											(2)Medical support may be provided under
				paragraph (1)(A) to a recovered person who is not a member of the armed forces
				for not more than 20 days.
										(c)DefinitionsIn
				this section:
										(1)The term
				post-isolation support, in the case of a recovered person,
				means—
											(A)the debriefing of
				the recovered person following a separation as described in paragraph
				(2);
											(B)activities to
				promote or support the physical and mental health of the recovered person
				following such a separation; and
											(C)other activities
				to facilitate return of the recovered person to military or civilian life as
				expeditiously as possible following such a separation.
											(2)The term
				recovered person means an individual who is returned alive from
				separation (whether as an individual or a group) while participating in or in
				association with a United States-sponsored military activity or mission in
				which the individual was detained in isolation or held in captivity by a
				hostile entity.
										(3)The term
				reintegration, in the case of a recovered person, means—
											(A)the debriefing of
				the recovered person following a separation as described in paragraph
				(2);
											(B)activities to
				promote or support for the physical and mental health of the recovered person
				following such a separation; and
											(C)other activities
				to facilitate return of the recovered person to military duty or employment
				with the Department of Defense as expeditiously as possible following such a
				separation.
											.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 1056 the
			 following new item:
							
								
									1056a. Reintegration of recovered Department of Defense
				personnel; post-isolation support activities for other recovered
				personnel.
								
								.
						1044.Treatment
			 under Freedom of Information Act of certain sensitive national security
			 information
						(a)Critical
			 infrastructure informationThe Secretary of Defense may exempt
			 Department of Defense critical infrastructure information from disclosure under
			 section 552 of title 5, United States Code, upon a written determination that
			 the disclosure of such information would reveal vulnerabilities in such
			 infrastructure that, if exploited, could result in the disruption, degradation,
			 or destruction of Department of Defense operations, property, or facilities.
			 Critical infrastructure information covered by a written determination under
			 this subsection that is provided to a State or local government to assist first
			 responders in the event that emergency assistance should be required shall be
			 deemed to remain under the control of the Department of Defense.
						(b)Military Flight
			 Operations Quality Assurance systemThe Secretary of Defense may
			 exempt information contained in any data file of the Military Flight Operations
			 Quality Assurance system of a military department from disclosure under section
			 552 of title 5, United States Code, upon a written determination that the
			 disclosure of such information in the aggregate (or when combined with other
			 information already in the public domain or subject to public release pursuant
			 to such section 552) would reveal sensitive information regarding the tactics,
			 techniques, procedures, processes, or operational and maintenance capabilities
			 of military combat aircraft, units, or aircrews. Information covered by a
			 written determination under this subsection shall be exempt from disclosure
			 under such section 552 even when such information is contained in a data file
			 that is not exempt in its entirety from such disclosure.
						(c)DelegationThe
			 Secretary of Defense may delegate the authority to make a determination under
			 subsection (a) or (b) to any civilian official in the Department of Defense or
			 a military department who is appointed by the President, by and with the advice
			 and consent of the Senate.
						(d)Transparency
			 requirementEach determination under subsection (a) or (b) shall
			 be made in writing and accompanied by a statement of the basis for the
			 determination. All such determinations and statements of basis shall be
			 available to the public, upon request, through the office of the Assistant
			 Secretary of Defense for Public Affairs.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 Department of Defense critical infrastructure information means
			 sensitive but unclassified information related to critical infrastructure or
			 protected systems owned or operated by or on behalf of the Department of
			 Defense, including vulnerability assessments prepared by or on behalf of the
			 Department, explosives safety information (including storage and handling), and
			 other site-specific information on or relating to installation security.
							(2)The term
			 data file means a file of the Military Flight Operations Quality
			 Assurance system that contains information acquired or generated by the
			 Military Flight Operations Quality Assurance system, including the
			 following:
								(A)Any data base
			 containing raw Military Flight Operations Quality Assurance data.
								(B)Any analysis or
			 report generated by the Military Flight Operations Quality Assurance system or
			 which is derived from Military Flight Operations Quality Assurance data.
								1045.Clarification
			 of airlift service definitions relating to the Civil Reserve Air Fleet
						(a)ClarificationSection
			 41106 of title 49, United States Code, is amended—
							(1)by striking
			 transport category aircraft in subsections (a)(1), (b), and (c)
			 and inserting CRAF-eligible aircraft; and
							(2)in subsection
			 (c), by striking that has aircraft in the civil reserve air
			 fleet and inserting referred to in subsection
			 (a).
							(b)CRAF-eligible
			 aircraft definedSuch section is further amended by adding at the
			 end the following new subsection:
							
								(e)CRAF-eligible
				aircraft definedIn this section, the term CRAF-eligible
				aircraft means aircraft of a type the Secretary of Defense has
				determined to be eligible to participate in the Civil Reserve Air
				Fleet.
								.
						1046.Authority for
			 assignment of civilian employees of the Department of Defense as advisors to
			 foreign ministries of defense and international peace and security
			 organizations
						(a)AuthorityThe
			 Secretary of Defense may, with the concurrence of the Secretary of State, carry
			 out a program to assign civilian employees of the Department of Defense as
			 advisors to the ministries of defense (or security agencies serving a similar
			 defense function) of foreign countries and international peace and security
			 organizations in order to—
							(1)provide
			 institutional, ministerial-level advice, and other training to personnel of the
			 ministry or organization to which assigned in support of stabilization or
			 post-conflict activities; or
							(2)assist such
			 ministry or organization in building core institutional capacity, competencies,
			 and capabilities to manage defense-related processes.
							(b)Termination of
			 authority
							(1)In
			 generalThe authority of the Secretary of Defense to assign
			 civilian employees under the program under subsection (a) terminates at the
			 close of September 30, 2014.
							(2)Continuation of
			 assignmentsAny assignment of a civilian employee under
			 subsection (a) before the date specified in paragraph (1) may continue after
			 that date, but only using funds available for fiscal year 2012, 2013, or
			 2014.
							(c)Annual
			 reportNot later than December 30 each year through 2014, the
			 Secretary of Defense shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 report on activities under the program under subsection (a) during the
			 preceding fiscal year. Each report shall include, for the fiscal year covered
			 by such report, the following:
							(1)A list of the
			 defense ministries and international peace and security organizations to which
			 civilian employees were assigned under the program.
							(2)A statement of
			 the number of such employees so assigned.
							(3)A statement of
			 the duration of the various assignments of such employees.
							(4)A brief
			 description of the activities carried out such by such employees pursuant to
			 such assignments.
							(5)A statement of
			 the cost of each such assignment.
							(d)Comptroller
			 General reportNot later than December 30, 2013, the Comptroller
			 General of the United States shall submit to the committees of Congress
			 specified in subsection (c) a report setting forth an assessment of the
			 effectiveness of the advisory services provided by civilian employees assigned
			 under the program under subsection (a) as of the date of the report in meeting
			 the purposes of the program.
						1047.Net
			 assessment of nuclear force levels required with respect to certain proposals
			 to reduce the nuclear weapons stockpile of the United States
						(a)In
			 generalIf, on or after the date of the enactment of this Act,
			 the President makes a proposal described in subsection (b), the President
			 shall—
							(1)conduct a net
			 assessment of the current and proposed nuclear forces of the United States and
			 of other countries that possess nuclear weapons to determine whether the
			 nuclear forces of the United States are anticipated to be capable of meeting
			 the objectives of the United States with respect to nuclear deterrence,
			 extended deterrence, assurance of allies, and defense; and
							(2)as soon as
			 practicable after the date on which the President makes such a proposal, submit
			 that assessment to the congressional defense committees.
							(b)Proposal
			 described
							(1)In
			 generalA proposal described in this subsection is a
			 proposal—
								(A)to reduce the
			 number of deployed nuclear weapons of the United States to a level that is
			 lower than the level described in the Treaty between the United States of
			 America and the Russian Federation on Measures for the Further Reduction and
			 Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010;
			 or
								(B)except as
			 provided in paragraph (2), to reduce, in a calendar year before 2022, the
			 number of non-deployed nuclear weapons held by the United States as a
			 hedge.
								(2)Exception for
			 routine stockpile stewardship activitiesThe requirement to
			 conduct the net assessment under subsection (a) does not apply with respect to
			 a proposal described in paragraph (1)(B) to reduce the number of non-deployed
			 nuclear weapons held by the United States if that reduction is associated with
			 routine stockpile stewardship activities.
							(3)Hedge
			 definedFor purposes of paragraph (1)(B), the term
			 hedge means the retention of non-deployed nuclear weapons in both
			 the active and inactive nuclear weapons stockpiles to respond to a technical
			 failure in the stockpile or a change in the geopolitical environment.
							1048.Fiscal year
			 2012 administration and report on the Troops-to-Teachers Program
						(a)Fiscal year
			 2012 administrationNotwithstanding section 2302(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672(c)), the
			 Secretary of Defense may administer the Troops-to-Teachers Program during
			 fiscal year 2012. Amounts authorized to be appropriated for the Department of
			 Defense by this Act shall be available to the Secretary of Defense for that
			 purpose.
						(b)ReportNot
			 later than April 1, 2012, the Secretary of Defense and the Secretary of
			 Education shall jointly submit to the appropriate committees of Congress a
			 report on the Troops-to-Teachers Program. The report shall include the
			 following:
							(1)A summary of the
			 funding of the Troops-to-Teachers Program since its inception and projected
			 funding of the program during the period covered by the future-years defense
			 program submitted to Congress during 2011.
							(2)The number of
			 past participants in the Troops-to-Teachers Program by year, the number of past
			 participants who have fulfilled, and have not fulfilled, their service
			 obligation under the program, and the number of waivers of such obligations
			 (and the reasons for such waivers).
							(3)A discussion and
			 assessment of the current and anticipated effects of recent economic
			 circumstances in the United States, and cuts nationwide in State and local
			 budgets, on the ability of participants in the Troops-to-Teachers Program to
			 obtain teaching positions.
							(4)A discussion of
			 the youth education goals in the Troops-to-Teachers Program and the record of
			 the program to date in producing teachers in high-need and other eligible
			 schools.
							(5)An assessment of
			 the extent to which the Troops-to-Teachers Program achieves its purpose as a
			 military transition assistance program and, in particular, as transition
			 assistance program for members of the Armed Forces who are nearing retirement
			 or who are voluntarily or involuntarily separating from military
			 service.
							(6)An assessment of
			 the performance of the Troops-to-Teachers Program in providing qualified
			 teachers to high-need public schools, and reasons for expanding the program to
			 additional school districts.
							(7)A discussion and
			 assessment of the advisability of the administration of the Troops-to-Teachers
			 Program by the Department of Education in consultation with the Department of
			 Defense.
							(c)DefinitionsIn
			 this section:
							(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
								(A)the Committees on
			 Armed Services and Health, Education, Labor, and Pensions of the Senate;
			 and
								(B)the Committees on
			 Armed Services and Education and Labor of the House of Representatives.
								(2)Troops-to-Teachers
			 ProgramThe term Troops-to-Teachers Program means
			 the Troops-to-Teachers Program authorized by chapter A of subpart 1 of part C
			 of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6671 et seq.).
							FRepeal and
			 Modification of Reporting Requirements
					IRepeal of
			 Reporting Requirements
						1061.Repeal of
			 reporting requirements under title 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
							(1)Section 127a(a)
			 is amended—
								(A)by striking
			 paragraph (3); and
								(B)by redesignating
			 paragraph (4) as paragraph (3).
								(2)Section 184 is
			 amended by striking subsection (h).
							(3)(A)Section 427 is
			 repealed.
								(B)The table of sections at the beginning
			 of subchapter I of chapter 21 is amended by striking the item relating to
			 section 427.
								(4)Section 437 is
			 amended by striking subsection (c).
							(5)(A)Section 483 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 483.
								(6)(A)Section 484 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 484.
								(7)(A)Section 485 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 485.
								(8)(A)Section 486 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 486.
								(9)(A)Section 487 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 487.
								(10)Section
			 983(e)(1) is amended—
								(A)by striking the
			 comma after Secretary of Education and inserting
			 and; and
								(B)by striking
			 , and to Congress.
								(11)Section 1781b is
			 amended by striking subsection (d).
							(12)Section 2010 is
			 amended—
								(A)by striking
			 subsection (b); and
								(B)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively.
								(13)Section 2244a(c)
			 is amended by striking the second sentence.
							(14)(A)Section 2282 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 136 is amended by striking the item relating to section 2282.
								(15)Section 2350a(g)
			 is amended by striking paragraph (3).
							(16)Section 2410m is
			 amended by striking subsection (c).
							(17)Section 2485(a)
			 is amended—
								(A)by striking
			 (1); and
								(B)by striking
			 paragraph (2).
								(18)Section 2493 is
			 amended by striking subsection (g).
							(19)Section 2515 is
			 amended by striking subsection (d).
							(20)(A)Section 2582 is
			 repealed.
								(B)the table of sections at the beginning
			 of chapter 153 is amended by striking the item relating to section 2582.
								(21)Section 2583 is
			 amended—
								(A)by striking
			 subsection (f); and
								(B)by redesignating
			 subsection (g) as subsection (f).
								(22)Section 2688 is
			 amended—
								(A)in subsection
			 (a)—
									(i)by
			 striking (1) before The Secretary of a military
			 department; and
									(ii)by
			 striking paragraphs (2) and (3);
									(B)in subsection
			 (d)(2), by striking the second sentence;
								(C)by striking
			 subsection (f); and
								(D)in subsection
			 (h), by striking the last sentence.
								(23)(A)Section 2706 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 160 is amended by striking the item relating to section 2706.
								(24)(A)Section 2815 is
			 repealed.
								(B)The table of sections at the beginning
			 of subchapter I of chapter 169 is amended by striking the item relating to
			 section 2815.
								(25)Section
			 2825(c)(1) is amended—
								(A)by inserting
			 and at the end of subparagraph (A);
								(B)by striking the
			 semicolon at the end of subparagraph (B) and inserting a period; and
								(C)by striking
			 subparagraphs (C) and (D).
								(26)Section 2826 is
			 amended—
								(A)by striking
			 (a) Local
			 comparability.—; and
								(B)by striking
			 subsection (b).
								(27)Section 2827 is
			 amended—
								(A)by striking
			 (a) Subject to subsection (b), the Secretary and inserting
			 The Secretary; and
								(B)by striking
			 subsection (b).
								(28)Section 2836 is
			 amended—
								(A)in subsection
			 (b)—
									(i)by
			 striking (1) before The Secretary of a military
			 department; and
									(ii)by
			 striking paragraph (2);
									(B)by striking
			 subsection (f); and
								(C)by redesignating
			 subsection (g) as subsection (f).
								(29)Section 2837(c)
			 is amended—
								(A)by striking
			 (1) after Opportunities.—; and
								(B)by striking
			 paragraph (2).
								(30)Section 2854a is
			 amended by striking subsection (c).
							(31)Section 2861 is
			 amended by striking subsection (d).
							(32)(A)Section 7296 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 633 is amended by striking the item relating to section 7296.
								(33)(A)Section 10504 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 1011 is amended by striking the item relating to section
			 10504.
								(34)Section 12302(b)
			 is amended by striking the last sentence.
							(35)(A)Section 16137 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 1606 is amended by striking the item relating to section
			 16137.
								1062.Repeal of
			 reporting requirements under annual defense authorization acts
							(a)Fiscal year
			 2010The National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84) is amended as follows:
								(1)Section 219 (123
			 Stat. 2228) is amended by striking subsection (c).
								(2)Section
			 1113(e)(1) (123 Stat. 2502) is amended by striking , which information
			 shall be and all that follows through semiannual
			 basis.
								(3)Section 1245 (123
			 Stat. 2542) is repealed.
								(b)Fiscal year
			 2009Section 1504 of The Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358 note) is amended by
			 striking subsection (c).
							(c)Fiscal year
			 2008The National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181) is amended as follows:
								(1)Section 885 (10
			 U.S.C. 2304 note) is amended—
									(A)in subsection
			 (a), by striking the last sentence of paragraph (2); and
									(B)in subsection
			 (b), by striking the date of the enactment of this Act both
			 places it appears and inserting January 28, 2008.
									(2)Section 2864 (10
			 U.S.C. 2911 note) is repealed.
								(d)Fiscal year
			 2007The John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364) is amended as follows:
								(1)Section 347 (10
			 U.S.C. 221 note) is repealed.
								(2)Section 731 (10
			 U.S.C. 1095c note) is amended—
									(A)by striking
			 subsection (d); and
									(B)by redesignating
			 subsection (e) as subsection (d).
									(3)Section 732 (10
			 U.S.C. 1073 note) is amended by striking subsection (d).
								(4)Section 1231 (22
			 U.S.C. 2776a) is repealed.
								(5)Section 1402 (10
			 U.S.C. 113 note) is repealed
								(e)Fiscal year
			 2006Section 716 of the National Defense Authorization Act for
			 Fiscal Year 2006 (10 U.S.C. 1073 note) is amended—
								(1)by striking
			 subsection (b); and
								(2)by redesignating
			 subsection (c) as subsection (b).
								(f)Fiscal year
			 2005The Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375) is amended as follows:
								(1)Section 731 (10
			 U.S.C. 1074 note) is amended by striking subsection (c).
								(2)Section 1041 (10
			 U.S.C. 229 note) is repealed.
								(g)Fiscal year
			 2004The National Defense Authorization Act for Fiscal Year 2004
			 (Public Law 108–136) is amended as follows:
								(1)Section 586 (117
			 Stat. 1493) is repealed.
								(2)Section 812 (117
			 Stat. 1542) is amended by striking subsection (c).
								(3)Section 1601(d)
			 (10 U.S.C. 2358 note) is amended—
									(A)by striking
			 paragraph (5); and
									(B)by redesignating
			 paragraphs (6) and (7) as paragraphs (5) and (6), respectively.
									(h)Fiscal year
			 2003Section 221 of the Bob Stump National Defense Authorization
			 Act for Fiscal Year 2003 (10 U.S.C. 2431 note) is repealed.
							(i)Fiscal year
			 2002Section 232 of the National Defense Authorization Act for
			 Fiscal Year 2002 (10 U.S.C. 2431 note) is amended by striking subsections (c)
			 and (d).
							(j)Fiscal year
			 2001The Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398) is amended as
			 follows:
								(1)Section 374 (10
			 U.S.C. 2851 note) is repealed.
								(2)Section 1212 (114
			 Stat. 1654A–326) is amended by striking subsections (c) and (d).
								(3)Section 1213 (114
			 Stat. 1654A–327) is repealed.
								(k)Fiscal year
			 2000The National Defense Authorization Act for Fiscal Year 2000
			 (Public Law 106–65) is amended as follows:
								(1)Section 723 (10
			 U.S.C. 1071 note) is amended—
									(A)in subsection
			 (d)—
										(i)by
			 striking paragraph (5); and
										(ii)by
			 redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively;
			 and
										(B)by striking
			 subsection (e).
									(2)Section 1025 (10
			 U.S.C. 113 note) is repealed.
								(3)Section 1035 (113
			 Stat. 753), as amended by section 1211 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398; 114 Stat. 1654A–325), is repealed.
								(l)Fiscal year
			 1999Section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended by
			 striking subsection (g).
							(m)Fiscal year
			 1998The National Defense Authorization Act for Fiscal Year 1998
			 (Public Law 105–85) is amended as follows:
								(1)Section 234 (50
			 U.S.C. 2367) is repealed.
								(2)Section 349 (10
			 U.S.C. 2702 note) is amended by striking subsection (e).
								(3)Section 743 (111
			 Stat. 1817) is amended by striking subsection (f).
								(n)Fiscal year
			 1997Section 218 of the National Defense Authorization Act for
			 Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2455) is repealed.
							(o)Fiscal years
			 1992 and 1993Section 2868 of the National Defense Authorization
			 Act for Fiscal Years 1992 and 1993 (10 U.S.C. 2802 note) is repealed.
							(p)Fiscal year
			 1991Section 831 of the National Defense Authorization Act for
			 Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
								(1)by striking
			 subsection (l); and
								(2)by redesignating
			 subsection (m) as subsection  (1).
								1063.Repeal of
			 reporting requirements under other laws
							(a)Title
			 37Section 402a of title 37, United States Code, is
			 amended—
								(1)by striking
			 subsection (f); and
								(2)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
								(b)Title
			 38Section 3020 of title 38,
			 United States Code, is amended—
								(1)by striking subsection (l); and
								(2)by redesignating
			 subsection (m) as subsection  (1).
								(c)National and
			 Community Service Act of 1990Section 172 of the National and
			 Community Service Act of 1990 (42 U.S.C. 12632) is amended by striking
			 subsection (c).
							IIModification of
			 Existing Reporting Requirements
						1066.Modification
			 of reporting requirements under title 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
							(1)Section 113(j) is
			 amended—
								(A)in paragraph
			 (1)—
									(i)by
			 striking subparagraphs (A) and (C);
									(ii)by
			 redesignating subparagraph (B) as subparagraph (A); and
									(iii)by inserting
			 after subparagraph (A), as redesignated by clause (ii), the following new
			 subparagraph (B):
										
											(B)The amount of direct and indirect
				support for the stationing of United States forces provided by each host
				nation.
											;
									(B)by striking
			 paragraph (2); and
								(C)by redesignating
			 paragraph (3) as paragraph (2).
								(2)(A)Section 115b is
			 amended—
									(i)in subsection (a)—
										(I)in the subsection caption, by striking
			 Annualand inserting Biennial; and
										(II)by striking on an annual
			 basis and inserting in every even-numbered year;
			 and
										(ii)in subsection (b)(1)(A), by
			 striking during the seven-year period following the year in which the
			 plan is submitted and inserting during the five-year period
			 corresponding to the current future-years defense plan under section 221 of
			 this title.
									(B)(i)The heading of such
			 section is amended to read as follows:
										
											115b.Biennial
				strategic workforce
				plan
											.
									(ii)The table of sections at the
			 beginning of chapter 2 is amended by striking the item relating to section 115b
			 and inserting the following new item:
										
											
												115b. Biennial strategic workforce
				plan.
											
											.
									(3)Section 116 is
			 amended—
								(A)by redesignating
			 subsection (b) as subsection (c); and
								(B)by inserting
			 after subsection (a) the following new subsection (b):
									
										(b)The Secretary may
				submit the report required by subsection (a) by including the materials
				required in the report as an exhibit to the defense authorization request
				submitted pursuant to section 113a of this title in the fiscal year
				concerned.
										.
								(4)Section 127b(f)
			 is amended by striking December 1 and inserting February
			 1.
							(5)Section
			 138c(e)(4) is amended—
								(A)by striking
			 Not later than 10 days and all that follows through title
			 31, and inserting Not later than March 31 in any year,;
			 and
								(B)by striking
			 that fiscal year and inserting the fiscal year beginning
			 in the year in which such report is submitted.
								(6)(A)Section 228 is
			 amended—
									(i)in subsection (a)—
										(I)by striking Quarterly
			 report.— and inserting Biannual
			 report.—;
										(II)by striking a quarterly
			 report and inserting a biannual report; and
										(III)by striking fiscal-year
			 quarter and inserting two fiscal-year quarters;
			 and
										(ii)in subsection (c)—
										(I)by striking (1);
										(II)by striking a quarter of a fiscal
			 year after the first quarter of that fiscal year and inserting
			 the second two fiscal-year quarters of a fiscal year;
										(III)by striking the first quarter of
			 that fiscal year and inserting the first two fiscal-year
			 quarters of that fiscal year; and
										(IV)by striking paragraph (2).
										(B)(i)The heading of such
			 section is amended to read as follows:
										
											228.Biannual
				reports on allocation of funds within operation and maintenance budget
				subactivities
											.
									(ii)The table of sections at the
			 beginning of chapter 9 is amended by striking the item relating to section 228
			 and inserting the following new item:
										
											
												228. Biannual reports on allocation of funds within operation
				and maintenance budget
				subactivities.
											
											.
									(7)Subsection (f) of
			 section 408 is amended to read as follows:
								
									(f)Congressional
				oversightWhenever the Secretary of Defense provides assistance
				to a foreign nation under this section, the Secretary shall submit to the
				congressional defense committees a report on the assistance provided. Each such
				report shall identify the nation to which the assistance was provided and
				include a description of the type and amount of the assistance
				provided.
									.
							(8)(A)Section 488—
									(i)in subsection (a), by striking
			 Every other year and inserting Every fourth
			 year;
									(ii)in subsection (b), by striking
			 an even-numbered fiscal year and inserting every other
			 even-numbered fiscal year beginning with fiscal year 2012; and
									(iii)by adding at the end the
			 following new subsection:
										
											(c)Biennial notice
				on changes to strategic planIf the Secretary modifies a
				strategic plan under subsection (a) during the two-year period beginning on the
				date of its submittal to Congress under subsection (b), the Secretary shall
				submit to Congress a written notice on the modifications at the end of such
				two-year
				period.
											.
									(B)(i)The heading of such
			 section is amended to read as follows:
										
											488.Management of
				electromagnetic spectrum: quadrennial strategic
				plan
											.
									(ii)The table of sections at the
			 beginning of chapter 23 is amended by striking the item relating to section 488
			 and inserting the following new item:
										
											
												488. Management of electromagnetic spectrum: quadrennial
				strategic
				plan.
											
											.
									(9)Section 490(b)(1)
			 is amended by inserting through 2014 after every
			 even-numbered year.
							(10)Section 2401(h)
			 is amended—
								(A)by striking
			 only if— and all that follows through of the
			 proposed and inserting only if the Secretary has notified the
			 congressional defense committees of the proposed;
								(B)by striking
			 paragraph (2);
								(C)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively,
			 and realigning those paragraphs so as to be indented two ems from the left
			 margin; and
								(D)by striking
			 ; and at the end of paragraph (3), as so redesignated, and
			 inserting a period.
								(11)Section
			 2482(d)(1) is amended by inserting in the United States after
			 commissary store.
							(12)Section
			 2608(e)(1) is amended—
								(A)by striking
			 each quarter and inserting the second quarter and the
			 fourth quarter; and
								(B)by striking
			 the preceding quarter and inserting the preceding two
			 quarters.
								(13)Section 2645(d)
			 is amended by striking $1,000,000 and inserting
			 $10,000,000.
							(14)Section 2803(b)
			 is amended by striking 21-day period and inserting
			 seven-day period.
							(15)Section 2811(d)
			 is amended by striking $7,500,000 and inserting
			 $10,000,000.
							(16)Section 9514(c)
			 is amended by striking $1,000,000 and inserting
			 $10,000,000.
							(17)Section 10541(a)
			 is amended by striking February 15 and inserting April
			 15.
							(18)Section
			 10543(c)(3) is amended by striking 15 days and inserting
			 90 days.
							1067.Modification
			 of reporting requirements under other titles of the United States Code
							(a)Title
			 32Section 908(a) of title 32, United States Code, is amended by
			 striking After the end of each fiscal year, and inserting
			 After the end of any fiscal year during which any assistance was
			 provided or activities were carried out under this chapter,.
							(b)Title
			 37Section 316a(f) of title 37, United States Code, is amended by
			 striking January 1, 2010 and inserting April 1,
			 2012.
							1068.Modification
			 of reporting requirements under annual defense authorization acts
							(a)Fiscal year
			 2010Section 121(e) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2212) is amended by striking
			 paragraph (5).
							(b)Fiscal year
			 2008The National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181) is amended as follows:
								(1)Section 958 (122
			 Stat. 297) is amended—
									(A)in subsection
			 (a), by striking 240 days after the date of the enactment of this
			 Act and inserting June 30, 2012; and
									(B)in subsection
			 (d), by striking December 31, 2013 and inserting June 30,
			 2014.
									(2)Section 1107 (10
			 U.S.C. 2358 note) is amended—
									(A)in subsection
			 (d)—
										(i)by
			 striking beginning with March 1, 2008,; and
										(ii)by
			 inserting a report containing after to Congress;
			 and
										(B)in subsection
			 (e)—
										(i)in
			 paragraph (1), by striking Not later than and all that follows
			 through the information and inserting The Secretary shall
			 include in each report under subsection (d) the information; and
										(ii)in
			 paragraph (2), by striking under this subsection and inserting
			 under subsection (d).
										(3)Section 1674(c)
			 (122 Stat. 483) is amended—
									(A)by striking
			 After submission and all the follows through that
			 patients, and inserting Patients,; and
									(B)by striking
			 have not been moved or disestablished until and inserting
			 may not be moved or disestablished until the Secretary of Defense has
			 certified to the congressional defense committees that.
									(c)Fiscal year
			 2007Subsection (a) of section 1104 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. note prec. 711) is
			 amended to read as follows:
								
									(a)Reports on
				details and fellowships of long durationWhenever a member of the
				Armed Forces or a civilian employee of the Department of Defense serves
				continuously in the Legislative Branch for more than 12 consecutive months in
				one or a combination of covered legislative details or fellowships, the
				Secretary of Defense shall submit to the congressional defense committees,
				within 90 days, and quarterly thereafter for as long as the service continues,
				a report on the service of the member or
				employee.
									.
							(d)Fiscal year
			 2001Section 1308(c) of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (22 U.S.C. 5959(c)) is amended—
								(1)by striking
			 paragraph (7); and
								(2)by redesignating
			 paragraph (8) as paragraph (7).
								(e)Fiscal year
			 2000The National Defense Authorization Act for Fiscal Year 2000
			 (Public Law 106–65) is amended as follows:
								(1)Section
			 1202(b)(11) (10 U.S.C. 113 note) is amended by adding at the end the following
			 new subparagraph:
									
										(G)The Secretary's
				certification whether or not any military-to-military exchange or contact was
				conducted during the period covered by the report in violation of section
				1201(a).
										.
								(2)Section 1201 (10
			 U.S.C. 168 note) is amended by striking subsection (d).
								1069.Modification
			 of reporting requirements under other laws
							(a)Small Business
			 ActSection 9 of the Small Business Act (15 U.S.C. 638) is
			 amended—
								(1)in subsection
			 (b)(7), by inserting and including an accounting of funds, initiatives,
			 and outcomes under the Commercialization Pilot Program after and
			 (o)(15),; and
								(2)in subsection
			 (y), by striking paragraph (5).
								(b)Uniformed and
			 Overseas Citizens Absentee Voting ActSection 105A(b) The
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-4a(b)) is
			 amended—
								(1)in the subsection
			 heading, by striking Annual report and inserting
			 Biennial
			 report;
								(2)in the matter
			 preceding paragraph (1)—
									(A)by striking
			 March 31 of each year and inserting September 30 of each
			 odd-numbered year; and
									(B)by striking
			 the following information and inserting the following
			 information with respect to the Federal election held during the preceding
			 calendar year; and
									(3)in paragraph (3),
			 by striking In the case of and all that follows through a
			 description and inserting A description.
								(c)Implementing
			 Recommendations of the 9/11 Commission Act of 2007Section
			 1821(b)(2) of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (50 U.S.C. 2911(b)(2)) is amended in the first sentence by striking
			 of each year and inserting of each even-numbered
			 year.
							GOther Study and
			 Report Matters
					1071.Modification
			 of dates of Comptroller General of the United States review of executive
			 agreement on joint medical facility demonstration project, North Chicago and
			 Great Lakes, IllinoisSection
			 1701(e)(1) of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2568) is amended by striking and annually
			 thereafter and inserting not later than two years after the
			 execution of the executive agreement, and not later than September 30,
			 2015.
					1072.Report on
			 plan to implement organizational goals recommended in the National Security
			 Strategy–2010
						(a)FindingsCongress
			 makes the following findings:
							(1)An urgent need
			 exists to transform the United States national security system in order to
			 employ all elements of national power effectively and efficiently to meet the
			 challenges of the 21st century security environment.
							(2)The Quadrennial
			 Defense Review Independent Panel emphasized this need in its July 2010 report,
			 writing that the Panel notes with extreme concern that our current
			 Federal Government structures—both executive and legislative, and in particular
			 those related to security—were fashioned in the 1940s and, at best, they work
			 imperfectly today …  A new approach is needed.
							(3)The National
			 Security Strategy–May 2010 calls for such a transformation of the United States
			 national security system through its identification of organizational changes
			 already underway, its recommendation of additional organizational changes to be
			 undertaken, and its commitment to strengthening national capacity through a
			 whole-of-government approach.
							(4)The realization
			 of these organizational goals can best be assured by the preparation of a
			 report by the President on progress being made on organizational changes
			 already underway and on an implementation plan for the organizational changes
			 newly recommended in the National Security Strategy.
							(b)Plan To
			 implement recommendations required
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate committees of
			 Congress a report setting forth a plan to implement the organizational goals
			 recommended in the National Security Strategy–May 2010.
							(2)ElementsThe
			 report required under this subsection shall include the following:
								(A)A progress report
			 identifying each organizational change identified by the National Security
			 Strategy as already underway, including for each such change the
			 following:
									(i)The
			 goal such organizational change seeks to achieve.
									(ii)The actions
			 required of the Executive Branch to achieve such goal.
									(iii)The actions
			 required of Congress to achieve such goal.
									(iv)The preferred
			 sequencing of the executive and legislative actions specified under clauses
			 (ii) and (iii).
									(v)The
			 preferred timetable for such executive and legislative actions and for
			 achievement of such goal.
									(vi)The progress
			 that has already been achieved toward such goal, and the obstacles that have
			 been encountered.
									(B)An implementation
			 plan addressing each organizational change newly recommended by the National
			 Security Strategy, including for each such change the following:
									(i)The
			 goal such organizational change seeks to achieve.
									(ii)The actions
			 required of the Executive Branch to achieve such goal.
									(iii)The actions
			 required of Congress to achieve such goal.
									(iv)The preferred
			 sequencing of the executive and legislative actions specified under clauses
			 (ii) and (iii).
									(v)The
			 preferred timetable for such executive and legislative actions and for
			 achievement of such goal.
									(c)Annual
			 updateNot later than December 1 in each year following the year
			 in which the report required by subsection (b) is submitted, the President
			 shall submit to the appropriate committees of Congress an update of the report
			 setting forth a description of the following:
							(1)The progress made
			 in achieving each organizational goal covered by the report required by
			 subsection (b).
							(2)The modifications
			 necessary to the plan required by subsection (b) in light of the experience of
			 the Executive Branch in implementing the plan.
							(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, Committee on Foreign Relations, Committee on Homeland Security
			 and Government Affairs, Committee on the Budget, Committee on the Judiciary,
			 Committee on Appropriations, and Select Committee on Intelligence of the
			 Senate; and
							(2)the Committee on
			 Armed Services, Committee on Foreign Affairs, Committee on Homeland Security,
			 Committee on the Budget, Committee on the Judiciary, Committee on Oversight and
			 Government Reform, Committee on Appropriations, and Permanent Select Committee
			 on Intelligence of the House of Representatives.
							1073.Biennial
			 assessment of and report on delivery platforms for nuclear weapons and the
			 nuclear command and control system
						(a)In
			 generalThe Secretary of
			 Defense shall, in each odd-numbered year beginning with calendar year 2013,
			 conduct an assessment of the safety, security, reliability, sustainability,
			 performance, and military effectiveness of each type of platform for the
			 delivery of nuclear weapons and of the nuclear command and control system of
			 the United States.
						(b)Report
			 requiredNot later than March 1 of each odd-numbered year
			 beginning with calendar year 2013, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the assessment conducted under
			 subsection (a) that includes the following:
							(1)The results of
			 the assessment.
							(2)An identification
			 and assessment of any gaps or shortfalls in the capabilities of the platforms
			 or the system described in subsection (a).
							(3)An identification
			 and assessment of any risks with respect to whether any of those platforms or
			 that system will meet the mission or capability requirements of those platforms
			 or that system, as the case may be.
							(4)Recommendations
			 of the Secretary of Defense with respect to measures to mitigate any gaps or
			 shortfalls identified under paragraph (2) and any risks identified under
			 paragraph (3).
							(c)ConsultationsThe
			 Secretary of Defense shall consult with the Commander of the United States
			 Strategic Command in conducting assessments under subsection (a) and preparing
			 reports under subsection (b).
						1074.Annual report
			 on the nuclear weapons stockpile of the United States
						(a)FindingsCongress
			 makes the following findings:
							(1)In response to a
			 question for the record from a March 29, 2011, hearing of the Committee on
			 Armed Services of the Senate, General C. Robert Kehler stated, The
			 stockpile under New START is appropriately sized to meet our deterrence
			 requirements and manage risk associated with our aging systems and
			 infrastructure. A recapitalized nuclear infrastructure could also support
			 potential reductions in the future non-deployed stockpile..
							(2)In response to an
			 additional question for the record from that hearing, General Kehler stated,
			 Completion of critical stockpile sustainment activities and restoration
			 of [the National Nuclear Security Administration's] production infrastructure
			 could enable future reductions in the quantity of non-deployed warheads
			 currently held to mitigate weapon and infrastructure risk..
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)sustained
			 investments in the nuclear weapons stockpile and the nuclear security complex
			 are needed to ensure a reliable nuclear deterrent; and
							(2)such investments
			 could enable additional future reductions in the hedge stockpile.
							(c)Report
			 requiredNot later than March 1, 2012, and annually thereafter,
			 the Secretary of Defense shall submit to the congressional defense committees a
			 report on the nuclear weapons stockpile of the United States that includes the
			 following:
							(1)An accounting of
			 the weapons in the stockpile as of the end of the fiscal year preceding the
			 submission of the report that includes deployed and non-deployed weapons,
			 including each category of non-deployed weapon.
							(2)The planned force
			 levels for each category of nuclear weapon over the course of the future-years
			 defense program submitted to Congress under section 221 of title 10, United
			 States Code, for the fiscal year following the fiscal year in which the report
			 is submitted.
							1075.Nuclear
			 employment strategy of the United States
						(a)Sense of
			 CongressIt is the sense of Congress that any future modification
			 to the nuclear employment strategy of the United States should maintain or
			 enhance the ability of the nuclear forces of the United States to support the
			 goals of the United States with respect to nuclear deterrence, extended
			 deterrence, and assurances for allies, and the defense of the United
			 States.
						(b)Reports on
			 modification of strategy
							(1)In
			 generalChapter 23 title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									491.Nuclear
				employment strategy of the United States: reports on modification of
				strategyNot later than 30
				days after the date on which the President issues a nuclear employment strategy
				of the United States that differs from the nuclear employment strategy of the
				United States then in force, the President shall submit to Congress a report
				setting forth the following:
										(1)A description of the modifications to
				nuclear employment strategy of the United States made by the strategy so
				issued.
										(2)An assessment of effects of such
				modification for the nuclear posture of the United
				States.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 23 of
			 such title is amended by adding at the end the following new item:
								
									
										491. Nuclear employment strategy of the United States: reports
				on modification of
				strategy.
									
									.
							1076.Study on the
			 recruitment, retention, and development of cyberspace experts
						(a)StudyThe
			 Secretary of Defense shall conduct an independent study examining the
			 availability of military and civilian personnel for Department of Defense
			 defensive and offensive cyberspace operations, identifying any gaps in meeting
			 personnel needs, and recommending available mechanisms to fill such gaps,
			 including permanent and temporary positions.
						(b)Report
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report containing the results of the study conducted under
			 subsection (a).
							(2)Matters to be
			 coveredThe report required under paragraph (1) shall include the
			 following elements:
								(A)A statement of
			 capabilities and number of cyberspace operations personnel required to meet the
			 defensive and offensive cyberspace operation requirements of the Department of
			 Defense.
								(B)An assessment of
			 the sufficiency of the numbers and types of personnel available for cyberspace
			 operations, including an assessment of the balance of military personnel,
			 Department of Defense civilian employees, and contractor positions, and the
			 availability of personnel with expertise in matters related to cyberspace
			 operations from outside of the Department of Defense.
								(C)A description of
			 the obstacles to adequate recruitment and retention of such personnel.
								(D)An exploration of
			 the various recruiting, training, and affiliation mechanisms, such as the
			 reserve components, including the individual ready reserves, the civilian
			 expeditionary workforce, corporate and university partnerships, the Reserve
			 Officers' Training Corps, and civilian auxiliaries to address challenges to
			 recruitment, retention, and training.
								(E)A description of
			 incentives that enable and encourage individuals with cyber skills from outside
			 the Department of Defense to affiliate with the Armed Forces and civilian
			 employees of the Department of Defense through other types of service
			 agreements, as well as obstacles that discourage cyberspace experts and the
			 Department of Defense from implementing new organizational constructs.
								(F)Identification of
			 legal, policy, or administrative impediments to attracting and retaining
			 cyberspace operations personnel.
								(G)Recommendations
			 for legislative or policy changes necessary to increase the availability of
			 cyberspace operations personnel.
								(3)Submission of
			 commentsThe Secretary of Defense shall include with the report
			 submitted under paragraph (1) comments on the findings and recommendations
			 contained in the report, including comments from the Secretaries of each of the
			 military departments.
							(c)Cyberspace
			 operations personnel definedIn this section, the term
			 cyberspace operations personnel refers to members of the Armed
			 Forces and civilian employees of the Department of Defense involved with the
			 operations and maintenance of a computer network connected to the global
			 information grid, as well as offensive, defensive, and exploitation functions
			 of such a network.
						1077.Reports on
			 resolution restrictions on the commercial sale or dissemination of
			 eletro-optical imagery collected by satellites
						(a)Secretary of
			 Commerce report
							(1)Report
			 requiredNot later than April 15, 2012, the Secretary of Commerce
			 shall submit to Congress a report setting forth the results of a comprehensive
			 review of current restrictions on the resolution of electro-optical (EO)
			 imagery collected from satellites that commercial companies may sell or
			 disseminate. The report shall include such recommendations for legislative or
			 administrative action as the Secretary considers appropriate in light of the
			 results of the review.
							(2)ConsiderationsIn
			 conducting the review required for purposes of the report under paragraph (1),
			 the Secretary shall take into consideration the following:
								(A)Increases in
			 sales of commercial satellite imagery that would result from a relaxation of
			 resolution restrictions, and the ensuing benefit to the United States
			 Government, commerce, and academia from an expanding market in satellite
			 imagery.
								(B)Current and
			 anticipated deployments of satellites built in foreign countries that can or
			 will be able to collect imagery at a resolution greater than .5 meter
			 resolution, and the sale or dissemination of such imagery.
								(C)The lead-time
			 involved in securing financing, designing, building, and launching the new
			 satellite imagery collection capabilities that would be required to enable
			 United States commercial satellite companies to match current and anticipated
			 foreign satellite imagery collection capabilities.
								(D)Inconsistencies
			 between the current resolution restrictions on the sale or dissemination of
			 imagery collected by United States commercial companies, the availability of
			 higher resolution imagery from foreign sources, and the National Space Policy
			 of the United States, released by the President on June 28, 2010.
								(E)The lack of
			 restrictions on the sale or dissemination of high-resolution imagery collected
			 by aircraft.
								(F)The utility that
			 higher resolution imagery would bring to the United States Armed Forces, the
			 production of military geo-spatial information, intelligence analysis,
			 cooperation with allies, scientific research efforts, and domestic disaster
			 monitoring and relief.
								(b)Intelligence
			 assessment
							(1)Assessment
			 requiredNot later than 15 days after the date of the enactment
			 of this Act, the Director of National Intelligence and the Under Secretary of
			 Defense for Intelligence shall jointly submit to the appropriate committees of
			 Congress a report setting forth an assessment of the benefits and risks of
			 relaxing current resolution restrictions on the electro-optical imagery from
			 satellites that commercial United States companies may sell or disseminate,
			 together with recommendations for means of protecting national security related
			 information in the event of the relaxation of such resolution
			 restrictions.
							(2)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
								1078.Report on
			 integration of unmanned aerial systems into the national airspace
			 system
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the
			 Administrator of the Federal Aviation Administration and on behalf of the UAS
			 Executive Committee, submit to the appropriate committees of Congress a report
			 setting forth the following:
							(1)A description and
			 assessment of the rate of progress in integrating unmanned aircraft systems
			 into the national airspace system.
							(2)An assessment of
			 the potential for one or more pilot program or programs on such integration at
			 certain test ranges to increase that rate of progress.
							(b)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Commerce, Science, and Transportation, and the
			 Committee on Appropriations of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Transportation and Infrastructure, the
			 Committee on Science, Space, and Technology, and the Committee on
			 Appropriations of the House of Representatives.
							1079.Study on
			 United States force posture in East Asia and the Pacific region
						(a)Independent
			 assessment
							(1)In
			 generalThe Secretary of Defense shall commission an independent
			 assessment of America's security interests in East Asia and the Pacific region.
			 The assessment shall be conducted by an independent, non-governmental institute
			 which is described in section 501(c)(3) of the Internal Revenue Code of 1986
			 and exempt from tax under section 501(a) of such Code, and has recognized
			 credentials and expertise in national security and military affairs with ready
			 access to policy experts throughout the country and from the region.
							(2)ElementsThe
			 assessment conducted pursuant to paragraph (1) shall include the following
			 elements:
								(A)A review of
			 current and emerging United States national security interests in the East Asia
			 and Pacific region.
								(B)A review of
			 current United States military force posture and deployment plans, with an
			 emphasis on the current plans for United States force realignments in Okinawa
			 and Guam.
								(C)Options for the
			 realignment of United States forces in the region to respond to new
			 opportunities presented by allies and partners.
								(D)The views of
			 noted policy leaders and regional experts, including military commanders in the
			 region.
								(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the designated
			 private entity shall provide an unclassified report, with a classified annex,
			 containing its findings to the Secretary of Defense. Not later than 90 days
			 after the date of receipt of the report, the Secretary of Defense shall
			 transmit the report to the congressional defense committees, together with such
			 comments on the report as the Secretary considers appropriate.
						(c)Authorization
			 of appropriationsOf the amounts authorized to be appropriated
			 under section 301 for operation and maintenance for Defense-wide activities, up
			 to $1,000,000, shall be made available for the completion of the study required
			 under this section.
						HOther
			 Matters
					1081.Redesignation
			 of psychological operations as military information support operations in title
			 10, United States Code, to conform to Department of Defense usageTitle 10, United States Code, is amended as
			 follows:
						(1)In section
			 167(j), by striking paragraph (6) and inserting the following new
			 paragraph:
							
								(6)Military
				information support
				operations.
								.
						(2)Section
			 2011(d)(1) is amended by striking psychological operations and
			 inserting military information support operations.
						1082.Termination
			 of requirement for appointment of civilian members of National Security
			 Education Board by and with the advice and consent of the Senate
						(a)TerminationSubsection (b)(7) of section 803 of the
			 David L. Boren National Security Education Act of 1991 (50 U.S.C. 1903) is
			 amended by striking by and with the advice and consent of the
			 Senate,.
						(b)Technical
			 amendmentSubsection (c) of such section is amended by striking
			 subsection (b)(6) and inserting subsection
			 (b)(7).
						1083.Redesignation
			 of Industrial College of the Armed Forces as the Dwight D. Eisenhower School
			 for National Security and Resource Strategy
						(a)RedesignationThe
			 Industrial College of the Armed Forces is hereby renamed the Dwight D.
			 Eisenhower School for National Security and Resource Strategy.
						(b)Conforming
			 amendmentParagraph (2) of section 2165(b) of title 10, United
			 States Code, is amended to read as follows:
							
								(2)The Dwight D.
				Eisenhower School for National Security and Resource
				Strategy.
								.
						(c)ReferencesAny
			 reference to the Industrial College of the Armed Forces in any law, regulation,
			 map, document, record, or other paper of the United States shall be deemed to
			 be a reference to the Dwight D. Eisenhower School for National Security and
			 Resource Strategy.
						1084.Designation
			 of Fisher House for the Families of the Fallen and Meditation Pavilion, Dover
			 Air Force Base, Delaware, as a Fisher HouseThe Fisher House for the Families of the
			 Fallen and Meditation Pavilion at Dover Air Force Base, Delaware, is hereby
			 designated as a Fisher House for purposes of section 2493 of title 10, United
			 States Code.
					1085.Sense of
			 Senate on application of moratorium on earmarks to this ActIt is the sense of the Senate that the
			 moratorium on congressionally-directed spending items in the Senate, and on
			 congressional earmarks in the House of Representatives, should be fully
			 enforced in this Act.
					1086.Technical
			 amendment relating to responsibilities of Deputy Assistant Secretary of Defense
			 for Manufacturing and Industrial Base PolicySection 139e(b)(12) of title 10, United
			 States Code, is amended by striking titles I and II and
			 inserting titles I and III.
					1087.Technical
			 amendmentSection 382 of title
			 10, United States Code, is amended by striking biological or
			 chemical each place it appears in subsections (a) and (b).
					XICivilian
			 Personnel Matters
				1101.Authority of
			 the Secretaries of the military departments to employ up to 10 persons without
			 paySection 1583 of title 10,
			 United States Code, is amended in the first sentence—
					(1)by inserting
			 and the Secretaries of the military departments after the
			 Secretary of Defense; and
					(2)by inserting
			 each after may.
					1102.Extension of
			 eligibility to continue Federal employee health benefits for certain employees
			 of the Department of Defense
					(a)Extension for
			 Department of DefenseSubparagraph (B) of section 8905a(d)(4) of
			 title 5, United States Code, is amended—
						(1)in clause (i), by
			 striking December 31, 2011 and inserting October 1,
			 2015; and
						(2)in clause
			 (ii)—
							(A)by striking
			 February 1, 2012 and inserting February 1, 2016;
			 and
							(B)by striking
			 December 31, 2011 and inserting the date specified in
			 clause (i).
							(b)Technical
			 amendment To delete obsolete authority applicable to Department of
			 EnergySubparagraph (A) of such section is amended by striking
			 , or the Department of Energy due to a reduction in force resulting from
			 the establishment of the National Nuclear Security
			 Administration.
					1103.Authority for
			 waiver of recovery of certain payments previously made under civilian employees
			 voluntary separation incentive program
					(a)Authority for
			 waiverSubject to subsection (c), the Secretary of Defense may
			 waive the requirement under subsection (f)(6)(B) of section 9902 of title 5,
			 United States Code, for repayment to the Department of Defense of a voluntary
			 separation incentive payment made under subsection (f)(1) of that section in
			 the case of an employee or former employee of the Department of Defense
			 described in subsection (b).
					(b)Persons
			 coveredSubsection (a) applies to any employee or former employee
			 of the Department of Defense—
						(1)who during the
			 period beginning on April 1, 2004, and ending on March 1, 2008, received a
			 voluntary separation incentive payment under subsection (f)(1) of section 9902
			 of title 5, United States Code;
						(2)who was
			 reappointed to a position in the Department of Defense to support a declared
			 national emergency related to terrorism or a natural disaster during the period
			 beginning on June 1, 2004, and ending on March 1, 2008; and
						(3)with respect to
			 whom the Secretary determines—
							(A)that the employee
			 or former employee, before accepting the reappointment referred to in paragraph
			 (2), received a representation from an officer or employee of the Department of
			 Defense that recovery of the amount of the payment referred to in paragraph (1)
			 would not be required or would be waived; and
							(B)that the employee
			 or former employee reasonably relied on that representation when accepting
			 reappointment.
							(c)Required
			 determinationThe Secretary of Defense may grant a waiver under
			 subsection (a) in the case of any individual only if the Secretary determines
			 that recovery of the amount of the payment otherwise required would be against
			 equity and good conscience because of the circumstances of that individual’s
			 reemployment after receiving a voluntary separation incentive payment.
					(d)Treatment of
			 prior repaymentsThe Secretary of Defense may, pursuant to a
			 determination under subsection (c) specific to an individual, provide for
			 reimbursement to that individual for any amount the individual has previously
			 repaid to the United States for a voluntary separation incentive payment
			 covered by this section. The reimbursement shall be paid either from the
			 appropriations into which the repayment was deposited, if such appropriations
			 remain available, or from appropriations currently available for the purposes
			 of the appropriation into which the repayment was deposited.
					(e)Expiration of
			 authorityThe authority to grant a waiver under this section
			 shall expire on December 31, 2012.
					1104.Permanent
			 extension and expansion of experimental personnel program for scientific and
			 technical personnel
					(a)Permanent
			 extensionSection 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended—
						(1)in subsection
			 (a), by striking During the program period and all that follows
			 through use of the and inserting The Secretary of Defense
			 may carry out a program to use the; and
						(2)by striking
			 subsections (e), (f), and (g).
						(b)Expansion of
			 availability of personnel management authoritySubsection (b)(1)
			 of such section is amended—
						(1)in subparagraph
			 (A), by striking 40 and inserting 50;
						(2)in subparagraph
			 (C), by striking and at the end;
						(3)in subparagraph
			 (D), by adding and at the end; and
						(4)by adding at the
			 end the following new subparagraph:
							
								(E)not more than a total of 10 scientific
				and engineering positions in the Office of the Director of Operational Test and
				Evaluation;
								.
						1105.Modification
			 of beneficiary designation authorities for death gratuity payable upon death of
			 a United States Government employee in service with the Armed Forces
					(a)Authority To
			 designate more than 50 percent of death gratuity to unrelated persons
						(1)In
			 generalParagraph (4) of section 8102a(d) of title 5, United
			 States Code, is amended—
							(A)by striking the
			 first sentence and inserting A person covered by this section may
			 designate another person to receive an amount payable under this
			 section.; and
							(B)in the second
			 sentence, by striking up to the maximum of 50 percent.
							(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act and apply to the payment of a death gratuity
			 based on any death occurring on or after that date.
						(b)Notice to
			 spouse of designation of another person to receive portion of death
			 gratuitySuch section is further amended by adding at the end the
			 following new paragraph:
						
							(6)If a person
				covered by this section has a spouse, but designates a person other than the
				spouse to receive all or a portion of the amount payable under this section,
				the head of the agency, or other entity, in which that person is employed shall
				provide notice of the designation to the
				spouse.
							.
					1106.Two-year
			 extension of discretionary authority to grant allowances, benefits, and
			 gratuities to personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as
			 added by section 1102 of the Duncan Hunter National Defense Authorization Act
			 for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616), is amended by
			 striking fiscal years 2009, 2010, and 2011 and inserting
			 fiscal years 2009 through 2013.
				1107.One-year
			 extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseasEffective January 1, 2012, section 1101(a)
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1103
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4382), is further amended by striking
			 through 2011 and inserting through 2012.
				XIIMatters
			 Relating to Foreign Nations
				AAssistance and
			 Training
					1201.Expansion of
			 scope of humanitarian demining assistance authority to include stockpiled
			 conventional munitions
						(a)ExpansionSection 407 of title 10, United States
			 Code, is amended—
							(1)in subsection
			 (a)—
								(A)in paragraph (1),
			 by inserting and stockpiled conventional munitions assistance
			 after humanitarian demining assistance;
								(B)in paragraph (2),
			 by inserting and stockpiled conventional munitions assistance
			 after Humanitarian demining assistance; and
								(C)in paragraph
			 (3)—
									(i)in
			 the matter preceding subparagraph (A), by inserting or stockpiled
			 conventional munitions assistance after humanitarian demining
			 assistance; and
									(ii)in
			 subparagraph (A), by inserting , or stockpiled conventional munitions,
			 as applicable, after explosive remnants of war;
									(2)in subsection
			 (b)—
								(A)in paragraph (1),
			 by inserting and stockpiled conventional munitions assistance
			 after humanitarian demining assistance; and
								(B)in paragraph (2),
			 by inserting or stockpiled conventional munitions assistance
			 after humanitarian demining assistance;
								(3)in subsection
			 (c)—
								(A)in paragraph (1),
			 by inserting or stockpiled conventional munitions assistance
			 after humanitarian demining assistance; and
								(B)in paragraph
			 (2)(B)—
									(i)by
			 inserting or stockpiled conventional munitions activities after
			 humanitarian demining activities; and
									(ii)by
			 inserting , or stockpiled conventional munitions, as applicable,
			 after explosive remnants of war; and
									(4)in subsection
			 (d), by inserting or stockpiled conventional munitions
			 assistance after humanitarian demining assistance each
			 place it appears.
							(b)DefinitionsSubsection
			 (e) of such section is amended to read as follows:
							
								(e)DefinitionsIn
				this section:
									(1)Humanitarian
				demining assistanceThe term humanitarian demining
				assistance, as it relates to training and support, means detection and
				clearance of landmines and other explosive remnants of war.
									(2)Stockpiled
				conventional munitions assistanceThe term stockpiled
				conventional munitions assistance, as it relates to support of
				humanitarian assistance efforts, means training and support in the disposal,
				demilitarization, physical security, and stockpile management of potentially
				dangerous stockpiles of explosive ordnance.
									(3)Included
				activitiesThe terms in paragraphs (1) and (2) include activities
				related to the furnishing of education, training, and technical assistance with
				respect to explosive safety, the detection and clearance of landmines and other
				explosive remnants of war, and the disposal, demilitarization, physical
				security, and stockpile management of potentially dangerous stockpiles of
				explosive
				ordnance.
									.
						(c)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									407.Humanitarian
				demining assistance and stockpiled conventional munitions assistance:
				authority;
				limitations
									.
							(2)Table of
			 sectionsThe table of sections at the beginning of chapter 20 of
			 such title is amended by striking the item relating to section 407 and
			 inserting the following new item:
								
									
										407. Humanitarian demining assistance and stockpiled
				conventional munitions assistance: authority;
				limitations.
									
									.
							1202.One-year
			 extension and modification of authorities applicable to Commanders' Emergency
			 Response Program
						(a)One-year
			 extension of authority
							(1)In
			 generalSubsection (a) of section 1202 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455), as
			 most recently amended by section 1212 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4389), is
			 further amended—
								(A)in the subsection
			 heading, by striking fiscal year 2011 and inserting
			 fiscal year
			 2012;
								(B)by striking
			 fiscal year 2011, from and inserting fiscal year
			 2012; and
								(C)by striking
			 operation and maintenance and all that follows and inserting
			 operation and maintenance, not to exceed $400,000,000 may be used by the
			 Secretary of Defense to provide funds for the Commanders’ Emergency Response
			 Program in Afghanistan..
								(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 1, 2011.
							(b)Extension of
			 due date for quarterly reports to CongressSubsection (b)(1) of
			 such section, as most recently amended by section 1222 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2518), is
			 further amended by striking 30 days and inserting 45
			 days.
						(c)Authority To
			 accept contributionsSuch section, as so amended by section 1212
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, is
			 further amended—
							(1)by redesignating
			 subsection (i) as subsection (j); and
							(2)by inserting
			 after subsection (h) the following new subsection (i):
								
									(i)Authority To
				accept contributionsThe Secretary of Defense may accept cash
				contributions from any person, foreign government, or international
				organization for the purposes specified in subsection (a). Funds received by
				the Secretary may be credited to the operation and maintenance account from
				which funds are made available to carry out the authority in subsection (a),
				and may be used for such purposes until expended in addition to the funds
				specified in that
				subsection.
									.
							1203.Three-year
			 extension of temporary authority to use acquisition and cross-servicing
			 agreements to lend military equipment for personnel protection and
			 survivabilitySection 1202(e)
			 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2413), as most recently amended by section
			 1204(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4623), is further amended by striking
			 September 30, 2011 and inserting September 30,
			 2014.
					1204.Conditional
			 extension and modification of authority to build the capacity of counter
			 terrorism forces of Yemen
						(a)ExtensionSubsection
			 (a) of section 1205 of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4387) is amended by striking
			 fiscal year 2011 and inserting fiscal years 2011 and
			 2012.
						(b)Assistance
			 through minor military constructionSubsection (b) of such
			 section is amended—
							(1)in paragraph (1),
			 by inserting and minor military construction before the period
			 at the end;
							(2)by redesignating
			 paragraph (3) as paragraph (4); and
							(3)by inserting
			 after paragraph (2) the following new paragraph (3):
								
									(3)Limitations on
				minor military constructionMinor military construction may be
				provided under subsection (a) only after September 30, 2011. The total amount
				that may be obligated and expended on such construction in any fiscal year may
				not exceed $10,000,000. Minor military construction may not be provided under
				subsection (a) in the city of Sana'a or in the Sana'a Governate,
				Yemen.
									.
							(c)FundingSubsection
			 (c) of that section is amended by striking by section 301 and
			 all that follows through for fiscal year 2011 and inserting
			 for the fiscal year concerned for operation and maintenance (other than
			 operation and maintenance for overseas contingency operations).
						(d)Condition on
			 use of authorities
							(1)Notice and
			 waitAn authority specified in paragraph (2) may not be used
			 until 60 days after the date on which the Secretary of Defense and the
			 Secretary of State jointly certify, in writing, to the appropriate committees
			 of Congress that the use of such authority is important to the national
			 security interests of the United States. The certification on an authority
			 shall include the following:
								(A)The reasons why
			 the use of such authority is important to the national security interests of
			 the United States.
								(B)A justification
			 for the provision of assistance pursuant to such authority.
								(C)An acknowledgment
			 by the Secretary of Defense and the Secretary of State that they have received
			 assurance from the Government of Yemen that any assistance provided pursuant to
			 such authority will be utilized in manner consistent with subsection (b)(2) of
			 the applicable section.
								(2) Covered
			 authoritiesThe authorities referred to in this paragraph are the
			 following:
								(A)The authority in
			 section 1205 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011, as amended by this section.
								(B)The authority in
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 2456), as amended.
								(3)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means the committees of
			 Congress specified in section 1205(d)(2) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011.
							1205.Extension of
			 authority for support of special operations to combat terrorism
						(a)ExtensionSubsection
			 (h) of section 1208 of the Ronald W. Reagan National Defense Authorization Act
			 for Fiscal Year 2005 (Public Law 108–375), as most recently amended by section
			 1208(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4626), is further amended by striking
			 2013 and inserting 2017.
						(b)Clarification
			 of limitation on fundingSubsection (g) of such section, as
			 amended by section 1202(b) of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 364), is further amended—
							(1)by striking
			 each fiscal year and inserting any fiscal year;
			 and
							(2)by striking
			 pursuant to title XV of this Act and inserting for that
			 fiscal year.
							1206.Limitation on
			 availability of funds for authorities relating to program to build the capacity
			 of foreign military forcesOf
			 the funds available for fiscal year 2012 for building the capacity of foreign
			 military forces under section 1206 of the National Defense Authorization Act
			 for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as most recently
			 amended by section 1207 of the Ike Skelton National Defense Authorization Act
			 for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4389), not more than
			 $100,000,000 may be obligated and expended until the Secretary of Defense and
			 the Secretary of State submit the report required by section 1237 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4642).
					1207.Global
			 Security Contingency Fund
						(a)EstablishmentThere
			 is established on the books of the Treasury of the United States an account to
			 be known as the Global Security Contingency Fund.
						(b)AuthorityAmounts
			 in the Fund shall be available to either the Secretary of State or the
			 Secretary of Defense, notwithstanding any other provision of law, to provide
			 assistance to countries designated by the Secretary of State, with the
			 concurrence of the Secretary of Defense, for purposes of this section, as
			 follows:
							(1)Assistance under
			 this section may be provided to enhance the capabilities of a foreign country’s
			 national military forces, and other national security forces that conduct
			 border and maritime security, internal security, and counterterrorism
			 operations, as well as the government agencies responsible for such forces,
			 to—
								(A)conduct border
			 and maritime security, internal defense, and counterterrorism operations;
			 and
								(B)participate in or
			 support military, stability, or peace support operations consistent with United
			 States foreign policy and national security interests.
								(2)Assistance may be
			 provided for the justice sector (including law enforcement and prisons), rule
			 of law programs, and stabilization efforts in those cases in which the
			 Secretary of State, in consultation with the Secretary of Defense, determines
			 that conflict or instability in a country or region challenges the existing
			 capability of civilian providers to deliver such assistance.
							(c)Types of
			 assistance
							(1)Authorized
			 elementsA program to provide the assistance under subsection
			 (b)(1) may include the provision of equipment, supplies, and training.
							(2)Required
			 elementsA program to provide the assistance under subsection
			 (b)(1) shall include elements that promote—
								(A)observance of and
			 respect for human rights and fundamental freedoms; and
								(B)respect for
			 legitimate civilian authority within that country.
								(d)Limitations
							(1)Assistance
			 otherwise prohibited by lawThe Secretary of Defense and the
			 Secretary of State may not use the authority provided under subsection (b) to
			 provide any type of assistance that is otherwise prohibited by any provision of
			 law.
							(2)Limitation on
			 eligible countriesThe Secretary of Defense and the Secretary of
			 State may not use the authority provided under subsection (b) to provide
			 assistance to any foreign country that is otherwise prohibited from receiving
			 such type of assistance under any other provision of law.
							(e)Formulation and
			 approval of assistance programs
							(1)Security
			 programsThe Secretary of State and the Secretary of Defense
			 shall jointly formulate assistance programs under subsection (b)(1). Assistance
			 programs to be carried out pursuant to subsection (b)(1) shall be approved by
			 the Secretary of State, with the concurrence of the Secretary of Defense, prior
			 to implementation.
							(2)Justice sector
			 and stabilization programsThe Secretary of State, in
			 consultation with the Secretary of Defense, shall formulate assistance programs
			 under subsection (b)(2). Assistance programs to be carried out under the
			 authority in subsection (b)(2) shall be approved by the Secretary of State,
			 with the concurrence of the Secretary of Defense, prior to
			 implementation.
							(f)Relation to
			 other authoritiesThe authority to provide assistance under this
			 section is in addition to any other authority to provide assistance to foreign
			 nations. The administrative authorities of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) shall be available to the Secretary of State with
			 respect to funds made available to carry out this section.
						(g)Transfer
			 authority
							(1)Foreign
			 assistance and other fundsFunds available to the Department of
			 State for foreign assistance may be transferred to the Fund by the Secretary of
			 State. Funds available to the Department of Defense may be transferred to the
			 Fund by the Secretary of Defense in accordance with established procedures for
			 reprogramming under section 1001 of this Act and successor provisions of law.
			 Amounts transferred under this paragraph shall be merged with funds made
			 available under this section and remain available until expended as provided in
			 subsection (i) for the purposes specified in subsection (b).
							(2)LimitationThe
			 total amount of funds appropriated and transferred to the Fund in any fiscal
			 year shall not exceed $300,000,000. This limitation does not apply to amounts
			 contributed to the Fund under subsection (h).
							(3)Transfers to
			 other accountsFunds made available to carry out assistance
			 activities approved pursuant to subsection (c) may be transferred to accounts
			 under the following authorities:
								(A)Section 1206 of
			 the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3456; relating to program to build the capacity of foreign
			 military forces).
								(B)Section 23 of the
			 Arms Export Control Act (22 U.S.C. 2763; relating to foreign military financing
			 program).
								(C)Section 481 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2291; relating to international
			 narcotics control and law enforcement).
								(D)Chapter 5 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to
			 international military education and training program).
								(E)Chapter 8 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349aa et seq.; relating to
			 antiterrorism assistance).
								(F)Complex Crises
			 Fund of the Foreign Assistance Act of 1961 (title III of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act, 2010
			 (division F of Public Law 111–117; 123 Stat. 3327)).
								(4)Additional
			 authoritiesThe transfer authorities in paragraphs (1) and (3)
			 are in addition to any other transfer authority available to the Department of
			 State or the Department of Defense.
							(5)Effect on
			 Authorization AmountsA transfer of an amount to an account under
			 the authority provided in paragraph (3) shall be deemed to increase the amount
			 authorized for such account by an amount equal to the amount
			 transferred.
							(h)Authority To
			 accept giftsThe Secretary of State may use money, funds,
			 property, and services accepted pursuant to the authority of section 635(d) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2395(d)) to fulfill the purposes
			 of subsection (b).
						(i)Availability of
			 fundsAmounts in the Fund shall remain available until September
			 30, 2015.
						(j)Congressional
			 notification
							(1)Security
			 programsNot less than 15 days before initiating activities under
			 a program of assistance under subsection (b)(1), the Secretary of Defense, with
			 the concurrence of the Secretary of State, shall notify the specified
			 congressional committees of the program to be initiated.
							(2)Justice sector
			 and stabilization programsNot less than 15 days before
			 initiating activities under a program of assistance under subsection (b)(2),
			 the Secretary of State, with the concurrence of the Secretary of Defense, shall
			 notify the specified congressional committees of the program to be
			 initiated.
							(3)Exercise of
			 transfer authorityNot less than 15 days before a transfer under
			 the authority of subsection (g), the Secretary of State and the Secretary of
			 Defense shall jointly notify the specified congressional committees of the
			 transfer of funds into the Fund.
							(k)Reporting
			 requirementThe Secretary of State and the Secretary of Defense
			 jointly shall provide a report quarterly to the specified congressional
			 committees on obligations of funds or transfers into the Fund made during the
			 preceding quarter.
						(l)Specified
			 congressional committeesIn this section, the term
			 specified congressional committees means—
							(1)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives; and
							(2)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate.
							(m)ExpirationThe
			 authority provided under this section may not be exercised after September 30,
			 2014, except with respect to amounts appropriated or transferred to the Fund
			 prior to such date, which can continue to be obligated and expended as provided
			 in subsection (i).
						(n)Administrative
			 expensesAmounts in the Fund may be used for necessary
			 administrative expenses.
						1208.Authority to
			 build the capacity of certain counterterrorism forces of East African
			 countries
						(a)AuthorityThe
			 Secretary of Defense may, with the concurrence of the Secretary of State,
			 provide assistance during fiscal years 2012 and 2013 as follows:
							(1)To enhance the
			 capacity of the national military forces, security agencies serving a similar
			 defense function, and border security forces of Djibouti, Ethiopia, and Kenya
			 to conduct counterterrorism operations against al Qaeda, al Qaeda affiliates,
			 and al Shabaab.
							(2)To enhance the
			 capacity of national military forces participating in the African Union Mission
			 in Somalia to conduct counterterrorism operations described in paragraph
			 (1).
							(b)Types of
			 assistance
							(1)Authorized
			 elementsAssistance under subsection (a) may include the
			 provision of equipment, supplies, training, and minor military
			 construction.
							(2)Required
			 elementsAssistance under subsection (a) shall be provided in a
			 manner that promotes—
								(A)observance of and
			 respect for human rights and fundamental freedoms; and
								(B)respect for
			 legitimate civilian authority in the country receiving such assistance.
								(3)Assistance
			 otherwise prohibited by lawThe Secretary of Defense may not use
			 the authority in subsection (a) to provide any type of assistance described in
			 this subsection that is otherwise prohibited by any provision of law.
							(c)Funding
							(1)In
			 generalOf the amount authorized to be appropriated for each of
			 fiscal years 2012 and 2103 for the Department of Defense for operation and
			 maintenance (other than operation and maintenance for overseas contingency
			 operations), $75,000,000 may be utilized to provide assistance under subsection
			 (a).
							(2)Availability of
			 funds for assistance across fiscal yearsAmounts available under
			 this subsection for the authority in subsection (a) for a fiscal year may be
			 used for assistance under that authority that begins in such fiscal year but
			 ends in the next fiscal year.
							(d)Notice to
			 Congress
							(1)In
			 generalNot later than 30 days before providing assistance under
			 subsection (a), the Secretary of Defense shall submit to the committees of
			 Congress specified in paragraph (2) a notice setting forth the assistance to be
			 provided, including the types of such assistance, the budget for such
			 assistance, and the completion date for the provision of such
			 assistance.
							(2)Committees of
			 CongressThe committees of Congress specified in this paragraph
			 are—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
								1209.Support of
			 forces participating in operations to disarm the Lord’s Resistance
			 Army
						(a)AuthorityPursuant
			 to the policy established by the Lord’s Resistance Army Disarmament and
			 Northern Uganda Recovery Act of 2009 (Public Law 111–172; 124 Stat. 1209), the
			 Secretary of Defense may, with the concurrence of Secretary of State, provide
			 logistic support, supplies, and services and intelligence support for forces
			 participating in operations to mitigate and eliminate the threat posed by the
			 Lord’s Resistance Army as follows:
							(1)The national
			 military forces of Uganda.
							(2)The national
			 military forces of any other country determined by the Secretary of Defense,
			 with the concurrence of the Secretary of State, to be participating in such
			 operations.
							(b)Participation
			 of United States personnelNo United States Armed Forces
			 personnel, United States civilian employees, or United States civilian
			 contractor personnel may participate in combat operations in connection with
			 the provision of support under subsection (a), except for the purpose of acting
			 in self-defense or of rescuing any United States citizen (including any member
			 of the United States Armed Forces, any United States civilian employee, or any
			 United States civilian contractor).
						(c)FundingOf
			 the amount authorized to be appropriated for the Department of Defense for each
			 of fiscal years 2012 and 2013 for operation and maintenance, not more than
			 $35,000,000 may be utilized in each such fiscal year to provide support under
			 subsection (a).
						(d)Limitations
							(1)In
			 generalThe Secretary of Defense may not use the authority in
			 subsection (a) to provide any type of support that is otherwise prohibited by
			 any provision of law.
							(2)Eligible
			 countriesThe Secretary of Defense may not use the authority in
			 subsection (a) to provide support to any foreign country that is otherwise
			 prohibited from receiving such type of support under any other provision of
			 law.
							(e)Notice to
			 Congress on eligible countriesThe Secretary of Defense may not
			 provide support under subsection (a) for the national military forces of a
			 country determined to be eligible for such support under that subsection until
			 the Secretary notifies the appropriate committees of Congress of the
			 eligibility of the country for such support.
						(f)Notice to
			 Congress on support To be providedNot later than 5 days after
			 the date on which funds are obligated to provide support under subsection (a),
			 the Secretary of Defense shall submit to the appropriate committees of Congress
			 a notice setting forth the following:
							(1)The type of
			 support to be provided.
							(2)The national
			 military forces to be supported.
							(3)The objectives of
			 such support.
							(4)The estimated
			 cost of such support.
							(5)The intended
			 duration of such support.
							(g)Quarterly
			 reports to CongressThe Secretary of State and the Secretary of
			 Defense shall jointly submit to the appropriate committees of Congress on a
			 quarterly basis a report on the obligation of funds under this section during
			 the preceding quarter.
						(h)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
								(2)The term
			 logistic support, supplies, and services has the meaning given
			 that term in section 2350(1) of title 10, United States Code.
							(i)ExpirationThe
			 authority provided under this section may not be exercised after September 30,
			 2013.
						BMatters Relating
			 to Iraq, Afghanistan, and Pakistan
					1221.Extension and
			 modification of logistical support for coalition forces supporting operations
			 in Iraq and Afghanistan
						(a)ExtensionSection
			 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 394), as amended by section 1218 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4394), is further amended by striking fiscal year 2011 each
			 place it appears and inserting fiscal year 2012.
						(b)Amount of funds
			 availableSubsection (d) of such section is amended by striking
			 $400,000,000 and inserting $450,000,000.
						(c)Additional
			 limitation on availability of fundsOf the funds available for
			 logistical support under such section during fiscal year 2012, not more than
			 $200,000,000 may be obligated and expended until the Secretary of Defense
			 submits the report required by section 1234 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (124 Stat. 4397).
						1222.One-year
			 extension of authority to transfer defense articles and provide defense
			 services to the military and security forces of Iraq and Afghanistan
						(a)Extension of
			 authoritySubsection (h) of
			 section 1234 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2532), as amended by section 1214 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4391), is further amended by striking December 31,
			 2011 and inserting December 31, 2012.
						(b)Quarterly
			 reportsSubsection (f)(1) of such section, as so amended, is
			 further amended by striking and every 90 days thereafter through March
			 31, 2012 and inserting every 90 days thereafter through March
			 31, 2012, and at the end of each calendar quarter, if any, thereafter through
			 March 31, 2013, in which the authority in subsection (a) is
			 implemented.
						1223.One-year
			 extension of authorities applicable to the Pakistan Counterinsurgency
			 Fund
						(a)One-year
			 extensionSubsection (h) of section 1224 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2521), as
			 amended by section 1220(a) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4395), is further
			 amended by striking September 30, 2011 both places it appears
			 and inserting September 30, 2012.
						(b)Clarification
			 of source of funds for FundSubsection (a)(1)(A) of such section
			 is amended by striking for fiscal year 2009.
						1224.One-year
			 extension of authority to use funds for reintegration activities in
			 AfghanistanSection 1216 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4392) is amended—
						(1)in subsection (a), by striking
			 fiscal year 2011 and inserting in each of fiscal years
			 2011 and 2012; and
						(2)in subsection (e), by striking
			 December 31, 2011 and inserting December 31,
			 2012.
						1225.Modification
			 of authority on program to develop and carry out infrastructure projects in
			 Afghanistan
						(a)FundingSubsection
			 (f) of section 1217 of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4393; 22 U.S.C. 7513 note) is
			 amended—
							(1)in paragraph (1),
			 by inserting or 2012 after fiscal year 2011;
			 and
							(2)in paragraph (2),
			 by striking until September 30, 2012. and inserting “as
			 follows:
								
									(A)In the case of
				funds for fiscal year 2011, until September 30, 2012.
									(B)In the case of
				funds for fiscal year 2012, until September 30,
				2013.
									.
							(b)Notice to
			 CongressSubsection (g) of such section is amended by striking
			 30 days and inserting 15 days.
						1226.One-year
			 extension of authority for reimbursement of certain coalition nations for
			 support provided to United States military operations
						(a)ExtensionSubsection
			 (a) of section 1233 of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 393), as amended by section 1223 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2519) and section 1213 of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 12 Stat. 4391), is further
			 amended by striking by section 1510 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 and inserting for fiscal
			 year 2012 for overseas contingency operations.
						(b)Limitation on
			 amount availableSubsection (d)(1) of such section, as so
			 amended, is further amended—
							(1)by striking
			 fiscal year 2010 or 2011 and inserting fiscal year
			 2012; and
							(2)by striking
			 $1,600,000,000 and inserting
			 $1,750,000,000.
							(c)Technical amendmentSubsection (c)(2) of such section, as so
			 amended, is further amended by inserting a comma after
			 Budget.
						(d)Extension of
			 notice requirement relating to reimbursement of Pakistan for support provided
			 by PakistanSection 1232(b)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently
			 amended by section 1213(d) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011, is further amended by striking September 30,
			 2012 and inserting September 30, 2013.
						1227.Two-year
			 extension of certain reports on Afghanistan
						(a)Report on
			 progress toward security and stability in AfghanistanSection 1230(a) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as
			 most recently amended by section 1231 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4395), is
			 further amended by striking 2012 and inserting
			 2014.
						(b)Report on
			 United States plan for sustaining Afghanistan National Security
			 ForcesSection 1231(a) of the National Defense Authorization Act
			 for Fiscal Year 2008 (122 Stat. 390), as amended by section 1232 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (124 Stat.
			 4395), is further amended by striking 2012 and inserting
			 2014.
						1228.Authority to
			 support operations and activities of the Office of Security Cooperation in
			 Iraq
						(a)AuthorityThe
			 Secretary of Defense may support United States Government transition activities
			 in Iraq by providing funds for the following:
							(1)Operations and
			 activities of the Office of Security Cooperation in Iraq.
							(2)Operations and
			 activities of security assistance teams in Iraq.
							(b)Types of
			 supportThe operations and activities for which the Secretary may
			 provide funds under the authority in subsection (a) may include life support,
			 transportation and personal security, and minor construction and renovation of
			 facilities.
						(c)Limitation on
			 amountThe total amount of funds provided under the authority in
			 subsection (a) in fiscal year 2012 may not exceed $524,000,000.
						(d)Source of
			 fundsFunds for purposes of subsection (a) for fiscal year 2012
			 shall be derived from amounts available for that fiscal year for operation and
			 maintenance for the Air Force.
						(e)Coverage of
			 costs of OSCI in connection with sales of defense articles or defense services
			 to IraqThe President shall ensure that any letter of offer for
			 the sale to Iraq of any defense articles or defense services issued after the
			 date of the enactment of this Act includes, consistent with the provisions of
			 the Arms Export Control Act (22 U.S.C. 2751 et seq.), charges for
			 administrative services sufficient to recover the pro rata costs of operations
			 and activities of the Office of Security Cooperation in Iraq and associated
			 security assistance teams in Iraq in connection with such sale.
						1229.Benchmarks to
			 evaluate the progress being made toward the transition of security
			 responsibilities for Afghanistan to the Government of Afghanistan
						(a)FindingsCongress
			 makes the following findings:
							(1)October 7, 2011,
			 will mark the 10-year anniversary of the start of Operation Enduring Freedom in
			 Afghanistan.
							(2)Military
			 operations in Afghanistan have cost United States taxpayers more than
			 $300,000,000,000 to date.
							(3)As of June 6,
			 2011, 1,599 members of the United States Armed Forces have lost their lives in
			 support of Operation Enduring Freedom in Afghanistan and more than 11,000 have
			 been wounded.
							(4)On December 1,
			 2009, at a speech at the United States Military Academy at West Point, New
			 York, President Barack Obama stated that the United States would begin the
			 transfer of United States Armed Forces out of Afghanistan in July 2011 with the
			 pace of reductions to be based upon conditions on the ground.
							(5)In the December
			 2010 Afghanistan-Pakistan Annual Review, President Obama reaffirmed that the
			 core goal of the United States strategy in Afghanistan is to disrupt,
			 dismantle, and defeat al Qaeda.
							(6)In January 2010,
			 participants at the London Conference pledged to develop a plan for phased
			 transition to Afghan security lead. The North Atlantic Treaty Organization
			 (NATO) and foreign ministers of the constituent elements of the International
			 Security Assistance Force (ISAF) endorsed the Joint Framework for Transition in
			 April 2010, and President Obama and President Karzai of Afghanistan committed
			 to the process in a May 2010 joint statement.
							(7)At the Kabul
			 Conference in July 2010, the international community expressed its support for
			 the objective of President Karzai that the Afghanistan National Security Forces
			 (ANSF) should lead and conduct all military operations in all provinces in
			 Afghanistan by the end of 2014, support that was later re-affirmed by North
			 Atlantic Treaty Organization and International Security Assistance Force member
			 nations at the Lisbon Summit in November 2010.
							(8)On May 1, 2011,
			 in support of the goal to disrupt, dismantle, and defeat al Qaeda, President
			 Obama authorized a United States operation that killed Osama bin Laden, leader
			 of al Qaeda. While the impact of his death on al Qaeda remains to be seen,
			 Secretary of Defense Robert Gates called the death of bin Laden a game
			 changer in a speech on May 6, 2011.
							(b)Benchmarks
			 requiredThe President shall establish, and may update from time
			 to time, a comprehensive set of benchmarks to evaluate progress being made
			 toward the objective of transitioning and transferring lead security
			 responsibilities in Afghanistan to the Government of Afghanistan by December
			 31, 2014.
						(c)Submittal to
			 CongressThe President shall include the most current set of
			 benchmarks established pursuant to subsection (a) with each report on progress
			 toward security and stability in Afghanistan that is submitted to Congress
			 under sections 1230 and 1231 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385, 390).
						CReports and Other
			 Matters
					1241.Report on
			 progress of the African Union in operationalizing the African Standby
			 Force
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Under Secretary of Defense for Policy shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the progress of the African Union in operationalizing the African
			 Standby Force.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)An assessment of
			 the existing personnel strengths and capabilities of each of the five regional
			 brigades of the African Standby Force and their brigade-level
			 headquarters.
							(2)An assessment of
			 the specific capacity-building needs of the African Standby Force, including
			 with respect to supply management, information management, strategic planning,
			 and other critical components.
							(3)A description of
			 the functionality of the supply depots of each brigade referred to in paragraph
			 (1), and current information on existing stocks of each such brigade.
							(4)An assessment of
			 the capacity of the African Union to manage the African Standby Force.
							(5)An assessment of
			 inter-organizational coordination on assistance to the African Union and the
			 African Standby Force between multilateral donors, including the United
			 Nations, the European Union, and the North Atlantic Treaty Organization.
							(6)An assessment of
			 the capacity of the African Union to absorb additional international assistance
			 toward the development of a fully functional African Standby Force.
							1242.Comptroller
			 General of the United States report on the National Guard State Partnership
			 Program
						(a)Report
			 requiredNot later than March 31, 2012, the Comptroller General
			 of the United States shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 report on the National Guard State Partnership Program.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A summary of the
			 sources of funds for the State Partnership Program over the last five
			 years.
							(2)An analysis of
			 the types and frequency of activities performed by participants in the State
			 Partnership Program.
							(3)A description of
			 the objectives of the State Partnership Program and the manner in which
			 objectives under the program are established and coordinated with the Office of
			 the Secretary of Defense, the geographic combatant commands, United States
			 Country Teams, and other departments and agencies of the United States
			 Government.
							(4)A description of
			 the manner in which the Department of Defense selects and designates particular
			 State and foreign country partnerships under the State Partnership
			 Program.
							(5)A description of
			 the manner in which the Department measures the effectiveness of the activities
			 under the State Partnership Program in meeting the objectives of the
			 program.
							(6)An assessment by
			 the Comptroller General of the United States of the effectiveness of the
			 activities under the State Partnership Program in meeting the objectives of the
			 program.
							XIIICOOPERATIVE
			 THREAT REDUCTION
				1301.Specification
			 of Cooperative Threat Reduction programs and funds
					(a)Specification
			 of Cooperative Threat Reduction programsFor purposes of section
			 301 and other provisions of this Act, Cooperative Threat Reduction programs are
			 the programs specified in section 1501 of the National Defense Authorization
			 Act for Fiscal Year 1997 (50 U.S.C. 2632 note).
					(b)Fiscal year
			 2012 Cooperative Threat Reduction funds definedAs used in this
			 title, the term fiscal year 2012 Cooperative Threat Reduction
			 funds means the funds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs.
					(c)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs shall be available for
			 obligation for fiscal years 2012, 2013, and 2014.
					1302.Funding
			 allocations
					(a)Funding for
			 specific purposesOf the $508,219,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2012 in section 301
			 and made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs, the following amounts may be obligated for the purposes
			 specified:
						(1)For strategic
			 offensive arms elimination, $63,221,000.
						(2)For chemical
			 weapons destruction, $9,804,000.
						(3)For global
			 nuclear security, $121,143,000.
						(4)For cooperative
			 biological engagement, $259,470,000.
						(5)For proliferation
			 prevention, $28,080,000.
						(6)For threat
			 reduction engagement, $2,500,000.
						(7)For other
			 assessments/administrative support, $24,001,000.
						(b)Report on
			 obligation or expenditure of funds for other purposesNo fiscal
			 year 2012 Cooperative Threat Reduction funds may be obligated or expended for a
			 purpose other than a purpose listed in paragraphs (1) through (7) of subsection
			 (a) until 15 days after the date that the Secretary of Defense submits to
			 Congress a report on the purpose for which the funds will be obligated or
			 expended and the amount of funds to be obligated or expended. Nothing in the
			 preceding sentence shall be construed as authorizing the obligation or
			 expenditure of fiscal year 2012 Cooperative Threat Reduction funds for a
			 purpose for which the obligation or expenditure of such funds is specifically
			 prohibited under this title or any other provision of law.
					(c)Limited
			 authority To vary individual amounts
						(1)In
			 generalSubject to paragraph (2), in any case in which the
			 Secretary of Defense determines that it is necessary to do so in the national
			 interest, the Secretary may obligate amounts appropriated for fiscal year 2012
			 for a purpose listed in paragraphs (1) through (7) of subsection (a) in excess
			 of the specific amount authorized for that purpose.
						(2)Notice-and-wait
			 requiredAn obligation of funds for a purpose stated in
			 paragraphs (1) through (7) of subsection (a) in excess of the specific amount
			 authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary
			 submits to Congress notification of the intent to do so together with a
			 complete discussion of the justification for doing so; and
							(B)15 days have
			 elapsed following the date of the notification.
							1303.Limitation on
			 use of funds for establishment of centers of excellence in countries outside of
			 the former Soviet UnionNot
			 more than $500,000 of the fiscal year 2012 Cooperative Threat Reduction funds
			 may be obligated or expended to establish a center of excellence in a country
			 that is not a state of the former Soviet Union until the date that is 15 days
			 after the date on which the Secretary of Defense submits to the congressional
			 defense committees a report that includes the following:
					(1)An identification
			 of the country in which the center will be located.
					(2)A description of
			 the purpose for which the center will be established.
					(3)The agreement
			 under which the center will operate.
					(4)A funding plan
			 for the center, including—
						(A)the amount of
			 funds to be provided by the government of the country in which the center will
			 be located; and
						(B)the percentage of
			 the total cost of establishing and operating the center the funds described in
			 subparagraph (A) will cover.
						XIVOther
			 Authorizations
				AMilitary
			 Programs
					1401.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4401.
					1402.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the National
			 Defense Sealift Fund, as specified in the funding table in section 4401.
					1403.Defense
			 Health ProgramFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for the Defense Health
			 Program, as specified in the funding table in section 4401.
					1404.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2012 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, as
			 specified in the funding table in section 4401.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction
			 of lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction
			 of chemical warfare materiel of the United States that is not covered by
			 section 1412 of such Act.
							1405.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4401.
					1406.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4401.
					BNational Defense
			 Stockpile
					1411.Authorized
			 uses of National Defense Stockpile Funds
						(a)Obligation of
			 Stockpile fundsDuring fiscal year 2012, the National Defense
			 Stockpile Manager may obligate up to $50,107,320 of the funds in the National
			 Defense Stockpile Transaction Fund established under subsection (a) of section
			 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h) for
			 the authorized uses of such funds under subsection (b)(2) of such section,
			 including the disposal of hazardous materials that are environmentally
			 sensitive.
						(b)Additional
			 obligationsThe National Defense Stockpile Manager may obligate
			 amounts in excess of the amount specified in subsection (a) if the National
			 Defense Stockpile Manager notifies Congress that extraordinary or emergency
			 conditions necessitate the additional obligations. The National Defense
			 Stockpile Manager may make the additional obligations described in the
			 notification after the end of the 45-day period beginning on the date on which
			 Congress receives the notification.
						(c)LimitationsThe
			 authorities provided by this section shall be subject to such limitations as
			 may be provided in appropriations Acts.
						1412.Revision to
			 required receipt objectives for previously authorized disposals from the
			 National Defense StockpileSection 3402(b) of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 50 U.S.C. 98d note),
			 as most recently amended by section 1412 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4412), is
			 further amended by striking $730,000,000 by the end of fiscal year
			 2013 in paragraph (5) and inserting $830,000,000 by the end of
			 fiscal year 2016.
					CArmed Forces
			 Retirement Home
					IAuthorization of
			 Appropriations
						1421.Authorization
			 of appropriationsThere is
			 hereby authorized to be appropriated for fiscal year 2012 from the Armed Forces
			 Retirement Home Trust Fund the sum of $67,700,000 for the operation of the
			 Armed Forces Retirement Home.
						IIArmed Forces
			 Retirement Home Authorities
						1422.Amendment of
			 Armed Forces Retirement Home Act of 1991Except as otherwise expressly provided,
			 whenever in this part an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Armed Forces
			 Retirement Home Act of 1991 (title XV of Public Law 101–510; 24 U.S.C. 401 et
			 seq.).
						1423.Annual
			 validation of multiyear accreditation
							(a)In
			 generalSection 1511(g) (24
			 U.S.C. 411(g)) is amended—
								(1)by inserting
			 (1) before The Chief Operating Officer shall;
			 and
								(2)by adding at the
			 end the following new paragraph:
									
										(2)(A)If the Chief Operating
				Officer secures accreditation for a facility of the Retirement Home (or for any
				aspect of a facility of the Retirement Home) that is effective for a period of
				more than one year, for each year after the first year for which such
				accreditation is in effect, the Chief Operating Officer shall seek to obtain,
				from the organization that awarded the accreditation, a validation of the
				accreditation. The requirement in the preceding sentence shall not apply with
				respect to a facility of the Retirement Home for any year for which the
				Inspector General of the Department of Defense conducts an inspection of that
				facility under section 1518(b).
											(B)In carrying out subparagraph (A) with
				respect to validation of an accreditation, the Chief Operating Officer may
				substitute another nationally recognized civilian accrediting organization if
				the organization that awarded the accreditation is not
				available.
											.
								(b)Conforming
			 amendmentThe heading of such section is amended by inserting
			 and annual
			 validation after accreditation.
							1424.Clarification
			 of duties of Senior Medical AdvisorSection 1513A(c) (24 U.S.C. 413a(c)) is
			 amended—
							(1)in paragraph
			 (3)—
								(A)by striking
			 and inspect after Periodically visit; and
								(B)by inserting
			 before the period the following: and review medical reports,
			 inspections, and records audits to make sure appropriate follow-up has been
			 made; and
								(2)by striking
			 paragraphs (4) and (5).
							1425.Replacement
			 of Local Boards of Trustees for each facility with single Advisory
			 Council
							(a)Establishment
			 of AFRH Advisory CouncilSection 1516 (24 U.S.C. 416) is amended
			 to read as follows:
								
									1516.Advisory
				Council
										(a)EstablishmentThe
				Retirement Home shall have an Advisory Council, to be known as the Armed
				Forces Retirement Home Advisory Council. The Advisory Council shall
				serve the interests of both facilities of the Retirement Home.
										(b)Composition;
				Terms of service(1)The Advisory Council
				shall consist of at least 11 members, each of whom shall be a full or part-time
				Federal employee and at least one of whom shall be from the Department of
				Veterans Affairs. Members of the Advisory Council shall be designated by the
				Secretary of Defense, except that a member who is an employee of a department
				or agency outside of the Department of Defense shall be designated by the head
				of such department or agency in consultation with the Secretary of
				Defense.
											(2)(A)Except as provided in
				subparagraphs (B) and (C), the term of service of a member of the Advisory
				Council shall be two years. A member may be designated to serve one additional
				term.
												(B)Unless earlier terminated by the
				Secretary of Defense, a person may continue to serve as a member of the
				Advisory Council after the expiration of the member’s term until a successor is
				designated.
												(C)The Secretary of Defense may
				terminate the appointment of a member of the Advisory Council before the
				expiration of the member’s term for any reason that the Secretary determines
				appropriate.
												(3)The Secretary of Defense shall
				designate one member of the Advisory Council to serve as the chair of the
				Advisory Council.
											(c)Duties(1)The Advisory Council
				shall provide to the Chief Operating Officer and the Administrator of each
				facility such observations, advice, and recommendations regarding the
				Retirement Home as the Advisory Council considers appropriate.
											(2)Not less often than annually, the
				Advisory Council shall submit to the Secretary of Defense a report summarizing
				its activities during the preceding year and providing such observations and
				recommendations with respect to the Retirement Home as the Advisory Council
				considers appropriate.
											(3)In carrying out its duties, the
				Advisory Council shall provide for participation in its activities by a
				representative of the resident advisory committee of each facility of the
				Retirement
				Home.
											.
							(b)Conforming
			 amendments
								(1)DefinitionParagraph
			 (2) of section 1502 (24 U.S.C. 401) is amended to read as follows:
									
										(2)The term
				Advisory Council means the Armed Forces Retirement Home Advisory
				Council established by section
				1516.
										.
								(2)Responsibilities
			 and duties of Senior Medical AdvisorSection 1513A(b) (24 U.S.C.
			 413a(b)) is amended—
									(A)in paragraph (1),
			 by striking and the Chief Operating Officer and inserting
			 , the Chief Operating Officer, and the Advisory Council;
			 and
									(B)in paragraph (2),
			 by striking to the Local Board and all that follows and
			 inserting to the Advisory Council regarding all medical and medical
			 administrative matters of each facility of the Retirement Home..
									(3)Responsibilities
			 of Chief Operating OfficerSection 1515(c)(2) (24 U.S.C.
			 415(c)(2)) is amended by striking , including the Local Boards of those
			 facilities.
								(4)Inspection of
			 Retirement HomeSection 1518 (24 U.S.C. 418) is amended by
			 striking Local Board for the facility each place it appears and
			 inserting Advisory Council.
								1426.Administrators
			 and ombudsmen of facilities
							(a)Leadership of
			 facilities of the retirement homeSection 1517 (24 U.S.C. 417) is
			 amended—
								(1)in subsection
			 (a), by striking a Director, a Deputy Director, and an Associate
			 Director and inserting an Administrator and an
			 Ombudsman;
								(2)in subsections
			 (b) and (c), by striking Director each place it appears and
			 inserting Administrator;
								(3)by striking
			 subsections (d) and (e) and redesignating subsections (f), (g), (h), and (i) as
			 subsections (d), (e), (f), and (g), respectively;
								(4)in subsection
			 (d), as so redesignated, by striking Associate Director each
			 place it appears and inserting Ombudsman;
								(5)in subsection
			 (e), as so redesignated—
									(A)by striking
			 Associate Director and inserting
			 Ombudsman;
									(B)by striking
			 Director and Deputy Director and inserting
			 Administrator; and
									(C)by striking
			 Director may and inserting Administrator
			 may;
									(6)in subsection
			 (f), as so redesignated, by striking Director each place it
			 appears and inserting Administrator; and
								(7)in subsection
			 (g), as so redesignated—
									(A)in paragraph (1),
			 by striking Directors and inserting
			 Administrators; and
									(B)in paragraph (2),
			 by striking a Director and inserting an
			 Administrator.
									(b)Clerical
			 amendmentsSuch section is further amended—
								(1)in the headings
			 of subsections (b) and (c), by striking Director and inserting
			 Administrator;
								(2)in the headings
			 of subsection (d) and (e), as redesignated by subsection (a)(3), by striking
			 Associate
			 Director and inserting Ombudsman; and
								(3)in the heading of
			 subsection (g), as so redesignated, by striking Directors and inserting
			 Administrators.
								(c)Conforming
			 amendments
								(1)The following
			 provisions are amended by striking Director each place it
			 appears and inserting Administrator: sections 1511(d)(2),
			 1512(c), 1514(a), 1518(b)(4), 1518(c), 1518(d)(2), 1520, 1522, and 1523(b) (24
			 U.S.C. 411(d)(2), 412(c), 414(a), 418(c), 418(d)(2), 420, 422, 423(b)).
								(2)Sections 1514(b)
			 and 1520(c) (24 U.S.C. 414(b), 420(c)) are amended by striking
			 Directors and inserting Administrators.
								1427.Inspection
			 requirementsSection 1518 (24
			 U.S.C. 418) is amended—
							(1)in subsection
			 (b)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking In any year in which a facility of the Retirement Home is not
			 inspected by a nationally recognized civilian accrediting organization,
			 and inserting Not less often than every three years,;
									(ii)by
			 striking of that facility and inserting of each facility
			 of the Retirement Home;
									(iii)by inserting
			 long-term care, after assisted living,;
			 and
									(iv)by
			 striking or council; and
									(B)in paragraph (3),
			 by striking or council ;
								(2)in subsection
			 (c)—
								(A)by striking
			 paragraph (2);
								(B)by designating
			 the second sentence as a new paragraph (2) and indenting such paragraph, as so
			 designated, two ems from the left margin; and
								(C)in such paragraph
			 (2), as so designated—
									(i)by
			 striking 45 days and inserting 90 days;
			 and
									(ii)by
			 adding at the end the following new sentence: The report shall include
			 the plan of the Chief Operating Officer to address the recommendations and
			 other matters set forth in the report.; and
									(3)in subsection
			 (e)(1)—
								(A)by striking
			 45 days and inserting 60 days;
								(B)by striking
			 Director of the facility concerned and inserting Chief
			 Operating Officer; and
								(C)by striking
			 , the Chief Operating Officer, after Secretary of
			 Defense.
								1428.Repeal of
			 obsolete provisionsPart B,
			 relating to transitional provisions for the Armed Forces Retirement Home Board
			 and the Directors and Deputy Directors of the facilities of the Armed Forces
			 Retirement Home, is repealed.
						1429.Technical,
			 conforming, and clerical amendments
							(a)Correction of
			 obsolete references to retirement home board
								(1)Armed forces
			 retirement home ActSection 1519(a)(2) (24 U.S.C. 419(a)(2)) is
			 amended by striking Retirement Home Board and inserting
			 Chief Operating Officer.
								(2)Title 10,
			 USCSection 2772(b) of title 10, United States Code, is amended
			 by striking Armed Forces Retirement Home Board and inserting
			 Chief Operating Officer of the Armed Forces Retirement
			 Home.
								(b)Section
			 headings
								(1)Section
			 1501The heading of section 1501 is amended to read as
			 follows:
									
										1501.Short title;
				table of
				contents
										.
								(2)Section
			 1513The heading of section 1513 is amended to read as
			 follows:
									
										1513.Services
				provided to
				residents
										.
								(3)Section
			 1513AThe heading of section 1513A is amended to read as
			 follows:
									
										1513A.Oversight of
				health care provided to
				residents
										.
								(4)Section
			 1517The heading of section 1517 is amended to read as
			 follows:
									
										1517.Administrators,
				ombudsmen, and staff of
				facilities
										.
								(5)Section
			 1518The heading of section 1518 is amended to read as
			 follows:
									
										1518.Periodic
				inspection of retirement home facilities by Department of Defense Inspector
				General and outside
				inspectors
										.
								(6)PunctuationThe
			 headings of sections 1512 and 1520 are each amended by adding a period at the
			 end.
								(c)Part A
			 headerThe heading for part A
			 is repealed.
							(d)Table of
			 contentsThe table of contents in section 1501(b) is
			 amended—
								(1)by striking the
			 item relating to the heading for part A;
								(2)by striking the
			 items relating to sections 1513 and 1513A and inserting the following new
			 items:
									
										
											Sec. 1513. Services provided to
				residents.
											Sec. 1513A. Oversight of health
				care provided to
				residents.
										
										;
								(3)by striking the
			 items relating to sections 1516, 1517, and 1518 and inserting the following new
			 items:
									
										
											Sec. 1516. Advisory
				Council.
											Sec. 1517. Administrators,
				Ombudsmen, and staff of facilities.
											Sec. 1518. Periodic inspection
				of Retirement Home facilities by Department of Defense Inspector General and
				outside inspectors.
										
										; and
				  
								(4)by striking the
			 items relating to part B (including the items relating to sections 1531, 1532,
			 and 1533).
								DOther
			 Matters
					1431.Authority for
			 transfer of funds to Joint Department of Defense–Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health Care
			 Center, Illinois
						(a)Authority for
			 transfer of fundsFunds authorized to be appropriated by section
			 1403 and available for Defense Health Program for operation and maintenance as
			 specified in the funding table in section 4401 may be transferred by the
			 Secretary of Defense to the Joint Department of Defense–Department of Veterans
			 Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of
			 section 1704 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such
			 section 1704, any funds so transferred shall be treated as amounts authorized
			 and appropriated for the Department of Defense specifically for such
			 transfer.
						(b)Use of
			 transferred fundsFor purposes of subsection (b) of such section
			 1704, facility operations for which funds transferred under subsection (a) may
			 be used are operations of the Captain James A. Lovell Federal Health Care
			 Center, consisting of the North Chicago Veterans Affairs Medical Center, the
			 Navy Ambulatory Care Center, and supporting facilities designated as a combined
			 Federal medical facility under an operational agreement pursuant to section 706
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 455).
						XVAuthorization of
			 Appropriations for Overseas Contingency Operations
				AAuthorization of
			 Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize
			 appropriations for the Department of Defense for fiscal year 2012 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
					1502.ProcurementFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for procurement accounts for the Army, the
			 Navy and the Marine Corps, the Air Force, and Defense-wide activities, as
			 specified in the funding table in section 4102.
					1503.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the use of the Department of Defense for
			 research, development, test, and evaluation, as specified in the funding table
			 in section 4202.
					1504.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4302.
					1505.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the Department of
			 Defense for military personnel in the amount of $11,228,566,000.
					1506.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4402.
					1507.Defense
			 Health ProgramFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for the Defense Health
			 Program, as specified in the funding table in section 4402.
					1508.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4402.
					1509.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4402.
					BFinancial
			 Matters
					1521.Treatment as
			 additional authorizationsThe
			 amounts authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
					1522.Special
			 transfer authority
						(a)Authority to
			 transfer authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this title for fiscal year 2012
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationThe
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this subsection may not exceed $4,000,000,000.
							(b)Terms and
			 conditionsTransfers under this section shall be subject to the
			 same terms and conditions as transfers under section 1001.
						(c)Additional
			 authorityThe transfer authority provided by this section is in
			 addition to the transfer authority provided under section 1001.
						COther
			 Matters
					1531.One-year
			 extension and modification of authority for Task Force for Business and
			 Stability Operations in Afghanistan
						(a)Enhancement of
			 authoritySubsection (a) of section 1535 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4426) is amended—
							(1)in paragraph (3),
			 by striking may include projects and all that follows and
			 inserting may include projects that facilitate private investment,
			 mining sector development, industrial development, and other projects
			 determined by the Secretary of Defense, with the concurrence of the Secretary
			 of State, as strengthening stability or providing strategic support to the
			 counterinsurgency campaign in Afghanistan.;
							(2)in paragraph (4),
			 by striking The and inserting During each of fiscal years
			 2011 and 2012, the;
							(3)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively;
			 and
							(4)by inserting
			 after paragraph (4) the following new paragraph (5):
								
									(5)Availability of
				funds for activities across fiscal yearsAmounts available to
				carry out the authority in paragraph (1) shall be available for projects under
				that authority that begin in a fiscal year and end in the following fiscal
				year.
									.
							(b)One-year
			 extension of authorityParagraph (8) of such subsection, as
			 redesignated by subsection (a)(3) of this section, is further amended to read
			 as follows:
							
								(8)Expiration of
				authorityA project may not be commenced under the authority in
				paragraph (1) after September 30,
				2012.
								.
						(c)Annual
			 reportsParagraph (7) of such subsection, as so redesignated, is
			 further amended—
							(1)in the matter
			 preceding subparagraph (A), by striking , 2011 and inserting
			 of each year following a fiscal year in which the authority in paragraph
			 (1) is exercised; and
							(2)in subparagraph
			 (A), by striking during fiscal year 2011 and inserting
			 during that fiscal year.
							(d)Authority for
			 additional representatives on Task ForceSuch section is further
			 amended—
							(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
							(2)by inserting
			 after subsection (b) the following new subsection (c):
								
									(c)Additional
				membersThe members of the Task Force for Business and Stability
				Operations in Afghanistan may include the following:
										(1)A representative
				of the Department of State, designated by the Secretary of State.
										(2)A representative
				of the United States Agency for International Development, designated by the
				Administrator of the United States Agency for International
				Development.
										.
							1532.Modification
			 of availability of funds in Afghanistan Security Forces Fund
						(a)LimitationsFunds available to the Department of
			 Defense for the Afghanistan Security Forces Fund for fiscal year 2012 shall be
			 subject to the conditions contained in subsections (b) through (g) of section
			 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4424).
						(b)Availability
			 for literacy instruction and trainingAssistance provided
			 utilizing funds in the Afghanistan Security Forces Fund may include literacy
			 instruction and training to build the logistical, management, and
			 administrative capacity of military and civilian personnel of the Ministry of
			 Defense and Ministry of Interior, including through instruction at training
			 facilities of the North Atlantic Treaty Organization Training Mission in
			 Afghanistan.
						1533.Limitation on
			 availability of funds for Trans Regional Web InitiativeNone of the amounts authorized to be
			 appropriated by this Act may be obligated or expended on any program under the
			 Trans Regional Web Initiative of the Department of Defense, or any similar
			 initiative, until the Secretary of Defense certifies, in writing, to the
			 Committees on Armed Services of the Senate and the House of Representatives
			 that such program—
						(1)appropriately
			 defines its target audience;
						(2)is determined to
			 be the most effective method to reach such target audience;
						(3)is the most
			 cost-effective means of reaching such target audience; and
						(4)includes
			 measurement mechanisms to ensure such target audience is being reached.
						1534.Report on
			 lessons learned from Department of Defense participation on interagency teams
			 for counterterrorism operations in Afghanistan and Iraq
						(a)Report
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the lessons
			 learned from Department of Defense participation on interagency teams for
			 counterterrorism operations on Afghanistan and Iraq.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)An assessment of
			 the value of interagency teams in counterterrorism operations.
							(2)A description of
			 the best practices of such interagency teams.
							(3)A description of
			 efforts to codify the best practices of interagency teams described under
			 paragraph (2) in military doctrine.
							(4)An assessment
			 whether the lessons learned through Department of Defense participation on such
			 interagency teams is applicable to other interagency teams in which Department
			 personnel participate.
							(5)An assessment of
			 the feasibility and advisability of adding a skill identifier to track
			 Department civilian and military personnel who have successfully supported,
			 participated on, or led an interagency team.
							(6)A description of
			 the additional authorities, if any, needed to permit Department personnel to
			 more effectively support, participate on, or lead an interagency team.
							
	
		June 22, 2011
		Read twice and placed on the calendar
	
